Exhibit 10.1
THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
among
FIRST POTOMAC REALTY INVESTMENT LIMITED PARTNERSHIP
and
OTHER BORROWERS WHICH MAY BECOME PARTIES TO THIS AGREEMENT
and
KEYBANK NATIONAL ASSOCIATION,
and
OTHER LENDERS WHICH MAY BECOME PARTIES TO THIS AGREEMENT
and
KEYBANK NATIONAL ASSOCIATION,
AS ADMINISTRATIVE AGENT AND SWINGLINE LENDER
and
WELLS FARGO BANK NATIONAL ASSOCIATION,
AS CO-SYNDICATION AGENT
and
BMO CAPITAL MARKETS,
AS CO-SYNDICATION AGENT
and
PNC BANK, NATIONAL ASSOCIATION,
AS DOCUMENTATION AGENT
with
KEYBANC CAPITAL MARKETS INC.,
AS SOLE LEAD ARRANGER AND SOLE BOOK MANAGER
Dated as of June 16, 2011

 

 



--------------------------------------------------------------------------------



 



         
§1. DEFINITIONS AND RULES OF INTERPRETATION
    2  
§1.1 Definitions
    2  
§1.2 Rules of Interpretation
    26  
§1.3 GAAP
    27  
§2. THE REVOLVING CREDIT FACILITY
    27  
§2.1 Commitment to Lend
    27  
§2.2 The Revolving Credit Notes
    28  
§2.3 Interest on Revolving Credit Loans; Fees
    28  
§2.4 Requests for Revolving Credit Loans and Letters of Credit
    30  
§2.5 Conversion Options
    32  
§2.6 Funds for Revolving Credit Loans
    33  
§2.7 Reduction of Commitment
    34  
§2.8 Increase in Total Commitment
    34  
§2.9 Extension of Revolving Credit Maturity Date
    34  
§2.10 Swingline Loans
    35  
§3. REPAYMENT OF THE LOANS
    38  
§3.1 Maturity
    38  
§3.2 Optional Repayments of Revolving Credit Loans
    38  
§3.3 Mandatory Repayment of Loans
    38  
§4. CERTAIN GENERAL PROVISIONS
    39  
§4.1 Funds for Payments
    39  
§4.2 Computations
    39  
§4.3 Inability to Determine Libor Rate
    40  
§4.4 Illegality
    40  
§4.5 Additional Costs, Etc.
    40  
§4.6 Capital Adequacy
    41  
§4.7 Certificate; Limitations
    42  
§4.8 Indemnity
    42  
§4.9 Interest After Default; Late Charge
    42  
§4.10 Right to Replace Lender
    43  
§4.11 Cash Collateral
    43  
§4.12 Defaulting Lenders
    44  
§5. LETTERS OF CREDIT
    46  
§5.1 Letter of Credit Commitments
    46  
§5.2 Reimbursement Obligation of the Borrower
    48  
§5.3 Letter of Credit Payments; Funding of a Loan
    49  
§5.4 Obligations Absolute
    50  
§5.5 Reliance by Issuer
    51  
§5.6 Outstanding Letters of Credit
    51  
§6. RECOURSE OBLIGATIONS
    52  
§7. REPRESENTATIONS AND WARRANTIES
    52  
§7.1 Authority, Etc.
    52  
§7.2 Governmental Approvals
    54  
§7.3 Title to Properties; Leases
    54  
§7.4 Financial Statements
    55  
§7.5 No Material Changes, Etc.
    55  

 

i



--------------------------------------------------------------------------------



 



         
§7.6 Franchises, Patents, Copyrights, Etc.
    55  
§7.7 Litigation
    56  
§7.8 No Materially Adverse Contracts, Etc.
    56  
§7.9 Compliance With Other Instruments, Laws, Etc.
    56  
§7.10 Tax Status
    56  
§7.11 No Event of Default
    56  
§7.12 Investment Company Acts
    56  
§7.13 Name; Jurisdiction of Organization; Absence of UCC Financing Statements,
Etc.
    57  
§7.14 Absence of Liens
    57  
§7.15 Certain Transactions
    57  
§7.16 Employee Benefit Plans; Multiemployer Plans; Guaranteed Pension Plans
    57  
§7.17 Regulations U and X
    58  
§7.18 Environmental Compliance
    58  
§7.19 Subsidiaries
    59  
§7.20 Disclosure
    60  
§7.21 REIT Status
    60  
§7.22 Anti-Terrorism Regulations
    60  
§8. AFFIRMATIVE COVENANTS OF THE BORROWER AND THE TRUST
    61  
§8.1 Punctual Payment
    61  
§8.2 Maintenance of Office; Jurisdiction of Organization, Etc.
    61  
§8.3 Records and Accounts
    61  
§8.4 Financial Statements, Certificates and Information
    62  
§8.5 Notices
    64  
§8.6 Existence of Borrower; Maintenance of Properties
    65  
§8.7 Existence of the Trust; Maintenance of REIT Status of the Trust;
Maintenance of Properties
    66  
§8.8 Insurance
    67  
§8.9 Taxes
    67  
§8.10 Inspection of Properties and Books; Treatment of Certain Information;
Confidentiality
    67  
§8.11 Compliance with Laws, Contracts, Licenses, and Permits
    69  
§8.12 Use of Proceeds
    69  
§8.13 Additional Borrower; Solvency of Borrower; Removal of Borrower; Addition
of Real Estate Asset to Unencumbered Pool
    69  
§8.14 Further Assurances
    71  
§8.15 Interest Rate Protection
    71  
§8.16 Environmental Indemnification
    71  
§8.17 Response Actions
    72  
§8.18 Environmental Assessments
    72  
§8.19 Employee Benefit Plans
    72  
§8.20 No Amendments to Certain Documents
    73  
§8.21 Additional Guaranties in connection with Guaranties of Other Unsecured
Debt
    74  
§9. CERTAIN NEGATIVE COVENANTS OF THE BORROWER AND THE TRUST
    74  
§9.1 Restrictions on Indebtedness
    74  
§9.2 Restrictions on Liens, Etc.
    76  
§9.3 Restrictions on Investments
    78  

 

ii



--------------------------------------------------------------------------------



 



         
§9.4 Merger, Consolidation and Disposition of Assets; Secured Debt Incurrence
    80  
§9.5 Compliance with Environmental Laws
    81  
§9.6 Distributions
    81  
§9.7 Government Regulation
    82  
§10. FINANCIAL COVENANTS; COVENANTS REGARDING ELIGIBLE UNENCUMBERED PROPERTIES
    82  
§10.1 Consolidated Total Leverage Ratio
    82  
§10.2 Consolidated Debt Yield
    82  
§10.3 Fixed Charge Coverage Ratio
    82  
§10.4 Net Worth
    82  
§10.5 Unencumbered Pool Leverage
    83  
§10.6 Unencumbered Pool Interest Coverage Ratio
    83  
§10.7 [Reserved]
    83  
§11. [Reserved]
    83  
§12. CONDITIONS TO THE FIRST ADVANCE
    83  
§12.1 Loan Documents
    83  
§12.2 Certified Copies of Organization Documents
    83  
§12.3 By-laws; Resolutions
    84  
§12.4 Incumbency Certificate; Authorized Signers
    84  
§12.5 Opinion of Counsel Concerning Organization and Loan Documents
    84  
§12.6 Guaranty
    84  
§12.7 Certifications from Government Officials; UCC 11 Reports
    84  
§12.8 Proceedings and Documents
    84  
§12.9 Fees
    84  
§12.10 Closing Certificate
    85  
§12.11 Other Matters
    85  
§13. CONDITIONS TO ALL BORROWINGS
    85  
§13.1 Representations True; No Event of Default; Compliance Certificate
    85  
§13.2 No Legal Impediment
    85  
§13.3 Governmental Regulation
    85  
§13.4 Borrowing Documents
    85  
§13.5 [Reserved.]
    85  
§13.6 New Unencumbered Pool Property
    86  
§13.7 Continued Compliance
    86  
§14. EVENTS OF DEFAULT; ACCELERATION; ETC.
    86  
§14.1 Events of Default and Acceleration
    86  
§14.2 Termination of Commitments
    90  
§14.3 Remedies
    90  
§14.4 Application of Funds
    90  
§15. SECURITY INTEREST AND SET-OFF
    91  
§15.1 Security Interest
    91  
§15.2 Set-Off and Debit
    92  
§15.3 Right to Freeze
    92  
§15.4 Additional Rights
    92  

 

iii



--------------------------------------------------------------------------------



 



         
§16. THE AGENT
    93  
§16.1 Authorization
    93  
§16.2 Employees and Agents
    93  
§16.3 No Liability
    93  
§16.4 No Representations
    93  
§16.5 Payments
    94  
§16.6 Holders of Notes
    94  
§16.7 Indemnity
    94  
§16.8 Agent as Lender
    94  
§16.9 Notification of Defaults and Events of Default
    95  
§16.10 Duties in Case of Enforcement
    95  
§16.11 Successor Agent
    95  
§16.12 Notices
    96  
§16.13 Other Agents
    96  
§17. EXPENSES
    96  
§18. INDEMNIFICATION
    97  
§19. SURVIVAL OF COVENANTS, ETC.
    98  
§20. ASSIGNMENT; PARTICIPATIONS; ETC.
    98  
§20.1 Conditions to Assignment by Lenders
    98  
§20.2 Certain Representations and Warranties; Limitations; Covenants
    99  
§20.3 Register
    100  
§20.4 New Notes
    100  
§20.5 Participations
    100  
§20.6 Pledge by Lender
    101  
§20.7 No Assignment by Borrower
    101  
§20.8 Disclosure
    101  
§20.9 Syndication
    101  
§21. NOTICES, ETC.
    102  
§22. FPLP AS AGENT FOR THE BORROWER
    104  
§23. GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE
    104  
§24. HEADINGS
    105  
§25. COUNTERPARTS
    105  
§26. ENTIRE AGREEMENT, ETC.
    105  
§27. WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS
    106  
§28. CONSENTS, AMENDMENTS, WAIVERS, ETC.
    106  
§29. SEVERABILITY
    108  
§30. INTEREST RATE LIMITATION
    108  
§31. USA PATRIOT ACT COMPLIANCE
    108  
§32. ORIGINAL CREDIT AGREEMENT AMENDED AND RESTATED
    109  

 

iv



--------------------------------------------------------------------------------



 



Exhibits to Revolving Credit Agreement

     
Exhibit A
  Form of Revolving Credit Note
 
   
Exhibit A-1
  Form of Swingline Note
 
   
Exhibit B
  Form of Completed Loan Request
 
   
Exhibit B-1
  Form of Availability Certificate
 
   
Exhibit C
  Forms of Compliance Certificate
 
   
Exhibit D
  Form of Assignment and Assumption
 
   
Exhibit E
  Form of Joinder Agreement
 
   
Exhibit F
  Form of Subsidiary Guaranty

 

v



--------------------------------------------------------------------------------



 



Schedules to Revolving Credit Agreement

     
Schedule 1
  Borrowers
 
   
Schedule 2
  Lender’s Commitments
 
   
Schedule 5.6
  Existing Letters of Credit
 
   
Schedule 7.1(b)
  Capitalization
 
   
Schedule 7.3
  Partially-Owned Entities
 
   
Schedule 7.7
  Litigation
 
   
Schedule 7.13
  Legal Name; Jurisdiction
 
   
Schedule 7.15
  Affiliate Transactions
 
   
Schedule 7.16
  Employee Benefit Plans
 
   
Schedule 7.19
  Subsidiaries
 
   
Schedule 8.19
  Employee Benefit Plans
 
   
Schedule 9.1(g)
  Contingent Liabilities

 

vi



--------------------------------------------------------------------------------



 



THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
This THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT is made as of the
16th day of June, 2011, by and among FIRST POTOMAC REALTY INVESTMENT LIMITED
PARTNERSHIP, a Delaware limited partnership (“FPLP”) and the Wholly-Owned
Subsidiaries (defined below) and such other Subsidiaries (defined below) which
are listed on Schedule 1 hereto (as such Schedule 1 may be (or may be deemed to
be) amended from time to time (FPLP and any such Wholly-Owned Subsidiary and any
such other Subsidiary being hereinafter referred to collectively as the
“Borrower” unless referred to in their individual capacities), having their
principal place of business at 7600 Wisconsin Avenue, 11th Floor, Bethesda,
Maryland 20814; KEYBANK NATIONAL ASSOCIATION (“KeyBank”), having a principal
place of business at 127 Public Square, Cleveland, Ohio 44114, WELLS FARGO BANK
NATIONAL ASSOCIATION, BANK OF MONTREAL and the other lending institutions which
are as of the date hereof or may become parties hereto pursuant to §20
(individually, a “Lender” and collectively, the “Lenders”); KEYBANK, as
administrative agent for itself and each other Lender (the “Agent”), WELLS FARGO
BANK NATIONAL ASSOCIATION and BMO CAPITAL MARKETS, as Co-Syndication Agents and
PNC BANK, NATIONAL ASSOCIATION, as Documentation Agent; and KEYBANC CAPITAL
MARKETS INC., as Sole Lead Arranger and Sole Book Manager.
RECITALS
A. The Borrower, the Lenders and KeyBank as Agent are parties to that certain
Second Amended and Restated Revolving Credit Agreement dated as of December 29,
2009 (as amended and modified prior to the date hereof, the “Original Credit
Agreement”), pursuant to which the Lenders provided a revolving credit facility
in favor of the Borrower.
B. The Borrower has requested that the Lenders amend and restate the Original
Credit Agreement to modify the Original Credit Agreement in certain respects,
including to extend the maturity date thereof, and subject to the terms and
conditions hereof, the Lenders and the Agent are willing to do so.
C. The Borrower is primarily engaged in the business of owning, acquiring,
developing, renovating and operating office, industrial and so-called flex
properties in the Mid-Atlantic region of the United States.
D. First Potomac Realty Trust, a Maryland real estate investment trust (the
“Trust”), is the sole general partner of FPLP, holds in excess of 80% of the
partnership interests in FPLP as of the date of this Agreement, and is qualified
to elect REIT status for income tax purposes and will continue to guaranty the
obligations of the Borrower hereunder and under the other Loan Documents (as
defined below).
E. The Borrower and the Trust have requested, and the Lenders have agreed, to
extend the unsecured revolving credit facility for use by the Borrower pursuant
to the terms and conditions hereof.

 

1



--------------------------------------------------------------------------------



 



NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto agree to amend and restate the Original Credit
Agreement in its entirety as set forth below:
§1. DEFINITIONS AND RULES OF INTERPRETATION.
§1.1 Definitions. The following terms shall have the meanings set forth in this
§1 or elsewhere in the provisions of this Agreement referred to below:
AAP Qualification. See §7.6.
Accountants. In each case, independent certified public accountants reasonably
acceptable to the Majority Lenders. The Lenders hereby acknowledge that the
Accountants may include KPMG LLP and any other so-called “big-four” accounting
firm.
Accounts Payable. Accounts payable of the Borrower, the Trust and their
respective Subsidiaries, as determined in accordance with GAAP.
Adjusted EBITDA. As at any date of determination, an amount equal to
(i) Consolidated EBITDA for the applicable period; minus (ii) the Capital
Reserve on such date.
Adjusted Net Operating Income. As at any date of determination, an amount equal
to (i) the Net Operating Income of the Unencumbered Pool for the applicable
period; minus (ii) the Unencumbered Pool Capital Reserve on such date; provided
that, with respect to the Redland Property, the Net Operating Income included in
the calculation of Adjusted Net Operating Income shall be FPLP’s or its
Wholly-Owned Subsidiary’s pro rata share of Net Operating Income (and the items
comprising Net Operating Income) attributable to the applicable period based on
FPLP’s or such Wholly-Owned Subsidiary’s percentage ownership interest in FP
Redland Tech (or such other amount to which FPLP or its Wholly-Owned Subsidiary
is entitled based on an arm’s length agreement).
Affected Lender. See §4.10.
Affiliate. With reference to any Person, (i) any director, officer, general
partner, trustee or managing member (or the equivalent thereof) of that Person,
(ii) any other Person controlling, controlled by or under direct or indirect
common control of that Person, (iii) any other Person directly or indirectly
holding 5% or more of any class of the capital stock or other Equity Interests
(including options, warrants, convertible securities and similar rights) of that
Person, (iv) any other Person 5% or more of any class of whose capital stock or
other Equity Interests (including options, warrants, convertible securities and
similar rights) is held directly or indirectly by that Person, and (v) any
Person directly or indirectly controlling that Person, whether through a
management agreement, voting agreement, other contract or otherwise. In no event
shall the Agent or any Lender be deemed to be an Affiliate of the Borrower.
Agent. See the preamble to this Agreement. The Agent shall include any successor
agent, as permitted by §16.

 

2



--------------------------------------------------------------------------------



 



Agent’s Head Office. The Agent’s office located at 127 Public Square, Cleveland,
Ohio 44114, or at such other location as the Agent may designate from time to
time, or the office of any successor agent permitted under §16.
Agreement. This Third Amended and Restated Revolving Credit Agreement, including
the Schedules and Exhibits hereto, as the same may be from time to time amended,
restated, modified and/or supplemented and in effect.
Agreement of Limited Partnership of FPLP. The Amended and Restated Agreement of
Limited Partnership of FPLP, dated September 15, 2003, as amended, among the
Trust and the limited partners named therein, as amended through the date hereof
and as the same may be further amended from time to time as permitted by §8.20.
Anti-Terrorism Laws. Any laws relating to terrorism or money laundering,
including Executive Order No. 13224, the USA Patriot Act of 2001, 31 U.S.C.
Section 5318, the laws comprising or implementing the Bank Secrecy Act, and the
laws administered by the United States Treasury Department’s Office of Foreign
Asset Control (as any of the foregoing laws may from time to time be amended,
renewed, extended, or replaced).
Applicable Base Rate Margin. The Applicable Base Rate Margin is set forth in
§2.3(c).
Applicable L/C Percentage. With respect to any Letter of Credit, a per annum
percentage equal to the Applicable Libor Margin in effect from time to time.
Applicable Libor Margin. The Applicable Libor Margin is set forth in §2.3(c).
Arranger. KeyBanc Capital Markets Inc.
Assignment and Assumption. See §20.1.
Attributable Indebtedness. On any date, in respect of any Capital Lease of any
Person, the capitalized amount thereof that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP.
Availability. As of the date that any Loan is to be made or Letter of Credit is
to be issued hereunder or other applicable date of determination, an amount
equal to the lesser of (i) the Total Commitment and (ii) (x) the Value of
Unencumbered Properties at such time (based upon the most recent financial
statements delivered to the Agent but after giving pro forma effect to the
acquisition and disposition of Eligible Unencumbered Properties after the date
of such financial statements) multiplied by the Unencumbered Pool Percentage as
of the applicable date of determination or (y) if less, the amount that would
permit the Borrower to remain in compliance with §10.5 after giving effect to
the requested Loan or Letter of Credit. The amount available to be drawn at any
time shall be the Availability less the sum of the Maximum Drawing Amount and
the aggregate amount of all outstanding Loans (including Swingline Loans) at
such time.
Availability Certificate. A certificate, in the form of Exhibit B-1, evidencing,
as of the applicable date of determination, the amount available to be drawn by
the Borrower, which certificate shall include a calculation of Availability and
evidence of compliance with §10.5 after giving effect to any requested Loans or
Letters of Credit.

 

3



--------------------------------------------------------------------------------



 



Base Rate. As at any applicable date of determination, the greatest of (i) the
fluctuating annual rate of interest announced from time to time by the Agent at
the Agent’s Head Office as its “prime rate”, (ii) one half of one percent
(0.50%) plus the Federal Funds Effective Rate, and (iii) one and one quarter
percent (1.25%) plus the Libor Rate for a term of one month commencing on such
date of determination. The Base Rate is a reference rate and does not
necessarily represent the lowest or best rate being charged to any customer. Any
change in the rate of interest payable hereunder resulting from a change in the
Base Rate shall become effective as of the opening of business on the day on
which such change in the Base Rate becomes effective, without notice or demand
of any kind.
Base Rate Loan(s). Those Loans bearing interest calculated by reference to the
Base Rate.
Borrower. See the preamble hereto.
Borrower Information. See §2.3(g).
Borrower Materials. See §8.10(c).
Building(s). Individually and collectively, the buildings, structures and
improvements now or hereafter located on the Real Estate Assets.
Business Day. (i) For all purposes other than as covered by clause (ii) below,
any day other than a Saturday, Sunday or legal holiday on which banks in
Cleveland, Ohio are open for the conduct of a substantial part of their
commercial banking business; and (ii) with respect to all notices and
determinations in connection with, and payments of principal and interest on,
Libor Rate Loans, any day that is a Business Day described in clause (i) and
that is also a Libor Business Day.
Capital Expenditures. Any expenditure for any item that would be treated or
defined as a capital expenditure under GAAP.
Capital Reserve. As at any date of determination, a capital reserve equal to the
weighted average of square feet of the Real Estate Assets during the applicable
period, multiplied by $0.15 per annum.
Capitalization Rate. The Capitalization Rate shall be (i) 7.50% for DC Office
Properties, (ii) 8.00% for Suburban Office Properties, and (iii) 8.50% for Other
Properties.
Capitalized Leases. Leases under which the Borrower or any of its Subsidiaries
or any Partially-Owned Entity is the lessee or obligor, the discounted future
rental obligations under which are required to be capitalized on the balance
sheet of the lessee or obligor in accordance with GAAP.

 

4



--------------------------------------------------------------------------------



 



Cash and Cash Equivalents. As of any date of determination, the sum of (a) the
aggregate amount of unrestricted cash then actually held by the Borrower or any
of its Subsidiaries, (b) the aggregate amount of unrestricted cash equivalents
(valued at fair market value) then held by the Borrower or any of its
Subsidiaries and (c) the aggregate amount of cash then actually held by the
Borrower or any of its Subsidiaries in the form of tenant security deposits, but
only to the extent such tenant security deposits are included as a liability on
the Borrower’s Consolidated balance sheet, escrows and reserves. As used in this
definition, (i) “unrestricted” means the specified asset is not subject to any
Liens in favor of any Person, and (ii) “cash equivalents” means that such asset
has a liquid, par value in cash and is convertible to cash on demand.
Notwithstanding anything contained herein to the contrary, the term Cash and
Cash Equivalents shall not include the Commitments of the Lenders to make Loans
or to make any other extension of credit under this Agreement.
Cash Collateralize. To pledge and deposit with or deliver to the Agent, for the
benefit of the Agent, Fronting Bank or Swingline Lender (as applicable) and the
Lenders, as collateral for Letter of Credit Obligations, Obligations in respect
of Swingline Loans, or obligations of Banks to fund participations in respect of
either thereof (as the context may require), cash or deposit account balances
or, if the Fronting Bank or Swingline Lender benefitting from such collateral
shall agree in its sole discretion, other credit support, in each case pursuant
to documentation in form and substance satisfactory to (a) the Agent and (b) the
Fronting Bank or the Swingline Lender (as applicable). “Cash Collateral” shall
have a meaning correlative to the foregoing and shall include the proceeds of
such cash collateral and other credit support.
Change of Control. An event or series of events by which:
(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of 35% or more of the equity securities of the Trust entitled to
vote for members of the board of directors or equivalent governing body of the
Trust on a fully-diluted basis (and taking into account all such securities that
such person or group has the right to acquire pursuant to any option right); or
(b) during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Trust cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.
CERCLA. See §7.18.

 

5



--------------------------------------------------------------------------------



 



Closing Date. June 16, 2011.
Code. The Internal Revenue Code of 1986, as amended and in effect from time to
time.
Commitment. With respect to each Lender, the amount set forth from time to time
on Schedule 2 hereto as the amount of such Lender’s Commitment to make Revolving
Credit Loans to, and to participate in the issuance, extension and renewal of
Letters of Credit for the account of, the Borrower, as such Schedule 2 may be
updated by the Agent from time to time.
Commitment Percentage. With respect to each Lender, the percentage set forth on
Schedule 2 hereto as such Lender’s percentage of the Total Commitment, as such
Schedule 2 may be updated by the Agent from time to time.
Completed Loan Request. A loan request accompanied by all information required
to be supplied under the applicable provisions of §2.4.
Consolidated or consolidated. With reference to any term defined herein, shall
mean that term as applied to the accounts of the Borrower, the Trust and their
respective Subsidiaries, consolidated in accordance with GAAP unless otherwise
specifically provided herein.
Consolidated Debt Yield. In relation to the Borrower, the Trust and their
respective Subsidiaries for any fiscal quarter, the percentage determined by
dividing (i) Consolidated EBITDA for the most recently ended fiscal quarter,
annualized by (ii) Consolidated Total Indebtedness as of the last day of such
fiscal quarter.
Consolidated EBITDA. In relation to the Borrower, the Trust and their respective
Subsidiaries for any applicable period, an amount equal to, without
double-counting, the net income or loss of the Borrower, the Trust and their
respective Subsidiaries determined in accordance with GAAP (before minority
interests and excluding the adjustment for so-called “straight-line rent
accounting”) for such period, plus (x) the following to the extent deducted in
computing such net income or loss for such period: (i) Consolidated Total
Interest Expense for such period, (ii) losses attributable to the sale or other
disposition of assets or debt restructurings in such period, (iii) real estate
depreciation and amortization for such period, (iv) acquisition costs related to
the acquisition of Real Estate Assets or the acquisition or origination of
Structured Finance Investments that were capitalized prior to FAS 141-R which do
not represent a recurring cash item in such period or in any future period and
(v) other non-cash charges for such period; and minus (y) all gains attributable
to the sale or other disposition of assets or debt restructurings in such
period, in each case adjusted to include the Borrower’s, the Trust’s or any
Subsidiary’s pro rata share of EBITDA (and the items comprising EBITDA) from any
Partially-Owned Entity in such period, based on its percentage ownership
interest in such Partially-Owned Entity (or such other amount to which the
Borrower, the Trust or such Subsidiary is entitled or for which the Borrower,
the Trust or such Subsidiary is obligated based on an arm’s length agreement).

 

6



--------------------------------------------------------------------------------



 



Consolidated Fixed Charges. For any applicable period, an amount equal to the
sum of (i) Consolidated Total Interest Expense for such period plus (ii) the
aggregate amount of scheduled principal payments of Indebtedness (excluding
balloon payments at maturity) required to be made during such period by the
Borrower, the Trust and their respective Subsidiaries on a Consolidated basis
plus (iii) the dividends and distributions, if any, paid or required to be paid
during such period on the Preferred Equity, if any, of the Borrower, the Trust
and their respective Subsidiaries (other than dividends paid in the form of
capital stock), in the case of clauses (i) and (ii), adjusted to include the
Borrower’s, the Trust’s or any Subsidiary’s pro rata share of the foregoing
items of any Partially-Owned Entity in such period, based on its percentage
ownership interest in such Partially-Owned Entity (or such other amount for
which the Borrower, the Trust or such Subsidiary is obligated based on an arm’s
length agreement).
Consolidated Gross Asset Value. As of any date of determination, an amount equal
to, without double-counting, the sum of (i) for all Stabilized Real Estate
Assets, the aggregate of the following amount determined for each such asset,
(x) the Net Operating Income of each Stabilized Real Estate Asset for the most
recently ended fiscal quarter, multiplied by (y) 4, with the product thereof
being divided by (z) the applicable Capitalization Rate; plus (ii) an amount
equal to the aggregate Cost Basis Value of Real Estate Assets Under Development
on such date, plus (iii) the Cost Basis Value of Land on such date, plus (iv) an
amount equal to the aggregate Cost Basis Value of Value-Add Real Estate Assets
on such date, plus (v) the Structured Finance Investments Value on such date,
plus (vi) the value of Cash and Cash Equivalents on such date, as determined in
accordance with GAAP and approved by the Agent, provided that (a) Net Operating
Income from Real Estate Assets acquired during the most recently ended fiscal
quarter and the immediately preceding fiscal quarter shall be excluded, and such
acquired Real Estate Assets shall be included at their Cost Basis Value and
(b) Net Operating Income from Real Estate Assets sold or otherwise transferred
during the most recently ended fiscal quarter shall be excluded, with
Consolidated Gross Asset Value being adjusted to include, without
double-counting any amounts included in the Structured Finance Investments
Value, the Borrower’s, the Trust’s or any Subsidiary’s pro rata share of Net
Operating Income (and the items comprising Net Operating Income) from any
Partially-Owned Entity in such period, based on its percentage ownership
interest in such Partially-Owned Entity (or such other amount to which the
Borrower, the Trust or such Subsidiary is entitled based on an arm’s length
agreement).
Consolidated Tangible Net Worth. As of any date of determination, an amount
equal to the Consolidated Gross Asset Value of the Borrower and its Subsidiaries
at such date, minus Consolidated Total Indebtedness outstanding on such date,
provided that any amounts attributable to Real Estate Assets that are required
to be reported as “intangibles” under GAAP pursuant to Financial Accounting
Standards Board Statement of Policy No. 141 and 142 shall be permitted to be
added back to “tangible property” for purposes of calculating such Consolidated
Tangible Net Worth.
Consolidated Total Indebtedness. As of any date of determination, Consolidated
Total Indebtedness means for the Borrower, the Trust and their respective
Subsidiaries, all obligations, contingent or otherwise, which should be
classified on the obligor’s balance sheet as liabilities, or to which reference
should be made by footnotes thereto, all in accordance with GAAP, including in
any event and whether or not so classified, the sum of (without
double-counting), all Indebtedness outstanding on such date, in each case
whether Recourse, Without Recourse or contingent, provided, however, that
Accounts Payable, amounts not drawn under the Revolving Credit Loans on such
date and all obligations under any Swap Contracts (other than, for the avoidance
of doubt, obligations with respect to any forward purchase contract or put)
shall not be included in calculating Consolidated Total Indebtedness, and

 

7



--------------------------------------------------------------------------------



 



provided, further, that (without double-counting), each of the following shall
be included in Consolidated Total Indebtedness: (a) all amounts of guarantees,
indemnities for borrowed money, stop-loss agreements and the like provided by
the Borrower, the Trust and their respective Subsidiaries, in each case in
connection with and guarantying repayment of amounts outstanding under any other
Indebtedness; (b) all amounts for which a letter of credit (including the
Letters of Credit) has been issued for the account of the Borrower, the Trust or
any of their respective Subsidiaries; (c) all amounts of bonds posted by the
Borrower, the Trust or any of their respective Subsidiaries guaranteeing
performance or payment obligations; (d) any obligations under any Capital Lease
(but excluding obligations under operating leases or ground leases), the amount
of which as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date; and (e) all liabilities of the
Borrower, the Trust or any of their respective Subsidiaries as partners, members
or the like for liabilities (whether such liabilities are Recourse, Without
Recourse or contingent obligations of the applicable partnership or other
Person) of partnerships or other Persons in which any of them have an Equity
Interest, which liabilities are for borrowed money or any of the matters listed
in clauses (a), (b), (c) or (d) above. Without limitation of the foregoing
(without double counting), with respect to any Partially-Owned Entity, (x) to
the extent that the Borrower, the Trust or any of their respective Subsidiaries
or such Partially-Owned Entity is providing a completion guaranty in connection
with a construction loan entered into by a Partially-Owned Entity, Consolidated
Total Indebtedness shall include the Borrower’s, the Trust’s or such
Subsidiary’s pro rata liability under the Indebtedness relating to such
completion guaranty (or, if greater, the Borrower’s, the Trust’s or such
Subsidiary’s potential liability under such completion guaranty) and (y) in
connection with the liabilities described in clauses (a) and (d) above (other
than completion guarantees, which are referred to in clause (x)), the
Consolidated Total Indebtedness shall include the portion of the liabilities of
such Partially-Owned Entity which are attributable to the Borrower’s, the
Trust’s or such Subsidiary’s percentage Equity Interest in such Partially-Owned
Entity or such greater amount of such liabilities for which the Borrower, the
Trust or their respective Subsidiaries are, or have agreed to be, liable by way
of guaranty, indemnity for borrowed money, stop-loss agreement or the like, it
being agreed that, in any case, Indebtedness of a Partially-Owned Entity shall
not be excluded from Consolidated Total Indebtedness by virtue of the liability
of such Partially-Owned Entity being Without Recourse. For purposes hereof, the
amount of borrowed money shall equal the sum of (1) the amount of borrowed money
as determined in accordance with GAAP plus (2) the amount of those contingent
liabilities for borrowed money set forth in subsections (a) through (e) above,
but shall exclude any adjustment for so called “straight line interest
accounting”.
Consolidated Total Interest Expense. For any applicable period, the aggregate
amount of interest required in accordance with GAAP to be paid, accrued,
expensed or, to the extent it could be a cash expense in the applicable period,
capitalized (but excluding any deferred financing costs), without
double-counting, by the Borrower, the Trust and their respective Subsidiaries
during such period on: (i) all Indebtedness of the Borrower, the Trust and their
respective Subsidiaries (including the Loans, obligations under Capital Leases
(to the extent Consolidated EBITDA has not been reduced by such Capital Lease
obligations in the applicable period) and any Subordinated Indebtedness and
including original issue discount and amortization of prepaid interest, if any,
but excluding any Distribution on Preferred Equity), (ii) all amounts available
for borrowing, or for drawing under letters of credit (including the Letters of
Credit), if any, issued for the account of the Borrower, the Trust or any of
their respective Subsidiaries, but only if such interest was or is required to
be reflected as an item of expense, and (iii) all commitment fees, agency fees,
facility fees, balance deficiency fees and similar fees and expenses in
connection with the borrowing of money, in each case adjusted to include the
Borrower’s, the Trust’s or any Subsidiary’s pro rata share of the foregoing
items of any Partially-Owned Entity in such period, based on its percentage
ownership interest in such Partially-Owned Entity (or such other amount for
which the Borrower, the Trust or such Subsidiary is obligated based on an arm’s
length agreement).

 

8



--------------------------------------------------------------------------------



 



Conversion Request. A notice given by the Borrower to the Agent of its election
to convert or continue a Loan in accordance with §2.5.
Core FFO. For any applicable period, with respect to the Borrower and its
Subsidiaries, consolidated “funds from operations” less all acquisition costs,
gains or losses on early retirement of debt, contingent consideration and
impairment charges to the extent the same are taken into account in calculating
consolidated “funds from operations”.
Cost Basis Value. The total contract purchase price of a Real Estate Asset plus
all commercially reasonable acquisition costs (including but not limited to
title, legal and settlement costs, but excluding financing costs) that are
capitalized in accordance with GAAP.
DC Office Properties. Real Estate Assets constituting multi-story office
properties located within the District of Columbia.
Debtor Relief Laws. The Bankruptcy Code of the United States, and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
Default. When used with reference to this Agreement or any other Loan Document,
an event or condition specified in §14.1 that, but for the requirement that time
elapse or notice be given, or both, would constitute an Event of Default.
Defaulting Lender. Subject to §4.12.2, any Lender that, as determined by the
Agent, (a) has failed to perform any of its funding obligations hereunder,
including in respect of its Loans or participations in respect of Letters of
Credit or Swingline Loans, within three Business Days of the date required to be
funded by it hereunder, (b) has notified the Borrower, the Agent or any Lender
that it does not intend to comply with its funding obligations or has made a
public statement to that effect with respect to its funding obligations
hereunder or under other agreements in which it commits to extend credit,
(c) has failed, within three Business Days after request by the Agent, to
confirm in a manner satisfactory to the Agent that it will comply with its
funding obligations, or (d) has, or has a direct or indirect parent company that
has, (i) become the subject of a proceeding under any Debtor Relief Law,
(ii) had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, or (iii) taken any
action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment; provided that a Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
any Equity Interest in that Lender or any direct or indirect parent company
thereof by a governmental authority so long as the ownership of such Equity
Interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
governmental authority) to reject repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.

 

9



--------------------------------------------------------------------------------



 



Disqualifying Environmental Event. Any Release or threatened Release of
Hazardous Substances, any violation of Environmental Laws or any other similar
environmental event with respect to any Eligible Unencumbered Property that
could reasonably be expected to cost in excess of $2,500,000 to remediate or,
which, with respect to all of the Eligible Unencumbered Properties, could
reasonably be expected to cost in excess of $5,000,000 in the aggregate to
remediate.
Disqualifying Structural Event. Any structural issue which, with respect to any
Eligible Unencumbered Property, could reasonably be expected to cost in excess
of $2,500,000 to remediate or, which, with respect to all of the Eligible
Unencumbered Properties, could reasonably be expected to cost in excess of
$5,000,000 in the aggregate to remediate.
Distribution. With respect to:
(i) a Borrower, any distribution of cash or other cash equivalent, directly or
indirectly, to the partners or other equity holders of the Borrower; or any
other distribution on or in respect of any Equity Interests of the Borrower
(other than dividends payable solely in shares or other Equity Interests by the
Borrower); and
(ii) the Trust, the declaration or payment of any dividend on or in respect of
any shares of any class of capital stock or other Equity Interests of the Trust
(other than dividends payable solely in shares of common stock by the Trust);
the purchase, redemption, or other retirement of any shares of any class of
capital stock or other Equity Interests of the Trust, directly or indirectly
through a Subsidiary of the Trust or otherwise; the return of capital by the
Trust to its shareholders as such; or any other distribution on or in respect of
any shares of any class of capital stock or other Equity Interests of the Trust.
Dollars or $. Lawful currency of the United States of America.
Drawdown Date. The date on which any Revolving Credit Loan is made or is to be
made, and the date on which any Revolving Credit Loan is converted or continued
in accordance with §2.5.
Eligible Assignee. Any of (a) a commercial bank (or similar financial
institution) organized under the laws of the United States, or any State thereof
or the District of Columbia, and having total assets in excess of $500,000,000;
(b) a savings and loan association or savings bank organized under the laws of
the United States, or any State thereof or the District of Columbia, and having
a net worth of at least $100,000,000, calculated in accordance with GAAP; and
(c) a commercial bank (or similar financial institution) organized under the
laws of any other country (including the central bank of such country) which is
a member of the Organization for Economic Cooperation and Development (the
“OECD”), or a political subdivision of any such country, and having total assets
in excess of $500,000,000, provided that such bank (or similar financial
institution) is acting through a branch or agency located in the United States
of America; (d) a Lender, and (e) an Affiliate of a Lender, provided that such
Affiliate would otherwise meet the criteria set forth in clause (a), (b) or
(c) above. In no event will the Borrower or any Subsidiary or Affiliate of the
Borrower be an Eligible Assignee.

 

10



--------------------------------------------------------------------------------



 



Eligible Unencumbered Property(ies). As of any date of determination, an
Unencumbered Asset that: (i) is a Permitted Property, (ii) is free and clear of
any Lien other than Liens permitted to exist pursuant to §9.2, (iii) is not the
subject of a Disqualifying Environmental Event or a Disqualifying Structural
Event, and (iv) is wholly-owned in fee simple by (A) the Borrower or (B) a
Wholly-Owned Subsidiary of the Borrower, in each case that becomes a Borrower
hereunder simultaneously with such Unencumbered Asset becoming an Eligible
Unencumbered Property (the foregoing clauses (i) through (iv) being herein
referred to collectively as the “Unencumbered Property Conditions”).
Notwithstanding the foregoing, the Redland Property shall be deemed to be an
Eligible Unencumbered Property hereunder so long as the Redland Conditions are
satisfied.
Employee Benefit Plan. Any employee benefit plan within the meaning of §3(3) of
ERISA maintained or contributed to by the Borrower or any ERISA Affiliate, other
than a Multiemployer Plan.
Environmental Laws. See §7.18(a).
Environmental Reports. See §7.18
Equity Interest. Any and all shares, partnership or member interests,
participations or other equivalents (however designated) of capital stock of a
corporation and any and all equivalent ownership interests in a Person which is
not a corporation and any and all warrants, options or other rights to purchase
any of the foregoing.
ERISA. The Employee Retirement Income Security Act of 1974, as amended and in
effect from time to time.
ERISA Affiliate. Any Person which is treated as a single employer with the
Borrower under §414 of the Code.
ERISA Reportable Event. A reportable event with respect to a Guaranteed Pension
Plan within the meaning of §4043 of ERISA and the regulations promulgated
thereunder.
Event of Default. See §14.1.
Extension. See §2.9.
Facility Fee. See §2.3(e).

 

11



--------------------------------------------------------------------------------



 



Federal Funds Effective Rate. For any day, a fluctuating interest rate per annum
equal to the weighted average of the rates on overnight federal funds
transactions with members of the Federal Reserve System arranged by federal
funds brokers, as published for such day (or, if such day is not a Business Day,
for the next preceding Business Day) by the Federal Reserve Bank of New York,
or, if such rate is not so published for any day that is a Business Day, the
average of the quotations for such day on such transactions received by the
Agent from 3 federal funds brokers of recognized standing selected by the Agent.
Financial Statement Date. December 31, 2010.
FP Redland Tech. FP Redland Technology Center LP, a Delaware limited
partnership.
FP Redland Tech Partnership Agreement. The Amended and Restated Limited
Partnership Agreement, dated November 10, 2010, among Perseus Redland
Investments LLC, a Delaware limited liability company, FP Redland GP, LLC, a
Delaware limited liability company, and FP Redland, LLC, a Delaware limited
liability company, as amended from time to time after the date of this Agreement
in compliance with the terms and conditions of this Agreement.
Fronting Bank. KeyBank.
Fronting Exposure. At any time there is a Defaulting Lender, (a) with respect to
the Fronting Bank, such Defaulting Lender’s Commitment Percentage of the
outstanding Letter of Credit Obligations other than Letter of Credit Obligations
as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof, and (b) with respect to the Swingline Lender, such Defaulting Lender’s
Commitment Percentage of Swingline Loans other than Swingline Loans as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof.
“funds from operations”. As defined in accordance with resolutions adopted by
the Board of Governors of the National Association of Real Estate Investment
Trusts, as in effect at the applicable date of determination.
GAAP. Generally accepted accounting principles, consistently applied.
Guaranteed Pension Plan. Any employee pension benefit plan within the meaning of
§3(2) of ERISA maintained or contributed to by the Borrower or the Trust, as the
case may be, or any ERISA Affiliate of any of them the benefits of which are
guaranteed on termination in full or in part by the PBGC pursuant to Title IV of
ERISA, other than a Multiemployer Plan.
Guarantor. Collectively, unless referred to in their individual capacities, the
Trust and each of the Subsidiary Guarantors.
Guaranty. The Guaranty, dated as of even date with the Original Credit
Agreement, made by the Trust in favor of the Agent and the Lenders pursuant to
which the Trust guarantees to the Agent and the Lenders (or any Affiliate of a
Lender which provides a Protected Interest Rate Agreement to the Borrower in
connection with the Loans) the unconditional payment and performance of the
Obligations, as the same may be modified, amended, restated or reaffirmed from
time to time.

 

12



--------------------------------------------------------------------------------



 



Hazardous Substances. See §7.18(b).
Increase. See §2.8.
Increase Conditions. The satisfaction of each and all of the following:
(i) no Default or Event of Default shall have occurred and be continuing (both
before and after giving effect to the Increase) and all representations and
warranties contained in the Loan Documents shall be true and correct as of the
effective date of the Increase (except to the extent that such representations
and warranties relate expressly to an earlier date);
(ii) the Increase shall be extended on the same terms and conditions applicable
to the other Loans;
(iii) to the extent any portion of the Increase is committed to by a third party
financial institution or institutions not already a Lender hereunder, such
financial institution shall be an Eligible Assignee and approved by the Agent
(such approval not to be unreasonably withheld or delayed) and each such
financial institution shall have signed a counterpart signature page becoming a
party to this Agreement and a “Lender” hereunder;
(iv) one or more of the existing Lenders or such other financial institutions
which may become parties hereto incident to the Increase have committed in
writing pursuant to the terms hereof to lend the full aggregate amount of the
Increase;
(v) the Increase shall have been approved by the Agent; and
(vi) the Borrower shall have delivered new Notes or amended and restated Notes
to the extent necessary to reflect each Lender’s Commitment after giving effect
to the Increase.
Indebtedness. With respect to a Person, as of any date of determination, all of
the following (without duplication): (a) all obligations of such Person in
respect of money borrowed, whether direct or indirect, including, without
limitation, all Obligations; (b) all obligations of such Person (other than
trade debt incurred in the ordinary course of business), whether or not for
money borrowed (i) represented by notes payable, or drafts accepted, in each
case representing extensions of credit (but only to the extent of any
outstanding balance), (ii) evidenced by bonds, debentures, notes or similar
instruments, or (iii) constituting purchase money indebtedness, conditional
sales contracts, title retention debt instruments or other similar instruments,
upon which interest charges are

 

13



--------------------------------------------------------------------------------



 



customarily paid or that are issued or assumed as full or partial payment for
property; (c) any obligations under any Capital Lease (but excluding obligations
under operating leases or ground leases) of such Person, the amount of which as
of any date shall be deemed to be the amount of Attributable Indebtedness in
respect thereof as of such date; (d) all net obligations under any Swap
Contract; (e) all obligations of such Person or any other Person secured by any
Lien or other encumbrance existing on property of such Person; (f) all
reimbursement obligations of such Person under or in respect of any letters of
credit (including the Letters of Credit) or acceptances (whether or not the same
have been presented for payment); (g) all obligations of such Person in respect
of “off-balance sheet arrangements” (as defined in Item 303(a)(4)(ii) of
Regulation S-K promulgated under the Securities Act of 1933, as amended from
time to time) which such Person would be required to disclose to the SEC; and
(h) all obligations in the nature of those described in clauses (a)-(g) above of
other Persons which such Person has guaranteed or are otherwise recourse to such
Person. For the purposes hereof, the amount of any net obligation under any Swap
Contract on any date shall be deemed to be the Swap Termination Value thereof as
of such date.
Information. See §8.10(d).
Interest Payment Date. As to any Base Rate Loan, the last day of every calendar
month in which such Loan is outstanding, and with respect to any Libor Rate
Loan, the last day of the applicable Interest Period. As to any Swingline Loan,
the day such Swingline Loan is due.
Interest Period. With respect to each Revolving Credit Loan, but without
duplication of any other Interest Period, (a) initially, the period commencing
on the Drawdown Date of such Loan and ending on the last day of one of the
following periods (as selected by the Borrower in a Completed Loan Request):
(i) for any Base Rate Loan, the calendar month in which such Base Rate Loan is
made (whether by borrowing or by conversion from a Libor Rate Loan), and
(ii) for any Libor Rate Loan, 1, 2 or 3 months; and (b) thereafter, each period
commencing at the end of the last day of the immediately preceding Interest
Period applicable to such Revolving Credit Loan and ending on the last day of
the applicable period set forth in (a)(i) and (ii) above (as selected by the
Borrower in a Conversion Request); provided that all of the foregoing provisions
relating to Interest Periods are subject to the following:
(vii) if any Interest Period with respect to a LIBOR Rate Loan would otherwise
end on a day that is not a LIBOR Business Day, such Interest Period shall end on
the next succeeding LIBOR Business Day, unless such next succeeding LIBOR
Business Day occurs in the next calendar month, in which case such Interest
Period shall end on the next preceding LIBOR Business Day, as determined
conclusively by the Agent in accordance with the then current bank practice in
London;
(viii) if the Borrower shall fail to give notice of conversion as provided in
§2.5, the Borrower shall be deemed to have requested a conversion of the
affected Libor Rate Loan to a Base Rate Loan on the last day of the then current
Interest Period with respect thereto;

 

14



--------------------------------------------------------------------------------



 



(ix) any Interest Period relating to any Libor Rate Loan that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall, subject to subparagraph (iv) below, end on the last Business Day of a
calendar month; and
(x) no Interest Period may extend beyond the Maturity Date.
Interest Rate Protection Arrangements. See §8.15
Investments. All expenditures made and all liabilities incurred (contingently or
otherwise, but without double-counting): (i) for the acquisition of stock,
partnership or other Equity Interests or for the acquisition of Indebtedness of,
or for loans, advances, capital contributions or transfers of property to, any
Person; (ii) in connection with Real Estate Assets Under Development; and
(iii) for the acquisition of any other obligations of any Person. In determining
the aggregate amount of Investments outstanding at any particular time:
(a) there shall be deducted in respect of each such Investment any amount
received as a return of capital (but only by repurchase, redemption, retirement,
repayment, liquidating dividend or liquidating distribution); (b) there shall
not be deducted in respect of any Investment any amounts received as earnings on
such Investment, whether as dividends, interest or otherwise; and (c) there
shall not be deducted from the aggregate amount of Investments any decrease in
the value thereof.
ISP. With respect to any Letter of Credit, the “International Standby Practices
1998” published by the Institute of International Banking Law & Practice (or
such later version thereof as may be in effect at the time of issuance).
Joinder Documents. The one or more Joinder Agreements among the Agent (on behalf
of itself and the Lenders) and any Wholly-Owned Subsidiary which is to become a
Borrower at any time after the Closing Date, the form of which is attached
hereto as Exhibit E, together with all other documents, instruments and
certificates required by any such Joinder Agreement to be delivered by such
Wholly-Owned Subsidiary to the Agent and the Lenders on the date such
Wholly-Owned Subsidiary becomes a Borrower hereunder.
Land. An undeveloped Real Estate Asset owned in fee by the Borrower.
Leases. Leases, licenses and other written agreements relating to the use or
occupation of space in or on the Buildings or on the Real Estate Assets by
persons other than the Borrower or any other member of the Potomac Group.
Lenders. Collectively, KeyBank and each other lending institution which, as of
any date of determination, is a party to this Agreement, and any other Person
who becomes an assignee of any rights of a Lender pursuant to §20 or a Person
who acquires all or substantially all of the stock or assets of a Lender.
Letter of Credit Application. See §5.1.1.

 

15



--------------------------------------------------------------------------------



 



Letter of Credit Fee. See §2.3(f).
Letter of Credit Obligations. As at any date of determination, the aggregate
amount available to be drawn under all outstanding Letters of Credit plus the
aggregate amount of all Reimbursement Obligations. For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be “outstanding”
in the amount so remaining available to be drawn.
Letter of Credit Participation. See §5.1.4.
Letters of Credit. Any standby letter of credit issued pursuant to §5.1.1 and
any “Letter of Credit” outstanding on the Closing Date issued and as defined
under the Original Credit Agreement.
Libor Business Day. Any day on which commercial banks are open for international
business (including dealings in Dollar deposits) in London, England.
Libor Breakage Costs. With respect to any Libor Rate Loan to be prepaid prior to
the end of the applicable Interest Period or not borrowed, converted or
continued (“drawn” and, with correlative meaning, “draw”) after elected, a
prepayment “breakage” fee in an amount, as reasonably determined by the Agent,
required to compensate the Lenders for any and all additional losses, costs or
expenses that such Lenders incur as a result of such prepayment or failure to
borrow, convert or continue a Libor Rate Loan, including, without limitation,
any loss (excluding loss of anticipated profits), cost or expense incurred by
reason of the liquidation or reemployment of deposits of other funds acquired by
any Lender to fund or maintain such Libor Rate Loan.
Libor Rate. For any Libor Rate Loan for any Interest Period, the average rates
as shown in Reuters Screen LIBOR01 Page (or any successor service) at which
deposits in U.S. dollars are offered by first class banks in the London
Interbank Market at approximately 11:00 a.m. (London time) on the day that is
two (2) Libor Business Days prior to the first day of such Interest Period with
a maturity approximately equal to such Interest Period and in an amount
approximately equal to the amount to which such Interest Period relates,
adjusted for reserves and taxes if required by future regulations. If Reuters no
longer reports such rate or Agent determines in good faith that the rate so
reported no longer accurately reflects the rate available to Agent in the London
Interbank Market, then any and all outstanding Loans shall be Base Rate Loans
and bear interest at the Base Rate plus the Applicable Base Rate Margin. For any
period during which a Reserve Percentage shall apply, the Libor Rate with
respect to Libor Rate Loans shall be equal to the amount determined above
divided by an amount equal to 1 minus the Reserve Percentage.
Libor Rate Loan(s). Loans bearing interest calculated by reference to the Libor
Rate.
Lien. See §9.2.

 

16



--------------------------------------------------------------------------------



 



Loan Documents. Collectively, this Agreement, the Guaranty, each Subsidiary
Guaranty and any reaffirmation thereof, the Notes, the Letters of Credit, the
Letter of Credit Applications, the Joinder Documents and any and all other
agreements, instruments, documents or certificates now or hereafter evidencing
or otherwise relating to the Loans and executed and delivered by or on behalf of
the Borrower or its Subsidiaries or the Trust or its Subsidiaries in connection
with or in any way relating to the Loans or the transactions contemplated by
this Agreement (other than any Protected Interest Rate Agreement), and all
schedules, exhibits and annexes hereto or thereto, as any of the same may from
time to time be amended and in effect.
Loans. The Revolving Credit Loans and the Swingline Loans.
Majority Lenders. As of any date of determination, the Lenders whose aggregate
Commitments (excluding the Swingline Commitment) constitute at least sixty-six
and two-thirds percent (66-2/3%) of the Total Commitment (or, if the Commitments
have been terminated, the Lenders whose aggregate Commitments (excluding the
Swingline Commitment), immediately prior to such termination, constituted at
least sixty-six and two-thirds percent (66-2/3%) of the Total Commitment),
provided that at any time when there are two or more Lenders, the Majority
Lenders must include at least two Lenders, and further provided that the
Commitment of any Defaulting Lender shall be excluded for purposes of making a
determination of Majority Lenders.
Material Adverse Effect. A (a) material adverse effect on the business,
operations, assets, condition (financial or otherwise) or properties of the
Trust or FPLP or, taken as a whole, the Potomac Group, (b) a material impairment
of the ability of FPLP or the Trust or, taken as a whole, the First Potomac
Group, to fulfill the Obligations (including, without limitation, to repay all
amounts outstanding on the Loans, together with interest and charges thereon
when due), (c) a material adverse effect on the validity or enforceability of
any of the Loan Documents, or (d) a material impairment of the rights and
remedies of the Lenders and the Agent under any of the Loan Documents.
Maturity Date. January 15, 2014, or such earlier date (or later date pursuant to
§2.9) on which the Revolving Credit Loans shall become due and payable pursuant
to the terms hereof. The Maturity Date may be extended to January 15, 2015
subject to and in accordance with the terms of §2.9.
Maximum Drawing Amount. As of any date of determination, the maximum aggregate
amount that the beneficiaries may at any time draw under outstanding Letters of
Credit, as such maximum aggregate amount may be reduced from time to time
pursuant to the terms of the Letter of Credit.
Minimum Liquidity. As of any date of determination, an amount equal to the
Availability as of such date (as described in clause (ii) of the definition of
Availability) minus, without duplication, the aggregate amount of (x) Unsecured
Consolidated Total Indebtedness outstanding on such date and (y) New Debt
outstanding on such date.
Minimum Liquidity Threshold. Minimum Liquidity in an amount not less than (i)
$30,000,000 from the Closing Date through January 15, 2012, (ii) $25,000,000
from January 16, 2012 through January 15, 2013 and (iii) $20,000,000 thereafter.

 

17



--------------------------------------------------------------------------------



 



Mortgage Note(s). A mortgage note, in which the Borrower holds a direct interest
as payee, for real estate that is developed, so long as at the relevant date of
determination, such Mortgage Note is not in default.
Multiemployer Plan. Any multiemployer plan within the meaning of §3(37) of ERISA
maintained or contributed to by the Borrower or the Trust, as the case may be,
or any ERISA Affiliate.
Negative Pledge. With respect to a given asset, any provision of a document,
instrument or agreement (other than any Loan Document or Protected Interest Rate
Agreement) which prohibits or purports to prohibit the creation or assumption of
any Lien on such asset as security for Indebtedness of the Person owning such
asset or any other Person.
Net Operating Income. For any period, an amount equal to (i) the aggregate
rental and other income from the operation of the applicable Real Estate Assets
during such period; minus (ii) all expenses and other proper charges incurred in
connection with the operation of such Real Estate Assets (including, without
limitation, real estate taxes, management fees (or Overhead Allocation, as
applicable), payments under ground leases and bad debt expenses) during such
period; but, in any case, before payment of or provision for debt service
charges for such period, income taxes for such period, capital expenses for such
period, and depreciation, amortization, and other non-cash expenses for such
period, all as determined in accordance with GAAP (except that any rent leveling
adjustments shall be excluded from rental income).
New Debt. Indebtedness secured by partnership or other ownership interests in
Real Estate Assets incurred by the Borrower after the date hereof pursuant to
§9.1(f) that is not fully supported by one or more unencumbered Real Estate
Assets (not including the Eligible Unencumbered Properties), and for the
avoidance of doubt, the 2007 Term Loan and the 2008 Term Loan and any
refinancing of any thereof on substantially the same structure and collateral
therefor shall not constitute New Debt, unless the 2007 Term Loan or the 2008
Term Loan, as the case may be, is increased above the principal amount thereof
on the date hereof.
Note Record. A Record with respect to any Note.
Notes. The Revolving Credit Notes and the Swingline Note.
Obligations. All indebtedness, obligations and liabilities of the Borrower and
its Subsidiaries to any of the Lenders or the Agent, individually or
collectively (but without double-counting), under this Agreement and each of the
other Loan Documents and in respect of any of the Loans, the Notes and
Reimbursement Obligations incurred and the Letter of Credit Applications and the
Letters of Credit and other instruments at any time evidencing any thereof,
whether existing on the date of this Agreement or arising or incurred hereafter,
direct or indirect, joint or several, absolute or contingent, matured or
unmatured, liquidated or unliquidated, secured or unsecured, arising by
contract, operation of law or otherwise, and including any indebtedness,
obligations and liabilities of the Borrower and its Subsidiaries under any
Protected Interest Rate Agreement entered into with any Lender, provided that
such Protected Interest Rate Agreement is for the purpose of hedging interest
exposure under this Agreement.

 

18



--------------------------------------------------------------------------------



 



Organizational Documents. Collectively, (i) the Agreement of Limited Partnership
of FPLP, (ii) the Certificate of Limited Partnership of FPLP, (iii) the Amended
and Restated Declaration of Trust of the Trust, (iv) the Amended and Restated
By-Laws of the Trust, and (v) all of the partnership agreements, corporate
charters and by-laws, limited liability company operating agreements, joint
venture agreements or similar agreements, charter documents and certificates or
other agreements relating to the formation, organization or governance of any
Borrower (including, without limitation, any Wholly-Owned Subsidiary who becomes
a Borrower from time to time hereunder), in each case as any of the foregoing
may be amended in accordance with §8.20.
Original Credit Agreement. See the preamble hereto.
Other Properties. All Real Estate Assets that are not DC Office Properties or
Suburban Office Properties.
Overhead Allocation. For any period, the amount of corporate overhead included
as a property operating expense in lieu of a management fee.
Partially-Owned Entity(ies). Any of the partnerships, associations,
corporations, limited liability companies, trusts, joint ventures or other
business entities or Persons in which the Borrower or the Trust, directly, or
indirectly through its full or partial ownership of another entity, own an
Equity Interest, but which is not required in accordance with GAAP to be
consolidated with the Borrower or the Trust for financial reporting purposes.
PBGC. The Pension Benefit Guaranty Corporation created by §4002 of ERISA and any
successor entity or entities having similar responsibilities.
Permits. All governmental permits, licenses, and approvals necessary for the
lawful operation and maintenance of the Real Estate Assets.
Permitted Liens. Liens permitted by §9.2.
Permitted Property. A property which is an income producing office, industrial
or a so-called flex property (or a Real Estate Asset Under Development which
will be an income producing office, industrial or so-called flex property when
completed) and is located in the State of Maryland, the Commonwealth of Virginia
or the District of Columbia.
Person. Any individual, corporation, general partnership, limited partnership,
trust, limited liability company, limited liability partnership, unincorporated
association, business, or other legal entity, and any government (or any
governmental agency or political subdivision thereof).
Potomac Group. Collectively, (i) FPLP, (ii) the Trust, (iii) the respective
Subsidiaries of FPLP and the Trust and (iv) the Partially-Owned Entities.
Preferred Equity. Any preferred stock, preferred partnership interests,
preferred member interests or other preferred Equity Interests issued by the
Borrower, the Trust or any of their respective Subsidiaries.

 

19



--------------------------------------------------------------------------------



 



Protected Interest Rate Agreement. An agreement which evidences the Interest
Rate Protection Arrangements required by §8.15, and all extensions, renewals,
modifications, amendments, substitutions and replacements thereof.
Rate Period. The period beginning on the first day of any fiscal month following
delivery to the Agent of the annual or quarterly financial statements required
to be delivered pursuant to §8.4(a) or §8.4(b) and ending on the last day of the
fiscal month in which the next such annual or quarterly financial statements are
delivered to the Agent.
RCRA. See §7.18.
Real Estate Assets. The fixed and tangible properties consisting of Land and/or
Buildings owned by the Borrower or any of its Subsidiaries at the relevant time
of reference thereto, including, without limitation, the Eligible Unencumbered
Properties at such time of reference.
Real Estate Assets Under Development. A Real Estate Asset that is under
development or substantial redevelopment. A Real Estate Asset Under Development
shall cease to constitute a Real Estate Asset Under Development on the earlier
of (a) the one-year anniversary date of the development or redevelopment
completion, and (b) the first day of the first full fiscal quarter after such
Real Estate Asset achieves a stabilized occupancy of 80%.
Record. The grid attached to any Note, or the continuation of such grid, or any
other similar record, including computer records, maintained by any Lender with
respect to any Loan.
Recourse. With reference to any obligation or liability, any liability or
obligation that is not Without Recourse to the obligor thereunder, directly or
indirectly. For purposes hereof, a Person shall not be deemed to be “indirectly”
liable for the liabilities or obligations of an obligor solely by reason of the
fact that such Person has an ownership interest in such obligor, provided that
such Person is not otherwise legally liable, directly or indirectly, for such
obligor’s liabilities or obligations (e.g., without limitation, by reason of a
guaranty or contribution obligation, by operation of law or by reason of such
Person being a general partner of such obligor).
Redland Property. That certain Real Estate Asset owned by FP Redland Technology
Center LP commonly known as Land Units 2 and 3 in the Redland Tech Center Land
Condominium formed pursuant to the Declaration of Condominium for Redland Tech
Center Land Condominium recorded in Liber 19839 at folio 681 in the land records
of Montgomery County, Maryland, as amended, and located at 520 and 530 Gaither
Road, Rockville, Maryland, together with all easements, appurtenances, rights,
privileges, reservations, tenements, and hereditaments belonging thereto.

 

20



--------------------------------------------------------------------------------



 



Redland Conditions. (a) The Redland Property is an Unencumbered Property that
conforms with all of the Unencumbered Property Conditions other than the
condition set forth in clause (iv) of the definition of Eligible Unencumbered
Property(ies), (b) the Redland Property is wholly-owned in fee simple by FP
Redland Tech, (c) the Organizational Documents of FP Redland Tech are not
modified, amended or supplemented in any respect whatsoever if the same could
reasonably be expected to adversely affect the rights of the Agent and the
Lenders hereunder or under any other Loan Document without the express prior
written consent of the Agent, and in any event, Sections 3.7, 6.1, 6.3, and 6.4,
Article VIII, and Exhibit D of the FP Redland Tech Partnership Agreement are not
modified, amended or supplemented in any respect whatsoever without the express
prior written consent of the Agent, provided, however, such Organizational
Documents may be amended without the consent of the Agent in order to change FP
Redland Tech from a limited partnership to a limited liability company so long
as such Organizational Documents are not modified, amended or supplemented to
the extent otherwise prohibited by this clause (iv) in connection therewith and
the Borrower provides the Agent with notice thereof and copies of the documents
amending such Organizational Documents to effect such change.
Reimbursement Obligation. See §5.2.
REIT. A “real estate investment trust”, as such term is defined in Section 856
of the Code.
Related Parties. With respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents and advisors of such Person and
of such Person’s Affiliates.
Release. See §7.18(c)(iii).
Reserve Percentage. The maximum aggregate reserve requirement (including all
basic, supplemental, marginal and other reserves) which is imposed on member
banks of the Federal Reserve System against “Euro-currency Liabilities” as
defined in Regulation D.
Revolving Credit Loan(s). Each and every revolving credit loan made or to be
made by the Lenders to the Borrower pursuant to §2 or §5.3, and excluding, in
any event, all Swingline Loans.
Revolving Credit Notes. Collectively, the separate promissory notes of the
Borrower in favor of each Lender in substantially the form of Exhibit A hereto,
in an aggregate principal amount equal to the Total Commitment in effect from
time to time, dated as of even date with the Original Credit Agreement or as of
such later date as any Person became a Lender under the Original Credit
Agreement or becomes a Lender under this Agreement, and completed with
appropriate insertions, as each of such notes may be amended, replaced,
substituted and/or restated from time to time (including in connection with any
Increase).
SARA. See §7.18.
SEC. The Securities and Exchange Commission, or any successor thereto.
SEC Filings. Collectively, (i) each Form 10-K, 10-Q and Form 8-K filed by the
Trust with the SEC from time to time and (ii) each of the other public forms and
reports filed by the Trust with the SEC from time to time.
Secured Indebtedness. All Indebtedness of a Person that is secured by a Lien
evidenced by a mortgage, deed of trust, assignment of partnership interests or
other security interest or otherwise.

 

21



--------------------------------------------------------------------------------



 



Stabilized Real Estate Asset. Any Real Estate Asset that is not a Real Estate
Asset Under Development, a Value-Add Real Estate Asset or Land.
Structured Finance Investments. Collectively, Investments by a Borrower or one
of its Subsidiaries directly or indirectly in (i) Mortgage Notes, (ii) mezzanine
loans evidenced by promissory notes in which the Borrower holds a direct
interest as payee, to entities that hold direct or indirect interests in DC
Office Properties, and (iii) Investments in preferred equity (including
preferred limited partnership interests) in entities owning DC Office
Properties.
Structured Finance Investments Value. As of any date of determination, an amount
equal to the aggregate value of all Structured Finance Investments, with the
value of each Structured Finance Investment being deemed to be the lower of
(i) the acquisition or origination cost of such Structured Finance Investment
plus all commercially reasonable costs that are capitalized in accordance with
GAAP incurred in connection with the acquisition or origination of such
Structured Finance Investment, and (ii) the value of such Structured Finance
Investment determined in accordance with GAAP; provided, however, that in the
case of any Structured Finance Investment in respect of which the obligor is in
default of any payment obligation, the Structured Finance Investments Value
shall be zero.
Subsidiary. Any corporation, association, partnership, limited liability
company, trust, joint venture or other business entity or Person which is
required to be consolidated with the Borrower or the Trust in accordance with
GAAP.
Subsidiary Guarantors. The Subsidiaries identified on Annex I to this Agreement,
together with any additional Subsidiaries that deliver any guaranty or joinder
agreement to the Subsidiary Guaranty pursuant to §8.21
Subsidiary Guaranty. The Guaranty of even date herewith made by the Subsidiary
Guarantors in favor of the Agent and the Lenders, together with any additional
guaranty of the Obligations or joinder agreement to any existing guaranty of the
Obligations provided by any Subsidiary Guarantor hereafter, as the same may be
modified, amended, restated or reaffirmed from time to time.
Suburban Office Properties. Real Estate Assets constituting multi-story office
buildings located in the suburbs of the District of Columbia.
Swap Contract. (a) Any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement, and (b) any and all transactions of any kind, and the
related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

 

22



--------------------------------------------------------------------------------



 



Swap Termination Value. In respect of any one or more Swap Contracts, after
taking into account the effect of any legally enforceable netting agreement
relating to such Swap Contracts, (a) for any date on or after the date such Swap
Contracts have been closed out and termination value(s) determined in accordance
therewith, such termination value(s), and (b) for any date prior to the date
referenced in clause (a), the amount(s) determined as the mark-to-market
value(s) for such Swap Contracts, as determined based upon one or more
mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
Swingline Commitment. The obligation of the Swingline Lender to make Swingline
Loans to the Borrower in a maximum aggregate principal amount not exceeding at
any time Ten Million Dollars ($10,000,000).
Swingline Lender. KeyBank, in its capacity as swingline lender hereunder, or any
Eligible Assignee of KeyBank who executes an Assignment and Assumption assuming
KeyBank’s obligations as Swingline Lender.
Swingline Loans. Collectively, the loans in the maximum aggregate principal
amount of the Swingline Commitment made or to be made by the Swingline Lender to
the Borrower pursuant to §2.10.
Swingline Loan Amount. See §2.10(b).
Swingline Note. The promissory note substantially in the form of Exhibit A-1
hereto of the Borrower in favor of the Swingline Lender, in a principal amount
equal to the Swingline Commitment and evidencing the Swingline Loans made
thereunder, dated as of the Original Credit Agreement and completed with
appropriate insertions, as the same may be amended, replaced, substituted and/or
restated from time to time.
Swingline Termination Date. The date which is no later than the 15th day
preceding the Maturity Date.
Total Commitment. As of any date, the sum of the then current Commitments of the
Lenders. As of the Closing Date, the Total Commitment (including the Swingline
Commitment) is $255,000,000. After the Closing Date, the aggregate amount of the
Total Commitment (inclusive of Swingline Commitment) may be increased to an
amount not exceeding $350,000,000, provided that such Increase is subject to and
shall be effected in accordance with the provisions of §2.8.
Trust. See recitals.
2007 Term Loan. The term loan in the original principal amount of $50,000,000
made pursuant to that certain Secured Term Loan Agreement dated as of August 7,
2007 among FPLP, KeyBank National Association, as administrative agent and
certain lenders party thereto, as amended and in effect from time to time.

 

23



--------------------------------------------------------------------------------



 



2008 Term Loan. The term loan in the original principal amount of $35,000,000
(subsequently increased to $50,000,000) made pursuant to that certain Secured
Term Loan Agreement dated as of August 11, 2008 among FPLP, KeyBank National
Association, as administrative agent and certain lenders party thereto, as
amended and in effect from time to time.
2010 Term Loan. The term loan in the original principal amount of $50,000,000
made pursuant to that certain Secured Term Loan Agreement dated as of
November 10, 2010 among FPLP, KeyBank National Association, as administrative
agent, and certain lenders party thereto, as amended and in effect from time to
time.
Type. As to any Revolving Credit Loan, its nature as a Base Rate Loan or a Libor
Rate Loan.
Unanimous Lender Approval. The written consent of each Lender that is a party to
this Agreement at the time of reference.
Unencumbered Asset. Any Real Estate Asset that on any date of determination is
not subject to any Liens (except for Permitted Liens).
Unencumbered Land. The Real Estate Asset commonly referred to as the Sterling
Park Land Parcel, so long as such Real Estate Asset is not subject to any Liens,
except for Permitted Liens.
Unencumbered Pool. As determined from time to time, collectively, the Eligible
Unencumbered Properties that the Borrower has designated in writing to be
included in the Unencumbered Pool, subject to and in accordance with the terms
hereof.
Unencumbered Pool Percentage. As of (i) the Closing Date and prior to
December 31, 2011, 62.5% and (ii) December 31, 2011 and thereafter, 60%.
Unencumbered Pool Capital Reserve. As at any date of determination, a capital
reserve equal to the total number of square feet of the Eligible Unencumbered
Properties on such date, multiplied by $0.15.
Unencumbered Property Conditions. See definition of “Eligible Unencumbered
Property(ies)”.
USA Patriot Act. See §31(a).
Unsecured Consolidated Total Indebtedness. As of any date of determination, the
aggregate principal amount of Consolidated Total Indebtedness outstanding at
such date (including all Obligations), that is not secured by a Lien evidenced
by a mortgage, deed of trust, assignment of partnership interests or other
security interest or otherwise; provided that, with respect to FP Redland Tech,
the items included in the calculation of Unsecured Consolidated Total
Indebtedness shall be adjusted to include FPLP’s or its Wholly-Owned
Subsidiary’s pro rata share of such items attributable to the period in
question, based on FPLP’s or its Wholly-Owned Subsidiary’s percentage ownership
interests in FP Redland Tech (or such other amount as to which FPLP or its
Wholly-Owned Subsidiary are, or have agreed to be, liable by way of guaranty,
indemnity for borrowed money, stop-loss agreement or other agreement).

 

24



--------------------------------------------------------------------------------



 



Unsecured Interest Expense. For any period of determination, Consolidated Total
Interest Expense for such period attributable to the Unsecured Consolidated
Total Indebtedness of the Borrower, the Trust and their respective Subsidiaries.
Value-Add Real Estate Assets. Any newly acquired Real Estate Asset that is less
than 50% occupied at the time of acquisition. A Value-Add Real Estate Asset
shall cease to constitute a Value-Add Real Estate Asset at the earlier of
(a) the first day of the first full fiscal quarter after such Real Estate Asset
achieves a stabilized occupancy of 80%, and (b) the one-year anniversary of such
Real Estate Asset’s acquisition date; provided that the Redland Property shall
be deemed a Value-Add Real Estate Asset until the earlier of (x) the date that
the value of the Redland Property calculated in accordance with clause (i) of
the definition of Value of Unencumbered Properties exceeds the Cost Basis Value
of the Redland Property (valued at the contract price paid by FPLP to acquire
its interest in FP Redland Tech) and (y) June 30, 2012.
Value of Unencumbered Properties. At any date of determination, an amount equal
to, without double-counting, the sum of (i) for all Stabilized Real Estate
Assets, the aggregate of the following amount determined for each such asset,
(x) the Net Operating Income for the most recently ended fiscal quarter of each
Eligible Unencumbered Property that is a Stabilized Real Estate Asset,
multiplied by (y) 4, with the product thereof being divided by (z) the
applicable Capitalization Rate, plus, (ii) an amount equal to the aggregate Cost
Basis Value of all Eligible Unencumbered Properties that are Value-Add Real
Estate Assets, plus (iii) an amount equal to the aggregate Cost Basis Value of
all Eligible Unencumbered Properties that are Real Estate Assets Under
Development, plus (iv) the aggregate Cost Basis Value of all Eligible
Unencumbered Properties acquired during the most recently ended fiscal quarter
and the immediately preceding fiscal quarter, plus (v) the Cost Basis Value of
the Unencumbered Land, provided that (a) the Net Operating Income attributable
to any Eligible Unencumbered Property sold or otherwise transferred during the
applicable period shall be excluded from the calculation of the Value of
Unencumbered Properties, (b) the Net Operating Income of Eligible Unencumbered
Properties included at their Cost Basis Value shall be excluded, (c) the value
included as a result of clauses (ii) and (iii) above in the aggregate shall not
exceed twenty percent (20%) of the aggregate Value of Unencumbered Properties at
any time, and (d) with respect to the Redland Property, the Net Operating Income
or Cost Basis Value, as applicable, included in the calculation of the Value of
Unencumbered Properties shall be FPLP’s or its Wholly-Owned Subsidiary’s (i) pro
rata share of Net Operating Income (and the items comprising Net Operating
Income) for the period in question, based on FPLP’s or its Wholly-Owned
Subsidiary’s percentage ownership interest in FP Redland Tech (or such other
amount to which FPLP or its Wholly-Owned Subsidiary is entitled based on an
arm’s length agreement) or (ii) Cost Basis Value (valued at the contract price
paid by FPLP to acquire its interest in FP Redland Tech), as applicable.
Wholly-Owned Subsidiary. Any single purpose entity which is a Subsidiary of FPLP
and of which FPLP at all times owns directly or indirectly (through a Subsidiary
or Subsidiaries) 100% of the outstanding voting or controlling interests and of
the economic interests.

 

25



--------------------------------------------------------------------------------



 



“Without Recourse” or “without recourse”. With reference to any obligation or
liability, any obligation or liability for which the obligor thereunder is not
liable or obligated other than as to its interest in a designated Real Estate
Asset or other specifically identified asset only, subject to such limited
exceptions to the non-recourse nature of such obligation or liability, such as
fraud, misappropriation and misapplication indemnities, as are usual and
customary in like transactions involving institutional lenders at the time of
the incurrence of such obligation or liability, and to usual and customary
environmental indemnification obligations in connection with such designated
Real Estate Asset.
§1.2 Rules of Interpretation.
(i) A reference to any document or agreement shall include such document or
agreement as amended, modified or supplemented from time to time in accordance
with its terms or the terms of this Agreement.
(ii) The singular includes the plural and the plural includes the singular.
(iii) A reference to any law includes any amendment or modification to such law.
(iv) A reference to any Person includes its permitted successors and permitted
assigns.
(v) Accounting terms not otherwise defined herein have the meanings assigned to
them by generally accepted accounting principles applied on a consistent basis
by the accounting entity to which they refer.
(vi) The words “include”, “includes” and “including” are not limiting.
(vii) All terms not specifically defined herein or by generally accepted
accounting principles, which terms are defined in the Uniform Commercial Code as
in effect in New York, have the meanings assigned to them therein.
(viii) Reference to a particular “§” refers to that section of this Agreement
unless otherwise indicated.
(ix) The words “herein”, “hereof”, “hereunder” and words of like import shall
refer to this Agreement as a whole and not to any particular section or
subdivision of this Agreement.

 

26



--------------------------------------------------------------------------------



 



§1.3 GAAP. If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrower or the Majority Lenders shall so request, the Agent, the Lenders and
the Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Majority Lenders); provided that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (ii) the Borrower shall provide to the Agent and the
Lenders financial statements and other documents required under this Agreement
or as reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP. For purposes of determining compliance with any covenant
(including the computation of any financial covenant) contained herein,
Indebtedness of the Borrower and its Subsidiaries shall be deemed to be carried
at 100% of the outstanding principal amount thereof, and the effects of FASB ASC
825 on financial liabilities shall be disregarded.
§2. THE REVOLVING CREDIT FACILITY.
§2.1 Commitment to Lend. Subject to the provisions of §2.4 and the other terms
and conditions set forth in this Agreement, each of the Lenders severally agrees
to lend to the Borrower, and the Borrower may borrow, repay, and reborrow from
each Lender from time to time between the Closing Date and the Maturity Date
upon notice by the Borrower to the Agent (with copies to the Agent for each
Lender) given in accordance with §2.4, such sums as are requested by the
Borrower up to a maximum aggregate principal amount outstanding (after giving
effect to all amounts requested) at any one time equal to such Lender’s
Commitment minus, without double counting, an amount equal to such Lender’s
Commitment Percentage multiplied by the sum of (i) all Reimbursement Obligations
to the extent not yet deemed Revolving Credit Loans and the Maximum Drawing
Amount and (ii) the outstanding principal amount of the Swingline Loans;
provided that the sum of the outstanding amount of the Revolving Credit Loans
(after giving effect to all amounts requested), plus the Maximum Drawing Amount
and, without double counting the portion, if any, of any Letter of Credit which
is drawn and included in the Revolving Credit Loans, all outstanding
Reimbursement Obligations, plus the outstanding principal amount of the
Swingline Loans shall not at any time exceed the lesser of (i) the Total
Commitment and (ii) the Availability at such time, and provided, further, that
at the time the Borrower requests a Revolving Credit Loan and after giving
effect to the making thereof: (i) in the case of any borrowing or other
extension of credit, all of the conditions in §13 (and in the case of the
initial borrowing on the Closing Date, also the conditions in §12) have been met
at the time of such request, and (ii) there has not occurred and is not
continuing (or will not occur by reason thereof) any Default or Event of
Default.
The Revolving Credit Loans shall be made pro rata in accordance with each
Lender’s Commitment Percentage. Each request for a Revolving Credit Loan made
pursuant to §2.4 shall constitute a representation and warranty by the Borrower
that the conditions set forth in §12 have been satisfied as of the Closing Date
and that the conditions set forth in §13 have been satisfied on the date of such
request and will be satisfied on the proposed Drawdown Date of the requested
Loan or issuance of Letter of Credit, as the case may be, provided that the
making of such representation and warranty by the Borrower shall not limit the
right of any Lender not to lend if such conditions have not been met. No
Revolving Credit Loan or other extension of credit shall be required to be made
by any Lender unless all of the conditions contained in §12 have been satisfied
as of the Closing Date with respect to the initial Revolving Credit Loan or
issuance of Letter of Credit, and unless all of the conditions set forth in §13
have been satisfied at the time of any request for a Revolving Credit Loan or
other extension of credit and on the Drawdown Date therefor.

 

27



--------------------------------------------------------------------------------



 



§2.2 The Revolving Credit Notes. The Revolving Credit Loans shall be evidenced
by the Revolving Credit Notes. A Revolving Credit Note shall be payable to the
order of each Lender in an aggregate principal amount equal to such Lender’s
Commitment. The Borrower irrevocably authorizes each Lender to make or cause to
be made, at or about the time of the Drawdown Date of any Revolving Credit Loan
or at the time of receipt of any payment of principal on such Lender’s Revolving
Credit Note, an appropriate notation on such Lender’s applicable Note Record
reflecting the making of such Revolving Credit Loan or (as the case may be) the
receipt of such payment. The outstanding amount of the Revolving Credit Loans
set forth on such applicable Note Record shall be prima facie evidence of the
principal amount thereof owing and unpaid to such Lender, but the failure to
record, or any error in so recording, any such amount on such Note Record shall
not limit or otherwise affect the rights and obligations of the Borrower
hereunder or under any Revolving Credit Note to make payments of principal of or
interest on any Revolving Credit Note when due.
§2.3 Interest on Revolving Credit Loans; Fees.
(a) Each Base Rate Loan shall bear interest for the period commencing with the
Drawdown Date thereof and ending on the last day of each Interest Period with
respect thereto (unless earlier paid in accordance with §3.2) at a rate equal to
the greater of (i) the Base Rate plus the Applicable Base Rate Margin, and
(ii) the one month Libor Rate plus the Applicable Libor Margin.
(b) Each Libor Rate Loan shall bear interest for the period commencing with the
Drawdown Date thereof and ending on the last day of each Interest Period with
respect thereto (unless earlier paid in accordance with §3.2) at a rate equal to
the Libor Rate determined for such Interest Period plus the Applicable Libor
Margin.

 

28



--------------------------------------------------------------------------------



 



(c) With reference to Base Rate Loans and Libor Rate Loans, the “Applicable Base
Rate Margin” and the “Applicable Libor Margin” shall be equal to the percentage
determined for each Rate Period by reference to the Table below (and for the
Applicable Margin as of the Closing Date, based upon the Borrower’s March 31,
2011 financial statements):
Table
Applicable Margin

                  Consolidated Total Leverage             Ratio   Applicable
Libor Margin     Applicable Base Rate Margin  
a) greater than 60%
    3.00 %     1.75 %
b) less than or equal to 60% but greater than 55%
    2.75 %     1.50 %
c) less than or equal to 55% but greater than 50%
    2.50 %     1.25 %
d) less than or equal to 50% but greater than 45%
    2.25 %     1.00 %
e) less than or equal to 45%
    2.00 %     0.75 %

For purposes of determining the Applicable Base Rate Margin and the Applicable
Libor Margin, the Consolidated Total Leverage Ratio (§10.1 hereof) will be
tested quarterly, commencing with the fiscal quarter of the Borrower ending
June 30, 2011, based on the annual or quarterly financial statements required to
be delivered pursuant to §8.4(a) or 8.4(b), respectively. For purposes of
determining the interest rate for any Rate Period hereunder, any interest rate
change shall be effective on the first day of the fiscal month immediately
following the date on which the financial statements required to be delivered
pursuant to §8.4(a) or §8.4(b) are delivered to the Agent, together with a
notice to the Agent (which shall be verified by the Agent) specifying any change
in the Applicable Base Rate Margin and/or the Applicable Libor Margin. If the
Borrower has failed to timely deliver the financial statements required to be
delivered by it pursuant to §8.4(a) or §8.4(b), then in addition to the other
rights and remedies of the Lenders hereunder, the Applicable Base Rate Margin
and the Applicable Libor Margin that are then in effect shall, at the Agent’s
discretion, be increased to the next highest level until such financial
statements are delivered.
(d) The Borrower unconditionally promises to pay interest on each Revolving
Credit Loan in arrears on each Interest Payment Date with respect thereto, and
when the principal of such Revolving Credit Loan is due (whether at maturity, by
reason of acceleration or otherwise).
(e) The Borrower agrees to pay to the Agent, for the accounts of the Lenders in
accordance with their respective Commitment Percentages, from the Closing Date
through the Maturity Date, a facility fee (the “Facility Fee”) calculated at the
rate of 0.25% per annum, calculated on the average daily amount, during each
fiscal quarter or portion thereof, of the unborrowed portion of the Total
Commitment. The Facility Fee shall be payable quarterly in arrears on the fifth
Business Day of each calendar quarter for the immediately preceding calendar
quarter commencing on the first such date following the Closing Date through the
Maturity Date, with a final payment on the Maturity Date.

 

29



--------------------------------------------------------------------------------



 



(f) The Borrower shall pay to the Agent a Letter of Credit fee (a “Letter of
Credit Fee”) in an amount equal to the Applicable L/C Percentage of the undrawn
amount of each outstanding Letter of Credit, which fee shall be for the accounts
of the Lenders (including the Fronting Bank in its capacity as a Lender) pro
rata in accordance with their respective Commitment Percentages. Each Letter of
Credit Fee shall be payable quarterly in arrears on the fifth Business Day of
each calendar quarter for the immediately preceding calendar quarter, with a
final payment on the Maturity Date or any earlier date on which the Commitments
shall terminate (which Letter of Credit Fee shall be pro-rated for any calendar
quarter in which such Letter of Credit is issued, drawn upon or otherwise
reduced or terminated); provided, however, any Letter of Credit Fee otherwise
payable for the account of a Defaulting Lender with respect to any Letter of
Credit as to which such Defaulting Lender has not provided Cash Collateral
satisfactory to the Fronting Bank pursuant to §4.12.2 shall be payable, to the
maximum extent permitted by applicable law, to the other Banks in accordance
with the upward adjustments in their respective Commitment Percentages allocable
to such Letter of Credit pursuant to §4.12.1(d), with the balance of such fee,
if any, payable to the Fronting Bank for its own account. The Borrower shall
also pay to the Fronting Bank, for its own account, a fee in an amount equal to
0.125% of the face amount of each Letter of Credit upon issuance thereof, along
with reasonable standard documentation and service charges for Letters of Credit
from time to time, as customarily charged by Fronting Bank.
(g) The parties understand that the applicable interest rate for the Obligations
and certain fees set forth herein may be determined and/or adjusted from time to
time based upon certain financial ratios and/or other information to be provided
or certified to the Agent and the Lenders by the Borrower (the “Borrower
Information”). If it is subsequently determined that any such Borrower
Information was incorrect (for whatever reason, including without limitation
because of a subsequent restatement of earnings by the Borrower) at the time it
was delivered to the Agent, and if the applicable interest rate or fees
calculated for any period were lower than they should have been had the correct
information been timely provided, then, such interest rate and such fees for
such period shall be automatically recalculated using correct Borrower
Information. The Agent shall promptly notify Borrower in writing of any
additional interest and fees due because of such recalculation, and the Borrower
shall pay such additional interest or fees due to the Agent, for the account of
each Lender, within five (5) Business Days of receipt of such written notice.
Any recalculation of interest or fees required by this provision shall survive
the termination of this Agreement, and this provision shall not in any way limit
any of the Agent’s, the Fronting Bank’s, or any Lender’s other rights under this
Agreement.
§2.4 Requests for Revolving Credit Loans and Letters of Credit.

 

30



--------------------------------------------------------------------------------



 



The following provisions shall apply to each request by the Borrower for a
Revolving Credit Loan and Letter of Credit:
(i) FPLP, for itself and as agent for each other Borrower, shall submit a
Completed Loan Request to the Agent, together with a current Availability
Certificate in the form of Exhibit B-1 hereto. Except as otherwise provided
herein, each Completed Loan Request shall be in a minimum amount of $500,000 or
an integral multiple of $100,000 in excess thereof. Each Completed Loan Request
shall be irrevocable and binding on the Borrower and shall obligate the Borrower
to accept the Revolving Credit Loans or the Letter of Credit requested from the
Lenders on the proposed Drawdown Date.
(ii) Each Completed Loan Request for a Revolving Credit Loan shall be delivered
by the Borrower to the Agent by 10:00 a.m. (x) on the Business Day before the
proposed Drawdown Date of any Base Rate Loan, and (y) at least two (2) Business
Days prior to the proposed Drawdown Date of any Libor Rate Loan.
(iii) Each Completed Loan Request shall include a completed writing in the form
of Exhibit B hereto specifying: (1) the principal amount of the Revolving Credit
Loan or Letter of Credit requested, (2) the proposed Drawdown Date of such
Revolving Credit Loan or the date on which such Letter of Credit is requested to
be issued, (3) the Interest Period applicable to such Revolving Credit Loan, and
(4) the Type of such Revolving Credit Loan being requested, and certifying that,
both before and after giving effect to such requested Revolving Credit Loan or
Letter of Credit, no Default or Event of Default exists or will exist under this
Agreement or any other Loan Document and that, after giving effect to the
Requested Revolving Credit Loan or Letter of Credit (and all other outstanding
Revolving Credit Loans and Letters of Credit), the Borrower is in compliance
with Availability.
(iv) No Lender shall be obligated to fund any Revolving Credit Loan unless:
(a) a Completed Loan Request has been timely received by the Agent as provided
in subsection (i) above; and
(b) both before and after giving effect to the Revolving Credit Loan to be made
pursuant to the Completed Loan Request, all of the conditions contained in §12
shall have been satisfied as of the Closing Date, with respect to the initial
advance only, and all of the conditions set forth in §13 shall have been met,
including, without limitation, the condition under §13.1 that there be no
Default or Event of Default under this Agreement.

 

31



--------------------------------------------------------------------------------



 



(v) The Agent will promptly notify each Lender of any Completed Loan Request for
a Revolving Credit Loan and will cause a copy thereof to be delivered to each
Lender on the same Business Day received, or, in the case of a Libor Rate Loan,
the next Business Day, in each case absent circumstances outside of its control.
§2.5 Conversion Options.
(a) The Borrower may elect from time to time to convert any outstanding
Revolving Credit Loan to a Revolving Credit Loan of another Type, provided that
(i) subject to the further proviso at the end of this §2.5(a) and subject to
§2.5(b) and §2.5(d), with respect to any conversion of a Base Rate Loan to a
Libor Rate Loan (or a continuation of a Libor Rate Loan, as provided in
§2.5(b)), the Borrower shall give the Agent at least three (3) Business Days’
prior written notice of such election, which such notice must be received by the
Agent by 10:00 a.m. on any Business Day; and (ii) no Loan may be converted into
a Libor Rate Loan when any Default or Event of Default has occurred and is
continuing. All or any part of outstanding Revolving Credit Loans of any Type
may be converted as provided herein, provided that each Conversion Request
relating to the conversion of a Base Rate Loan to a Libor Rate Loan shall be for
an amount equal to $1,000,000 or an integral multiple of $100,000 in excess
thereof and shall be irrevocable by the Borrower.
(b) Any Revolving Credit Loan of any Type may be continued as such upon the
expiration of the Interest Period with respect thereto (i) in the case of Base
Rate Loans, automatically and (ii) in the case of Libor Rate Loans by compliance
by the Borrower with the notice provisions contained in §2.5(a)(i); provided
that no Libor Rate Loan may be continued as such when any Default or Event of
Default has occurred and is continuing but shall be automatically converted to a
Base Rate Loan on the last day of the first Interest Period relating thereto
ending during the continuance of any Default or Event of Default. The Borrower
shall notify the Agent promptly when any such automatic conversion contemplated
by this §2.5(b) is scheduled to occur.
(c) In the event that the Borrower does not notify the Agent of its election
hereunder with respect to any Revolving Credit Loan in accordance with the terms
hereof, such Loan shall be automatically converted to a Base Rate Loan at the
end of the applicable Interest Period.
(d) The Borrower may not request or elect a Libor Rate Loan pursuant to §2.4,
elect to convert a Base Rate Loan to a Libor Rate Loan pursuant to §2.5(a) or
elect to continue a Libor Rate Loan pursuant to §2.5(b) if, after giving effect
thereto, there would be greater than seven (7) Libor Rate Loans then
outstanding. Any Loan Request or Conversion Request for a Libor Rate Loan that
would create greater than seven (7) Libor Rate Loans outstanding shall be deemed
to be a Loan Request or Conversion Request for a Base Rate Loan. By way of
explanation of the foregoing, in the event that the Borrower wishes to convert
or continue two or more Loans into one Libor Rate Loan on the same day and for
identical Interest Periods (or borrow an additional Revolving Credit Loan
simultaneously with converting or continuing a Revolving Credit Loan for
identical Interest Periods), such Libor Rate Loan shall constitute one single
Libor Rate Loan for purposes of this clause (d).

 

32



--------------------------------------------------------------------------------



 



(e) The Agent will promptly notify each Lender of any Conversion Request
received pursuant to §2.5(a) or continuation pursuant to §2.5(b) in accordance
with its customary practices.
§2.6 Funds for Revolving Credit Loans.
(a) Subject to the other provisions of this §2, not later than 11:00 a.m.
(Cleveland, Ohio time) on the proposed Drawdown Date of any Revolving Credit
Loan, each of the Lenders will make available to the Agent, at the Agent’s Head
Office, in immediately available funds, the amount of such Lender’s Commitment
Percentage of the amount of the requested Revolving Credit Loan. Upon receipt
from each Lender of such amount, the Agent will make available to the Borrower
the aggregate amount of such Revolving Credit Loan made available to the Agent
by the Lenders. All such funds received by the Agent by 11:00 a.m. (Cleveland,
Ohio time) on any Business Day will be made available to the Borrower not later
than 2:00 p.m. on the same Business Day; funds received after such time will be
made available by not later than 11:00 a.m. on the next Business Day. The
failure or refusal of any Lender to make available to the Agent at the aforesaid
time and place on any Drawdown Date the amount of its Commitment Percentage of
the requested Revolving Credit Loan shall not relieve any other Lender from its
several obligation hereunder to make available to the Agent the amount of its
Commitment Percentage of any requested Revolving Credit Loan but in no event
shall the Agent (in its capacity as Agent) have any obligation to make any
funding or shall any Lender be obligated to fund more than its Commitment
Percentage of the requested Revolving Credit Loan or to increase its Commitment
Percentage on account of such failure or otherwise.
(b) The Agent may, unless notified to the contrary by any Lender prior to a
Drawdown Date, assume that such Lender has made available to the Agent on such
Drawdown Date the amount of such Lender’s Commitment Percentage of the Revolving
Credit Loan to be made on such Drawdown Date, and the Agent may (but it shall
not be required to), in reliance upon such assumption, make available to the
Borrower a corresponding amount. If any Lender makes available to the Agent such
amount on a date after such Drawdown Date, such Lender shall pay to the Agent on
demand an amount equal to the product of (i) the average, computed for the
period referred to in clause (iii) below, of the weighted average interest rate
paid by the Agent for federal funds acquired by the Agent during each day
included in such period, multiplied by (ii) the amount of such Lender’s
Commitment Percentage of such Revolving Credit Loan, multiplied by (iii) a
fraction, the numerator of which is the number of days that elapsed from and
including such Drawdown Date to the date on which the amount of such Lender’s
Commitment Percentage of such Revolving Credit Loan shall become immediately
available to the Agent, and the denominator of which is 365. A statement of the
Agent submitted to such Lender with respect to any amounts owing under this
paragraph shall be prima facie evidence of the amount due and owing to the Agent
by such Lender.

 

33



--------------------------------------------------------------------------------



 



§2.7 Reduction of Commitment. The Borrower shall have the right at any time and
from time to time upon three (3) Business Days’ prior written notice to the
Agent to reduce by $5,000,000 or an integral multiple of $1,000,000 in excess
thereof (but not below $20,000,000 or, if greater, the Maximum Drawing Amount)
or terminate entirely the unborrowed portion of the then Total Commitment,
whereupon the Commitments of the Lenders shall be reduced pro rata in accordance
with their respective Commitment Percentages by the amount specified in such
notice or, as the case may be, terminated. Within one (1) Business Day after the
Agent’s receipt of the notice from the Borrower referenced in the immediately
preceding sentence, the Agent shall provide the Lenders with notice of such
reduction or termination. Upon the effective date of any such reduction or
termination, the Borrower shall pay to the Agent for the respective accounts of
the Lenders all accrued and unpaid interest on the amount of such reduction and
the full amount of the Facility Fee then accrued and unpaid on the amount of the
reduction. No reduction or termination of the Commitments may be reinstated.
§2.8 Increase in Total Commitment. At any time (but at least 60 days prior to
the Maturity Date), the Borrower shall have the right, upon written notice to
the Agent and satisfaction of the Increase Conditions, to cause the Total
Commitment to increase by an amount not at any time exceeding, in the aggregate
from and after the Closing Date, $95,000,000 (the “Increase”), in which event
Schedule 2 will be deemed to be amended to reflect the increased Commitment of
each Lender, if any, that has agreed in writing to an increase and to add any
third party financial institution that may have become a party to, and a
“Lender” under, this Agreement in connection with the Increase (and the Agent is
hereby authorized to effect such amendment on behalf of the Lenders and the
Borrower); provided, however, that it shall be a condition precedent to the
effectiveness of the Increase that the Increase Conditions shall have been
satisfied. In the event that the Increase results in any change to the
Commitment Percentage of any Lender, then on the effective date of such Increase
in the Total Commitment (i) any new Lender, and any existing Lender whose
Commitment has increased, shall pay to the Agent such amounts as are necessary
to fund its new or increased Commitment Percentage of all existing Revolving
Credit Loans, (ii) the Agent will use the proceeds thereof to pay to all Lenders
whose Commitment Percentage is decreasing such amounts as are necessary so that
each such Lender’s participation in existing Revolving Credit Loans will be
equal to its adjusted Commitment Percentage, and (iii) if the effective date of
such Increase in the Total Commitment occurs on a date other than the last day
of an Interest Period applicable to any outstanding Libor Rate Loan, the
Borrower will be responsible for Libor Breakage Costs and any other amounts
payable pursuant to §4.8 on account of the payments made pursuant to clause
(ii) above. No Lender shall have any obligation to increase its Commitment in
connection with the Increase.
§2.9 Extension of Revolving Credit Maturity Date. At least thirty (30) days but
in no event more than ninety (90) days prior to January 15, 2014, the Borrower,
by written notice to the Agent (with copies for each Lender), may request an
extension of the Maturity Date by a period of one year from the Maturity Date
then in effect (the “Extension”). The Extension shall become effective on
January 15, 2014, so long as (i) the Borrower has paid to the Agent on such
date, for the ratable accounts of the Lenders, an extension fee in an amount
equal to 25 basis points on the Total Commitment in effect on such date, and
(ii) no Default or Event of Default has occurred and is continuing on such date
and all representations and warranties contained in the Loan Documents are true
and correct as of such date (except to the extent that such representations and
warranties relate expressly to an earlier date). The notice referred to in the
first sentence of this §2.9 shall constitute and shall be deemed to be a
certification by the Borrower as to the truth and accuracy of the statements
contained in clause (ii) of the preceding sentence.

 

34



--------------------------------------------------------------------------------



 



§2.10 Swingline Loans.
(a) Availability. Subject to the terms and conditions of this Agreement and so
long as the Borrower has delivered to the Agent a loan request, including the
certificate referred to in §2.4(iii), as if all references in §2.4(iii) to
Revolving Credit Loans were to Swingline Loans, the Swingline Lender agrees to
make Swingline Loans to the Borrower from time to time from the Closing Date to,
but not including, the Swingline Termination Date; provided, that the aggregate
principal amount of all outstanding Swingline Loans (after giving effect to any
amount requested) at any time, shall not exceed the lesser of (i) the Total
Commitment in effect at such time less the sum of (A) all outstanding Revolving
Credit Loans at such time (after giving effect to all amounts requested) and
(B) the Maximum Drawing Amount and, (C) without double-counting the portion, if
any, of any Letter of Credit which is drawn and included in the Revolving Credit
Loans or the Maximum Drawing Amount, all outstanding Reimbursement Obligations
at such time, and (ii) the Swingline Commitment at such time. Swingline Loans
hereunder may be used in anticipation of borrowing Revolving Credit Loans and
for other short-term requirements and shall be repaid in accordance with the
terms hereof. Each Swingline Loan must be for an amount equal to at least
$1,000,000 and in an integral multiple of $100,000 and shall be evidenced by the
Swingline Note. The Swingline Lender shall initiate the transfer of funds
representing the Swingline Loan to the Borrower by 4:00 p.m. (Cleveland, Ohio
time) on the Business Day of the requested borrowing, so long as the Swingline
Loan has been requested by the Borrower no later than 1:00 p.m. (Cleveland, Ohio
time) on such Business Day. In no event shall the number of Swingline Loans
outstanding at any time exceed three (3). Subject to §4.9, all Swingline Loans
shall bear interest at the Base Rate plus the Applicable Base Rate Margin. The
Borrower unconditionally promises to pay interest on each Swingline Loan in
arrears on each Interest Payment Date with respect thereto.
(b) Repayment. The Borrower hereby absolutely and unconditionally promises to
repay the outstanding principal amount of each Swingline Loan and all accrued
interest and charges thereon (the “Swingline Loan Amount”) on the earliest to
occur of: (i) demand, (ii) the fifth (5th) Business Day after the date on which
the Swingline Loan is advanced or (iii) the Swingline Termination Date;
provided, the Borrower shall have the right to prepay Swingline Loans without
penalty or any prepayment charge.
(c) Refunding and Conversion of Swingline Loans to Revolving Credit Loans.

 

35



--------------------------------------------------------------------------------



 



(ii) On the Business Day before the maturity of a Swingline Loan (which shall be
no longer than the period for repayment set forth above in §2.10(b)), the
Borrower shall notify the Agent if it intends to request a Base Rate Loan in
order to repay such Swingline Loan, or three Business Days before the maturity
of a Swingline Loan (which shall be no longer than the period for repayment set
forth above in §2.10(b)), the Borrower shall notify the Agent if it intends to
request a Libor Rate Loan in order to repay such Swingline Loan. In any event,
if any Swingline Loan has not been repaid by 1:00 p.m. (Cleveland, Ohio time) on
the maturity date thereof, the Agent shall promptly notify the Lenders thereof
and the Borrower shall be deemed to have requested on such date a Revolving
Credit Loan comprised solely of a Base Rate Loan in a principal amount equal to
the Swingline Loan Amount in order to repay such Swingline Loan. Such refundings
of the Swingline Loan through the funding of such Revolving Credit Loans shall
be made by the Lenders in accordance with their respective Commitment
Percentages and shall thereafter be reflected as Revolving Credit Loans of the
Lenders on the books and records of the Agent.
(iii) If a Default or an Event of Default has occurred and is continuing, all
Swingline Loans shall be refunded by the Lenders on demand by the Swingline
Lender, in which case the Borrower shall be deemed to have requested on such
date of demand a Revolving Credit Loan comprised solely of a Base Rate Loan in a
principal amount equal to the Swingline Loan Amount for such Swingline Loans.
Such refundings of the Swingline Loans through the funding of such Revolving
Credit Loans shall be made by the Lenders in accordance with their respective
Commitment Percentages and shall thereafter be reflected as Revolving Credit
Loans of the Lenders on the books and records of the Agent.
(iv) Each Lender shall fund its respective Commitment Percentage of Revolving
Credit Loans (and the Agent may apply Cash Collateral available with respect to
the applicable Swingline Loans) as required to so repay Swingline Loans
outstanding to the Swingline Lender upon such deemed request or demand by the
Swingline Lender but in no event later than 2:00 p.m. (Cleveland, Ohio time) on
the next succeeding Business Day after such deemed request or demand is made. No
Lender’s obligation to fund its respective Commitment Percentage of the
repayment of a Swingline Loan shall be affected by any other Lender’s failure to
fund its Commitment Percentage of such repayment, nor shall any Lender’s
Commitment Percentage be increased as a result of any such failure of any other
Lender to fund its Commitment Percentage. To the extent any Lender does not fund
its respective Commitment Percentage of any Revolving Credit Loan to the
Borrower pursuant to this

 

36



--------------------------------------------------------------------------------



 



§2.10(c)(iii) or purchase its undivided participating interest in any Swingline
Loan in accordance with §2.10(c)(v), such Lender shall be deemed a Defaulting
Lender and the Borrower shall repay such amounts to the Swingline Lender in
accordance with the provisions of §3.3 as if such Loan were a Revolving Credit
Loan for which a Bank did not remit its share to the Agent. If any portion of
any such amount paid to the Swingline Lender shall be recovered by or on behalf
of the Borrower from the Swingline Lender in bankruptcy or otherwise, the loss
of the amount so recovered shall be ratably shared among all the Lenders.
(v) If at any time the Borrower receives notice from the Swingline Lender that
the aggregate principal amount of all Revolving Credit Loans outstanding, plus
the aggregate principal amount of all Swingline Loans outstanding (including the
Swingline Loan for which demand for payment is then made by the Swingline Lender
pursuant to this subsection), plus the Maximum Drawing Amount and, plus, without
double-counting the portion, if any, of any Letter of Credit which is drawn and
included in the Revolving Credit Loans or the Maximum Drawing Amount, all
outstanding Reimbursement Obligations at such time equals or exceeds the lesser
of the Total Commitment at such time or Availability at such time, the Borrower
shall repay the amount of such excess upon demand by the Swingline Lender, which
payment shall be applied first to the Swingline Loans and then to the Revolving
Credit Loans.
(vi) Each Lender acknowledges and agrees that its obligation to refund Swingline
Loans with Revolving Credit Loans in accordance with the terms of this §2.10 is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including, in any event, non-satisfaction of any conditions set
forth in this Agreement pertaining to advances of Revolving Credit Loans
hereunder, except to the limited extent expressly referred to in the first
sentence of §2.10(a). Further, each Lender agrees and acknowledges that if,
prior to the refunding of any outstanding Swingline Loans pursuant to this
§2.10, one of the events described in §§14.1(g) or (h) shall have occurred or
any of the conditions set forth in §13.2 have not been met, each Lender will, on
the date the applicable Revolving Credit Loan would have been made pursuant to
§2.10(c)(i) or (ii), purchase an undivided participating interest in the
Swingline Loan to be refunded in an amount equal to its Commitment Percentage of
such Swingline Loan Amount. Each Lender will immediately transfer to the
Swingline Lender, in immediately available funds, the amount of its
participation. Whenever, at any time after the Swingline Lender has received
from any Lender such Lender’s participating interest in a Swingline Loan, the
Swingline Lender receives any payment on account thereof, the Swingline Lender
will distribute to such Lender its participating interest in such amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded).

 

37



--------------------------------------------------------------------------------



 



(vii) Each Lender’s Commitment Percentage applicable to any Swingline Loan shall
be identical to its Commitment Percentage applicable to Revolving Credit Loans.
§3. REPAYMENT OF THE LOANS.
§3.1 Maturity. The Borrower promises to pay on the Maturity Date, and there
shall become absolutely due and payable on the Maturity Date, all unpaid
principal of the Revolving Credit Loans outstanding on such date, together with
any and all accrued and unpaid interest thereon, the unpaid balance of the
Facility Fee and the Letter of Credit Fees accrued through such date, and any
and all other unpaid amounts due under this Agreement, the Notes or any other of
the Loan Documents.
§3.2 Optional Repayments of Revolving Credit Loans. The Borrower shall have the
right, at its election, to prepay the outstanding amount of the Revolving Credit
Loans, in whole or in part, at any time without penalty or premium; provided
that the outstanding amount of any Libor Rate Loans may not be prepaid on a date
other than the last day of an Interest Period unless the Borrower pays the Libor
Breakage Costs for each Libor Rate Loan so prepaid at the time of such
prepayment. The Borrower shall give the Agent, no later than 10:00 a.m.,
Cleveland, Ohio time, at least two (2) Business Days’ prior written notice of
any prepayment pursuant to this §3.2 of any Base Rate Loans, and at least four
(4) Business Days’ notice of any proposed prepayment pursuant to this §3.2 of
Libor Rate Loans, specifying the proposed date of prepayment of Revolving Credit
Loans and the principal amount to be prepaid. Each such partial prepayment of
the Loans shall be in an amount equal to $1,000,000 or an integral multiple of
$1,000,000 in excess thereof or, if less, the outstanding balance of the
Revolving Credit Loans then being repaid, shall be accompanied by the payment of
all charges, if any, outstanding on all Revolving Credit Loans so prepaid and of
all accrued interest on the principal prepaid to the date of payment, and shall
be applied, in the absence of instruction by the Borrower, first to the
principal of Base Rate Loans and then to the principal of Libor Rate Loans.
§3.3 Mandatory Repayment of Loans. If at any time the sum of the outstanding
amount of the Loans, plus the Maximum Drawing Amount, plus without double
counting any Revolving Credit Loans, the outstanding Reimbursement Obligations,
if any, exceeds the lesser of (i) the Total Commitment at such time, or (ii) the
Availability at such time, the Borrower shall immediately pay to the Agent, for
the benefit of the Lenders (including the Swingline Lender), in an amount in
cash and/or Cash Collateralize the Letter of Credit Obligations as necessary to
eliminate such excess, such amount to be applied, in the absence of instruction
by the Borrower, (x) first to the repayment of Swingline Loans and second to the
repayment of Revolving Credit Loans and (y) with respect to any such payments of
Revolving Credit Loans, first to the principal of Base Rate Loans and then to
the principal of Libor Rate Loans. Notwithstanding the foregoing, the Borrower
shall not be required to Cash Collateralize the Letter of Credit Obligations
pursuant to this §3.3 unless after the prepayment in full of the Revolving
Credit Loans and Swingline Loans the aggregate amount of all Obligations exceeds
the Total Commitment then in effect.

 

38



--------------------------------------------------------------------------------



 



§4. CERTAIN GENERAL PROVISIONS.
§4.1 Funds for Payments.
(a) All payments of principal, interest, fees, and any other amounts due
hereunder or under any of the other Loan Documents shall be made to the Agent,
for the respective accounts of the Lenders or (as the case may be) the Agent, at
the Agent’s Head Office, in each case in Dollars and in immediately available
funds. The Borrower shall make each payment of principal of and interest on the
Loans and Reimbursement Obligations which are not converted to a Loan hereunder
and of fees hereunder not later than 12:00 p.m. (Cleveland, Ohio time) on the
due date thereof.
(b) All payments by the Borrower hereunder and under any of the other Loan
Documents shall be made without setoff or counterclaim and free and clear of and
without deduction for any taxes, levies, imposts, duties, charges, fees,
deductions, withholdings, compulsory liens, restrictions or conditions of any
nature now or hereafter imposed or levied by any jurisdiction or any political
subdivision thereof or taxing or other authority therein unless the Borrower is
compelled by law to make such deduction or withholding. If the Borrower is
compelled by law to make any such deduction or withholding with respect to any
amount payable by it hereunder or under any of the other Loan Documents (except
with respect to taxes on the income or profits of the Agent or any Lender), the
Borrower shall pay to the Agent, for the account of the Lenders or (as the case
may be) the Agent, on the date on which such amount is due and payable hereunder
or under such other Loan Document, such additional amount in Dollars as shall be
necessary to enable the Lenders to receive the same net amount which the Lenders
would have received on such due date had no such deduction or withholding
obligation been imposed upon the Borrower. The Borrower will deliver promptly to
the Agent (with copies to the Agent for each Lender) certificates or other valid
vouchers for all taxes or other charges deducted from or paid with respect to
payments made by the Borrower hereunder or under such other Loan Document.
§4.2 Computations. All computations of interest on Libor Rate Loans and of other
fees to the extent applicable shall be based on a 360-day year and all
computations of interest on Base Rate Loans shall be based on a 365/366 day
year, in each case paid for the actual number of days elapsed. Except as
otherwise provided in the definition of the term “Interest Period” with respect
to Libor Rate Loans, whenever a payment hereunder or under any of the other Loan
Documents becomes due on a day that is not a Business Day, the due date for such
payment shall be extended to the next succeeding Business Day, and interest
shall accrue during such extension. The outstanding amount of the Loans as
reflected on the Note Records or record attached to any other Note from time to
time shall constitute prima facie evidence of the principal amount thereof.

 

39



--------------------------------------------------------------------------------



 



§4.3 Inability to Determine Libor Rate. In the event, prior to the commencement
of any Interest Period relating to any Libor Rate Loan, the Agent shall
determine that adequate and reasonable methods do not exist for ascertaining the
Libor Rate that would otherwise determine the rate of interest to be applicable
to any Libor Rate Loan during any Interest Period, the Agent shall forthwith
give notice of such determination (which shall be conclusive and binding on the
Borrower) to the Borrower and the Lenders. In such event (a) any Loan Request
with respect to Libor Rate Loans shall be automatically withdrawn and shall be
deemed a request for Base Rate Loans, (b) each Libor Rate Loan will
automatically, on the last day of the then current Interest Period applicable
thereto, become a Base Rate Loan, and (c) the obligations of the Lenders to make
Libor Rate Loans shall be suspended, in each case unless and until the Agent
determines that the circumstances giving rise to such suspension no longer
exist, whereupon the Agent shall so notify the Borrower and the Lenders.
§4.4 Illegality. Notwithstanding any other provisions herein, if any present or
future law, regulation, treaty or directive or in the interpretation or
application thereof shall make it unlawful for any Lender to make or maintain
Libor Rate Loans, such Lender shall forthwith give notice of such circumstances
to the Agent and the Borrower and thereupon (a) the Commitment of such Lender to
make Libor Rate Loans or convert Base Rate Loans to Libor Rate Loans shall
forthwith be suspended and (b) such Lender’s Commitment Percentage of Libor Rate
Loans then outstanding shall be converted automatically to Base Rate Loans on
the last day of each Interest Period applicable to such Libor Rate Loans or
within such earlier period as may be required by law, all until such time as it
is no longer unlawful for such Lender to make or maintain Libor Rate Loans. The
Borrower hereby agrees promptly to pay the Agent for the account of such Lender,
upon demand, any additional amounts necessary to compensate such Lender for
Libor Breakage Costs incurred by such Lender in making any conversion required
by this §4.4 prior to the last day of an Interest Period.
§4.5 Additional Costs, Etc. If any present or future applicable law (including,
without limitation, the Dodd-Frank Wall Street Reform and Consumer Protection
Act), which expression, as used herein, includes statutes, rules and regulations
thereunder and interpretations thereof by any competent court or by any
governmental or other regulatory body or official charged with the
administration or the interpretation thereof and requests, directives,
instructions and notices at any time or from time to time hereafter made upon or
otherwise issued to any Lender or the Agent by any central bank or other fiscal,
monetary or other authority (whether or not having the force of law, but if not
having the force of law, then generally applied by the Lenders or the Agent with
respect to similar loans), shall:
(a) subject any Lender or the Agent to any tax, levy, impost, duty, charge, fee,
deduction or withholding of any nature with respect to this Agreement, the other
Loan Documents, any Letters of Credit, such Lender’s Commitment or the Loans
(other than taxes based upon or measured by the income or profits of such Lender
or the Agent), or
(b) change the basis of taxation (except for changes in taxes on income or
profits) of payments to any Lender of the principal of or the interest on any
Loans or any other amounts payable to the Agent or any Lender under this
Agreement or the other Loan Documents, or

 

40



--------------------------------------------------------------------------------



 



(c) impose or increase or render applicable (other than to the extent
specifically provided for elsewhere in this Agreement) any special deposit,
reserve, assessment, liquidity, capital adequacy or other similar requirements
(whether or not having the force of law) against assets held by, or deposits in
or for the account of, or loans by, or letters of credit issued by, or
commitments of an office of any Lender, or
(d) impose on any Lender or the Agent any other conditions or requirements with
respect to this Agreement, the other Loan Documents, the Loans, such Lender’s
Commitment, or any class of loans or commitments of which any of the Loans or
such Lender’s Commitment forms a part;
and the result of any of the foregoing is
(ii) to increase the cost to any Lender of making, funding, issuing, renewing,
extending or maintaining any of the Loans or such Lender’s Commitment or any
Letter of Credit, or
(iii) to reduce the amount of principal, interest, Reimbursement Obligation or
other amount payable to such Lender or the Agent hereunder on account of such
Lender’s Commitment, any Letter of Credit or any of the Loans, or
(iv) to require such Lender or the Agent to make any payment or to forego any
interest or Reimbursement Obligation or other sum payable hereunder, the amount
of which payment or foregone interest or Reimbursement Obligation or other sum
is calculated by reference to the gross amount of any sum receivable or deemed
received by such Lender or the Agent from the Borrower hereunder,
then, and in each such case, the Borrower will, upon demand made by the Agent or
such Lender (such demand to be made promptly by the Agent or such Lender upon
the making of any such determination), at any time and from time to time and as
often as the occasion therefor may arise, pay to such Lender or the Agent such
additional amounts as such Lender or the Agent shall determine in good faith to
be sufficient to compensate such Lender or the Agent for such additional cost,
reduction, payment or foregone interest or other sum, provided that such Lender
or the Agent is generally imposing similar charges on its other similarly
situated borrowers. The Agent shall provide the Borrower with a calculation, in
reasonable detail, of such amounts in accordance with its customary practices.
§4.6 Capital Adequacy. If any future law, governmental rule, regulation, policy,
guideline or directive (whether or not having the force of law, but if not
having the force of law, then generally applied by the Lenders with respect to
similar loans) or the interpretation thereof by a court or governmental
authority with appropriate jurisdiction affects the amount of capital required
or expected to be maintained by banks or bank holding companies and any Lender
or the Agent determines that the amount of capital required to be maintained by
it is increased by or based upon the existence of Loans made or deemed to be
made pursuant

 

41



--------------------------------------------------------------------------------



 



hereto, then such Lender or the Agent may notify the Borrower of such fact, and
the Borrower shall pay to such Lender or the Agent from time to time, upon
demand made by the Agent or such Lender (such demand to be made promptly by the
Agent or such Lender upon the making of any such determination), as an
additional fee payable hereunder, such amount as such Lender or the Agent shall
determine reasonably and in good faith and certify in a notice to the Borrower
to be an amount that will adequately compensate such Lender in light of these
circumstances for its increased costs of maintaining such capital. Each Lender
and the Agent shall allocate such cost increases among its customers in good
faith and on an equitable basis, and will not charge the Borrower unless it is
generally imposing a similar charge on its other similarly situated borrowers.
The Agent shall provide the Borrower with a calculation, in reasonable detail,
of such amounts in accordance with its customary practices. For the purposes of
this §4.6, the phrase “future law, governmental rule, regulation, policy,
guideline or directive” shall be deemed to include the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith, regardless of the date
adopted, issued, promulgated or implemented.
§4.7 Certificate; Limitations. A certificate setting forth any additional
amounts payable pursuant to §§4.5 or 4.6 and a brief explanation of such amounts
which are due, submitted by any Lender or the Agent to the Borrower, shall be
prima facie evidence that such amounts are due and owing. Notwithstanding
anything to the contrary contained in this Article 4, to the extent reasonably
possible, each Lender shall designate an alternate lending office in the
continental United States to make the Loans in order to reduce any liability of
Borrower to such Lender under §§4.4, 4.5 or 4.6 or to avoid the unavailability
of a Libor Rate Loan, so long as such designation is not disadvantageous to such
Lender.
§4.8 Indemnity. In addition to the other provisions of this Agreement regarding
such matters, the Borrower agrees to indemnify the Agent and each Lender and to
hold the Agent and each Lender harmless from and against any loss, cost or
expense (including loss of anticipated profits) that the Agent or such Lender
may sustain or incur as a consequence of (a) a default by the Borrower in the
payment of any principal amount of or any interest on any Libor Rate Loans as
and when due and payable, including any such loss or expense arising from
interest or fees payable by the Agent or such Lender to lenders of funds
obtained by it in order to maintain its Libor Rate Loans, (b) the failure by the
Borrower to make a borrowing or conversion after the Borrower has given a
Completed Loan Request for a Libor Rate Loan or a Conversion Request for a Libor
Rate Loan, and (c) the making of any payment of a Libor Rate Loan or the making
of any conversion of any such Loan to a Base Rate Loan on a day that is not the
last day of the applicable Interest Period with respect thereto, including
interest or fees payable by the Agent or a Lender to lenders of funds obtained
by it in order to maintain any such Libor Rate Loans.
§4.9 Interest After Default; Late Charge.
(a) Overdue Amounts. Notwithstanding anything to the contrary stated herein,
overdue principal and (to the extent permitted by applicable law) interest on
the Loans and all other overdue amounts payable hereunder or under any of the
other Loan Documents shall bear interest at the rate otherwise applicable
thereto plus 2%, compounded daily until such amount shall be paid in full (after
as well as before judgment). In addition, the Borrower shall pay a late charge
equal to five percent (5%) of any amount of interest charges on the Loans which
is not paid within ten (10) days of the date when due.

 

42



--------------------------------------------------------------------------------



 



(b) Amounts Not Overdue. Notwithstanding anything to the contrary stated herein,
upon the occurrence and during the continuance of an Event of Default, at the
option of the Majority Lenders, to the extent permitted by applicable law, the
unpaid principal balance of all Obligations not overdue shall bear interest at
the rate otherwise applicable thereto plus 2%, compounded daily, until such
Event of Default is cured or waived to the satisfaction of the Agent and the
Majority Lenders.
§4.10 Right to Replace Lender. If (w) a Lender requests compensation or the
Borrower is required to pay any additional amounts pursuant to §§4.1(b), 4.5 or
4.6, (x) a Lender’s obligations with respect to LIBOR Rate Loans are suspended
pursuant to §4.4, (y) in connection with any proposed amendment, modification,
termination, waiver or consent which requires the approval of each Lender or
each Lender directly affected thereby, and with respect to which approvals from
the Majority Lenders have been obtained, a Lender that has not given, or been
deemed to have given, its approval of such matter, or (z) a Lender is a
Defaulting Lender, then, so long as there does not then exist any Default or
Event of Default, the Borrower may demand that such Lender (the “Affected
Lender”) assign its Commitment to an Eligible Assignee designated by the
Borrower and approved by the Agent, the Swingline Lender and the Fronting Bank
(or designated by the Agent and approved by the Borrower), and upon such demand
the Affected Lender shall promptly assign its Commitment to an Eligible Assignee
subject to and in accordance with the provisions of §20.1 for a purchase price
equal to the aggregate principal balance of the Loans then owing to the Affected
Lender and its outstanding Letter of Credit Participations, plus any accrued but
unpaid interest thereon and accrued but unpaid fees owing to the Affected Lender
(or such lesser amount as may be agreed on by the Affected Lender and such
Eligible Assignee) and upon such assignment the Borrower shall pay the fee
specified in §20.3. Subject to the approval rights of the Agent, each of the
Agent and the Affected Lender shall reasonably cooperate in effectuating the
replacement of such Affected Lender under this §4.10.
§4.11 Cash Collateral.
4.11.1 Certain Credit Support Events. At any time that there shall exist a
Defaulting Lender, immediately upon the request of the Agent, the Fronting Bank
or the Swingline Lender, the Borrower shall deliver to the Agent Cash Collateral
in an amount sufficient to cover all Fronting Exposure (after giving effect to
§4.12.1(d) and any Cash Collateral provided by the Defaulting Lender).

 

43



--------------------------------------------------------------------------------



 



4.11.2 Grant of Security Interest. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts at the Fronting Bank. The
Borrower, and to the extent provided by any Lender, such Lender, hereby grants
to (and subjects to the control of) the Agent, for the benefit of the Agent, the
Fronting Bank and the Lenders (including the Swingline Lender), and agrees to
maintain, a first priority security interest in all such cash, deposit accounts
and all balances therein, and all other property so provided as collateral
pursuant hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to §4.11.3. If
at any time the Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Agent as herein provided, or that the total
amount of such Cash Collateral is less than the applicable Fronting Exposure and
other obligations secured thereby, the Borrower or the relevant Defaulting
Lender will, promptly upon demand by the Agent, pay or provide to the Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency.
4.11.3 Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this §4.11 or §§3.3, 4.12.2,
5.1 or 5.2(b) in respect of Letters of Credit or Swingline Loans shall be held
and applied to the satisfaction of the specific Letter of Credit Obligations,
Swingline Loans, obligations to fund participations therein (including, as to
Cash Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) and other obligations for which the Cash Collateral was so provided,
prior to any other application of such property as may be provided for herein.
4.11.4 Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with §20.1) or (ii) the Agent’s good faith determination
that there exists excess Cash Collateral; provided, however, (x) that Cash
Collateral furnished by or on behalf of the Borrower shall not be released
during the continuance of a Default or Event of Default (and following
application as provided in §4.11.3 may be otherwise applied in accordance with
§14.4, and (y) the Person providing Cash Collateral and the Fronting Bank or
Swingline Lender, as applicable, may agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations.
§4.12 Defaulting Lenders.
4.12.1 Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:
(a) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in §28.
(b) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Agent for the account of that Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to §14 or otherwise), shall be
applied at such time or times as may be determined by the Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by that Defaulting

 

44



--------------------------------------------------------------------------------



 



Lender to the Fronting Bank or Swingline Lender hereunder; third, if so
determined by the Agent or requested by the Fronting Bank or Swingline Lender,
to be held as Cash Collateral for future funding obligations of that Defaulting
Lender of any participation in any Swingline Loan or Letter of Credit; fourth,
as the Borrower may request (so long as no Default or Event of Default exists),
to the funding of any Loan in respect of which that Defaulting Lender has failed
to fund its portion thereof as required by this Agreement, as determined by the
Agent; fifth, if so determined by the Agent and the Borrower, to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Loans under this Agreement; sixth,
to the payment of any amounts owing to the Lenders, the Fronting Bank or
Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, the Fronting Bank or Swingline Lender
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to that Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or
Reimbursement Obligations in respect of which that Defaulting Lender has not
fully funded its appropriate share and (y) such Loans or Reimbursement
Obligations were made at a time when the conditions set forth in §13 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and Reimbursement Obligations owed to, all non-Defaulting Lenders on a pro rata
basis prior to being applied to the payment of any Loans of, or Reimbursement
Obligations owed to, that Defaulting Lender. Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
§4.12.1(b) shall be deemed paid to and redirected by that Defaulting Lender, and
each Lender irrevocably consents hereto.
(c) Certain Fees. That Defaulting Lender (x) shall not be entitled to receive
any Facility Fee pursuant to §2.3(e) for any period during which that Lender is
a Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender) and (y) shall be limited in its right to receive Letter of Credit Fees
as provided in §2.3(f).
(d) Reallocation of Commitment Percentages to Reduce Fronting Exposure. During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Swingline Loans or Letters of Credit pursuant to §§2.10
and 5.1, the “Commitment Percentage” of each non-Defaulting Lender shall be
computed without giving effect to the Commitment of that Defaulting Lender;
provided, that, (i) each such reallocation shall be given effect only if, at the
date the applicable Lender becomes a Defaulting Lender, no Default or Event of
Default exists; and (ii) the aggregate obligation of each non-Defaulting Lender
to acquire, refinance or fund participations in Letters of Credit and Swingline
Loans shall not exceed the positive difference, if any, of (1) the Commitment of
that non-Defaulting Lender minus (2) the aggregate outstanding amount of the
Loans of that Lender.

 

45



--------------------------------------------------------------------------------



 



4.12.2 Defaulting Lender Cure. If the Borrower, the Agent, Swingline Lender and
the Fronting Bank agree in writing in their sole discretion that a Defaulting
Lender should no longer be deemed to be a Defaulting Lender, the Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein (which may include
arrangements with respect to any Cash Collateral), that Lender will, to the
extent applicable, purchase that portion of outstanding Loans of the other
Lenders or take such other actions as the Agent may determine to be necessary to
cause the Loans and funded and unfunded participations in Letters of Credit and
Swingline Loans to be held on a pro rata basis by the Lenders in accordance with
their Commitment Percentages (without giving effect to §4.12.1(d)), whereupon
that Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrower while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.
§5. LETTERS OF CREDIT.
§5.1 Letter of Credit Commitments.
5.1.1 Commitment to Issue Letters of Credit.
Subject to the terms and conditions set forth in this Agreement, at any time and
from time to time from the Closing Date through the day that is thirty (30) days
prior to the Maturity Date, the Fronting Bank shall issue such Letters of Credit
as the Borrower may request upon the delivery of a written request on the
Fronting Bank’s customary form as part of a Completed Loan Request and
Availability Certificate (a “Letter of Credit Application”). Subject to the
terms and conditions set forth in this Agreement, the Fronting Bank on behalf of
the Lenders and in reliance upon the agreement of the Lenders set forth in
§5.1.4 and upon the representations and warranties of the Borrower contained
herein, agrees, in its individual capacity, to issue, extend and renew for the
account of the Borrower one or more standby Letters of Credit, in such form as
may be requested from time to time by the Borrower and agreed to by the Fronting
Bank; provided, however, that, after giving effect to such Completed Loan
Request, (a) the Maximum Drawing Amount plus all Reimbursement Obligations (to
the extent, if any, not yet deemed a Revolving Credit Loan pursuant to §5.3),
shall not exceed $15,000,000 at any one time and (b) the sum of (i) the Maximum
Drawing Amount and, without double counting, all Reimbursement Obligations (to
the extent, if any, not yet deemed a Revolving Credit Loan pursuant to §5.3) and
(ii) the amount of all Loans outstanding shall not exceed the lesser of (x) the
Total Commitment in effect at such time and (y) the Availability at such time.
The Fronting Bank shall not issue any Letter of Credit if any Lender is at that
time a Defaulting Lender, unless the Fronting Bank has entered into
arrangements, including the delivery of Cash Collateral, satisfactory to the
Fronting Bank (in its sole discretion) with the Borrower or such Lender to
eliminate the Fronting Bank’s actual or potential Fronting Exposure (after
giving effect to §4.12.1(d)) with respect to the Defaulting Lender arising from
either the Letter of Credit then proposed to be issued or that Letter of Credit
and all other Letter of Credit Obligations as to which the Fronting Bank has
actual or potential Fronting Exposure, as it may elect in its sole discretion.

 

46



--------------------------------------------------------------------------------



 



Each Letter of Credit Application shall be executed by an officer of Borrower.
The Fronting Bank shall be entitled to conclusively rely on such Person’s
authority to request a Letter of Credit on behalf of Borrower. The Fronting Bank
shall have no duty to verify the authenticity of any signature appearing on a
Letter of Credit Request. The Borrower assumes all risks with respect to the use
of the Letters of Credit. Unless the Fronting Bank and the Majority Lenders
otherwise consent, the term of any Letter of Credit shall not exceed a period of
time commencing on the issuance of the Letter of Credit and ending on the date
which is one year thereafter and shall not expire on a date later than ten
(10) days prior to the Maturity Date (but in any event the term shall not extend
beyond the Maturity Date). As of any applicable date of determination, the
amount available to be drawn under any Letter of Credit shall reduce on a
dollar-for-dollar basis the amount available to be drawn under the Total
Commitment as a Loan. Each Letter of Credit Application shall be submitted to
the Fronting Bank at least ten (10) Business Days (or such shorter period as the
Fronting Bank may approve) prior to the date upon which the requested Letter of
Credit is to be issued. Each such Letter of Credit Application shall contain
(i) a statement as to the purpose for which such Letter of Credit shall be used
(which purpose shall be in accordance with the terms of this Agreement), and
(ii) a certification by the chief financial or chief accounting officer of
Borrower that the Borrower is and will be in compliance with all covenants under
the Loan Documents after giving effect to the issuance of such Letter of Credit.
The Borrower shall further deliver to the Fronting Bank such additional
applications and documents as the Fronting Bank may require, in conformity with
the then standard practices of its letter of credit department, in connection
with the issuance of such Letter of Credit; provided that in the event of any
conflict, the terms of this Agreement shall control. The Fronting Bank shall, if
it approves of the content of the Letter of Credit request (which approval shall
not be unreasonably withheld), and subject to the conditions set forth in this
Agreement, issue the Letter of Credit on or before ten (10) Business Days
following receipt of the Letter of Credit Application (including the Completed
Loan Request and the Availability Certificate). Each Letter of Credit shall be
in form and substance reasonably satisfactory to the Fronting Bank in its
reasonable discretion. Upon issuance of a Letter of Credit, the Fronting Bank
shall provide notice of the issuance of such Letter of Credit to the Lenders and
shall provide a copy of such Letter of Credit to any Lender that requests a
copy. Upon the issuance of a Letter of Credit, each Revolving Credit Lender
shall be deemed to have purchased a participation therein from Fronting Bank in
an amount equal to its respective Commitment Percentage of the amount of such
Letter of Credit. No Lender’s obligation to participate in a Letter of Credit
shall be affected by any other Lender’s failure to perform as required herein
with respect to such Letter of Credit or any other Letter of Credit. The
issuance of any supplement, modification, amendment, renewal or extension to or
of any Letter of Credit shall be treated in all respects the same as the
issuance of a new Letter of Credit.
5.1.2 Letter of Credit Applications. Each Letter of Credit Application shall be
completed to the satisfaction of the Agent and the Fronting Bank.
5.1.3 Terms of Letters of Credit. Each Letter of Credit issued, extended or
renewed hereunder shall, among other things, (i) provide for the payment of
sight drafts for honor thereunder when presented in accordance with the terms
thereof and when accompanied by the documents described therein, and
(ii) without limitation of §5.1.1, shall have an expiry date no later than one
year after its issuance. Each Letter of Credit so issued, extended or renewed
shall be subject to the rules of the ISP.

 

47



--------------------------------------------------------------------------------



 



5.1.4 Obligations of Lenders with respect to Letters of Credit. Each Lender
severally agrees that it shall be absolutely liable, without regard to the
occurrence of any Default or Event of Default or any other condition precedent
whatsoever, to the extent of such Lender’s Commitment Percentage, to reimburse
the Fronting Bank on demand for the amount of each draft paid by the Fronting
Bank under each Letter of Credit (such agreement for a Lender being called
herein the “Letter of Credit Participation” of such Lender) (and the Agent may
apply Cash Collateral provided for this purpose). Each such payment made by a
Lender shall be treated as a purchase by such Lender of a participation in the
Fronting Bank’s interest in such Letter of Credit and each Lender shall share,
in accordance with its respective Commitment Percentage, in any interest (but
not any fee payable solely for the account of the Fronting Bank) which accrues
and is payable by the Borrower pursuant to §5.2 or otherwise in connection with
such Letter of Credit.
§5.2 Reimbursement Obligation of the Borrower. In order to induce the Fronting
Bank to issue, extend and renew each Letter of Credit and the Lenders to
participate therein, the Borrower hereby agrees to reimburse or pay to the
Fronting Bank, for the account of the Fronting Bank or (as the case may be) the
Lenders, with respect to each Letter of Credit issued, extended or renewed by
the Fronting Bank hereunder,
(a) (i) promptly upon notification by the Fronting Bank or the Agent that any
draft presented under such Letter of Credit is honored by the Fronting Bank, or
the Fronting Bank otherwise makes a payment with respect thereto, (x) the amount
paid by the Fronting Bank under or with respect to such Letter of Credit, and
(y) any amounts payable pursuant to §5.3 under, or with respect to, such Letter
of Credit (all amounts payable by the Borrower from time to time pursuant to the
foregoing clauses (x) and (y) are collectively referred to herein as
“Reimbursement Obligations”), and (ii) if any Reimbursement Obligation has not
been converted to a Revolving Credit Loan pursuant to Section 5.3 and remains
unpaid after the date that is two (2) days after the Borrower shall have
received a notification from the Fronting Bank or the Agent pursuant to the
foregoing clause (i), upon the request of the Agent or the Fronting Bank, the
Borrower shall immediately Cash Collateralize the then outstanding amount of all
Letter of Credit Obligations.
(b) upon the termination of the Total Commitment, or the acceleration of the
Reimbursement Obligations with respect to all Letters of Credit in accordance
with §14, an amount equal to the then Maximum Drawing Amount on all Letters of
Credit, which amount shall be held by the Agent in an interest-bearing account
(with interest to be added to such account) as Cash Collateral for the benefit
of the Lenders and the Agent for all Reimbursement Obligations. Upon the
expiration, termination or surrender without draw of any Letter of Credit, the
Agent shall release to the Borrower the Cash Collateral amount applicable to
such Letter of Credit.
Each such payment shall be made to the Agent for the benefit of the Fronting
Bank or the Lenders, as applicable, at the Agent’s Head Office in immediately
available funds. Interest on any and all amounts not converted to a Revolving
Credit Loan pursuant to §5.3 and remaining unpaid by the Borrower under this
§5.2 at any time from the date such amounts become due and payable (whether as
stated in this §5.2, by acceleration or otherwise) until payment in full
(whether before or after judgment) shall be payable to the Agent for the benefit
of the Lenders on demand at the rate specified in §4.9 for overdue principal on
the Loans.

 

48



--------------------------------------------------------------------------------



 



§5.3 Letter of Credit Payments; Funding of a Loan. If any draft shall be
presented or other demand for payment shall be made under any Letter of Credit,
the Fronting Bank will use its reasonable efforts to notify the Borrower and the
Lenders, on or before the date the Fronting Bank intends to honor such drawing,
of the date and amount of the draft presented or demand for payment and of the
date and time when it expects to pay such draft or honor such demand for payment
and, except to the extent the amount of such draft becomes a Revolving Credit
Loan as set forth in this §5.3, Borrower shall reimburse Agent, as set forth in
§5.2. Notwithstanding anything contained in §5.2 or this §5.3 to the contrary,
however, unless Borrower shall have notified the Agent and Fronting Bank prior
to 11:00 a.m. (Cleveland, Ohio time) on the Business Day immediately prior to
the date of such drawing that Borrower intends to reimburse Fronting Bank for
the amount of such drawing with funds other than the proceeds of Revolving
Credit Loans, Borrower shall be deemed to have timely given a Completed Loan
Request pursuant to §2.4 to Agent, requesting a Base Rate Loan on the date on
which such drawing is honored and in an amount equal to the amount of such
drawing, which Base Rate Loan will bear interest at the rate otherwise then
applicable to Base Rate Loans hereunder, without regard to the minimum and
multiples specified in §2.4(i) for the principal amount of Revolving Credit
Loans, but subject to the amount of the unutilized portion of the Total
Commitment and the conditions set forth in §13. The Borrower may thereafter
convert any such Base Rate Loan to a Revolving Credit Loan of another Type in
accordance with §2.5. Each Lender shall, in accordance with §2.6, make available
such Lender’s Commitment Percentage of such Revolving Credit Loan to Agent, the
proceeds of which shall be applied directly by Agent to reimburse Fronting Bank
for the amount of such draw. In the event that any Lender fails to make
available to Agent the amount of such Lender’s Commitment Percentage of such
Revolving Credit Loan on the date of any drawing, Agent shall be entitled to
recover such amount on demand from such Lender plus any additional amounts
payable under §2.6(b) in the event of a late funding by a Lender. Further, such
Lender shall be deemed to have assigned any and all payments made of principal
and interest on its Loans, amounts due with respect to its participations in
Letters of Credit and any other amounts due to it hereunder to the Agent to fund
the amount of any drawn Letter of Credit which such Lender was required to fund
pursuant to this section until such amount has been funded (as a result of such
assignment or otherwise). If after the issuance of a Letter of Credit by the
Fronting Bank, but prior to the funding of any portion thereof by a Lender, one
of the events described in §14.1(g) or (h) shall have occurred or any of the
conditions set forth in §13.2 have not been met, each Lender will, on the date
such Revolving Credit Loan would otherwise be required to be made, purchase an
undivided participation interest in the Letter of Credit in an amount equal to
its Commitment Percentage of the amount of such Letter of Credit. Each Lender
will immediately transfer to the Fronting Bank in immediately available funds
the amount of its participation and upon receipt thereof the Fronting Bank will
deliver to such Lender a Letter of Credit participation certificate dated the
date of receipt of such funds and in such amount. The Fronting Bank is
irrevocably authorized by the Borrower and each of the Lenders to honor draws on
each Letter of Credit by the beneficiary thereof in accordance with the terms of
such Letter of Credit. The responsibility of the Fronting Bank to the Borrower
and the Lenders shall be only to determine that the documents (including each
draft) delivered under each Letter of Credit in connection with such presentment
shall be in

 

49



--------------------------------------------------------------------------------



 



conformity in all material respects with such Letter of Credit in accordance
with the Fronting Bank’s customary practices. With respect to any payment under
any Letter of Credit that is not fully refinanced by a Base Rate Loan because
the conditions set forth in §13 cannot be satisfied or for any other reason, the
Borrower shall be deemed to have incurred from the Fronting Bank a Reimbursement
Obligation in the amount that is not so refinanced, which Reimbursement
Obligation shall be due and payable on demand (together with interest) and shall
bear interest at the rate set forth in §4.9 (but shall not be subject to the
late charge set forth therein). In such event, each Bank’s payment to the Agent
for the account of the Fronting Bank pursuant to §5.1.4 shall be deemed payment
in respect of its participation in such Reimbursement Obligation and shall
constitute an advance from such Bank in satisfaction of its participation
obligation pursuant to §5.1.4.
§5.4 Obligations Absolute. The obligations of the Borrower to the Lenders under
this Agreement with respect to Letters of Credit shall be absolute,
unconditional and irrevocable, and shall be paid and performed strictly in
accordance with the terms of this Agreement, under all circumstances whatsoever,
including, without limitation, the following circumstances: (i) any improper use
which may be made of any Letter of Credit or any improper acts or omissions of
any beneficiary or transferee of any Letter of Credit in connection therewith;
(ii) the existence of any claim, set-off, defense or any right which the
Borrower may have at any time against any beneficiary or any transferee of any
Letter of Credit (or persons or entities for whom any such beneficiary or any
such transferee may be acting) or the Lenders (other than the defense of payment
to the Lenders in accordance with the terms of this Agreement) or any other
person, whether in connection with any Letter of Credit, this Agreement, any
other Loan Document, or any unrelated transaction; (iii) any statement or any
other documents presented under any Letter of Credit proving to be insufficient,
forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect whatsoever; (iv) any breach of any agreement
between Borrower and any beneficiary or transferee of any Letter of Credit;
(v) any irregularity in the transaction with respect to which any Letter of
Credit is issued, including any fraud by the beneficiary or any transferee of
such Letter of Credit; (vi) payment by the Fronting Bank under any Letter of
Credit against presentation of a sight draft or a certificate which does not
comply with the terms of such Letter of Credit, provided that such payment shall
not have constituted gross negligence or willful misconduct on the part of the
Fronting Bank as determined by a court of competent jurisdiction after the
exhaustion of all applicable appeal periods, and (vii) any other circumstance or
happening whatsoever, whether or not similar to any of the foregoing, provided
that such other circumstances or happenings shall not have been the result of
gross negligence or willful misconduct on the part of the Fronting Bank as
determined by a court of competent jurisdiction after the exhaustion of all
applicable appeal periods. Borrower assumes all risks of the acts, omissions, or
misuse of any Letter of Credit by the beneficiary thereof. Neither Agent,
Fronting Bank nor any Lender will be responsible for (i) the form, validity,
sufficiency, accuracy, genuineness or legal effect of any Letter of Credit or
any document submitted by any party in connection with the issuance of any
Letter of Credit, even if such document should in fact prove to be in any or all
respects

 

50



--------------------------------------------------------------------------------



 



invalid, insufficient, inaccurate, fraudulent or forged; (ii) the form,
validity, sufficiency, accuracy, genuineness or legal effect of any instrument
transferring or assigning or purporting to transfer or assign any Letter of
Credit or the rights or benefits thereunder or proceeds thereof in whole or in
part, which may prove to be invalid or ineffective for any reason; (iii) failure
of any beneficiary of any Letter of Credit to comply fully with the conditions
required in order to demand payment under a Letter of Credit; (iv) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex or otherwise; (v) errors in interpretation of
technical terms; (vi) any loss or delay in the transmission or otherwise of any
document or draft required by or from a beneficiary in order to make a
disbursement under a Letter of Credit or the proceeds thereof; (vii) for the
misapplication by the beneficiary of any Letter of Credit of the proceeds of any
drawing under such Letter of Credit; and (viii) for any consequences arising
from causes beyond the control of Agent or any Lender. None of the foregoing
will affect, impair or prevent the vesting of any of the rights or powers
granted to Agent, Fronting Bank or the Lenders hereunder. In furtherance and
extension and not in limitation or derogation of any of the foregoing, any act
taken or omitted to be taken by Agent, Fronting Bank or the other Lenders in
good faith will be binding on Borrower and will not put Agent, Fronting Bank or
the other Lenders under any resulting liability to Borrower.
§5.5 Reliance by Issuer. The Fronting Bank and the Agent shall be entitled to
rely, and shall be fully protected in relying upon, any Letter of Credit, draft,
writing, resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, telecopy, telex or teletype message, statement, order or other
document believed by it to be genuine and correct and to have been signed, sent
or made by the proper Person or Persons and upon advice and statements of legal
counsel, independent accountants and other experts selected by the Fronting Bank
or the Agent. The Agent and the Fronting Bank shall be fully justified in
failing or refusing to take any action under this §5 (other than the issuance of
a Letter of Credit pursuant to a Letter of Credit Application and otherwise in
accordance with the terms of this Agreement) unless it shall first have received
such advice or concurrence of the Majority Lenders (or such other number or
percentage of the Lenders as may be required by this Agreement) as it reasonably
deems appropriate or it shall first be indemnified to its reasonable
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action. The
Agent and any Fronting Bank shall in all cases be fully protected by the Lenders
in acting, or in refraining from acting, under this §5 in accordance with a
request of the Majority Lenders (or such other number or percentage of the
Lenders as may be required by this Agreement), and such request and any action
taken or failure to act pursuant thereto shall be binding upon the Lenders and
all future holders of the Notes or of a Letter of Credit Participation.
§5.6 Outstanding Letters of Credit. The Letters of Credit set forth on
Schedule 5.6 were issued prior to the Closing Date pursuant to the Original
Credit Agreement and will remain outstanding as of the Closing Date. The
Borrower, the Lenders and the Fronting Bank hereby agree that each Letter of
Credit listed on Schedule 5.6, for all purposes under this Agreement, shall be
deemed to be a Letter of Credit governed by the terms and conditions of this
Agreement.

 

51



--------------------------------------------------------------------------------



 



§6. RECOURSE OBLIGATIONS. The Obligations are full recourse obligations of the
Borrower, and all of the respective assets and properties of the Borrower shall
be available for the payment in full in cash and performance of the Obligations.
The obligations of the Trust under the Guaranty are full recourse obligations of
the Trust, and all of the respective assets and properties of the Trust shall be
available for the payment in full in cash and performance thereof.
§7. REPRESENTATIONS AND WARRANTIES. The Borrower and the Trust, on their own
behalf and on behalf of their respective Subsidiaries, jointly and severally
represent and warrant to the Agent and the Lenders all of the statements
contained in this §7.
§7.1 Authority, Etc.
(a) Organization: Good Standing.
(i) FPLP is a limited partnership duly organized, validly existing and in good
standing under the laws of its state of organization; FPLP has all requisite
limited partnership power to own its properties and conduct its business as now
conducted and as presently contemplated; and FPLP is in good standing as a
foreign entity and is duly authorized to do business in the jurisdictions where
the Eligible Unencumbered Properties owned by it are located and in each other
jurisdiction where such qualification is necessary except where a failure to be
so qualified would not have a Material Adverse Effect. Each Borrower (other than
FPLP) is a limited partnership, general partnership, nominee trust or limited
liability company, as the case may be, duly organized, validly existing and in
good standing under the laws of its state of organization; each such Borrower
has all requisite limited partnership, general partnership, trust, limited
liability company or corporate, as the case may be, power to own its respective
properties and conduct its respective business as now conducted and as presently
contemplated; and each such Borrower is in good standing as a foreign entity and
is duly authorized to do business in the jurisdictions where the Eligible
Unencumbered Properties owned by it are located and in each other jurisdiction
where such qualification is necessary except where a failure to be so qualified
in such other jurisdiction would not have a Material Adverse Effect.
(ii) the Trust is a corporation duly organized, validly existing and in good
standing under the laws of the State of Maryland; each Subsidiary of the Trust
is duly organized, validly existing and in good standing as a corporation,
nominee trust, limited liability company, limited partnership or general
partnership, as the case may be, under the laws of the state of its
organization; the Trust and each of its Subsidiaries has all requisite
corporate, trust, limited liability company, limited partnership or general
partnership, as the case may be, power to own its respective properties and
conduct its respective business as now conducted and as presently contemplated;
and the Trust is in good standing as a foreign entity and is duly authorized to
do business in the jurisdictions where such qualification is necessary, except
where a failure to be so qualified in such other would not have a Material
Adverse Effect.

 

52



--------------------------------------------------------------------------------



 



(b) Capitalization. The outstanding equity of FPLP is comprised of a general
partner interest and limited partner interests, all of which have been duly
issued and are outstanding and fully paid and non-assessable and, as of the
Closing Date, are owned and held of record by the Persons set forth on
Schedule 7.1(b) attached hereto. All of the issued and outstanding general
partner interests of FPLP are owned and held of record by the Trust. There are
no outstanding securities or agreements exchangeable for or convertible into or
carrying any rights to acquire a general partner interest in FPLP. There are no
outstanding commitments, options, warrants, calls or other agreements (whether
written or oral) binding on FPLP or the Trust which require or could require
FPLP or the Trust to sell, grant, transfer, assign, mortgage, pledge or
otherwise dispose of any general partner interest in FPLP. Except as set forth
in the Agreement of Limited Partnership of FPLP, no general partner interests of
FPLP are subject to any restrictions on transfer or any partner agreements,
voting agreements, trust deeds, irrevocable proxies; or any other similar
agreements or interests (whether written or oral). For so long as any Borrower
which is a Wholly-Owned Subsidiary of FPLP is a Borrower, FPLP owns, directly or
indirectly, 100% (by number of votes or controlling interests) of the
outstanding voting interests in each such Borrower and economic interests in
each such Borrower pursuant to which FPLP would receive, directly or indirectly,
100% of the net proceeds of a sale or other disposition or liquidation of the
Eligible Unencumbered Property owned by each such Borrower. For so long as FP
Redland Tech is a Borrower, FPLP owns, directly or indirectly, at least 90% (by
number of votes or controlling interests) of the outstanding voting interests in
FP Redland Tech and economic interests in FP Redland Tech pursuant to which FPLP
would receive, directly or indirectly, at least 90% of the net proceeds of a
sale or other disposition or liquidation of the Redland Property. All of the
issued and outstanding Equity Interests of each Borrower other than FPLP are
owned and held of record by the Persons set forth on Schedule 7.1(b) attached
hereto, and all of such Equity Interests of each such Person organized as a
corporation have been duly issued and are outstanding and fully paid and
non-assessable. There are no outstanding securities or agreements exchangeable
for or convertible into or carrying any rights to acquire any Equity Interests
in any Borrower (other than FPLP). There are no outstanding commitments,
options, warrants, calls or other agreements (whether written or oral) binding
on any Borrower (other than FPLP) which require or could require any Borrower
(other than FPLP) to sell, grant, transfer, assign, mortgage, pledge or
otherwise dispose of any Equity Interest in such Borrower (except with respect
to one or more contracts for the disposition of an Eligible Unencumbered
Property in connection with which no Default or Event of Default shall have
occurred both before and immediately after giving effect to such disposition
individually and after giving effect to all such dispositions), and, as of the
Closing Date, any such commitments, options, warrants, calls or other agreements
relating to FPLP are set forth on Schedule 7.1(b). Except as disclosed on
Schedule 7.1(b) attached hereto, no Equity Interests of any Borrower (other than
FPLP) are subject to any restrictions on transfer or any partner agreements,
voting agreements, trust deeds, irrevocable proxies; or any other similar
agreements or interests (whether written or oral) and any such restrictions or
other agreements relating to FPLP as of the Closing Date are set forth on
Schedule 7.1(b). All of the Preferred Equity which exists as of the date of this
Agreement, and each of the agreements or other documents entered into and/or
setting forth the terms, rights and restrictions applicable to any such
Preferred Equity, are listed and described on Schedule 7.1(b) attached hereto.
All of the agreements and other documents requested by the Agent relating to the
Preferred Equity in effect on the Closing Date have been furnished to the Agent.

 

53



--------------------------------------------------------------------------------



 



(c) Due Authorization. The execution, delivery and performance of this Agreement
and the other Loan Documents to which the Borrower or the Trust is or is to
become a party and the transactions contemplated hereby and thereby (i) are
within the authority of the Borrower and the Trust, (ii) have been duly
authorized by all necessary proceedings on the part of the Borrower or the Trust
and any general partner thereof, (iii) do not conflict with or result in any
breach or contravention of any provision of law, statute, rule or regulation to
which the Borrower or the Trust is subject or any judgment, order, writ,
injunction, license or permit applicable to the Borrower or the Trust, (iv) do
not conflict with any provision of the Organizational Documents of the Borrower
or the Trust or any general partner thereof, and (v) do not contravene any
provisions of, or constitute Default or Event of Default hereunder or a failure
to comply with any term, condition or provision of, any other agreement,
instrument, judgment, order, decree, permit, license or undertaking binding upon
or applicable to the Borrower or the Trust or any of the Borrower’s or the
Trust’s properties (except for any such failure to comply under any such other
agreement, instrument, judgment, order, decree, permit, license, or undertaking
as would not result in a Material Adverse Effect or in the creation of any
mortgage, pledge, security interest, lien, encumbrance or charge upon any of the
properties or assets of the Borrower or the Trust.
(d) Enforceability. Each of the Loan Documents to which the Borrower or the
Trust is a party has been duly executed and delivered and constitutes the legal,
valid and binding obligations of the Borrower and the Trust, as the case may be,
subject only to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws relating to or affecting generally the enforcement of creditors’
rights.
§7.2 Governmental Approvals. The execution, delivery and performance by the
Borrower and the Trust of this Agreement and the other Loan Documents to which
the Borrower or the Trust is or is to become a party and the transactions
contemplated hereby and thereby do not require (i) the approval or consent of
any governmental agency or authority other than those already obtained and
delivered to the Agent, or (ii) filing with any governmental agency or
authority, other than filings which will be made with the SEC when and as
required by law or deemed appropriate by the Trust.
§7.3 Title to Properties; Leases.
The Borrower and the Trust each has good fee to all of its respective
properties, assets and rights of every name and nature purported to be owned by
it, including, without limitation, that:
(a) The Borrower holds good and clear record and marketable fee simple title to
the Eligible Unencumbered Properties and all assets or properties relating
thereto, subject to no Liens other than Permitted Liens.

 

54



--------------------------------------------------------------------------------



 



(b) The Borrower and the Trust will, as of the Closing Date, own all of the
assets as reflected in the financial statements of the Borrower and the Trust
described in §7.4, or acquired since the date of such financial statements
(except property and assets sold or otherwise disposed of in the ordinary course
of business since that date).
(c) Set forth on Schedule 7.3(c) attached hereto is a list of each of the direct
or indirect interests of the Borrower in any Partially-Owned Entity as of the
date of this Agreement and as updated in accordance with the terms of
Section 8.5(e), including the type of entity in which the interest is held, the
percentage interest owned by the Borrower in such entity, the capacity in which
the Borrower holds the interest, and the Borrower’s ownership interest therein.
Such list is complete and accurate in all material respects as of the date
furnished.
§7.4 Financial Statements. The Borrower has furnished to each of the Lenders the
audited consolidated balance sheet of the Trust and its Subsidiaries as of
December 31, 2010, and the related audited consolidated statements of income,
changes in shareholder’s equity and cash flows for the year then ended (the
“Initial Financials”). The Borrower has also furnished or will otherwise make
available to each of the Lenders the unaudited consolidated balance sheet of the
Trust and its Subsidiaries as of March 31, 2011, and the related unaudited
consolidated statements of income, changes in shareholder’s equity and cash
flows for the three consecutive fiscal quarters then ended (the “Quarterly
Financials”). Such Initial Financials and such Quarterly Financials have been
prepared in accordance with GAAP and the Initial Financials are accompanied by
an auditors’ report prepared without qualification by the Accountants. The
Initial Financials and the Quarterly Financials fairly present the financial
condition of the Trust and its Subsidiaries as at the close of business on the
date thereof and the results of operations for the fiscal year (or fiscal
quarter, as applicable) then ended. There are no contingent liabilities of the
Trust or any of its Subsidiaries as of such date known to the officers of the
Trust or any of its Subsidiaries not disclosed in the Initial Financials or the
Quarterly Financials.
§7.5 No Material Changes, Etc. Since the Financial Statement Date, there has
occurred no materially adverse change in the business, operations, assets,
condition (financial or otherwise) or properties of the Trust or FPLP or, taken
as a whole, the Potomac Group. Since the Financial Statement Date and the
Closing Date, there has been no material adverse change to the Net Operating
Income of the Unencumbered Pool, taken as a whole.
§7.6 Franchises, Patents, Copyrights, Etc. The Borrower, the Trust and each of
their respective Subsidiaries possess all franchises, patents, copyrights,
trademarks, trade names, licenses and permits, and rights in respect of the
foregoing, adequate for the conduct of their respective businesses substantially
as now conducted without known conflict with any rights of others, except where
the failure to so possess could not reasonably be expected to have a Material
Adverse Effect. The Borrower, the Trust and each of their respective
Subsidiaries possess all material Permits relating to each of the Unencumbered
Assets comprising part of the Unencumbered Pool. FPLP is pre-approved as a
landlord for the United States government by the General Services Administration
as part of the General Services Administration’s Advanced Acquisition Program
(the “AAP Qualification”).

 

55



--------------------------------------------------------------------------------



 



§7.7 Litigation. Except as disclosed on Schedule 7.7, there are no actions,
suits, proceedings or investigations of any kind pending or, to the Borrower’s
or the Trust’s knowledge, threatened against the Borrower, the Trust or any of
their respective Subsidiaries before any court, tribunal or administrative
agency or board that could reasonably be expected to, either individually or in
the aggregate, result in a Material Adverse Effect, or materially impair the
right of the Trust or FPLP or, taken as a whole, the Potomac Group, to carry on
its businesses substantially as now conducted by it, or result in any
substantial liability not fully covered by insurance, or for which adequate
reserves are not maintained, as reflected in the applicable consolidated
financial statements or SEC Filings of the Borrower and the Trust, or which
question the validity of this Agreement or any of the other Loan Documents, or
any action taken or to be taken pursuant hereto or thereto.
§7.8 No Materially Adverse Contracts, Etc. Neither the Borrower, the Trust nor
any of their respective Subsidiaries is subject to any charter, corporate,
partnership or other legal restriction, or any judgment, decree, order, rule or
regulation that has or could reasonably expected in the future to have a
Material Adverse Effect. None of the Borrower, the Trust or any of their
respective Subsidiaries is a party to any contract or agreement that has had, or
could reasonably be expected to have, a Material Adverse Effect.
§7.9 Compliance With Other Instruments, Laws, Etc. Neither the Borrower, the
Trust nor any of their respective Subsidiaries is in violation of any provision
of its partnership agreement, charter or other Organizational Document, as the
case may be, or any agreement or instrument to which it may be subject or by
which it or any of its properties may be bound or any decree, order, judgment,
statute, license, rule or regulation, in any of the foregoing cases in a manner
that could reasonably be expected to result, individually or in the aggregate,
in a Material Adverse Effect.
§7.10 Tax Status. Each of the Borrower, the Trust and their respective
Subsidiaries (a) has made or filed all federal and state income and all other
material tax returns, reports and declarations required by any jurisdiction to
which it is subject and has set aside on its books provisions reasonably
adequate for the payment of all taxes for periods subsequent to the periods to
which such returns, reports or declarations apply and (b) has paid all federal
and state income and all other material taxes or other governmental assessments
and charges that are due and payable, except those being contested in accordance
with Section 8.9.
§7.11 No Event of Default. No Default or Event of Default has occurred and is
continuing.
§7.12 Investment Company Acts. None of the Borrower, the Trust or any of their
respective Subsidiaries is an “investment company”, or an “affiliated company”
or a “principal underwriter” of an “investment company”, as such terms are
defined in the Investment Company Act of 1940.

 

56



--------------------------------------------------------------------------------



 



§7.13 Name; Jurisdiction of Organization; Absence of UCC Financing Statements,
Etc. The exact legal name of the Borrower and the Trust, and their respective
jurisdictions of organization, as of the Closing Date, are set forth on
Schedule 7.13 attached hereto. Except for Permitted Liens, there is no effective
financing statement, security agreement, chattel mortgage, real estate mortgage,
equipment lease, financing lease, option, encumbrance or other document filed or
recorded with any filing records, registry, or other public office, that
purports to cover, affect or give notice of any present or possible future lien
or encumbrance on, or security interest in, any Eligible Unencumbered Property.
Neither the Borrower nor the Trust has pledged or granted any lien on or
security interest in or otherwise encumbered or transferred any of their
respective interests in any Borrower (including in the case of the Trust, its
interests in FPLP).
§7.14 Absence of Liens. The Borrower is the owner of the Eligible Unencumbered
Properties free from any Lien, except for Permitted Liens.
§7.15 Certain Transactions. Except as set forth on Schedule 7.15, none of the
officers, partners, directors, or employees of the Trust, the Borrower or any of
their Subsidiaries is presently a party to any transaction with the Borrower,
the Trust or any of their respective Subsidiaries (other than for services as
employees, officers and directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, partner, director or such employee or, to the knowledge
of the Borrower or the Trust, any corporation, partnership, trust or other
entity in which any officer, partner, director, or any such employee or natural
Person related to such officer, partner, director or employee or other Person in
which such officer, partner, director or employee has a direct or indirect
beneficial interest has a substantial interest or is an officer, director,
trustee or partner.
§7.16 Employee Benefit Plans; Multiemployer Plans; Guaranteed Pension Plans.
Except as disclosed in the SEC Filings or on Schedule 7.16, none of the
Borrower, the Trust nor any ERISA Affiliate (i) maintains or contributes to, or
in the prior six years has maintained or contributed to, any Employee Benefit
Plan, Multiemployer Plan or Guaranteed Pension Plan, (ii) has any accrued
unfunded or underfunded liabilities with respect to any Employee Benefit Plan
(other than with respect to any employee welfare benefit plan within the meaning
of §3(l) or §3(2)(B) of ERISA or any plan that is described in §201(2) or
§201(7) of ERISA), Guaranteed Pension Plan or Multiemployer Plan or are subject
to any condition under any Multiemployer Plan that has or with the passage of
time may create a withdrawal liability, or (iii) has failed to operate each
Employee Benefit Plan maintained by the Borrower, the Trust or any of their
respective ERISA Affiliates in compliance in all material respects with the
provisions of ERISA and, to the extent applicable, the Code, including but not
limited to the provisions thereunder respecting prohibited transactions. With
respect to any Employee Benefit Plan that is an employee welfare benefit plan
within the meaning of §3(l) or §3(2)(B) of ERISA or any plan that is described
in §201(2) or §201(7) of ERISA, none of the Borrower, the Trust nor any ERISA
Affiliate has any accrued liability in excess of $5,000,000 that was not
incurred in the ordinary course or any accrued liability in excess of
$10,000,000.

 

57



--------------------------------------------------------------------------------



 



§7.17 Regulations U and X.No portion of any Loan is to be used, and no portion
of any Letter of Credit is to be obtained, for the purpose of purchasing or
carrying any “margin security” or “margin stock” as such terms are used in
Regulations U and X of the Board of Governors of the Federal Reserve System, 12
C.F.R. Parts 221 and 224.
§7.18 Environmental Compliance. The Borrower has caused Phase I and other
environmental assessments or similar assessments (collectively, the
“Environmental Reports”) to be conducted as the Borrower has determined
appropriate in its commercially reasonable judgment to investigate the past and
present environmental condition and usage of the Real Estate Assets, and, to the
extent requested by the Agent, true and complete copies of the same have been
delivered to the Agent. To the Borrower’s knowledge, except as otherwise
expressly specified in the Environmental Reports, the Borrower makes the
following representations and warranties:
(a) None of the Borrower, its Subsidiaries, the Trust or any operator of the
Real Estate Assets or any portion thereof, or any operations thereon is in
violation, or alleged violation, of any judgment, decree, order, law, license,
rule or regulation pertaining to environmental matters, including without
limitation, those arising under the Resource Conservation and Recovery Act
(“RCRA”), the Comprehensive Environmental Response, Compensation and Liability
Act of 1980 as amended (“CERCLA”), the Superfund Amendments and Reauthorization
Act of 1986 (“SARA”), the Federal Clean Water Act, the Federal Clean Air Act,
the Toxic Substances Control Act, or any state or local statute, regulation,
ordinance, order or decree relating to health, safety or the environment
(hereinafter “Environmental Laws”), which violation or alleged violation has, or
its remediation would have, by itself or when aggregated with all such other
violations or alleged violations, a Material Adverse Effect, or constitutes a
Disqualifying Environmental Event with respect to any of the Eligible
Unencumbered Properties.
(b) None of the Borrower, the Trust or any of their respective Subsidiaries has
received written notice from any third party, including, without limitation, any
federal, state or local governmental authority, (i) that it has been identified
by the United States Environmental Protection Agency (“EPA) as a potentially
responsible party under CERCLA with respect to a site listed on the National
Priorities List, 40 C.F.R. Part 300 Appendix B (1986), (ii) that any hazardous
waste, as defined by 42 U.S.C. § 9601(5), any hazardous substances as defined by
42 U.S.C. § 9601(14), any pollutant or contaminant as defined by 42 U.S.C.
§9601(33) or any toxic substances, oil or hazardous materials or other chemicals
or substances regulated by any Environmental Laws (“Hazardous Substances”) which
it has generated, transported or disposed of have been found at any site at
which a federal, state or local agency or other third party has conducted or has
ordered that the Borrower, the Trust or any of their respective Subsidiaries
conduct a remedial investigation, removal or other response action pursuant to
any Environmental Law, or (iii) that it is or shall be a named party to any
claim, action, cause of action, complaint, or legal or administrative proceeding
(in each case, contingent or otherwise) arising out of any third party’s
incurrence of costs, expenses, losses or damages of any kind whatsoever in
connection with the release of Hazardous Substances, which event described in
any such notice would have a Material Adverse Effect, or constitutes a
Disqualifying Environmental Event with respect to any of the Eligible
Unencumbered Properties.

 

58



--------------------------------------------------------------------------------



 



(c) (i) No portion of the Real Estate Assets has been used for the handling,
processing, storage or disposal of Hazardous Substances except in accordance
with applicable Environmental Laws; and no underground tank or other underground
storage receptacle for Hazardous Substances is located on any portion of any
Real Estate Assets except in accordance with applicable Environmental Laws,
(ii) in the course of any activities conducted by the Borrower, the Trust, their
respective Subsidiaries or the operators of their respective properties or any
ground or space tenants on any Real Estate Asset, no Hazardous Substances have
been generated or are being used on such Real Estate Asset except in accordance
with applicable Environmental Laws, (iii) there has been no present or past
releasing, spilling, leaking, pumping, pouring, emitting, emptying, discharging,
injecting, escaping, disposing or dumping (a “Release”) or threatened Release of
Hazardous Substances on, upon, into or from the Real Estate Assets in violation
of applicable Environmental Laws, (iv) there have been no Releases in violation
of applicable Environmental Laws upon, from or into any real property in the
vicinity of any of the Real Estate Assets which, through soil or groundwater
contamination, may have come to be located on such Real Estate Asset, and (v) to
the best of Borrower’s Knowledge, any Hazardous Substances that have been
generated on any of the Real Estate Assets during ownership thereof by the
Borrower, the Trust, their respective Subsidiaries or the operations of their
respective properties have been transported off-site only in compliance with all
applicable Environmental Laws; any of which events described in clauses
(i) through (v) above would have a Material Adverse Effect, or constitutes a
Disqualifying Environmental Event with respect to any of the Eligible
Unencumbered Properties.
(d) None of the Borrower, the Trust or any of the Real Estate Assets is subject
to any applicable Environmental Law requiring the performance of Hazardous
Substances site assessments, or the removal or remediation of Hazardous
Substances, or the giving of notice to any governmental agency or the recording
or delivery to other Persons of an environmental disclosure document or
statement, by virtue of the transactions set forth herein and contemplated
hereby, or as a condition to the effectiveness of any other transactions
contemplated hereby.
§7.19 Subsidiaries. Schedule 7.19 sets forth, as of the Closing Date, all of the
respective Subsidiaries of FPLP, each other Borrower and the Trust, together
with the exact legal name of each of such entities (including the Trust) and, in
the case of the Trust, the Borrower and each Guarantor, the tax identification
number of each of such entities.

 

59



--------------------------------------------------------------------------------



 



§7.20 Disclosure. All of the representations and warranties made by or on behalf
of the Borrower, the Trust, and their respective Subsidiaries in this Agreement
and the other Loan Documents or any documents or instruments delivered by or on
behalf of the Borrower, the Trust and their respective Subsidiaries to the Agent
or the Lenders pursuant to or in connection with any of such Loan Documents are
true and correct in all material respects. No report, financial statement,
certificate or other information furnished in writing by or on behalf of any
Borrower to the Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (in each case, as modified or supplemented by
other information so furnished) contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that, with respect to projected financial information, the Borrower
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time.
§7.21 REIT Status. The Trust has not taken any action that would prevent it from
maintaining its qualification as a REIT for its tax years ending December 31,
2005 through December 31, 2010, or from maintaining such qualification at all
times during the term of this Agreement.
§7.22 Anti-Terrorism Regulations.
(a) General. Neither the Borrower, the Trust nor any Affiliate thereof is in
violation of any Anti-Terrorism Law or engages in or conspires to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Terrorism
Law.
(b) Executive Order No. 13224. Neither Borrower, the Trust nor any Affiliate
thereof is any of the following (each a “Blocked Person”):
(i) a Person that is listed in the annex to, or is otherwise subject to the
provisions of, Executive Order No. 13224;
(ii) a Person owned or controlled by, or acting for or on behalf of, any Person
that is listed in the annex to, or is otherwise subject to the provisions of,
Executive Order No. 13224;
(iii) a Person or entity with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law;
(iv) a Person or entity that commits, threatens or conspires to commit or
supports “terrorism” as defined in Executive Order No. 13224;
(v) a Person or entity that is named as a “specially designated national” on the
most current list published by the U.S. Treasury Department Office of Foreign
Asset Control at its official website or any replacement website or other
replacement official publication of such list; or
(vi) a person or entity who is affiliated or associated with a person or entity
listed above.

 

60



--------------------------------------------------------------------------------



 



(c) Neither Borrower, the Trust nor any Affiliate thereof (i) conducts any
business or engages in making or receiving any contribution of funds, goods or
services to or for the benefit of any Blocked Person, or (ii) deals in, or
otherwise engages in any transaction relating to, any property or interests in
property blocked pursuant to Executive Order No. 13224.
(d) Neither Borrower, the Trust nor any Affiliate thereof are a “Special
Designated National” or “Blocked Person” as those terms are defined in the
office of Foreign Asset Control Regulations (31 C.F.R. § 500 et. seq.).
§8. AFFIRMATIVE COVENANTS OF THE BORROWER AND THE TRUST. The Borrower and the
Trust, on their own behalf and on behalf of their respective Subsidiaries,
jointly and severally covenant and agree that:
§8.1 Punctual Payment. The Borrower will duly and punctually pay or cause to be
paid the principal and interest on the Loans and all interest, fees, charges and
other amounts and Obligations provided for in this Agreement and the other Loan
Documents, all in accordance with the terms of this Agreement, the Notes and the
other Loan Documents.
§8.2 Maintenance of Office; Jurisdiction of Organization, Etc.. Each of the
Borrower and the Trust will maintain its chief executive office in Bethesda,
Maryland, or at such other place in the United States of America as each of them
shall designate by written notice to the Agent to be delivered at least thirty
(30) days prior to any change of chief executive office, where, subject to §21,
notices, presentations and demands to or upon the Borrower and the Trust in
respect of the Loan Documents may be given or made. (A) Neither the Trust nor
the Borrower will change its name, tax identification number or address and
(B) neither the Trust nor FPLP will change its jurisdiction of organization or
form of organization, in each case, without giving the Agent at least thirty
(30) days prior written notice of such change, and in the case of clause
(B) only, without the prior written consent of the Agent, which consent may not
be unreasonably withheld, provided that, (i) with respect to any change of
jurisdiction of organization or form of organization of any Borrower other than
FPLP, the Borrower will provide the Agent with prompt written notice of any such
change, and (ii) nothing in this §8.2 shall limit the covenants and obligations
of the Borrower and the Trust set forth in §8.20.
§8.3 Records and Accounts. Each of the Borrower and the Trust will (a) keep, and
cause each of its Subsidiaries to keep, true and accurate records and books of
account in which full, true and correct entries will be made in accordance with
GAAP and (b) maintain adequate accounts and reserves for all taxes (including
income taxes), contingencies, depreciation and amortization of its properties
and the properties of its Subsidiaries.

 

61



--------------------------------------------------------------------------------



 



§8.4 Financial Statements, Certificates and Information. The Borrower and the
Trust will deliver to the Agent:
(a) as soon as practicable, but in any event not later than ninety (90) days
after the end of each fiscal year of the Trust, the audited consolidated balance
sheet of the Trust and its Subsidiaries at the end of such year, and the related
audited consolidated statements of income, changes in shareholder’s equity and
cash flows for the year then ended, in each case, setting forth in comparative
form the figures as of the end of and for the previous fiscal year and all such
statements to be in reasonable detail, prepared in accordance with GAAP (which
may be provided by inclusion in the Form 10-K of the Trust filed with the SEC
for such period and delivered to the Agent), and, in each case, accompanied by
an auditor’s report prepared without qualification by the Accountants (and the
Borrower also shall deliver the foregoing for FPLP on a consolidated basis);
together with a certification by the principal financial or accounting officer
of the Borrower and the Trust that the information contained in such financial
statements fairly presents the financial position of the Trust and its
Subsidiaries on the date thereof (which may be provided by inclusion in the Form
10-K of the Trust filed with the SEC for such period and delivered to the
Agent);
(b) as soon as practicable, but in any event not later than forty-five (45) days
after the end of each of its March 31, June 30 and September 30 fiscal quarters,
copies of the unaudited consolidated balance sheet of the Trust and its
Subsidiaries, as at the end of such quarter, and the related unaudited
consolidated statements of income, changes in shareholders’ equity and cash
flows for the portion of the Trust’s fiscal year then elapsed, all in reasonable
detail and prepared in accordance with GAAP (which may be provided by inclusion
in the Form 10-Q of the Trust filed with the SEC for such period and delivered
to the Agent), together with a certification by the principal financial or
accounting officer of the Borrower and the Trust that the information contained
in such financial statements fairly presents the financial position of the Trust
and its Subsidiaries on the date thereof (which may be provided by inclusion in
the Form 10-Q of the Trust filed with the SEC for such period and delivered to
the Agent) (subject to year-end adjustments none of which shall be materially
adverse and the absence of footnotes) (and the Borrower also shall deliver the
foregoing for FPLP on a consolidated basis);
(c) as soon as practicable, but in any event not later than ninety (90) days
after the end of each of its fiscal years, a rent roll and operating statement
in respect of each Eligible Unencumbered Property, certified by the chief
financial or accounting officer of the Borrower as true and correct;
(d) as soon as practicable, but in any event not later than forty-five (45) days
after the end of each of the fiscal quarters of the Borrower, a rent roll and
operating statement in respect of each Eligible Unencumbered Property, certified
by the chief financial or accounting officer of the Borrower as true and
correct;
(e) simultaneously with the delivery of the financial statements referred to in
subsections (a) and (b) above, a statement in the form of Exhibit C-2 hereto
signed by the chief financial or accounting officer of the Borrower, and setting
forth in reasonable detail computations evidencing compliance with the covenants
contained in §10;

 

62



--------------------------------------------------------------------------------



 



(f) promptly as they become available, a copy of each report submitted to the
Borrower, the Trust or any of their respective subsidiaries by the Accountants
in connection with each annual audit of the books of the Borrower, the Trust or
such Subsidiary by such Accountants or in connection with any interim audit
thereof pertaining to any phase of the business of the Borrower, the Trust or
any such Subsidiary;
(g) contemporaneously with (or promptly after) the filing or mailing thereof,
copies of all material of a financial nature sent to the holders of any
Indebtedness of the Borrower (other than the Loans) for borrowed money, to the
extent that the information or disclosure contained in such material refers to
or could reasonably be expected to have a Material Adverse Effect;
(h) contemporaneously with the filing or mailing thereof, copies of all material
of a financial nature filed with the SEC or sent to the stockholders of the
Trust;
(i) unless delivered pursuant to clauses (a) or (b) above, as applicable, as
soon as practicable, but in any event not later than ninety (90) days after the
end of each fiscal year of the Trust, copies of the Form 10-K statement filed by
the Trust with the SEC for such fiscal year, and as soon as practicable, but in
any event not later than fifty (50) days after the end of each fiscal quarter of
the Trust copies of the Form 10-Q statement filed by the Trust with the SEC for
such fiscal quarter, provided that, in either case, if the SEC has granted an
extension for the filing of such statements, the Trust shall deliver such
statements to the Agent within ten (10) days after the filing thereof with the
SEC;
(j) in the case of the Borrower and the Trust, as soon as practicable, but in
any event not later than thirty (30) days after the end of each of their
respective fiscal years, a business plan for the next fiscal year (including pro
forma projections for such period);
(k) if requested by the Agent, a certification by the chief financial or
accounting officer of the Borrower of the state and federal taxable income of
the Trust and its Subsidiaries as of the end of any applicable fiscal year;
(l) [Reserved]; and
(m) from time to time such other financial data and other information about the
Borrower, the Trust, their respective Subsidiaries, the Real Estate Assets and
the Partially-Owned Entities as the Agent or any Lender (through the Agent) may
reasonably request. Without limitation of the foregoing, at the request of the
Agent, the Borrower will deliver to the Agent information relating to (i) the
determination of the existence or absence of a Disqualifying Environmental Event
or a Disqualifying Structural Event, (ii) title to any Eligible Unencumbered
Property and (iii) insurance coverage.

 

63



--------------------------------------------------------------------------------



 



§8.5 Notices.
(a) Defaults. The Borrower and the Trust will, promptly after obtaining
knowledge of the same, notify the Agent in writing of the occurrence of any
Default or Event of Default. If any Person shall give any notice or take any
other action in respect of (x) a claimed Default (whether or not constituting an
Event of Default) under this Agreement or (y) a claimed failure by the Borrower,
the Trust or any of their respective Subsidiaries, as applicable, to comply with
any term, condition or provision of or under any note, evidence of Indebtedness,
indenture or other obligation in excess of $20,000,000, individually or in the
aggregate, in respect of Indebtedness that is Without Recourse and in excess of
$5,000,000, individually or in the aggregate, in respect of Indebtedness that is
Recourse, to which or with respect to which any of them is a party or obligor,
whether as principal or surety, and such failure to comply would permit the
holder of such note or obligation or other evidence of Indebtedness to
accelerate the maturity thereof, the Borrower shall forthwith give written
notice thereof to the Agent and each of the Lenders, describing the notice or
action and the nature of the claimed failure to comply.
(b) Environmental Events. The Borrower and the Trust will promptly give notice
in writing to the Agent (i) upon Borrower’s or the Trust’s obtaining knowledge
of any material violation (as determined by the Borrower or the Trust in the
exercise of its reasonable discretion) of any Environmental Law regarding any
Real Estate Asset or Borrower’s or the Trust’s operations, (ii) upon Borrower’s
or the Trust’s obtaining knowledge of any known Release of any Hazardous
Substance at, from, or into any Real Estate Asset which it reports in writing or
is reportable by it in writing to any governmental authority and which could
reasonably be expected to be a Disqualifying Environmental Event with respect to
any of the Eligible Unencumbered Properties or which could reasonably be
expected to have a Material Adverse Effect, (iii) upon Borrower’s or the Trust’s
receipt of any notice of material violation of any Environmental Laws or of any
material Release of Hazardous Substances in violation of any Environmental Laws
or any matter that could reasonably be expected to be a Disqualifying
Environmental Event with respect to any of the Eligible Unencumbered Properties,
including a notice or claim of liability or potential responsibility from any
third party (including without limitation any federal, state or local
governmental officials) and including notice of any formal inquiry, proceeding,
demand, investigation or other action with regard to (A) Borrower’s or the
Trust’s or any other Person’s operation of such Eligible Unencumbered Property,
(B) contamination on, from or into such Eligible Unencumbered Property, or
(C) investigation or remediation of off-site locations at which Borrower or the
Trust or any of its predecessors are alleged to have directly or indirectly
disposed of Hazardous Substances, or (iv) upon Borrower’s or the Trust’s
obtaining knowledge that any expense or loss has been incurred by such
governmental authority in connection with the assessment, containment, removal
or remediation of any Hazardous Substances with respect to which Borrower or the
Trust or any Subsidiary or Partially-Owned Entity may be liable or for which a
lien may be imposed on any Real Estate Asset.

 

64



--------------------------------------------------------------------------------



 



(c) Notification of Claims against Eligible Unencumbered Properties. The
Borrower will, and will cause each Subsidiary to, promptly upon becoming aware
thereof, notify the Agent in writing (with copies to the Agent for each Lender)
of any setoff, claims, withholdings or other defenses to which any of the
Eligible Unencumbered Properties are subject, which (i) could reasonably be
expected to (x) have a Material Adverse Effect, or (y) have a materially adverse
effect on the value of any such Eligible Unencumbered Property, or (ii) with
respect to such Eligible Unencumbered Property, constitute a Disqualifying
Environmental Event, a Disqualifying Structural Event or a Lien subject to the
bonding or insurance requirement of §9.2(vii).
(d) Notice of Litigation and Judgments. The Borrower and the Trust will give
notice to the Agent in writing (with copies to the Agent for each Lender) within
three (3) days of becoming aware of any litigation or proceedings threatened in
writing or any pending litigation and proceedings an adverse determination in
which could result in a Material Adverse Effect, or which could have a
materially adverse effect on any Eligible Unencumbered Property or to which the
Borrower, the Trust or any of their respective Subsidiaries is or is to become a
party involving a claim against the Borrower, the Trust or any of their
respective Subsidiaries that could reasonably be expected to have a Material
Adverse Effect or to have a materially adverse effect on the value or operation
of the Eligible Unencumbered Properties and stating the nature and status of
such litigation or proceedings. The Borrower and the Trust will give notice to
the Agent and each of the Lenders, in writing, in form and detail reasonably
satisfactory to the Agent, within three (3) days of any judgment not covered by
insurance, final or otherwise, against the Borrower, the Trust or any of such
Subsidiaries in an amount in excess of $5,000,000.
(e) Schedule 7.3(c). Not later than the time required for delivery to the Agent
of the financial statements referred to in subsections (a) and (b) of §8.4, the
Borrower and the Trust shall provide the Agent in writing with any updates or
changes to the information set forth on Schedule 7.3(c) attached hereto, and
such Schedule 7.3(c) shall be deemed amended thereby.
§8.6 Existence of Borrower; Maintenance of Properties. The Borrower and the
Trust will do or cause to be done all things necessary to, and shall, preserve
and keep in full force and effect its respective existence in its jurisdiction
of organization and will do or cause to be done all things necessary to preserve
and keep in full force all of its respective rights and franchises and, except
as could not reasonably be expected to have a Material Adverse Effect, those of
its respective Subsidiaries which may be necessary to properly and
advantageously conduct the businesses conducted by it. For so long as FP Redland
Tech continues to be a Borrower hereunder with a Real Estate Asset included in
the Unencumbered Pool, FP Redland Tech shall continue to satisfy the criteria
set forth in the definition of the Redland Conditions. The Borrower (a) will
cause all necessary repairs, renewals, replacements, betterments and
improvements to be made to all Real Estate Assets owned or controlled by it, all
as in the judgment of the Borrower may be necessary so that the business carried
on in connection therewith may be properly and advantageously conducted at all
times, subject to the terms of the applicable Leases and partnership agreements
or other entity charter documents, and in any event, will keep all of the Real
Estate Assets (for so long as such Real Estate Assets are owned by the Borrower
or any of its Subsidiaries) in a condition consistent with the Real Estate
Assets currently owned or controlled by

 

65



--------------------------------------------------------------------------------



 



the Borrower or its Subsidiaries, (b) will cause all of its other properties and
those of its Subsidiaries (to the extent controlled by the Borrower) used or
useful in the conduct of its business or the business of its Subsidiaries to be
maintained and kept in good condition, repair and working order, ordinary wear
and tear and casualty and condemnation events excepted, and supplied with all
necessary equipment, (c) will not permit the Trust to directly own or lease any
Real Estate Asset, and (d) will, and will cause each of its Subsidiaries to
continue to engage primarily in the businesses now conducted by it and in
related businesses, all of the foregoing to the extent necessary to comply with
the other terms and conditions set forth in this Agreement, and in the case of
clauses (a) and (b) above. Without limitation of the foregoing, the business in
which the Borrower and its Subsidiaries are engaged will be limited to the
acquisition, development, ownership and operation of income-producing office,
industrial and flex properties in the Mid-Atlantic United States and any
business activities reasonably related thereto and Investments permitted under
§9.3 incidental thereto.
§8.7 Existence of the Trust; Maintenance of REIT Status of the Trust;
Maintenance of Properties. The Trust will do or cause to be done all things
necessary to preserve and keep in full force and effect the Trust’s existence as
a Maryland corporation. The Trust will at all times (i) maintain its status as a
REIT and not take any action which could lead to its disqualification as a REIT
and (ii) continue to operate as a self-directed and self-administered REIT and
be listed on a nationally-recognized stock exchange. The Trust will not engage
in any business other than the business of acting as a REIT and serving as the
general partner and limited partner of the Borrower and matters directly
relating thereto, and shall (x) conduct all or substantially all of its business
operations through the Borrower or through subsidiary partnerships or other
entities owned by the Borrower, (y) own no real property or material personal
property other than through its ownership interests in the Borrower and
(z) continue to hold in excess of 80% of the partnership interests of FPLP and
to be the sole general partner thereof (including entitlement to not less than
80% of the voting and control of FPLP), and such partnership interests shall be
free of any and all options, warrants, calls or similar agreements and all
restrictions on transfer (whether written or oral) other than as set forth in
Articles VII and IX of the Agreement of Limited Partnership of FPLP. The Trust
will (a) cause all of its properties and those of its Subsidiaries used or
useful in the conduct of its business or the business of its Subsidiaries to be
maintained and kept in good condition, repair and working order, ordinary wear
and tear and casualty and condemnation events excepted, and supplied with all
necessary equipment, (b) cause to be made all necessary repairs, renewals,
replacements, betterments and improvements thereof, all as in the judgment of
the Trust may be necessary so that the business carried on in connection
therewith may be properly and advantageously conducted at all times and
(c) cause each of its Subsidiaries to continue to engage primarily in the
businesses now conducted by it and in related businesses, in each case under
clauses (a), (b) and (c) above to the extent, in the good faith judgment of the
Trust, necessary to properly and advantageously conduct the businesses being
conducted by it.

 

66



--------------------------------------------------------------------------------



 



§8.8 Insurance. The Borrower and the Trust will maintain with respect to their
other properties, and will cause each of its Subsidiaries to maintain, with
financially sound and reputable insurers, insurance with respect to such
properties and its business against such casualties and contingencies as shall
be in accordance with the general practices of businesses engaged in similar
activities in similar geographic areas and in amounts, containing such terms, in
such forms and for such periods as may be reasonable and prudent.
§8.9 Taxes. The Borrower will, and will cause the Trust and each of their
respective Subsidiaries to, pay or cause to be paid real estate taxes, other
taxes, assessments and other governmental charges against the Real Estate Assets
before the same become delinquent and will duly pay and discharge, or cause to
be paid and discharged, before the same shall become overdue, all taxes,
assessments and other governmental charges imposed upon its sales and
activities, or any part thereof, or upon the income or profits therefrom, as
well as all claims for labor, materials, or supplies that if unpaid might by law
become a lien or charge upon any of the Real Estate Assets, provided that
(i) any such tax, assessment, other governmental charge or claim need not be
paid if the validity or amount thereof shall currently be contested in good
faith by appropriate proceedings that operate to suspend the collection and
enforcement thereof, and (ii) the Borrower or the Trust shall have set aside on
its books adequate reserves with respect thereto; and provided further that the
Borrower or the Trust will pay all such taxes, assessments, other governmental
charges or claims forthwith prior to the consummation of proceedings to
foreclose any lien that may have attached as security therefor. Promptly upon
request by the Agent if required for bank regulatory compliance purposes or
similar bank purposes, the Borrower will provide evidence of the payment of real
estate taxes, other taxes, assessments and other governmental charges against
the Real Estate Assets in the form of receipted tax bills or other form
reasonably acceptable to the Agent, or evidence of the existence of applicable
contests as contemplated herein.
§8.10 Inspection of Properties and Books; Treatment of Certain Information;
Confidentiality.
(a) Subject to the rights of tenants to limit or prohibit such access, as
denoted in the applicable Leases, the Borrower and the Trust will permit the
Agent or any of its designated representatives upon reasonable notice (which
notice may be given orally or in writing and provided that no notice shall be
required if a Default or Event of Default has occurred and is continuing), to
visit and inspect any of the properties of the Borrower, the Trust or any of
their respective Subsidiaries to examine the books of account of the Borrower,
the Trust and their respective Subsidiaries (and to make copies thereof and
extracts therefrom) and to discuss the affairs, finances and accounts of the
Borrower, the Trust and their respective Subsidiaries with, and to be advised as
to the same by, its officers, all at such reasonable times and intervals as the
Agent may reasonably request.
(b) Reserved.

 

67



--------------------------------------------------------------------------------



 



(c) The Borrower hereby acknowledges that (a) the Agent and/or the Arranger will
make available to the Lenders and the Fronting Bank materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on SyndTrak or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Agent, the
Arranger, the Fronting Bank and the Lenders to treat such Borrower Materials as
not containing any material non- public information with respect to the Borrower
or its securities for purposes of United States Federal and state securities
laws; (y) all Borrower Materials marked “PUBLIC” are permitted to be made
available through a portion of the Platform designated “Public Side
Information;” and (z) the Agent and the Arranger shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Side Information.”
Notwithstanding the foregoing, Borrower shall be under no obligation to mark any
such materials “PUBLIC.”
(d) Each of the Agent, the Lenders and the Fronting Bank agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, trustees, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or participant in, or any prospective assignee
of or participant in, any of its rights or obligations under this Agreement or
any third party that may be invited to become a party to, and a “Lender” under,
this Agreement in connection with an Increase pursuant to §2.8 of this Agreement
or (ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Agent, any Lender, the Fronting Bank or any of
their respective Affiliates on a nonconfidential basis from a source other than
the Borrower. For purposes of this Section, “Information” means all information
received from the Borrower or any Subsidiary relating to the Borrower or any
Subsidiary or any of their respective businesses, other than any such
information that is available to the Agent, any Lender or the Fronting Bank on a
nonconfidential basis prior to disclosure by the Borrower or any Subsidiary. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

68



--------------------------------------------------------------------------------



 



Each of the Agent, the Lenders and the Fronting Bank acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States Federal and state securities Laws.
§8.11 Compliance with Laws, Contracts, Licenses, and Permits. The Borrower and
the Trust will comply with, and will cause each of their respective Subsidiaries
to comply with (a) all applicable laws and regulations now or hereafter in
effect wherever its business is conducted that are material in any respect to
the operation of their respective businesses in the ordinary course and
consistent with past practices, including, without limitation, all such
Environmental Laws and all such applicable federal and state securities laws,
except where the failure to so comply could not reasonably be expected to have a
Material Adverse Effect, (b) the provisions of its partnership agreement or
corporate charter and other Organizational Documents, as applicable, (c) all
material agreements and instruments to which it is a party or by which it or any
of its properties may be bound (including the Real Estate Assets and the
Leases), except where the failure to so comply could not reasonably be expected
to have a Material Adverse Effect, and (d) all applicable decrees, orders, and
judgments, except where the failure to so comply could not reasonably be
expected to have a Material Adverse Effect. If at any time while any Loan or
Note or other Obligations is outstanding or the Lenders have any obligation to
make Loans or issue Letters of Credit hereunder, any Permit shall become
necessary or required in order that the Borrower may fulfill any of its
obligations hereunder, the Borrower and the Trust and their respective
Subsidiaries will immediately take or cause to be taken all reasonable steps
within the power of the Borrower or the Trust, as applicable, to obtain such
Permit and furnish the Agent with evidence thereof.
§8.12 Use of Proceeds. Subject at all times to the other provisions of this
Agreement, including without limitation §7.17, the Borrower will use the
proceeds of the Loans solely to repay in full the principal, interest and all
other amounts outstanding under the 2010 Term Loan, to finance the acquisition,
development and rehabilitation of Permitted Properties and for its working
capital and general corporate purposes.
§8.13 Additional Borrower; Solvency of Borrower; Removal of Borrower; Addition
of Real Estate Asset to Unencumbered Pool.
(a) (i) If, after the Closing Date, FPLP wishes to designate as an Eligible
Unencumbered Property a Real Estate Asset that otherwise qualifies as an
Eligible Unencumbered Property but is owned by a Person other than the Borrower,
FPLP shall cause such Person (which Person must be a Wholly-Owned Subsidiary of
FPLP) to become a party to this Agreement and the other applicable Loan
Documents prior to such Real Estate Asset becoming an Eligible Unencumbered
Property hereunder. The liability of each Person which is from time to time a
Borrower hereunder shall be joint and several with each other Borrower for all
Obligations for so long as such Borrower is a Borrower hereunder (provided that
FPLP shall at all times be a Borrower hereunder).

 

69



--------------------------------------------------------------------------------



 



(ii) At any time and from time to time, in connection with the sale or other
permanent disposition or the refinancing with secured mortgage Indebtedness, but
only for so long as no Default or Event of Default shall then exist, FPLP may
notify Agent, in writing (each, a “Release Notice”), that the Borrower would
like one (1) or more Eligible Unencumbered Properties to be removed from the
Unencumbered Pool. Such Release Notice shall be accompanied by a Certificate of
Compliance in the form of Exhibit C-3, evidencing compliance with §2.1 and §10
after giving effect to the requested release and a certification that no Default
or Event of Default exists or would result from such removal. Upon the Agent’s
receipt of such Release Notice and its satisfaction with the Certificate of
Compliance, such Eligible Unencumbered Properties (each, a “Released Property”)
shall be removed from the Unencumbered Pool and any Wholly-Owned Subsidiary
which is the owner of a Released Property (and is not the owner of any other an
Eligible Unencumbered Property) and which is then a Borrower (other than FPLP)
hereunder shall be released from its obligations hereunder (including the
Obligations). Notwithstanding the foregoing, in no event will any Eligible
Unencumbered Property be permitted to be released hereunder without the approval
of the Majority Lenders if, at the time of such release and after giving effect
thereto, the Unencumbered Pool will have fewer than six (6) Real Estate Assets
or the Value of Unencumbered Properties will be less than $100,000,000.
(iii) FPLP will not permit any Borrower (other than FPLP) that owns any Eligible
Unencumbered Property to have any Subsidiaries unless such Subsidiary’s
business, obligations and undertakings are exclusively related to the business
of such Borrower.
(b) The Borrower and the Trust shall remain solvent at all times.
(c) Prior to the addition of any Real Estate Asset to the Unencumbered Pool, the
Borrower shall deliver to the Agent (i) a written request to add such Real
Estate Asset to the Unencumbered Pool, (ii) the Joinder Documents, if
applicable, (iii) a current rent roll and operating statement for such Real
Estate Asset, (iv) a Certificate of Compliance in the form of Exhibit C-3
evidencing compliance with §2.1 and §10 after giving effect to the requested
addition, and including a certification that such Real Estate Asset is not the
subject of a Disqualifying Environmental Event or a Disqualifying Structural
Event, and (v) any other documents, certificates, instruments or agreements
reasonably requested by the Agent.
Notwithstanding the preceding paragraph of this clause (c), if the Value of
Unencumbered Properties exceeds $200,000,000, the Borrower need not deliver to
the Agent the items referred to in this clause (c) prior to the inclusion of
such Real Estate Asset in the Unencumbered Pool (except to the extent a Joinder
Agreement and related Joinder Documents are required to add a new Borrower in
accordance with the terms hereof), but shall deliver them when and as required
under Section 8.4.

 

70



--------------------------------------------------------------------------------



 



(d) In the event the Borrower wishes to add a Real Estate Asset to the
Unencumbered Pool which does not meet one or more of the Unencumbered Property
Conditions or the provisions of §8.13(c), such Real Estate Asset may be included
in the Unencumbered Pool with the approval of the Majority Lenders. Without
limiting the foregoing, the Agent and the Lenders have consented, in their sole
discretion, to the addition of the Redland Property to the Unencumbered Pool,
subject to the satisfaction of the Redland Conditions. Borrower has certified in
the Compliance Certificate dated as of even date and executed and delivered by
Borrower contemporaneously herewith that the Redland Conditions have been
satisfied, and FP Redland Tech has joined as a Borrower in the execution and
delivery of this Agreement.
§8.14 Further Assurances. The Borrower and the Trust will cooperate with the
Agent and the Lenders and execute such further instruments and documents as the
Lenders or the Agent shall reasonably request to carry out to their satisfaction
the transactions contemplated by this Agreement and the other Loan Documents.
§8.15 Interest Rate Protection. In the event that the Borrower’s floating rate
Indebtedness that is not otherwise subject to interest rate protection
arrangements at any time exceeds twenty-five percent (25%) of Consolidated Gross
Asset Value, the Borrower shall obtain and maintain in effect interest rate
protection arrangements (by means of hedging techniques or vehicles such as
interest rate swaps, interest rate caps, interest rate corridors or interest
rate collars (or other mechanism approved by the Agent), in each case to be
capped at a rate reasonably satisfactory to the Agent and otherwise in form and
substance reasonably satisfactory to the Agent) (an “Interest Rate Protection
Arrangement”) for a term and in an amount reasonably satisfactory to the Agent.
Once obtained, the Borrower shall maintain such arrangements in full force and
effect as provided therein, and shall not, without the approval of the Agent,
modify, terminate, or transfer such arrangements during the period in which the
Borrower’s floating rate Indebtedness exceeds twenty-five percent (25%) of
Consolidated Gross Asset Value.
§8.16 Environmental Indemnification. The Borrower and the Trust each covenants
and agrees that it will indemnify and hold the Agent and each Lender, and each
of their respective Affiliates, harmless from and against any and all claims,
expense, damage, loss or liability incurred by the Agent or any Lender
(including all reasonable costs of legal representation incurred by the Agent or
any Lender, but excluding, as applicable, for the Agent or a Lender any claim,
expense, damage, loss or liability as a result of the gross negligence or
willful misconduct of the Agent or such Lender or any of their respective
Affiliates) relating to (a) any Release or threatened Release of Hazardous
Substances on any Real Estate Asset; (b) any violation of any Environmental Laws
with respect to conditions at any Real Estate Asset or the operations conducted
thereon; (c) the investigation or remediation of off-site locations at which the
Borrower, the Trust or any of their respective Subsidiaries or their
predecessors are alleged to have directly or indirectly disposed of Hazardous
Substances; or (d) any action, suit, proceeding or investigation brought or
threatened with respect to any Hazardous Substances relating to Real Estate
Assets (including, but not limited to, claims with respect to wrongful death,
personal injury or damage to property). It is expressly acknowledged by the
Borrower that, notwithstanding the introductory paragraph of this §8, this
covenant of indemnification shall survive the repayment of the amounts owing
under the Notes and this Agreement and the termination of this Agreement and the
obligations of the Lenders hereunder and shall inure to the benefit of the Agent
and the Lenders and their respective Affiliates, their respective successors,
and their respective assigns under the Loan Documents permitted under this
Agreement.

 

71



--------------------------------------------------------------------------------



 



§8.17 Response Actions. The Borrower covenants and agrees that if any Release or
disposal of Hazardous Substances shall occur or shall have occurred on any Real
Estate Asset owned directly or indirectly by the Borrower or the Trust, in
violation of applicable Environmental Laws, the Borrower will cause the prompt
containment and removal of such Hazardous Substances and remediation of such
wholly-owned Real Estate Asset as necessary to comply with all Environmental
Laws or to preserve the value of any applicable Eligible Unencumbered Property.
§8.18 Environmental Assessments. If the Agent reasonably believes, after
discussion with the Borrower and review of any environmental reports provided by
the Borrower, that a Disqualifying Environmental Event has occurred with respect
to any one or more of the Eligible Unencumbered Properties, whether or not a
Default or an Event of Default shall have occurred, the Agent may, from time to
time, for the purpose of assessing and determining whether a Disqualifying
Environmental Event has in fact occurred, cause the Borrower to obtain one or
more environmental assessments or audits of such Eligible Unencumbered Property
prepared by a hydrogeologist, an independent engineer or other qualified
consultant or expert approved by the Agent to evaluate or confirm (i) whether
any Hazardous Substances are present in the soil or water at such Eligible
Unencumbered Property and (ii) whether the use and operation of such Eligible
Unencumbered Property complies with all Environmental Laws. Environmental
assessments may include without limitation detailed visual inspections of such
Eligible Unencumbered Property including, without limitation, any and all
storage areas, storage tanks, drains, dry wells and leaching areas, and, if and
to the extent reasonable, appropriate and required pursuant to applicable
Environmental Laws, the taking of soil samples, surface water samples and ground
water samples, as well as such other investigations or analyses as the Agent
deems appropriate. All such environmental assessments shall be at the sole cost
and expense of the Borrower.
§8.19 Employee Benefit Plans.
(a) Notice. The Borrower and the Trust will notify the Agent (with copies to the
Agent for each Lender) at least thirty (30) days prior to the establishment of
any Employee Benefit Plan, or becoming obligated to contribute to or to increase
its contribution to any Multiemployer Plan or the establishment of any
Guaranteed Pension Plan or the amendment of any such Guaranteed Pension Plan in
a manner so as to materially increase the benefits or funding obligations under
such Guaranteed Pension Plan by any of them or any of their respective ERISA
Affiliates other than those Employee Benefit Plans, Multiemployer Plans or
Guaranteed Pension Plans disclosed on Schedule 8.19 attached hereto or disclosed
in the SEC Filings, and neither the Borrower nor the Trust will establish any
Employee Benefit Plan, Multiemployer Plan or Guaranteed Pension Plan which could
reasonably be expected to have a Material Adverse Effect.

 

72



--------------------------------------------------------------------------------



 



(b) In General. Each Employee Benefit Plan maintained by the Borrower, the Trust
or any of their respective ERISA Affiliates will be operated in compliance with
the provisions of ERISA and, to the extent applicable, the Code, including but
not limited to the provisions thereunder respecting prohibited transactions.
(c) Terminability of Welfare Plans. With respect to each Employee Benefit Plan
maintained by the Borrower, the Trust or any of their respective ERISA
Affiliates which is an employee welfare benefit plan within the meaning of §3(l)
or §3(2)(B) of ERISA, the Borrower, the Trust, or any of their respective ERISA
Affiliates, as the case may be, shall have the right to terminate each such plan
at any time (or at any time subsequent to the expiration of any applicable
bargaining agreement) without liability other than liability to pay claims
incurred prior to the date of termination.
(d) Unfunded or Underfunded Liabilities. None of the Borrower, the Trust nor any
ERISA Affiliate will at any time have accruing or accrued unfunded or
underfunded liabilities with respect to any Employee Benefit Plan (other than
with respect to any employee welfare benefit plan within the meaning of §3(l) or
§3(2)(B) of ERISA or any plan that is described in §201(2) or §201(7) of ERISA),
Guaranteed Pension Plan or Multiemployer Plan, or permit any condition to exist
under any Multiemployer Plan that would create a withdrawal liability. With
respect to any Employee Benefit Plan that is an employee welfare benefit plan
within the meaning of §3(l) or §3(2)(B) of ERISA or any plan that is described
in §201(2) or §201(7) of ERISA, none of the Borrower, the Trust nor any ERISA
Affiliate has any accrued liability in excess of $5,000,000 that was not
incurred in the ordinary course or any accrued liability in excess of
$10,000,000.
§8.20 No Amendments to Certain Documents. The Borrower and the Trust will not at
any time cause or permit its certificate of limited partnership, agreement of
limited partnership (including without limitation the Agreement of Limited
Partnership of FPLP), articles of incorporation, by-laws, operating agreement or
other Organizational Documents, as the case may be, to be modified, amended or
supplemented in any respect whatever, without (in each case) the express prior
written consent or approval of the Agent, if such changes could reasonably be
expected to affect the Trust’s REIT status or otherwise adversely affect the
rights of the Agent and the Lenders hereunder or under any other Loan Document.
Without limiting the foregoing, in no event shall the Borrower or the Trust
cause or permit the Organizational Documents of FP Redland Tech, including,
without limitation, the FP Redland Tech Partnership Agreement, to be modified,
amended or supplemented in any respect whatsoever to the extent the same is
prohibited by clause (iv) of the definition of the Redland Conditions without
the express prior written consent of the Agent.

 

73



--------------------------------------------------------------------------------



 



§8.21 Additional Guaranties in connection with Guaranties of Other Unsecured
Debt.
(a) The Borrower and/or the Trust shall cause each Subsidiary which at any time
and from time to time becomes, directly or indirectly, an obligor, borrower or
guarantor in respect of any Indebtedness that is not secured by a Lien evidenced
by a mortgage, deed of trust, assignment of partnership interests or other
security interest or otherwise (other than Indebtedness to Agent or Lenders
pursuant to this Agreement) to enter into a Subsidiary Guaranty substantially in
the form attached hereto as Exhibit F or a joinder agreement in respect of an
existing Subsidiary Guaranty, as appropriate, on or before the date such
Subsidiary becomes an obligor, borrower or guarantor in respect of such
Indebtedness, as the case may be, and concurrently therewith (or at such later
date as the Agent may approve, in its sole discretion), the Borrower and/or the
Trust shall cause the applicable Subsidiary to deliver (x) an executed original
counterpart of such Subsidiary Guaranty or joinder agreement, as applicable,
(y) the items identified in §§12.2, 12.3, 12.4, 12.5 (except that, unless
otherwise requested by the Agent, such opinion may be an opinion of in-house
counsel) and 12.9 of this Agreement with respect to such Subsidiary, and (z) any
other items, documents, certificates, instruments or agreements reasonably
requested by the Agent, in each case in form and substance satisfactory to the
Agent.
(b) At any time and from time to time, but only for so long as no Default or
Event of Default shall then exist, the Borrower may provide the Agent with a
written notice (each, a “Subsidiary Guarantor Release Notice”), that the
Borrower would like a Subsidiary Guarantor to be released from the Subsidiary
Guaranty to which it is a party, and such Subsidiary Guarantor shall be released
from such Subsidiary Guaranty provided that (i) prior to or simultaneously with
such release, such Subsidiary Guarantor has been released as an obligor,
borrower and guarantor in respect of any and all Indebtedness that is not
secured by a Lien evidenced by a mortgage, deed of trust, assignment of
partnership interests or other security interest or otherwise (other than
Indebtedness to Agent or Lenders pursuant to this Agreement), (ii) the
Subsidiary Guarantor Release Notice is accompanied by a certificate as of a
recent date, in form and substance reasonably satisfactory to the Agent,
executed by a duly authorized officer of the Trust, in its capacity as general
partner of FPLP, certifying as to (A) the satisfaction of the conditions in the
immediately preceding clause (i) and including such other information in
reasonable detail as the Agent may reasonably require to evidence such
satisfaction and (B) no Default or Event of Default either before or after
giving effect to the requested release, and (iii) the Agent has approved such
release and the Borrower has provided to the Agent such other items, documents
or certificates reasonably requested by the Agent, in each case in form and
substance reasonably satisfactory to the Agent.
§9. CERTAIN NEGATIVE COVENANTS OF THE BORROWER AND THE TRUST. The Borrower and
the Trust, on their own behalf and on behalf of their respective Subsidiaries,
jointly and severally covenant and agree that neither the Borrower nor the Trust
will:
§9.1 Restrictions on Indebtedness. Create, incur, assume, guarantee or be or
remain liable, contingently or otherwise, with respect to any Indebtedness other
than:
(a) Indebtedness arising under any of the Loan Documents;

 

74



--------------------------------------------------------------------------------



 



(b) current liabilities of the Borrower and its Subsidiaries incurred in the
ordinary course of business other than through (i) the borrowing of money, or
(ii) the obtaining of credit except for credit on an open account basis
customarily extended and in fact extended in connection with normal purchases of
goods and services;
(c) Intentionally omitted;
(d) Intentionally omitted;
(e) endorsements for collection, deposit or negotiation incurred in the ordinary
course of business;
(f) Secured Indebtedness of the Borrower and its Subsidiaries provided that:
(i) such Indebtedness is Without Recourse to the Borrower or the Trust and is
Without Recourse to any of the respective assets of any of the Borrower or the
Trust other than to the specific Real Estate Asset or Assets acquired,
refinanced or rehabilitated with the proceeds of such Indebtedness, except that,
notwithstanding the foregoing, a portion of such Indebtedness at any time
outstanding not in excess of fifteen percent (15%) of Consolidated Gross Asset
Value may be Recourse Indebtedness of the Borrower and its Subsidiaries so long
as such Indebtedness is not secured by any Eligible Unencumbered Property or a
pledge of the equity of any Subsidiary that owns an Eligible Unencumbered
Property (it being acknowledged, for the avoidance of doubt, that the
outstanding Indebtedness under the 2007 Term Loan and the 2008 Term Loan shall
count against the fifteen percent (15%) basket referred to in clause (i) above),
(ii) at the time any such Indebtedness is incurred and after giving effect
thereto, there exists no Default or Event of Default hereunder and (iii) such
Indebtedness, in the aggregate, does not exceed forty percent (40%) of
Consolidated Gross Asset Value;
(g) contingent liabilities of the Borrower and its Subsidiaries disclosed in the
financial statements referred to in §7.4 or on Schedule 9.1(g) hereto, and such
other contingent liabilities of the Borrower having a combined aggregate
potential liability of not more than $1,000,000 at any time;
(h) Indebtedness of the Borrower and its Subsidiaries for the purchase price of
capital assets (other than Real Estate Assets but including Indebtedness in
respect of Capitalized Leases) incurred in the ordinary course of business,
provided that the aggregate principal amount of Indebtedness permitted by this
clause (h) shall not exceed $500,000 at any time outstanding;
(i) unsecured Indebtedness of the Borrower and its Subsidiaries (including
subsidiary guarantees by any Subsidiary of FPLP) and unsecured guarantees by the
Trust with respect to such unsecured Indebtedness, provided that (i) such
Indebtedness shall at all times remain unsecured in all respects (including, for
the avoidance of doubt, that the Equity Interests of FPLP or any other Borrower
shall not be pledged as security for any such Indebtedness), (ii) both before
and immediately after giving effect to the incurrence of any such unsecured
Indebtedness, no Default or Event of Default has occurred or is continuing,
(iii) prior to incurring any such unsecured Indebtedness, the Borrower shall be
in compliance with each of the financial covenants set forth in §10 of the
Credit Agreement on a pro forma basis immediately after giving effect to such
unsecured Indebtedness, and (iv) such unsecured Indebtedness shall not be in the
nature of a revolving credit facility; and

 

75



--------------------------------------------------------------------------------



 



(j) obligations (contingent or otherwise) of the Borrower or any Subsidiary
existing or arising under any Swap Contract, provided that (i) such obligations
are (or were) entered into by such Person in the ordinary course of business for
the purpose of directly mitigating risks associated with liabilities,
commitments, investments, assets, or property held or reasonably anticipated by
such Person, or changes in the value of securities issued by such Person, and
not for purposes of speculation or taking a “market view;” and (ii) such Swap
Contract does not contain any provision exonerating the non-defaulting party
from its obligation to make payments on outstanding transactions to the
defaulting party.
For the avoidance of doubt, the 2007 Term Loan and the 2008 Term Loan are also
permitted Indebtedness under this §9.1.
It is understood and agreed that the provisions of this §9.1 shall not apply to
Indebtedness of any Partially Owned Entity which is Without Recourse to the
Borrower or the Trust, or any of their respective assets.
The terms and provisions of this §9.1 are in addition to, and not in limitation
of, the covenants set forth in §10.
§9.2 Restrictions on Liens, Etc. (a) Create or incur or suffer to be created or
incurred or to exist any lien, mortgage, pledge, attachment, security interest
or other rights of third parties of any kind upon any of the Eligible
Unencumbered Properties or upon the Equity Interests of FPLP or any other
Borrower, whether now owned or hereafter acquired, or upon the income or profits
therefrom or the Distributions attributable thereto; (b) acquire, or agree or
have an option to acquire, any property or assets upon conditional sale or other
title retention or purchase money security agreement, device or arrangement in
connection with the operation of the Eligible Unencumbered Properties;
(c) suffer to exist with respect to the Eligible Unencumbered Properties, any
taxes, assessments and other governmental charges, and claims for labor,
materials and supplies that are not more than 30 days past due, for which
payment thereof is not being contested or for which payment notwithstanding a
contest is required to be made in accordance with the provisions of §8.9 and has
not been timely made; or (d) sell, assign, pledge or otherwise transfer for
security any accounts, contract rights, general intangibles, chattel paper or
instruments, with or without recourse, relating to the Eligible Unencumbered
Properties (the foregoing types of liens and encumbrances described in clauses
(a) through (d) being sometimes referred to herein collectively as “Liens”),
provided that the Borrower may create or incur or suffer to be created or
incurred or to exist:
(i) Liens securing taxes, assessments or other governmental charges or levies or
claims for labor, materials and supplies which are not yet due and payable or
which are not yet required to be paid under §8.9;

 

76



--------------------------------------------------------------------------------



 



(ii) Liens arising out of deposits or pledges made in connection with, or to
secure payment of, worker’s compensation, unemployment insurance, old age
pensions or other social security obligations; and deposits with utility
companies and other similar deposits made in the ordinary course of business;
(iii) Liens (other than affecting the Eligible Unencumbered Properties) in
respect of judgments or awards not constituting an Event of Default under
§14.1(i);
(iv) Encumbrances on properties consisting of easements, rights of way,
covenants, zoning and other land-use restrictions, building restrictions,
restrictions on the use of real property and defects and irregularities in the
title thereto; landlord’s or lessor’s Liens under Leases to which the Borrower
is a party or bound; purchase options granted at a price not less than the
market value of such property; and other minor Liens or encumbrances on
properties, none of which interferes materially and adversely with the use of
the property affected in the ordinary conduct of the business of the Borrower,
and which matters (x) do not individually or in the aggregate have a Material
Adverse Effect and (y) do not make title to such property unmarketable by the
conveyancing standards in effect where such property is located;
(v) (A) any Leases entered into in the ordinary course of business, and
(B) bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to Cash and Cash Equivalents on deposit in one or more of accounts
maintained by the Borrower, in each case in the ordinary course of business in
favor of the bank or banks with which such accounts are maintained, securing
solely the customary amounts owing to such bank with respect to cash management
and operating account arrangements; provided, that in no case shall any such
Liens secure (either directly or indirectly) the repayment of any Indebtedness;
(vi) as to Real Estate Assets which are acquired after the date of this
Agreement, Liens and other encumbrances or rights of others which exist on the
date of acquisition and which do not otherwise constitute a breach of this
Agreement; provided that nothing in this clause (vi) shall be deemed or
construed to permit an Eligible Unencumbered Property to be subject to a Lien to
secure Indebtedness;

 

77



--------------------------------------------------------------------------------



 



(vii) Liens affecting the Eligible Unencumbered Properties in respect of
judgments or awards that are under appeal or have been in force for less than
the applicable period for taking an appeal, so long as execution is not levied
thereunder or in respect of which, at the time, a good faith appeal or
proceeding for review is being diligently prosecuted, and in respect of which a
stay of execution shall have been obtained pending such appeal or review;
provided that the Borrower shall have obtained a bond or insurance or made other
arrangements with respect thereto, in each case reasonably satisfactory to the
Agent;
(viii) Liens securing Indebtedness for the purchase price of capital assets
(other than Real Estate Assets but including Indebtedness in respect of
Capitalized Leases for equipment and other equipment leases) to the extent not
otherwise prohibited by §9.1; and
(ix) other Liens (other than affecting the Eligible Unencumbered Properties) in
connection with any Indebtedness permitted under §9.1 (other than the unsecured
Indebtedness permitted under clause (i) of §9.1).
Nothing contained in this §9.2 shall (i) restrict or limit the Borrower or any
of their respective Subsidiaries from creating a Lien on any Real Estate Asset
which is not an Eligible Unencumbered Property and otherwise in compliance with
the other terms of this Agreement or (ii) limit the ability of the Borrower to
enter into a contract for the sale of an Eligible Unencumbered Property provided
that no Default or Event of Default shall have occurred both before and
immediately after giving effect to such sale, including, without limitation,
with respect to each of the financial covenants set forth in §10 of the Credit
Agreement on a pro forma basis both before and immediately after giving effect
to such sale.
The Trust shall not create or incur or suffer to be created or incurred any Lien
on any of its directly-owned properties or assets, including, in any event, its
general partner interests and limited partner interests in the Borrower.
§9.3 Restrictions on Investments. Make or permit to exist or to remain
outstanding any Investment except, with respect to the Borrower and its
Subsidiaries only, Investments in:
(a) marketable direct or guaranteed obligations of the United States of America
that mature within one (1) year from the date of purchase (including investments
in securities guaranteed by the United States of America such as securities in
so called “overseas private investment corporations”);
(b) demand deposits, certificates of deposit, bankers acceptances and time
deposits of United States banks having total assets in excess of $1,000,000,000;
(c) (i) securities commonly known as “commercial paper” issued by a corporation
organized and existing under the laws of the United States of America or any
state thereof that at the time of purchase have been rated and the ratings for
which are not less than “P 1” if rated by Moody’s, and not less than “A 1” if
rated by S&P and (ii) investments, classified in accordance with GAAP as current
assets of the Borrower or any of its Subsidiaries, in money market investment
programs registered under the Investment Company Act of 1940, which are
administered by financial institutions that have a rating of not less than “P 1”
if rated by Moody’s, and not less than “A 1” if rated by S&P, and the portfolios
of which are limited solely to Investments of the character, quality and
maturity described in clauses (a) and (b) above.

 

78



--------------------------------------------------------------------------------



 



(d) Investments existing on the Closing Date and listed in the financial
statements referred to in §7.4;
(e) other Investments hereafter made in connection with the acquisition and
development of Permitted Properties by the Borrower or any Wholly-Owned
Subsidiary of the Borrower, provided that the aggregate amounts actually
invested by Borrower (or if not invested directly by Borrower, actually invested
by an Affiliate of the Borrower for which the Borrower has any funding
obligation) and such Wholly-Owned Subsidiary at any time in Real Estate Assets
under Development (including all development costs) will not exceed twenty
percent (20%) of the Consolidated Gross Asset Value at the time of any such
Investment; and Investments in raw land intended to be developed by the Borrower
or any Wholly-Owned Subsidiary of the Borrower for use as a Permitted Property,
provided that the aggregate amounts actually invested by Borrower (or if not
invested directly by Borrower, actually invested by an Affiliate of the Borrower
for which the Borrower has any funding obligation) and such Wholly-Owned
Subsidiary at any time in raw land will not exceed five percent (5%) of the
Consolidated Gross Asset Value at the time of any such Investment;
(f) any Investments now or hereafter made in (i) any Wholly-Owned Subsidiary and
(ii) any Subsidiary (other than a Wholly-Owned Subsidiary) or Partially-Owned
Entity so long as, in the case of clause (ii), such Investment is made in
connection with Permitted Properties and provided that the aggregate amounts
actually invested by Borrower (or if not invested directly by Borrower, actually
invested by an Affiliate of the Borrower for which the Borrower has any funding
obligation) at any time in Partially-Owned Entities will not exceed ten percent
(10%) of the Consolidated Gross Asset Value at the time of any such Investment;
and
(g) Investments in respect of (1) equipment, inventory and other tangible
personal property acquired in the ordinary course of business, (2) current trade
and customer accounts receivable for services rendered in the ordinary course of
business and payable in accordance with customary trade terms, (3) advances in
the ordinary course of business to employees for travel expenses, drawing
accounts and similar expenditures, (4) prepaid expenses made in the ordinary
course of business; and
(h) Investments by the Borrower in Structured Finance Investments, provided that
the aggregate investments in such Structured Finance Investments shall not
exceed ten percent (10%) of the Consolidated Gross Asset Value at the time of
any such Investment, and further provided that with respect to any such
Investment in mezzanine loans or preferred equity, the documents governing the
terms of such Investments shall be delivered to the Agent promptly upon the
Agent’s request therefor.
In no event shall the aggregate of Investments made pursuant to subclauses (e),
(f) and (h) above exceed thirty percent (30%) of Consolidated Gross Asset Value
at any time.

 

79



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, the Trust shall be permitted to make and maintain
Investments in the Borrower and the Trust shall contribute to the Borrower,
promptly upon, and in any event within 3 Business Days of, the Trust’s receipt
thereof, 100% of the aggregate proceeds received by the Trust in connection with
any offering of stock or debt in the Trust (net of fees and expenses customarily
incurred in such offerings).
§9.4 Merger, Consolidation and Disposition of Assets; Secured Debt Incurrence.
(a) become a party to any merger, consolidation or spin-off without the prior
written approval of the Majority Lenders, except that so long as no Default or
Event of Default has occurred and is continuing, or would occur after giving
effect thereto, (A) the merger or consolidation of one or more Persons with and
into the Borrower shall be permitted in connection with the acquisition of Real
Estate Assets if the Borrower is the surviving entity; provided that prior to
any such merger or consolidation (other than (x) the merger or consolidation of
one or more Wholly-Owned Subsidiaries with and into the Borrower or (y) the
merger or consolidation of two or more Wholly-Owned Subsidiaries of the
Borrower), the Borrower shall provide to the Agent a statement in the form of
Exhibit C-3 hereto signed by the chief financial officer or chief accounting
officer of the Borrower and setting forth in reasonable detail computations
evidencing compliance with the covenants contained in §10 hereof and certifying
that no Default or Event of Default has occurred and is continuing, or would
occur and be continuing after giving effect to such merger or consolidation and
all liabilities, fixed or contingent, pursuant thereto, (B) any Borrower or
Subsidiary may dispose of all or substantially all of its assets or its Equity
Interests to any other Borrower or to another Subsidiary wholly-owned by FPLP;
provided that if the transferor in such a transaction is a Borrower, then the
transferee must be a wholly-owned Borrower or the transaction must be undertaken
in connection with the addition of such transferee as a Borrower in accordance
with and subject to the terms and conditions of Section 8.13(a)(i), and (C) any
Borrower or Subsidiary may dispose of all or substantially all of its assets or
its Equity Interests in accordance with and subject to the terms and conditions
of Section 8.13(a)(ii), provided that such disposition complies with, and is
permitted pursuant to, Section 9.4(b), and provided further that the foregoing
restrictions shall not apply to any merger of a Subsidiary with another
Subsidiary if neither of such Subsidiaries is a Borrower hereunder; or
(b) sell, transfer or otherwise dispose of any Real Estate Assets or other
property, including any Equity Interest (excluding Equity Interests issued by
the Trust or FPLP) in any Person, in any one or more transactions in any
four-quarter period (collectively and individually, “Sell” or a “Sale”) having a
sales price (net of (i) any Indebtedness secured by a Lien on such Real Estate
Assets or other property, if any, and (ii) the purchase price of any Real Estate
Assets or other property acquired during such four-quarter period, minus closing
costs and any Indebtedness secured by a Lien on such acquired Real Estate Assets
or other property), in an amount in excess of twenty percent (20%) of the most
recently reported Consolidated Gross Asset Value or grant a Lien to secure
Indebtedness (other than in connection with the refinancing of other Secured
Indebtedness incurred in connection with the acquisition of Real Estate Assets)
in any one or more transactions in a four-quarter period (collectively and

 

80



--------------------------------------------------------------------------------



 



individually, an “Indebtedness Lien”) in an amount in excess of twenty percent
(20%) of the most recently reported Consolidated Gross Asset Value unless, in
each such event, the Majority Lenders have given their prior written consent
thereto. In addition, prior to the consummation of any Sale having a net sales
price (net of any Indebtedness secured by a Lien on the applicable Real Estate
Asset) in an amount in excess of two percent (2%) of the most recently reported
Consolidated Gross Asset Value or the granting of any Indebtedness Lien in an
amount in excess of two percent (2%) of the most recently reported Consolidated
Gross Asset Value, the Borrower shall have provided to the Agent (with copies to
the Agent for each Lender) a compliance certificate in the form of Exhibit C-3,
hereto signed by the chief financial officer or chief accounting officer of the
Borrower, setting forth in reasonable detail computations evidencing compliance
with the covenants contained in §10 hereof and certifying that no Default or
Event of Default would exist or occur and be continuing after giving effect to
all such proposed Sale or Indebtedness Lien (and the use of proceeds of such
Sale or Indebtedness Lien to pay Indebtedness outstanding hereunder).
§9.5 Compliance with Environmental Laws. (a) Use any of the Real Estate Assets
or any portion thereof as a facility for the handling, processing, storage or
disposal of Hazardous Substances except for quantities of Hazardous Substances
used in the ordinary course of business and in material compliance with all
applicable Environmental Laws, (b) cause or permit to be located on any of the
Real Estate Assets any underground tank or other underground storage receptacle
for Hazardous Substances except in material compliance with Environmental Laws,
(c) generate any Hazardous Substances on any of the Real Estate Assets except in
material compliance with Environmental Laws, or (d) conduct any activity at any
Real Estate Asset or use any Real Estate Asset in any manner so as to cause a
Release in violation of applicable Environmental Laws, unless, with respect to
clause (d) above, any such occurrence would result in a Material Adverse Effect.
§9.6 Distributions.
(a) The Borrower will not make or declare (i) annual Distributions in excess of
95% of Core FFO except to the extent (after taking into account all available
funds of the Trust from all other sources) required in order to eliminate all
taxable income of the Trust; and (ii) any Distributions during any period after
any monetary Event of Default has occurred; provided, however, (a) that the
Borrower may at all times (including while an Event of Default is continuing)
make Distributions to the extent (after taking into account all available funds
of the Trust from all other sources) required in order to enable the Trust to
continue to qualify as a REIT and (b) in the event that the Borrower cures any
such Event of Default in clause (ii) above and the Agent has accepted such cure
prior to accelerating the Loan, the limitation of clause (ii) above shall cease
to apply with respect to such Event of Default.
(b) The Trust will not, during any period when any monetary Event of Default has
occurred and is continuing, make any Distributions in excess of the minimum
Distributions required to be made by the Trust in order to maintain its status
as a REIT.

 

81



--------------------------------------------------------------------------------



 



§9.7 Government Regulation. The Borrower and the Trust shall not, and shall not
permit any of their respective Subsidiaries to, (a) be or become subject at any
time to any law, regulation, or list of any government agency (including,
without limitation, the U.S. Office of Foreign Asset Control list) that
prohibits or limits the Agent or any Lender from making any advance or extension
of credit to the Borrower or from otherwise conducting business with the
Borrower, or (b) fail to provide documentary and other evidence of the
Borrower’s identity as may be requested by the Agent or any Lender at any time
to enable the Agent or any Lender to verify the Borrower’s identity or to comply
with any applicable law or regulation, including, without limitation,
Section 326 of the USA Patriot Act of 2001, 31 U.S.C. Section 5318.
§10. FINANCIAL COVENANTS; COVENANTS REGARDING ELIGIBLE UNENCUMBERED PROPERTIES.
The Borrower and the Trust, on their own behalf and on behalf of their
respective Subsidiaries, jointly and severally covenant and agree that:
§10.1 Consolidated Total Leverage Ratio. At all times, (i) from the Closing Date
through the fiscal quarter ending September 30, 2011, Consolidated Total
Indebtedness shall not exceed sixty-two and one half of one percent (62.5%) of
Consolidated Gross Asset Value, and (ii) for each fiscal quarter ending on or
after December 31, 2011, Consolidated Total Indebtedness shall not exceed sixty
percent (60%) of Consolidated Gross Asset Value as of the last day of such
fiscal quarter. This covenant shall be tested quarterly as of the last day of
the applicable quarter.
§10.2 Consolidated Debt Yield. At all times, as tested at the end of each fiscal
quarter, (i) from the Closing Date through the fiscal quarter ending
September 30, 2011, the Consolidated Debt Yield shall not be less than ten and
one half of one percent (10.5%), and (ii) for each fiscal quarter ending on or
after December 31, 2011, the Consolidated Debt Yield shall not be less than
eleven percent (11%).
§10.3 Fixed Charge Coverage Ratio. At all times, as tested at the end of each
fiscal quarter, the ratio of (i) Adjusted EBITDA for the four consecutive fiscal
quarters ending on the last day of such fiscal quarter to (ii) Consolidated
Fixed Charges for the four consecutive fiscal quarters ending on the last day of
such fiscal quarter must exceed 1.50 to 1.0.
§10.4 Net Worth. At all times, as tested at the end of each fiscal quarter and
any other date of measurement, the Consolidated Tangible Net Worth of the
Borrower and its Subsidiaries shall not be less than the sum of (i) $690,289,992
plus (ii) 80% of the aggregate proceeds received by the Trust (net of fees and
expenses customarily incurred in transactions of such type) in connection with
any offering of stock in the Trust, plus (iii) 80% of the aggregate value of
operating units issued by the Borrower in connection with asset or stock
acquisitions (valued at the time of issuance by reference to the terms of the
agreement pursuant to which such units are issued), in each case after the
Closing Date and on or prior to the date such determination of Consolidated Net
Worth is made.

 

82



--------------------------------------------------------------------------------



 



§10.5 Unencumbered Pool Leverage. At all times, as tested at the end of each
fiscal quarter and any other date of measurement, (i) from the Closing Date
through the fiscal quarter ending September 30, 2011, the Borrower shall not
permit Unsecured Consolidated Total Indebtedness as at the last day of each
fiscal quarter to exceed sixty-two and one half of one percent (62.5%) of the
aggregate Value of Unencumbered Properties on the last day of such fiscal
quarter, and (ii) for each fiscal quarter ending on or after December 31, 2011,
the Borrower shall not permit Unsecured Consolidated Total Indebtedness as at
the last day of any fiscal quarter to exceed sixty percent (60%) of the
aggregate Value of Unencumbered Properties on the last day of such fiscal
quarter. For purposes of the covenant set forth in this §10.5, any New Debt
incurred by the Borrower after the date hereof shall be deemed to be Unsecured
Consolidated Total Indebtedness.
§10.6 Unencumbered Pool Interest Coverage Ratio. At all times, as tested at the
end of each fiscal quarter, the ratio of (i) Adjusted Net Operating Income for
the applicable quarter, annualized; divided by (ii) the Unsecured Interest
Expense for the applicable quarter, annualized, shall not be less than 1.75 to
1.0.
§10.7 [Reserved].
§11. [Reserved].
§12. CONDITIONS TO THE FIRST ADVANCE. The obligations of any Lender to make the
initial Revolving Credit Loans and of the Fronting Bank to issue any initial
Letters of Credit (and to maintain the existing outstanding Loans and Letters of
Credit) shall be subject to the satisfaction of the following conditions
precedent on or prior to the Closing Date with, in each instance, the Agent,
acting on behalf of the Lenders, having approved in its sole discretion each
matter submitted to it in compliance with such conditions:
§12.1 Loan Documents. Each of the Loan Documents shall have been duly executed
and delivered by the respective parties thereto and shall be in full force and
effect.
§12.2 Certified Copies of Organization Documents. The Agent shall have received
(i) from the Borrower a copy, certified as of a recent date by a duly authorized
officer of the Trust, in its capacity as general partner of the Borrower, to be
true and complete, of the Agreement of Limited Partnership of FPLP and any other
Organizational Document or other agreement governing the rights of the partners
or other equity owners of the Borrower (or bringdowns of same with respect to a
Borrower under the Original Credit Agreement), and (ii) from the Trust a copy,
certified as of a recent date by the appropriate officer of the State of
Maryland to be true and correct, of the corporate charter of the Trust, in each
case along with any other organization documents of the Borrower or the Trust
and their respective general partners, as the case may be, and each as in effect
on the date of such certification (in each case, or bringdowns of same with
respect to a Borrower under the Original Credit Agreement).

 

83



--------------------------------------------------------------------------------



 



§12.3 By-laws; Resolutions. All action on the part of the Borrower and the Trust
necessary for the valid execution, delivery and performance by the Borrower and
the Trust of this Agreement and the other Loan Documents to which any of them is
or is to become a party shall have been duly and effectively taken, and evidence
thereof satisfactory to the Agent shall have been provided to the Agent. The
Agent shall have received from the Trust true copies of its by-laws (or
bringdowns of same with respect to a Borrower under the Original Credit
Agreement) and the resolutions adopted by its board of directors or trustees
authorizing the transactions described herein and evidencing the due
authorization, execution and delivery of the Loan Documents to which the Trust
and/or the Borrower is a party, each certified by the secretary as of a recent
date to be true and complete.
§12.4 Incumbency Certificate; Authorized Signers. The Agent shall have received
from the Trust an incumbency certificate, dated as of the Closing Date, signed
by a duly authorized officer of the Trust and giving the name of each individual
who shall be authorized: (a) to sign, in the name and on behalf of the Borrower
and the Trust, as the case may be, each of the Loan Documents to which the
Borrower or the Trust is or is to become a party; (b) to make Loan and
Conversion Requests on behalf of the Borrower and (c) to give notices and to
take other action on behalf of the Borrower or the Trust, as applicable, under
the Loan Documents.
§12.5 Opinion of Counsel Concerning Organization and Loan Documents. Each of the
Lenders and the Agent shall have received favorable opinions addressed to the
Lenders and the Agent in form and substance reasonably satisfactory to the
Lenders and the Agent from Hogan Lovells LLP and, if any, state specific local
counsel who are reasonably satisfactory to Agent, each as counsel to the
Borrower, the Trust and their respective Subsidiaries, with respect to
applicable law.
§12.6 Guaranty. The Guaranty shall have been duly executed and delivered by the
Trust.
§12.7 Certifications from Government Officials; UCC 11 Reports. The Agent shall
have received (i) long form certifications from government officials evidencing
the legal existence, good standing and foreign qualification of the Borrower and
the Trust, along with a certified copy of the certificate of limited partnership
of the Borrower, all as of the most recent practicable date; and (ii) UCC 11
search results from the appropriate jurisdictions for the Borrower and the
Trust.
§12.8 Proceedings and Documents. All proceedings in connection with the
transactions contemplated by this Agreement, the other Loan Documents and all
other documents incident thereto shall be satisfactory in form and substance to
each of the Lenders and to the Agent’s counsel, and the Agent, each of the
Lenders and such counsel shall have received all information and such
counterpart originals or certified or other copies of such documents as the
Agent may reasonably request.
§12.9 Fees. The Borrower shall have paid to the Agent, for the accounts of the
Lenders or for its own account, as applicable, all of the fees and expenses that
are due and payable as of the Closing Date in accordance with this Agreement or
any separate fee letter entered into by the Borrower and the Trust and the
Agent.

 

84



--------------------------------------------------------------------------------



 



§12.10 Closing Certificate. The Borrower and the Guarantor shall have delivered
a Closing Certificate to the Agent, in form and substance satisfactory to the
Agent, including, without limitation, (i) a certification that as of the Closing
Date, the Borrower is not in default under any Indebtedness, (ii) that there has
been no material adverse change in the business, assets, operations, condition
(financial or otherwise) or prospects of the Borrower or the Trust since
March 31, 2011, or in the facts and information regarding the Borrower the Trust
and their respective Subsidiaries as provided to the Agent and the Lenders to
date and (iii) that no event of default or unmatured event of default has
occurred under any of the Borrower’s or the Trust’s (or their respective
Subsidiaries) financial obligations in effect on the Closing Date, both before
and after giving effect to the making of the Loans hereunder.
§12.11 Other Matters. The Borrower and the Guarantor shall have delivered to the
Agent, in form and substance satisfactory to the Agent, such other information,
documents, certificates and other items reasonably requested by the Agent.
§13. CONDITIONS TO ALL BORROWINGS. The obligations of any Lender to make any
Loan, and of the Fronting Bank to issue any Letter of Credit, whether on or
after the Closing Date, shall also be subject to the satisfaction of the
following conditions precedent:
§13.1 Representations True; No Event of Default; Compliance Certificate. Each of
the representations and warranties made by or on behalf of the Borrower, the
Trust or any of their respective Subsidiaries contained in this Agreement, the
other Loan Documents or in any document or instrument delivered pursuant to or
in connection with this Agreement shall be true as of the date as of which they
were made and shall also be true at and as of the time of the making of each
Loan, and the issuance, extension or renewal of any Letter of Credit, with the
same effect as if made at and as of that time (except to the extent that such
representations and warranties relate expressly to an earlier date); and no
Default or Event of Default under this Agreement shall have occurred and be
continuing on the date of any Completed Loan Request or on the Drawdown Date of
any Loan or Letter of Credit.
§13.2 No Legal Impediment. No change shall have occurred any law or regulations
thereunder or interpretations thereof that in the reasonable opinion of the
Agent or any Lender or the Fronting Bank would make it illegal for any Lender to
make such Loan or to participate in the issuance, extension or renewal of such
Letter of Credit or, in the reasonable opinion of the Agent, would make it
illegal to issue, extend or renew such Loan or Letter of Credit.
§13.3 Governmental Regulation. Each Lender shall be satisfied that the making of
such Loan or participation in the issuance, extension or renewal of such Letter
of Credit is in compliance with any applicable regulations of the Comptroller of
the Currency or the Board of Governors of the Federal Reserve System.
§13.4 Borrowing Documents. In the case of any request for a Revolving Credit
Loan or a Letter of Credit, the Agent shall have received the Completed Loan
Request and required certificates.
§13.5 [Reserved.]

 

85



--------------------------------------------------------------------------------



 



§13.6 New Unencumbered Pool Property. To the extent the Completed Loan Request
is for a funding based upon any new Real Estate Asset being part of the
Unencumbered Pool, the Unencumbered Property Conditions and the terms of
Section 8.13(c) have been satisfied with respect to such Real Estate Asset.
§13.7 Continued Compliance. To the extent deemed applicable by the Agent, the
conditions of Section 12 shall remain or be satisfied.
§14. EVENTS OF DEFAULT; ACCELERATION; ETC.
§14.1 Events of Default and Acceleration. If any of the following events
(“Events of Default”) shall occur:
(a) the Borrower shall fail to pay any principal of any Loans when the same
shall become due and payable, whether at the stated date of maturity or any
accelerated date of maturity or at any other date fixed for payment;
(b) the Borrower shall fail to pay any interest on the Loans or any other sums
due hereunder or under any of the other Loan Documents or any fee letter
(including, without limitation, amounts due under §8.16) when the same shall
become due and payable, and such failure continues for three (3) days;
(c) the Borrower, the Trust or any of their respective Subsidiaries shall fail
to comply, or to cause the Trust to comply, as the case may be, with any of the
respective covenants contained in the following: §8.1 (except with respect to
principal, interest and other sums covered by clauses (a) or (b) above); §8.2;
§§8.4 through §8.10, inclusive; §8.12; §8.13; §8.15; §8.19; §8.20; §8.21; §9;
and §10;
(d) the Borrower, the Trust or any of their respective Subsidiaries shall fail
to perform any other term, covenant or agreement contained herein or in any of
the other Loan Documents (other than those specified elsewhere in this §14) and
such failure continues for thirty (30) days after the earlier of the knowledge
of any responsible officer of the Borrower or notice thereof from the Agent;
(e) any representation or warranty made by or on behalf of the Borrower, the
Trust or any of their respective Subsidiaries in this Agreement or any of the
other Loan Documents shall prove to have been false in any material respect upon
the date when made or deemed to have been made or repeated;

 

86



--------------------------------------------------------------------------------



 



(f) the Borrower, the Trust or any of its Subsidiaries or, to the extent of
Recourse to the Borrower, the Trust or such Subsidiaries thereunder, any
Partially-Owned Entity or other of their respective Affiliates, shall (x) fail
to pay at maturity, or within any applicable period of grace, any Indebtedness
for borrowed money or credit received or in respect of any Capitalized Leases,
which is in excess of (i) $60,000,000, either individually or in the aggregate,
if such Indebtedness is Without Recourse and (ii) $20,000,000, either
individually or in the aggregate, if such Indebtedness is Recourse, (y) with
respect to any Indebtedness that is Recourse and in excess of $20,000,000,
either individually or in the aggregate, fail to observe or perform any material
term, covenant, condition or agreement contained in any agreement, document or
instrument by which it is bound evidencing, securing or otherwise relating to
such Indebtedness or Recourse obligations, evidencing or securing borrowed money
or credit received or in respect of any Capitalized Leases for such period of
time (after the giving of appropriate notice if required) as would permit the
holder or holders thereof or of any obligations issued thereunder to accelerate
the maturity thereof, or (z) with respect to any Indebtedness that is Without
Recourse and in excess of $60,000,000, either individually or in the aggregate,
(1) fail to pay at maturity, or within any applicable period of grace, any such
Indebtedness or (2) fail to observe or perform any material term, covenant,
condition or agreement contained in any agreement, document or instrument by
which it is bound evidencing, securing or otherwise relating to such
Indebtedness or obligations, evidencing or securing borrowed money or credit
received or in respect of any Capitalized Leases for such period of time (after
the giving of appropriate notice if required) that results in the holder or
holders thereof or of any obligations issued thereunder accelerating the
maturity thereof; provided, however, that any such Indebtedness that is Without
Recourse shall be treated as Indebtedness that is Recourse to the extent that
the same has become Recourse to the Borrower, the Trust or any of its
Subsidiaries upon the occurrence of an event constituting an exception to
non-recourse liability, such as fraud, misapplication of funds, violations of
Environmental Laws, and other similar exceptions, under any agreement, document
or instrument evidencing, securing or otherwise relating to such Indebtedness;
(g) the Borrower, the Trust or any of their respective Subsidiaries shall make
an assignment for the benefit of creditors, or admit in writing its inability to
pay or generally fail to pay its debts as they mature or become due, or shall
petition or apply for the appointment of a trustee or other custodian,
liquidator or receiver of any of the Borrower, the Trust or any of their
respective Subsidiaries or of any substantial part of the properties or assets
of any of such parties or shall commence any case or other proceeding relating
to any of the Borrower, the Trust or any of their respective Subsidiaries under
any bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
dissolution or liquidation or similar law of any jurisdiction, now or hereafter
in effect, or shall take any action to authorize or in furtherance of any of the
foregoing, or if any such petition or application shall be filed or any such
case or other proceeding shall be commenced against any of the Borrower, the
Trust or any of their respective Subsidiaries and (i) any of the Borrower, the
Trust or any of their respective Subsidiaries shall indicate its approval
thereof, consent thereto or acquiescence therein or (ii) any such petition,
application, case or other proceeding shall continue undismissed, or unstayed
and in effect, for a period of sixty (60) days; provided that the foregoing, to
the extent applicable solely to one or more Subsidiaries of FPLP that are not
Borrowers hereunder to which no more than 5% (individually and in the aggregate)
of the most recently reported Consolidated Gross Asset Value is attributable,
shall not be an Event of Default hereunder so long as no motion to consolidate
the Borrower, the Trust or any other Subsidiaries has been made;

 

87



--------------------------------------------------------------------------------



 



(h) a decree or order is entered appointing any trustee, custodian, liquidator
or receiver or adjudicating any of the Borrower, the Trust or any of their
respective Subsidiaries bankrupt or insolvent, or approving a petition in any
such case or other proceeding, or a decree or order for relief is entered in
respect of any of the Borrower, the Trust or any of their respective
Subsidiaries in an involuntary case under federal bankruptcy laws as now or
hereafter constituted; provided that the foregoing, to the extent applicable
solely to one or more Subsidiaries of FPLP that are not Borrowers hereunder to
which no more than 5% (individually and in the aggregate) of the most recently
reported Consolidated Gross Asset Value is attributable, shall not be an Event
of Default hereunder so long as no motion to consolidate the Borrower, the Trust
or any other Subsidiaries has been made at any time prior thereto or in
connection therewith;
(i) there shall remain in force, undischarged, unsatisfied and unstayed, for
more than thirty (30) days, whether or not consecutive, any uninsured final
judgment against any of the Borrower, the Trust or any of their respective
Subsidiaries that, with other outstanding uninsured final judgments,
undischarged, unsatisfied and unstayed, against any of such parties exceeds in
the aggregate $5,000,000; provided that the foregoing, to the extent applicable
solely to one or more Subsidiaries of FPLP that are not Borrowers hereunder to
which no more than 5% (individually and in the aggregate) of the most recently
reported Consolidated Gross Asset Value is attributable, it shall not be an
Event of Default hereunder so long as neither the Borrower, the Trust or any
Subsidiaries not meeting the de minimus test above are liable for such
judgements;
(j) any of the Loan Documents or any material provision of any Loan Document
shall be canceled, terminated, revoked or rescinded otherwise than in accordance
with the terms thereof or with the express prior written agreement, consent or
approval of the Agent, or any action at law, suit or in equity or other legal
proceeding to make unenforceable, cancel, revoke or rescind any of the Loan
Documents shall be commenced by or on behalf of the Borrower or any of its
Subsidiaries or the Trust or any of its Subsidiaries, or any court or any other
governmental or regulatory authority or agency of competent jurisdiction shall
make a determination that, or issue a judgment, order, decree or ruling to the
effect that, any one or more of the Loan Documents is illegal, invalid or
unenforceable as to any material terms thereof;
(k) any “Event of Default”, as defined or provided in any of the other Loan
Documents has occurred, or any default under any of the other Loan Documents has
occurred that has not been remedied to the satisfaction of the Agent or waived
within the applicable cure period set forth therein;
(l) with respect to any Guaranteed Pension Plan, an ERISA Reportable Event shall
have occurred and the Majority Lenders shall have determined in their reasonable
discretion that such event reasonably could be expected to result in liability
of the Borrower or any of its Subsidiaries or the Trust or any of its
Subsidiaries or any ERISA Affiliate of any such entity to the PBGC or such
Guaranteed Pension Plan in an aggregate amount exceeding $5,000,000 or such
event reasonably could constitute grounds for the termination of such Guaranteed
Pension Plan by the PBGC or for the appointment by the appropriate United States
District Court of a trustee to administer such Guaranteed Pension Plan; or a
trustee shall have been appointed by the United States District Court to
administer such Plan; or the PBGC shall have instituted proceedings to terminate
such Guaranteed Pension Plan; or with respect to any Multiemployer Plan, the
Borrower or any of its Subsidiaries or the Trust or any of its Subsidiaries or
any ERISA Affiliate of any such entity shall have become subject to a withdrawal
liability (or with the passage of time will become subject to a withdrawal
liability) in an aggregate amount exceeding $5,000,000;

 

88



--------------------------------------------------------------------------------



 



(m) subject to the Borrower’s ability to remove Real Estate Assets from the
Unencumbered Pool in accordance with the provisions set forth below in this §14,
the failure of any of the Real Estate Assets being included from time to time as
part of the Unencumbered Pool to comply with any of the conditions set forth in
the definition of Eligible Unencumbered Properties;
(n) there occurs any Change of Control;
(o) without limitation of the other provisions of this §14.1, the Trust shall at
any time fail to be the sole general partner of FPLP (or enters into any
agreement to permit any other Person to acquire a general partner interest in
FPLP) or shall at any time be in contravention of any of the requirements
contained in the last paragraph of §9.2 hereof, or §9.3 (including, without
limitation, the last paragraph of §9.3); or
(p) the Borrower shall make any principal payment under the 2007 Term Loan at a
time when the Minimum Liquidity does not equal or exceed the Minimum Liquidity
Threshold (after giving effect to such principal payment);
then, and in any such event, so long as the same may be continuing, the Agent
may, and upon the request of the Majority Lenders shall, (i) declare all amounts
owing with respect to this Agreement, the Notes and the other Loan Documents to
be, and they shall thereupon forthwith become, immediately due and payable
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower, the Trust and each of their
respective Subsidiaries and (ii) require that the Borrower Cash Collateralize
the Letter of Credit Obligations (in an amount equal to the then outstanding
amount thereof); provided that in the event of any Event of Default specified in
§14.1(g) or 14.1(h), all such amounts shall become immediately due and payable
automatically and without any requirement of notice from any of the Lenders or
the Agent or action by the Lenders or the Agent, and the obligation of the
Borrower to Cash Collateralize the Letter of Credit Obligations as aforesaid
shall automatically become effective, in each case without further act of the
Agent or any Lender.
Notwithstanding the foregoing provisions of this §14.1, in the event of a
Default or Event of Default arising as a result of the inclusion of any Real
Estate Asset in the Unencumbered Pool at any particular time of reference, if
such Default or Event of Default is capable of being cured by the exclusion of
such Real Estate Asset from the Unencumbered Pool in accordance with, and
subject to, §8.13 and with all other covenant calculations under §10 or
otherwise, the Borrower shall be permitted a period not to exceed five (5) days
to submit to the Agent (with copies to the Agent for each Lender) a compliance
certificate in the form of Exhibit C hereto evidencing compliance with §2.1 and
with all of the covenants set forth in §10 (with calculations evidencing such
compliance after excluding from Adjusted Net Operating Income all of the
Adjusted Net Operating Income generated by the Real Estate Asset to be excluded
from the Unencumbered Pool) and with the Unencumbered Property Conditions, and
otherwise certifying that, after giving effect to the exclusion of such Real
Estate Asset from the Unencumbered Pool, no Default or Event of Default will be
continuing.

 

89



--------------------------------------------------------------------------------



 



§14.2 Termination of Commitments. If any one or more Events of Default specified
in §14.1(g) or §14.1(h) shall occur, any unused portion of the Commitments or
other commitments to extend credit hereunder shall forthwith terminate and the
Lenders shall be relieved of all obligations to make Loans to the Borrower and
the Agent and the Fronting Bank shall be relieved of all further obligations to
issue, extend or renew Letters of Credit. If any other Event of Default shall
have occurred and be continuing, the Agent may, and upon the request of the
Majority Lenders shall, terminate the unused portion of the Commitments or other
commitment to extend credit hereunder. No such termination of the Commitments or
other commitment to extend credit hereunder shall relieve the Borrower of any of
the Obligations or any of its existing obligations to the Agent or the Lenders
arising under other agreements or instruments.
§14.3 Remedies. In the event that one or more Events of Default shall have
occurred and be continuing, whether or not the Lenders shall have accelerated
the maturity of the Loans pursuant to §14.1, the Majority Lenders may direct the
Agent to proceed to protect and enforce the rights and remedies of the Agent and
the Lenders under this Agreement, the Notes, any or all of the other Loan
Documents or under applicable law by suit in equity, action at law or other
appropriate proceeding (including for the specific performance of any covenant
or agreement contained in this Agreement or the other Loan Documents or any
instrument pursuant to which the Obligations are evidenced and, to the full
extent permitted by applicable law, the obtaining of the ex parte appointment of
a receiver), and, if any amount shall have become due, by declaration or
otherwise, proceed to enforce the payment thereof or any other legal or
equitable right or remedy of the Agent and the Lenders under the Loan Documents
or applicable law. No remedy herein conferred upon the Lenders or the Agent or
the holder of any Note or purchaser of any Letter of Credit Participation is
intended to be exclusive of any other remedy and each and every remedy shall be
cumulative and shall be in addition to every other remedy given hereunder or
under any of the other Loan Documents or now or hereafter existing at law or in
equity or by statute or any other provision of law.
§14.4 Application of Funds. After the exercise of remedies provided for herein
(or after the Loans have automatically become immediately due and payable and
the Letter of Credit Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to the penultimate paragraph of
§14.1), any amounts received on account of the Obligations shall, subject to the
provisions of §§4.11 and 4.12, be applied by the Agent in the following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Agent and amounts payable under §§4.4, 4.5, 4.6,
4.8 and 17) payable to the Agent in its capacity as such;

 

90



--------------------------------------------------------------------------------



 



Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the Fronting Bank (including fees,
charges and disbursements of counsel to the respective Lenders and the Fronting
Bank and amounts payable under §§4.4, 4.5, 4.6, 4.8 and 17), ratably among them
in proportion to the respective amounts described in this clause Second payable
to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, Reimbursement
Obligations and other Obligations, ratably among the Lenders and the Fronting
Bank in proportion to the respective amounts described in this clause Third
payable to them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and Reimbursement Obligations, ratably among the Lenders
and the Fronting Bank in proportion to the respective amounts described in this
clause Fourth held by them;
Fifth, to the Agent for the account of the Fronting Bank, to Cash Collateralize
that portion of Letter of Credit Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrower pursuant to §§4.11 and 5.1; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by law.
Subject to §§4.11 and 5.1.4, amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.
§15. SECURITY INTEREST AND SET-OFF.
§15.1 Security Interest. Borrower hereby grants to the Agent, on behalf of and
for the benefit of the Lenders, and to each Lender, a lien, security interest
and right of setoff as security for all liabilities and obligations to the
Lenders, whether now existing or hereafter arising, upon and against all
deposits, credits, collateral and property, now or hereafter in the possession,
custody, safekeeping or control of the Agent or any Lender or any entity under
the control of KeyCorp. and its successors and assigns, or in transit to any of
them.

 

91



--------------------------------------------------------------------------------



 



§15.2 Set-Off and Debit. (i) If any Event of Default or other event which would
entitle the Agent to accelerate the Loans occurs, or (ii) at any time, whether
or not any Default or Event of Default exists, in the event any attachment,
trustee process, garnishment, or other levy or lien is, or is sought to be,
imposed on any property of the Borrower; then, in any such event, any such
deposits, balances or other sums credited by or due from the Agent or any
Lender, or from any such affiliate of the Agent or any Lender, to the Borrower
may to the fullest extent not prohibited by applicable law at any time or from
time to time, without regard to the existence, sufficiency or adequacy of any
other collateral, and without notice or compliance with any other condition
precedent now or hereafter imposed by statute, rule of law or otherwise, all of
which are hereby waived, be set off, debited and appropriated, and applied by
the Agent or any Lender, as the case may be, against any or all of the
Obligations irrespective of whether demand shall have been made and although
such Obligations may be unmatured, in such manner as the Agent or the applicable
Lender in its sole and absolute discretion may determine. Within five (5)
Business Days of making any such set off, debit or appropriation and
application, the Agent agrees to notify the Borrower thereof, provided that the
failure to give such notice shall not affect the validity of such set off, debit
or appropriation and application. ANY AND ALL RIGHTS TO REQUIRE THE AGENT OR ANY
LENDER TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL
WHICH SECURES THE LOANS, PRIOR TO EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO
SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF THE BORROWER, ARE HEREBY KNOWINGLY,
VOLUNTARILY AND IRREVOCABLY WAIVED. Each of the Lenders agrees with each other
Lender that (a) if an amount to be set off is to be applied to indebtedness of
the Borrower to such Lender, other than the obligations evidenced by the Note
held by such Lender, such amount shall be applied ratably to such other
indebtedness and to the obligations evidenced by the Note held by such Lender,
and (b) if such Lender shall receive from the Borrower, whether by voluntary
payment, exercise of the right of setoff, counterclaim, cross action,
enforcement of the claim evidenced by the Note held by such Lender by
proceedings against the Borrower at law or in equity or by proof thereof in
bankruptcy, reorganization liquidation, receivership or similar proceedings, or
otherwise, and shall retain and apply to the payment of the Note held by such
Lender any amount in excess of its ratable portion of the payments received by
all of the Lenders with respect to the Note held by all of the Lenders, such
Lender will make such disposition and arrangements with the other Lenders with
respect to such excess, either by way of distribution, pro tanto assignment of
claims, subrogation or otherwise as shall result in each Lender receiving in
respect of the Note held by it its proportionate payment as contemplated by this
Agreement; provided that if all or any part of such excess payment is thereafter
recovered from such Lender, such disposition and arrangements shall be rescinded
and the amount restored to the extent of such recovery, but without interest.
§15.3 Right to Freeze. The Agent and each of the Lenders shall also have the
right, at its option, upon the occurrence of any event which would entitle the
Agent or any Lender to set off or debit as set forth in §15.2, to freeze, block
or segregate any such deposits, balances and other sums so that the Borrower may
not access, control or draw upon the same.
§15.4 Additional Rights. The rights of the Agent, the Lenders and each affiliate
of Agent and each of the Lenders under this Section 15 are in addition to, and
not in limitation of, other rights and remedies, including other rights of set
off, which the Agent or any Lender may have.

 

92



--------------------------------------------------------------------------------



 



§16. THE AGENT.
§16.1 Authorization.
(a) The Agent is authorized to take such action on behalf of each of the Lenders
and to exercise all such powers as are hereunder and under any of the other Loan
Documents and any related documents delegated to the Agent, together with such
powers as are reasonably incident thereto, provided that no duties or
responsibilities not expressly assumed herein or therein shall be implied to
have been assumed by the Agent. The relationship between the Agent and the
Lenders is and shall be that of agent and principal only, and nothing contained
in this Agreement or any of the other Loan Documents shall be construed to
constitute the Agent as a trustee or fiduciary for any Lender.
(b) The Borrower, without further inquiry or investigation, shall, and is hereby
authorized by the Lenders to, assume that all actions taken by the Agent
hereunder and in connection with or under the Loan Documents are duly authorized
by the Lenders. The Lenders shall notify Borrower of any successor to Agent by a
writing signed by Majority Lenders, which successor shall be reasonably
acceptable to the Borrower so long as no Default or Event of Default has
occurred and is continuing. The Borrower acknowledges that any Lender which
acquires KeyBank is acceptable as a successor to the Agent.
§16.2 Employees and Agents. The Agent may exercise its powers and execute its
duties by or through employees or agents and shall be entitled to take, and to
rely on, advice of counsel concerning all matters pertaining to its rights and
duties under this Agreement and the other Loan Documents. The Agent may utilize
the services of such Persons as the Agent in its sole discretion may reasonably
determine, and all reasonable fees and expenses of any such Persons shall be
paid by the Borrower.
§16.3 No Liability. Neither the Agent, nor any of its shareholders, directors,
officers or employees nor any other Person assisting them in their duties nor
any agent or employee thereof, shall be liable for any waiver, consent or
approval given or any action taken, or omitted to be taken, in good faith by it
or them hereunder or under any of the other Loan Documents, or in connection
herewith or therewith, or be responsible for the consequences of any oversight
or error of judgment whatsoever, except that the Agent may be liable for losses
due to its willful misconduct or gross negligence, as finally determined by a
court of competent jurisdiction.
§16.4 No Representations. The Agent shall not be responsible for the execution
or validity or enforceability of this Agreement, the Notes or any of the other
Loan Documents or for the validity, enforceability or collectibility of any such
amounts owing with respect to the Notes, or for any recitals or statements,
warranties or representations made herein or in any of the other Loan Documents
or in any certificate or instrument hereafter furnished to it by or on behalf of
the Trust or the Borrower or any of their respective Subsidiaries, or be bound
to ascertain or inquire as to the performance or observance of any of the terms,
conditions, covenants or agreements in this Agreement or the other Loan
Documents. The Agent shall not be bound to ascertain whether any notice,
consent, waiver or request delivered to it by the Borrower or the Trust or any
holder of any of the Notes shall have been duly authorized or is true, accurate
and complete. The Agent has not made nor does it now make any representations or
warranties, express or implied, nor does it assume any liability to the Lenders,
with respect to the credit worthiness or financial condition of the Borrower or
any of its Subsidiaries or the Trust or any of the Subsidiaries or any tenant
under a Lease or any other entity. Each Lender acknowledges that it has,
independently and without reliance upon the Agent or any other Lender, and based
upon such information and documents as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement.

 

93



--------------------------------------------------------------------------------



 



§16.5 Payments.
(a) A payment by the Borrower to the Agent hereunder or any of the other Loan
Documents for the account of any Lender shall constitute a payment to such
Lender on the date received, if before 1:00 p.m. (Cleveland, Ohio time), and if
after 1:00 p.m. (Cleveland, Ohio time), on the next Business Day. The Agent
agrees to distribute to each Lender such Lender’s pro rata share of payments
received by the Agent for the accounts of all the Lenders, as provided herein or
in any of the other Loan Documents. All such payments by the Agent to the
Lenders shall be made on the date received, if before 1:00 p.m., and if after
1:00 p.m., on the next Business Day.
(b) If in the reasonable opinion of the Agent the distribution of any amount
received by it in such capacity hereunder, under the Notes or under any of the
other Loan Documents might involve it in material liability, it may refrain from
making distribution until its right to make distribution shall have been
adjudicated by a court of competent jurisdiction, provided that the Agent shall
invest any such undistributed amounts in overnight obligations on behalf of the
Lenders and interest thereon shall be paid pro rata to the Lenders. If a court
of competent jurisdiction shall adjudge that any amount received and distributed
by the Agent is to be repaid, each Person to whom any such distribution shall
have been made shall either repay to the Agent its proportionate share of the
amount so adjudged to be repaid or shall pay over the same in such manner and to
such Persons as shall be determined by such court.
§16.6 Holders of Notes. The Agent may deem and treat the payee of any Notes or
the Purchaser of any Letter of Credit Participation as the absolute owner or
purchaser thereof for all purposes hereof until it shall have been furnished in
writing with a different name by such payee or by a subsequent holder, assignee
or transferee.
§16.7 Indemnity. The Lenders ratably and severally agree hereby to indemnify and
hold harmless the Agent and its Affiliates from and against any and all claims,
actions and suits (whether groundless or otherwise), losses, damages, costs,
expenses (including any expenses for which the Agent has not been reimbursed by
the Borrower as required by §17), and liabilities of every nature and character
arising out of or related to this Agreement, the Notes, or any of the other Loan
Documents or the transactions contemplated or evidenced hereby or thereby, or
the Agent’s actions taken hereunder or thereunder, except to the extent that any
of the same shall be directly caused by the Agent’s willful misconduct or gross
negligence, as finally determined by a court of competent jurisdiction.
§16.8 Agent as Lender. In its individual capacity as a Lender, KeyBank shall
have the same obligations and the same rights, powers and privileges in respect
to its Commitment and the Loans made by it, and as the holder of any of the
Notes and as the purchaser of any Letter of Credit Participation, as it would
have were it not also the Agent.

 

94



--------------------------------------------------------------------------------



 



§16.9 Notification of Defaults and Events of Default. Each Lender hereby agrees
that, upon learning of the existence of a Default or an Event of Default, it
shall (to the extent notice has not previously been provided) promptly notify
the Agent thereof. The Agent hereby agrees that upon receipt of any notice under
this §16.9 it shall promptly notify the other Lenders of the existence of such
Default or Event of Default.
§16.10 Duties in Case of Enforcement. In the case one or more Events of Default
have occurred and shall be continuing, and whether or not acceleration of the
Obligations shall have occurred, the Agent shall, at the request, or may, upon
the consent, of the Majority Lenders, and provided that the Lenders have given
to the Agent such additional indemnities and assurances against expenses and
liabilities as the Agent may reasonably request, proceed to enforce the
provisions of this Loan Agreement and the other Loan Documents and the exercise
of any other legal or equitable rights or remedies as it may have hereunder or
under any other Loan Document or otherwise by virtue of applicable law, or to
refrain from so acting if similarly requested by the Majority Lenders. The Agent
shall be fully protected in so acting or refraining from acting upon the
instruction of the Majority Lenders, and such instruction shall be binding upon
all the Lenders. The Majority Lenders may direct the Agent in writing as to the
method and the extent of any such foreclosure, sale or other disposition or the
exercise of any other right or remedy, the Lenders hereby agreeing to severally
indemnify and hold the Agent harmless from all costs and liabilities incurred in
respect of all actions taken or omitted in accordance with such direction,
provided that the Agent need not comply with any such direction to the extent
that the Agent reasonably believes the Agent’s compliance with such direction
may expose the Agent to liability or be contrary to the Loan Documents or
applicable law. The Agent may, in its discretion but without obligation, in the
absence of direction from the Majority Lenders, take such interim actions as it
believes reasonably necessary to preserve the rights of the Lenders hereunder,
including but not limited to petitioning a court for injunctive relief or
appointment of a receiver. Each of the Lenders acknowledges and agrees that,
except for any rights of set-off pursuant to and in accordance with §15.2
hereof, no individual Lender may separately enforce or exercise any of the
provisions of any of the Loan Documents, including without limitation the Notes,
other than through the Agent. The Agent shall advise the Lenders of all such
action taken by the Agent.
§16.11 Successor Agent. KeyBank, or any successor Agent, may resign as Agent at
any time by giving at least 30 days prior written notice thereof to the Lenders
and to the Borrower. Any such resignation shall be effective upon appointment
and acceptance of a successor Agent, as hereinafter provided, and, at the
request of the Majority Lenders, the Agent will resign if its Commitment is less
than $20,000,000, unless such circumstance is a result of events other than the
sale by the Agent of its Commitment below $20,000,000. Upon any such
resignation, the Majority Lenders shall have the right to appoint a successor
Agent, which is a Lender under this Agreement, provided that so long as no
Default or Event of Default has occurred and is

 

95



--------------------------------------------------------------------------------



 



continuing the Borrower shall have the right to approve any successor Agent,
which approval shall not be unreasonably withheld. If, in the case of a
resignation by the Agent, no successor Agent shall have been so appointed by the
Majority Lenders and approved by the Borrower, and shall have accepted such
appointment, within thirty (30) days after the retiring Agent’s giving of notice
of resignation, then the retiring Agent may, on behalf of the Lenders, appoint
any one of the other Lenders as a successor Agent. The Borrower acknowledges
that any Lender which acquires KeyBank is acceptable as a successor Agent. Upon
the acceptance of any appointment as Agent hereunder by a successor Agent, such
successor Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Agent, and the retiring
Agent shall be discharged from all further duties and obligations as Agent under
this Agreement. After any Agent’s resignation hereunder as Agent, the provisions
of this §16 shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Agent under this Agreement. The Agent agrees that it
shall not assign any of its rights or duties as Agent to any other Person. The
Agent may be removed at the direction of the Majority Lenders in the event of a
final judicial determination (in which the Agent had an opportunity to be heard)
that the Agent had acted in a grossly negligent manner or in willful misconduct.
§16.12 Notices. Any notices or other information required hereunder to be
provided to the Agent (with copies to the Agent for each Lender) shall be
forwarded by the Agent to each of the Lenders on the same day (if practicable)
and, in any case, on the next Business Day following the Agent’s receipt
thereof.
§16.13 Other Agents. Neither the Co-Syndication Agents nor the Documentation
Agent shall have any liabilities or obligations hereunder in its capacity as
such.
§17. EXPENSES. The Borrower agrees to pay (a) the reasonable costs of producing
and reproducing this Agreement, the other Loan Documents and the other
agreements and instruments mentioned herein, (b) the reasonable fees, expenses
and disbursements of the Agent’s outside counsel or any local counsel to the
Agent incurred in connection with the preparation, administration or
interpretation of the Loan Documents and other instruments mentioned herein,
each closing hereunder, and amendments, modifications, approvals, consents or
waivers hereto or hereunder, (c) the fees, expenses and disbursements of the
Agent incurred by the Agent in connection with the preparation, administration
or interpretation of the Loan Documents and other instruments mentioned herein,
including, without limitation, the costs incurred by the Agent in connection
with its inspection of the Eligible Unencumbered Properties, and, without
double-counting amounts under clause (b) above, the fees and disbursements of
the Agent’s counsel in preparing the documentation, (d) the fees, costs,
expenses and disbursements of the Agent and its Affiliates incurred in
connection with the syndication of the Loans (whether occurring before or after
the closing hereunder), including, without limitation, reasonable legal fees,
travel costs, costs of preparing syndication materials and photocopying costs,
(e) all reasonable expenses (including reasonable out-of-pocket attorneys’ fees
and costs, and the fees and costs of engineers, appraisers, surveyors,
investment bankers, or other experts retained by any Lender or the Agent in
connection with any such enforcement proceedings) incurred by any Lender or

 

96



--------------------------------------------------------------------------------



 



the Agent in connection with (i) the enforcement of or preservation of rights
under any of the Loan Documents against the Borrower or any of its Subsidiaries
or the Trust or the administration thereof after the occurrence and during the
continuance of a Default or Event of Default (including, without limitation,
expenses incurred in any restructuring and/or “workout” of the Loans), and
(ii) any litigation, proceeding or dispute whether arising hereunder or
otherwise, in any way related to any Lender’s or the Agent’s relationship with
the Borrower or any of its Subsidiaries or the Trust, (f) all reasonable fees,
expenses and disbursements of the Agent incurred in connection with UCC searches
and filings, UCC terminations or mortgage discharges, and the like, and (g) all
costs incurred by the Agent in the future in connection with its inspection of
the Eligible Unencumbered Properties (or any proposed Eligible Unencumbered
Property) or with the addition of any Eligible Unencumbered Property. The
covenants of this §17 shall survive the repayment of the amounts owing under the
Notes and this Agreement and the termination of this Agreement and the
obligations of the Lenders hereunder.
§18. INDEMNIFICATION. The Borrower agrees to indemnify and hold harmless the
Agent and each of the Lenders and the shareholders, directors, agents, officers,
subsidiaries and affiliates of the Agent and each of the Lenders from and
against any and all claims, actions and suits, whether groundless or otherwise,
and from and against any and all liabilities, losses (including amounts, if any,
owing to any Lender pursuant to §§4.4, 4.5, 4.6 and 4.8), settlement payments,
obligations, damages and expenses of every nature and character in connection
therewith, arising out of this Agreement or any of the other Loan Documents or
the transactions contemplated hereby or thereby or which otherwise arise in
connection with the financing, including, without limitation, (a) any actual or
proposed use by the Borrower or any of its Subsidiaries of the proceeds of any
of the Loans, (b) the Borrower or any of its Subsidiaries entering into or
performing this Agreement or any of the other Loan Documents, or (c) pursuant to
§8.16, in each case including, without limitation, the reasonable fees and
disbursements of counsel and allocated costs of internal counsel incurred in
connection with any such investigation, litigation or other proceeding,
provided, however, that the Borrower shall not be obligated under this §18 to
indemnify any Person for liabilities arising from such Person’s own gross
negligence, willful misconduct or breach of this Agreement, as finally
determined by a court of competent jurisdiction. In litigation, or the
preparation therefor, the Borrower shall be entitled to select counsel
reasonably acceptable to the Majority Lenders, and the Agent (as approved by the
Majority Lenders) shall be entitled to select their own supervisory counsel,
and, in addition to the foregoing indemnity, the Borrower agrees to pay promptly
the reasonable fees and expenses of each such counsel. Prior to any settlement
of any such litigation by the Lenders, the Lenders shall provide the Borrower
and the Trust with notice and an opportunity to address any of their concerns
with the Lenders, and the Lenders shall not settle any litigation without first
obtaining Borrower’s consent thereto, which consent shall not be unreasonably
withheld or delayed, provided that such consent shall not be required at any
time that an Event of Default has occurred and is continuing. If and to the
extent that the obligations of the Borrower under this §18 are unenforceable for
any reason, the Borrower hereby agrees to make the maximum contribution to the
payment in satisfaction of such obligations which is permissible under
applicable law. The provisions of this §18 shall survive the repayment of the
amounts owing under the Notes and this Agreement and the termination of this
Agreement and the obligations of the Lenders hereunder and shall continue in
full force and effect as long as the possibility of any such claim, action,
cause of action or suit exists. The indemnification provisions of this §18 shall
apply to any indemnity proceeding arising during the pendency of any bankruptcy
proceeding filed by or against the Borrower and/or any of its Subsidiaries.

 

97



--------------------------------------------------------------------------------



 



§19. SURVIVAL OF COVENANTS, ETC. All covenants, agreements, representations and
warranties made herein, in the Notes, in any of the other Loan Documents or in
any documents or other papers delivered by or on behalf of the Borrower or any
of its Subsidiaries or the Trust pursuant hereto shall be deemed to have been
relied upon by the Lenders and the Agent, notwithstanding any investigation
heretofore or hereafter made by any of them, and shall survive the making by the
Lenders of any of the Loans and the issuance, extension or renewal of any Letter
of Credit, as herein contemplated, and shall continue in full force and effect
so long as any Letter of Credit or any amount due under this Agreement or the
Notes or any of the other Loan Documents remains outstanding or any Lender has
any obligation to make any Loans or purchase Letter of Credit Participations or
the Fronting Bank has any obligation to issue, extend or renew Letters of
Credit. The indemnification obligations of the Borrower provided herein and in
the other Loan Documents shall survive the full repayment of amounts due and the
termination of the obligations of the Lenders hereunder and thereunder to the
extent provided herein and therein. All statements contained in any certificate
or other paper delivered to any Lender or the Agent at any time by or on behalf
of the Borrower or any of its Subsidiaries or the Trust pursuant hereto or in
connection with the transactions contemplated hereby shall constitute
representations and warranties by the Borrower or such Subsidiary or the Trust
hereunder.
§20. ASSIGNMENT; PARTICIPATIONS; ETC.
§20.1 Conditions to Assignment by Lenders. Except as provided herein, each
Lender may assign to one or more Eligible Assignees all or a portion (in a
minimum amount of $5,000,000) of its interests, rights and obligations under
this Agreement (including all or a portion of its Commitment Percentage and
Commitment and the same portion of the Loans at the time owing to it, the Notes
held by it and its participating interest in the risk relating to any Letters of
Credit); provided that (a) other than during the continuance of an Event of
Default, the Agent, the Swingline Lender, the Fronting Bank and the Borrower
each shall have the right to approve any assignment to an Eligible Assignee,
which approval shall not be unreasonably withheld or delayed, (b) subject to the
provisions of §2.7, each Lender shall have at all times an amount of its
Commitment of not less than $5,000,000 unless otherwise consented to by the
Agent and (c) the parties to such assignment shall execute and deliver to the
Agent, for recording in the Register (as hereinafter defined), an assignment and
assumption, substantially in the form of Exhibit D hereto (an “Assignment and
Assumption”), together with any Notes subject to such assignment. Upon such
execution, delivery, acceptance and recording, from and after the effective date
specified in each Assignment and Assumption, which effective date shall be at
least two (2) Business Days after the execution thereof unless otherwise agreed
or accepted by the Agent (provided any assignee has assumed the obligation to
fund any outstanding Libor Rate Loans), (i) the assignee thereunder shall be a
party hereto and, to the extent provided in such Assignment and Assumption, have
the rights and obligations of a Lender hereunder and thereunder, and (ii) the
assigning Lender shall, to the extent provided in such assignment and upon
payment to the Agent of the registration fee referred to in §20.3, be released
from its obligations under this Agreement. Any such Assignment and Assumption
shall run to the benefit of the Borrower and a copy of any such Assignment and
Assumption shall be delivered by the Assignor to the Borrower.

 

98



--------------------------------------------------------------------------------



 



Notwithstanding the provisions of subclause (a) of the preceding paragraph, any
Lender may, without the consent of the Borrower, make an assignment otherwise
permitted hereunder to (x) another Lender, and (y) an Affiliate of such Lender,
provided that such Affiliate is an Eligible Assignee. In no event may any Lender
assign or participate (under §20.5) all or any portion of its Loans or
Commitment to the Borrower or any of its Subsidiaries or Affiliates.
§20.2 Certain Representations and Warranties; Limitations; Covenants. By
executing and delivering an Assignment and Assumption, the parties to the
assignment thereunder confirm to and agree with each other and the other parties
hereto as follows: (a) other than the representation and warranty that it is the
legal and beneficial owner of the interest being assigned thereby free and clear
of any adverse claim, the assigning Lender makes no representation or warranty
and assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with this Agreement or the execution,
legality, validity, enforceability, genuineness, sufficiency or value of this
Agreement, the other Loan Documents or any other instrument or document
furnished pursuant hereto; (b) the assigning Lender makes no representation or
warranty and assumes no responsibility with respect to the financial condition
of the Borrower and its Subsidiaries or the Trust or any other Person primarily
or secondarily liable in respect of any of the Obligations, or the performance
or observance by the Borrower and its Subsidiaries or the Trust or any other
Person primarily or secondarily liable in respect of any of the Obligations of
any of their obligations under this Agreement or any of the other Loan Documents
or any other instrument or document furnished pursuant hereto or thereto;
(c) such assignee confirms that it has received a copy of this Agreement,
together with copies of the most recent financial statements referred to in §7.4
and §8.4 and such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into such Assignment and
Assumption; (d) such assignee will, independently and without reliance upon the
assigning Lender, the Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement; (e) such
assignee represents and warrants that it is an Eligible Assignee; (f) such
assignee appoints and authorizes the Agent to take such action as agent on its
behalf and to exercise such powers under this Agreement and the other Loan
Documents as are delegated to the Agent by the terms hereof or thereof, together
with such powers as are reasonably incidental thereto; (g) such assignee agrees
that it will perform in accordance with their terms all of the obligations that
by the terms of this Agreement are required to be performed by it as a Lender;
(h) such assignee represents and warrants that it is legally authorized to enter
into such Assignment and Assumption; and (i) such assignee acknowledges that it
has made arrangements with the assigning Lender satisfactory to such assignee
with respect to its pro rata share of Letter of Credit Fees in respect of
outstanding Letters of Credit.

 

99



--------------------------------------------------------------------------------



 



§20.3 Register. The Agent shall maintain a copy of each Assignment and
Assumption delivered to it and a register or similar list (the “Register”) for
the recordation of the names and addresses of the Lenders and the Commitment
Percentages of, and principal amount of the Loans owing to, the Lenders from
time to time. The entries in the Register shall be conclusive, in the absence of
manifest error, and the Borrower, the Agent and the Lenders may treat each
Person whose name is recorded in the Register as a Lender hereunder for all
purposes of this Agreement. The Register shall be available for inspection by
the Borrower and the Lenders at any reasonable time and from time to time upon
reasonable prior notice. Except in the case of an assignment by a Lender to its
Affiliate, upon each such recordation, the assigning Lender agrees to pay to the
Agent a registration fee in the sum of $2,500 and all legal fees and expenses
incurred by the Agent in connection with such assignment.
§20.4 New Notes. Upon its receipt of an Assignment and Assumption executed by
the parties to such assignment, together with each Note subject to such
assignment, the Agent shall (a) record the information contained therein in the
Register, and (b) give prompt notice thereof to the Borrower and the Lenders
(other than the assigning Lender). Unless done simultaneously with the
Assignment and Assumption, within two (2) Business Days after receipt of such
notice, the Borrower, at its own expense, shall execute and deliver to the
Agent, in exchange for each surrendered Revolving Credit Note or Swingline Note,
a new Revolving Credit Note or Swingline Note, as applicable, to the order of
such Eligible Assignee in an amount equal to the amount assumed by such Eligible
Assignee pursuant to such Assignment and Assumption and, if the assigning Lender
has retained some portion of its obligations hereunder, a new Revolving Credit
Note and other Note, if applicable, to the order of the assigning Lender in an
amount equal to the amount retained by it hereunder. Such new Notes shall
provide that they are replacements for the surrendered Notes, shall be in an
aggregate principal amount equal to the aggregate principal amount of the
surrendered Notes, shall be dated the effective date of such Assignment and
Assumption and shall otherwise be in substantially the form of the assigned
Notes. The surrendered Notes shall be canceled and returned to the Borrower.
§20.5 Participations. Each Lender may sell participations to one or more lending
institutions or other entities in all or a portion of such Lender’s rights and
obligations under this Agreement and the other Loan Documents; provided that
(a) each such participation shall be in an amount of not less than $5,000,000,
(b) any such sale or participation shall not affect the rights and duties of the
selling Lender hereunder to the Borrower and the Agent and the Lender shall
continue to exercise all approvals, disapprovals and other functions of a
Lender, (c) the only rights granted to the participant pursuant to such
participation arrangements with respect to waivers, amendments or modifications
of, or approvals under, the Loan Documents shall be the rights to approve
waivers, amendments or modifications that would reduce the principal of or the
interest rate on any Loans (other than a waiver of default interest and changes
in calculation of the Consolidated Total Leverage Ratio that may indirectly
affect pricing), extend the term or increase the amount of the Commitment of
such Lender as it relates to such participant in a manner not otherwise
permitted under the Loan Documents, reduce the amount of any fees to which such
participant is entitled or extend any regularly scheduled payment date for
principal or interest in a manner not otherwise permitted under the Loan
Documents, and (d) no participant shall have the right to grant further
participations or assign its rights, obligations or interests under such
participation to other Persons without the prior written consent of the Agent,
which consent shall not be unreasonably withheld.

 

100



--------------------------------------------------------------------------------



 



§20.6 Pledge by Lender. Notwithstanding any other provision of this Agreement,
any Lender at no cost to the Borrower may at any time pledge all or any portion
of its interest and rights under this Agreement (including all or any portion of
its Notes) to any of the twelve Federal Reserve Banks organized under §4 of the
Federal Reserve Act, 12 U.S.C. §341. No such pledge or the enforcement thereof
shall release the pledgor Lender from its obligations hereunder or under any of
the other Loan Documents.
§20.7 No Assignment by Borrower. The Borrower shall not assign or transfer any
of its rights or obligations under any of the Loan Documents without prior
Unanimous Lender Approval.
§20.8 Disclosure. The Borrower agrees that, in addition to disclosures made in
accordance with standard banking practices, any Lender may disclose information
obtained by such Lender pursuant to this Agreement to assignees or participants
and potential assignees or participants hereunder.
§20.9 Syndication. The Borrower acknowledges that each of the Agent and the
Arranger intends, and shall have the right, by itself or through its Affiliates,
to syndicate or enter into co-lending arrangements with respect to the Loans and
the Total Commitment pursuant to this §20. The Arranger, in cooperation with the
Borrower, will manage all aspects of the syndication, including the selection of
co-lenders, the determination of when Arranger will approach potential
co-lenders and the final allocations among co-lenders. Each of the Borrower and
the Trust agrees to assist Arranger actively in achieving a timely syndication
that is reasonably satisfactory to the Arranger, such assistance to include,
among other things, (a) direct contact during the syndication between the
Borrower’s and the Trust’s senior officers, representatives and advisors, on the
one hand, and prospective co-lenders, on the other hand at such times and places
as Arranger may reasonably request, (b) providing to Arranger all financial and
other information with respect to the Borrower and the Trust and the
transactions contemplated hereby that Arranger may reasonably request, including
but not limited to financial projections relating to the foregoing, and
(c) assistance in the preparation of a confidential information memorandum and
other marketing materials to be used in connection with the syndication, and the
Borrower and the Trust agree to cooperate with the Agent’s and the Arranger’s
and their Affiliate’s syndication and/or co-lending efforts, such cooperation to
include, without limitation, the provision of information reasonably requested
by potential syndicate members. In addition, the Borrower and the Trust agree
that, prior to and during the syndication of the Total Commitment (which for
purposes hereof shall be deemed to be completed 90 days after the Closing Date),
neither the Borrower nor the Trust will permit any offering, placement or
arrangement of any competing issues of debt securities or commercial bank
facilities of the Borrower, the Trust and any of their Subsidiaries, unless
approved by the Agent.

 

101



--------------------------------------------------------------------------------



 



§21. NOTICES, ETC.
(a) Except as otherwise expressly provided in this Agreement, all notices and
other communications made or required to be given pursuant to this Agreement or
the Notes shall be in writing and shall be delivered in hand, mailed by United
States registered or certified first class mail, postage prepaid, sent by
overnight courier, or sent by facsimile and confirmed by delivery via courier or
postal service, addressed as follows:
(ii) if to the Borrower or the Trust, at 7600 Wisconsin Avenue, 11th Floor,
Bethesda, Maryland 20814, attention Barry Bass, Chief Financial Officer
(facsimile: (301) 986-5554; e-mail: Barry.Bass@first-potomac.com), with a copy
to David Slotkin, Esq., Hogan Lovells US LLP, Columbia Square, 555 13th St., NW,
Washington, DC 20004 (facsimile: (202) 637-5910; e-mail:
david.slotkin@hoganlovells.com) and to Gordon Wilson, Esq., Hogan Lovells US
LLP, Columbia Square, 555 13th St., NW, Washington, DC 20004 (facsimile:
(202) 637 5910; e-mail: gordon.wilson@hoganlovells.com), or to such other
address for notice as the Borrower or the Trust shall have last furnished in
writing to the Agent;
(iii) if to the Agent, Swingline Lender or Fronting Bank, to KeyBank National
Association, 127 Public Square, Cleveland, Cleveland, OH 44114, attention John
C. Scott (facsimile: (216) 689-4997; e-mail: John_C_Scott@KeyBank.com), with a
copy to Cheri Van Klompenberg, KeyBank Institutional Real Estate, 1675 Broadway,
Suite 400, Denver Colorado 80202 (facsimile: 720-904-4420; email:
Cheryl_F_Vanklompenberg@KeyBank.com), or such other address for notice as the
Agent shall have last furnished in writing to the Borrower, with a copy to
Pamela M. MacKenzie, Esq., Goulston & Storrs, 400 Atlantic Avenue, Boston,
Massachusetts 02110-3333 (facsimile: (617)-574-7615; e-mail:
pmackenzie@goulstonstorrs.com ), or at such other address for notice as the
Agent shall last have furnished in writing to the Person giving the notice; and
(iv) if to any Lender, at such Lender’s address set forth on Schedule 2 hereto,
or such other address for notice as such Lender shall have last furnished in
writing to the Person giving the notice.
Any such notice or demand shall be deemed to have been duly given or made and to
have become effective (i) if delivered by hand, overnight courier, or facsimile
to the party to which it is directed, at the time of the receipt thereof by such
party or the sending of such facsimile and (ii) if sent by registered or
certified first-class mail, postage prepaid, on the third Business Day following
the mailing thereof. Notices and other communications delivered through
electronic communications to the extent provided in subsection (b) below, shall
be effective as provided in such subsection (b).

 

102



--------------------------------------------------------------------------------



 



(b) Electronic Communications. Notices and other communications to the Lenders
and the Fronting Bank hereunder may be delivered or furnished by electronic
communication (including e mail and Internet or intranet websites) pursuant to
procedures approved by the Agent, provided that the foregoing shall not apply to
notices to any Lender or the Fronting Bank if such Lender or the Fronting Bank,
as applicable, has notified the Agent that it is incapable of receiving notices
by electronic communication. The Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.
Unless the Agent otherwise prescribes, (i) notices and other communications sent
to an electronic mail (“e-mail”) address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent (and received, if the
acknowledgment contemplated above has been obtained) at the opening of business
on the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(c) The Platform. THE PLATFORM (as defined in §8.10(c)) IS PROVIDED “AS IS” AND
“AS AVAILABLE.” THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY
OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT
OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY
ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no
event shall the Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower, any Lender, the Fronting Bank or
any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s or
the Agent’s transmission of Borrower Materials through the Internet, except to
the extent that such losses, claims, damages, liabilities or expenses have
resulted from the gross negligence, willful misconduct or bad faith breach of
this Agreement of such Agent Party; provided, however, that in no event shall
any Agent Party have any liability to the Borrower, any Lender, the Fronting
Bank or any other Person for indirect, special, incidental, consequential or
punitive damages (as opposed to direct or actual damages).

 

103



--------------------------------------------------------------------------------



 



(d) Change of Address, Etc. Each of the Borrower, the Agent, the Fronting Bank
and the Swingline Lender may change its address, electronic mail address,
telecopier or telephone number for notices and other communications hereunder by
notice to the other parties hereto. Each other Lender may change its address,
electronic mail address, telecopier or telephone number for notices and other
communications hereunder by notice to the Borrower, the Agent, the Fronting Bank
and the Swingline Lender. In addition, each Lender agrees to notify the Agent
from time to time to ensure that the Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender.
(e) Reliance by Agent, Fronting Bank and Lenders. The Borrower shall indemnify
the Agent, the Fronting Bank, each Lender and the Related Parties of each of
them from all losses, costs, expenses and liabilities resulting from the good
faith reliance by such Person on each notice purportedly given by or on behalf
of the Borrower, provided, however, that the Borrower shall have no liability
hereunder for any such indemnified party’s gross negligence or willful
misconduct in connection therewith. All telephonic notices to and other
telephonic communications with the Agent may be recorded by the Agent, and each
of the parties hereto hereby consents to such recording.
§22. FPLP AS AGENT FOR THE BORROWER. The Borrower (other than FPLP) hereby
appoints FPLP as its agent with respect to the receiving and giving of any
notices, requests, instructions, reports, certificates (including, without
limitation, compliance certificates), schedules, revisions, financial statements
or any other written or oral communications hereunder. The Agent and each Lender
is hereby entitled to rely on any communications given or transmitted by FPLP as
if such communication were given or transmitted by each and every Borrower;
provided however, that any communication given or transmitted by any Borrower
other than FPLP shall be binding with respect to such Borrower. Any
communication given or transmitted by the Agent or any Lender to FPLP shall be
deemed given and transmitted to each and every Borrower.
§23. GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE. THIS AGREEMENT AND EACH
OF THE OTHER LOAN DOCUMENTS, EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED THEREIN,
ARE CONTRACTS UNDER THE LAWS OF THE STATE OF NEW YORK AND SHALL FOR ALL PURPOSES
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF SUCH STATE
(EXCLUDING THE LAWS APPLICABLE TO CONFLICTS OR CHOICE OF LAW). EACH OF THE
BORROWER, TRUST AND THEIR SUBSIDIARIES AGREES THAT ANY SUIT FOR THE ENFORCEMENT
OF THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS MAY BE BROUGHT IN ANY COURT
IN THE STATE OF NEW YORK AND OF ANY FEDERAL COURT LOCATED IN NEW YORK AND
CONSENTS TO THE NON-EXCLUSIVE JURISDICTION OF SUCH COURTS AND THE SERVICE OF
PROCESS IN ANY SUCH SUIT BEING MADE UPON THE BORROWER, THE TRUST OR THEIR
SUBSIDIARIES BY MAIL AT THE ADDRESS SPECIFIED IN §21. THE BORROWER, THE TRUST
AND THEIR SUBSIDIARIES HEREBY WAIVE ANY OBJECTION THAT ANY OF THEM MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH SUIT OR ANY SUCH COURT OR THAT SUCH SUIT
IS BROUGHT IN AN INCONVENIENT COURT.

 

104



--------------------------------------------------------------------------------



 



§24. HEADINGS. The captions in this Agreement are for convenience of reference
only and shall not define or limit the provisions hereof.
§25. COUNTERPARTS. This Agreement and any amendment hereof may be executed in
several counterparts and by each party on a separate counterpart, each of which
when so executed and delivered shall be an original, and all of which together
shall constitute one instrument. In proving this Agreement it shall not be
necessary to produce or account for more than one such counterpart signed by the
party against whom enforcement is sought.
§26. ENTIRE AGREEMENT, ETC. The Loan Documents and any other documents executed
in connection herewith or therewith express the entire understanding of the
parties with respect to the transactions contemplated hereby. Neither this
Agreement nor any term hereof may be changed, waived, discharged or terminated,
except as provided in §28.

 

105



--------------------------------------------------------------------------------



 



§27. WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS. EXCEPT TO THE EXTENT
EXPRESSLY PROHIBITED BY LAW, THE BORROWER AND ITS SUBSIDIARIES HEREBY WAIVE
THEIR RESPECTIVE RIGHTS TO A JURY TRIAL WITH RESPECT TO ANY ACTION OR CLAIM
ARISING OUT OF ANY DISPUTE IN CONNECTION WITH THIS AGREEMENT, THE NOTES OR ANY
OF THE OTHER LOAN DOCUMENTS, ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER
OR THE PERFORMANCE OF SUCH RIGHTS AND OBLIGATIONS. EXCEPT TO THE EXTENT
EXPRESSLY PROHIBITED BY LAW, THE BORROWER AND ITS SUBSIDIARIES HEREBY WAIVE ANY
RIGHT ANY OF THEM MAY HAVE TO CLAIM OR RECOVER IN ANY LITIGATION REFERRED TO IN
THE PRECEDING SENTENCE ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES
OR ANY DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES. EACH OF THE
BORROWER AND ITS SUBSIDIARIES (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY LENDER OR THE AGENT HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH LENDER OR THE AGENT WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO
ENFORCE THE FOREGOING WAIVERS AND (B) ACKNOWLEDGES THAT THE AGENT AND THE
LENDERS HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS TO WHICH THEY ARE PARTIES BY, AMONG OTHER THINGS, THE WAIVERS AND
CERTIFICATIONS CONTAINED HEREIN.
§28. CONSENTS, AMENDMENTS, WAIVERS, ETC. Except as otherwise expressly provided
in this Agreement, any consent or approval required or permitted by this
Agreement may be given, and any term of this Agreement or of any of the other
Loan Documents may be amended, and the performance or observance by the Borrower
or the Trust or any of their respective Subsidiaries of any terms of this
Agreement or the other Loan Documents or the continuance of any Default or Event
of Default may be waived (either generally or in a particular instance and
either retroactively or prospectively) with, but only with, the written consent
of the Majority Lenders.
Notwithstanding the foregoing, the approval of each Lender directly affected
thereby shall be required for any amendment, modification or waiver of this
Agreement that:
(i) reduces or forgives any principal of any unpaid Loan or any interest thereon
(including any general waiver of interest “breakage” costs) or any fees due to
such Lender hereunder, or permits any prepayment not otherwise permitted
hereunder; or
(ii) changes the unpaid principal amount of any Loan, reduces the rate of
interest applicable to any Loan, or reduces any fee payable to such the Lender
hereunder; or
(iii) changes the date fixed for any payment of principal of or interest on any
Loan (including, without limitation, any extension of the Maturity Date not
contemplated herein) or any fees payable hereunder (including, without
limitation, the waiver of any monetary Event of Default); or

 

106



--------------------------------------------------------------------------------



 



(iv) changes the amount of such Lender’s Commitment (other than pursuant to an
assignment permitted under §20.1) or increases the amount of the Total
Commitment except as permitted hereunder;
And Unanimous Lender Approval shall be required for any amendment, modification
or waiver of this Agreement that:
(v) modifies any provision herein or in any other Loan Document which by the
terms thereof expressly requires Unanimous Lender Approval; or
(vi) changes the definitions of Majority Lenders or Unanimous Lender Approval;
or
(vii) releases the Guaranty of the Trust.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires Unanimous Bank
Approval or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
Unanimous Lender Approval or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.
In addition, no amendment or modification to or waiver of the provisions of
§2.10 may be made without the prior written consent of the Swingline Lender or
of the provisions of §2.3(f) or §§5.1 through 5.5 may be made without the prior
written consent of the Fronting Bank.
No waiver shall extend to or affect any obligation not expressly waived or
impair any right consequent thereon. No course of dealing or delay or omission
on the part of the Agent or the Lenders or any Lender in exercising any right
shall operate as a waiver thereof or otherwise be prejudicial to such right or
any other rights of the Agent or the Lenders. No notice to or demand upon the
Borrower shall entitle the Borrower to other or further notice or demand in
similar or other circumstances.

 

107



--------------------------------------------------------------------------------



 



§29. SEVERABILITY. The provisions of this Agreement are severable, and if any
one clause or provision hereof shall be held invalid or unenforceable in whole
or in part in any jurisdiction, then such invalidity or unenforceability shall
affect only such clause or provision, or part thereof, in such jurisdiction, and
shall not in any manner affect such clause or provision in any other
jurisdiction, or any other clause or provision of this Agreement in any
jurisdiction.
§30. INTEREST RATE LIMITATION. Notwithstanding anything herein to the contrary,
if at any time the interest rate applicable to any Loan, together with all fees,
charges and other amounts which are treated as interest on such Loan under
applicable law (collectively, the “Charges”), shall exceed the maximum lawful
rate (the “Maximum Rate”) which may be contracted for, charged, taken, received
or reserved by the Lender holding such Loan in accordance with applicable law,
the rate of interest payable in respect of such Loan hereunder, together with
all Charges payable in respect thereof, shall be limited to the Maximum Rate
and, to the extent lawful, the interest and Charges that would have been payable
in respect of such Loan but were not payable as a result of the operation of
this §30 shall be cumulated and the interest and Charges payable to such Lender
in respect of other Loans or periods shall be increased (but not above the
Maximum Rate therefor) until such cumulated amount, together with interest
thereon at the Federal Funds Rate to the date of repayment, shall have been
received by such Lender.
§31. USA PATRIOT ACT COMPLIANCE.
(a) The following notification is provided to the Borrower pursuant to
Section 326 of the USA Patriot Act of 2001, 31 U.S.C. Section 5318 (the “USA
Patriot Act”):
IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To help the
government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify, and record
information that identifies each person or entity that opens an account,
including any deposit account, treasury management account, loan, other
extension of credit, or other financial services product. The Agent and/or the
Lenders will ask for Borrower’s name, taxpayer identification number, business
address, and other information that will allow the Agent and the Lenders to
identify Borrower. The Agent and/or the Lenders may also ask to see Borrower’s
legal organizational documents or other identifying documents.
(b) In order for the Agent to comply with the USA Patriot Act, prior to any
Lender or participant that is organized under the laws of a jurisdiction outside
of the United States of America becoming a party hereto, the Agent may request,
and such Lender or participant shall provide to the Agent, its name, address,
tax identification number and/or such other identification information as shall
be necessary for the Agent to comply with federal law.

 

108



--------------------------------------------------------------------------------



 



§32. ORIGINAL CREDIT AGREEMENT AMENDED AND RESTATED. On the Closing Date, this
Agreement shall amend and restate the Original Credit Agreement in its entirety
but, for the avoidance of doubt, shall not constitute a novation of the parties’
rights and obligations thereunder or under the Notes or the other Loan
Documents. On the Closing Date, the rights and obligations of the parties hereto
evidenced by the Original Credit Agreement shall be evidenced by this Agreement,
the Notes and the other Loan Documents, and the “Loans” as defined in the
Original Credit Agreement shall remain outstanding and be continued as, and
converted to, Loans as defined herein. The Borrower hereby ratifies and confirms
its absolute and unconditional promise to pay to the Lenders all Obligations
under the Notes.
(Remainder of page intentionally left blank)

 

109



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned have duly executed this Agreement as a
sealed instrument as of the date first set forth above.

                  KEYBANK NATIONAL ASSOCIATION,         as a Lender and as
Agent, Swingline Lender and         Fronting Bank    
 
           
 
  By:    /s/ John Scott    
 
     
 
Name: John Scott    
 
      Title: Vice President    

(Signatures continued on next page)
Signature Page to Third Amended and Restated Revolving Credit Agreement

 

 



--------------------------------------------------------------------------------



 



                  WELLS FARGO BANK NATIONAL ASSOCIATION,         as a Lender and
as Co-Syndication Agent    
 
           
 
  By:    /s/ Richard J. Vanderhyde    
 
     
 
Name: Richard J. Vanderhyde    
 
      Title: Vice President    

(Signatures continued on next page)
Signature Page to Third Amended and Restated Revolving Credit Agreement

 

 



--------------------------------------------------------------------------------



 



                  BANK OF MONTREAL,         as a Lender    
 
           
 
  By:    /s/ Lloyd Baron    
 
     
 
Name: Lloyd Baron    
 
      Title: Vice President    

(Signatures continued on next page)
Signature Page to Third Amended and Restated Revolving Credit Agreement

 

 



--------------------------------------------------------------------------------



 



                  PNC BANK, NATIONAL ASSOCIATION,         as a Lender and
Documentation Agent    
 
           
 
  By:    /s/ Benjamin Adams    
 
     
 
Name: Benjamin Adams    
 
      Title: Vice President    

(Signatures continued on next page)
Signature Page to Third Amended and Restated Revolving Credit Agreement

 

 



--------------------------------------------------------------------------------



 



                  CAPITAL ONE, N.A.,         as a Lender    
 
           
 
  By:    /s/ Frederick H. Denecke    
 
     
 
Name: Frederick H. Denecke    
 
      Title: Vice President    

(Signatures continued on next page)
Signature Page to Third Amended and Restated Revolving Credit Agreement

 

 



--------------------------------------------------------------------------------



 



                  U.S. BANK NATIONAL ASSOCIATION,         as a Lender    
 
           
 
  By:    /s/ Gary D. Houston    
 
     
 
Name: Gary D. Houston    
 
      Title: Vice President    

(Signatures continued on next page)
Signature Page to Third Amended and Restated Revolving Credit Agreement

 

 



--------------------------------------------------------------------------------



 



                      FIRST POTOMAC REALTY INVESTMENT LIMITED        
PARTNERSHIP    
 
                    By:   First Potomac Realty Trust             Its General
Partner    
 
               
 
  By:    /s/ Barry H. Bass                      
 
      Name:   Barry H. Bass    
 
      Title:   Executive Vice President and Chief Financial Officer    
 
                    1400 CAVALIER, LLC    
 
                    By:   First Potomac Realty Investment Limited Partnership  
          Its Sole Member    
 
                    By:   First Potomac Realty Trust             Its General
Partner    
 
               
 
  By:    /s/ Barry H. Bass                      
 
      Name:   Barry H. Bass    
 
      Title:   Executive Vice President and Chief Financial Officer    
 
                    1441 CROSSWAYS BLVD., LLC    
 
                    By:   First Potomac Realty Investment Limited Partnership  
          Its Sole Member    
 
                    By:   First Potomac Realty Trust             Its General
Partner    
 
               
 
  By:    /s/ Barry H. Bass                      
 
      Name:   Barry H. Bass    
 
      Title:   Executive Vice President and Chief Financial Officer    

(Signatures continued on next page)
Signature Page to Third Amended and Restated Revolving Credit Agreement

 

 



--------------------------------------------------------------------------------



 



                      AIRPARK PLACE, LLC    
 
                    By:   Airpark Place Holdings LLC             Its Sole Member
   
 
                    By:   First Potomac Realty Investment Limited Partnership  
          Its Sole Member    
 
                    By:   First Potomac Realty Trust             Its General
Partner    
 
               
 
  By:    /s/ Barry H. Bass                      
 
      Name:   Barry H. Bass    
 
      Title:   Executive Vice President and Chief Financial Officer    
 
                    FP AMMENDALE COMMERCE CENTER, LLC    
 
                    By:   First Potomac Realty Investment Limited Partnership  
          Its Sole Member    
 
                    By:   First Potomac Realty Trust             Its General
Partner    
 
               
 
  By:    /s/ Barry H. Bass                      
 
      Name:   Barry H. Bass    
 
      Title:   Executive Vice President and Chief Financial Officer    
 
                    AQUIA TWO, LLC    
 
                    By:   First Potomac Realty Investment Limited Partnership  
          Its Sole Member    
 
                    By:   First Potomac Realty Trust             Its General
Partner    
 
               
 
  By:    /s/ Barry H. Bass                      
 
      Name:   Barry H. Bass    
 
      Title:   Executive Vice President and Chief Financial Officer    

(Signatures continued on next page)
Signature Page to Third Amended and Restated Revolving Credit Agreement

 

 



--------------------------------------------------------------------------------



 



                      FP DAVIS DRIVE LOT 5, LLC    
 
                    By:   First Potomac Realty Investment Limited Partnership  
          Its Sole Member    
 
                    By:   First Potomac Realty Trust             Its General
Partner    
 
               
 
  By:    /s/ Barry H. Bass                      
 
      Name:   Barry H. Bass    
 
      Title:   Executive Vice President and Chief Financial Officer    
 
                    CROSSWAYS II LLC    
 
                    By:   First Potomac Realty Investment Limited Partnership  
          Its Sole Member    
 
                    By:   First Potomac Realty Trust             Its General
Partner    
 
               
 
  By:    /s/ Barry H. Bass                      
 
      Name:   Barry H. Bass    
 
      Title:   Executive Vice President and Chief Financial Officer    
 
                    FPR HOLDINGS LIMITED PARTNERSHIP    
 
                    By:   FPR General Partner, LLC             Its General
Partner    
 
                    By:   First Potomac Realty Investment Limited Partnership  
          Its Sole Member    
 
                    By:   First Potomac Realty Trust             Its General
Partner    
 
               
 
  By:    /s/ Barry H. Bass                      
 
      Name:   Barry H. Bass    
 
      Title:   Executive Vice President and Chief Financial Officer    

(Signatures continued on next page)
Signature Page to Third Amended and Restated Revolving Credit Agreement

 

 



--------------------------------------------------------------------------------



 



                      FP PROPERTIES, LLC    
 
                    By:   First Potomac Realty Investment Limited Partnership  
          Its Sole Member    
 
                    By:   First Potomac Realty Trust             Its General
Partner    
 
               
 
  By:    /s/ Barry H. Bass                      
 
      Name:   Barry H. Bass    
 
      Title:   Executive Vice President and Chief Financial Officer    
 
                    FP DIAMOND HILL, LLC    
 
                    By:   First Potomac Realty Investment Limited Partnership  
          Its Sole Member    
 
                    By:   First Potomac Realty Trust             Its General
Partner    
 
               
 
  By:    /s/ Barry H. Bass                      
 
      Name:   Barry H. Bass    
 
      Title:   Executive Vice President and Chief Financial Officer    
 
                    FP CAMPOSTELLA ROAD, LLC    
 
                    By:   First Potomac Realty Investment Limited Partnership  
          Its Sole Member    
 
                    By:   First Potomac Realty Trust             Its General
Partner    
 
               
 
  By:    /s/ Barry H. Bass                      
 
      Name:   Barry H. Bass    
 
      Title:   Executive Vice President and Chief Financial Officer    

(Signatures continued on next page)
Signature Page to Third Amended and Restated Revolving Credit Agreement

 

 



--------------------------------------------------------------------------------



 



                      GATEWAY HAMPTON ROADS, LLC    
 
                    By:   First Potomac Realty Investment Limited Partnership  
          Its Sole Member    
 
                    By:   First Potomac Realty Trust             Its General
Partner    
 
               
 
  By:    /s/ Barry H. Bass                      
 
      Name:   Barry H. Bass    
 
      Title:   Executive Vice President and Chief Financial Officer    
 
                    FP GATEWAY 270, LLC    
 
                    By:   First Potomac Realty Investment Limited Partnership  
          Its Sole Member    
 
                    By:   First Potomac Realty Trust             Its General
Partner    
 
               
 
  By:    /s/ Barry H. Bass                      
 
      Name:   Barry H. Bass    
 
      Title:   Executive Vice President and Chief Financial Officer    
 
                    GATEWAY MANASSAS II, LLC    
 
                    By:   First Potomac Realty Investment Limited Partnership  
          Its Sole Member    
 
                    By:   First Potomac Realty Trust             Its General
Partner    
 
               
 
  By:    /s/ Barry H. Bass                      
 
      Name:   Barry H. Bass    
 
      Title:   Executive Vice President and Chief Financial Officer    
 
                    FP 2550 ELLSMERE AVENUE, LLC    
 
                    By:   First Potomac Realty Investment Limited Partnership  
          Its Sole Member    
 
                    By:   First Potomac Realty Trust             Its General
Partner    
 
               
 
  By:    /s/ Barry H. Bass                      
 
      Name:   Barry H. Bass    
 
      Title:   Executive Vice President and Chief Financial Officer    

(Signatures continued on next page)
Signature Page to Third Amended and Restated Revolving Credit Agreement

 

 



--------------------------------------------------------------------------------



 



                      FP GATEWAY WEST II, LLC    
 
                    By:   First Potomac Realty Investment Limited Partnership  
          Its Sole Member    
 
                    By:   First Potomac Realty Trust             Its General
Partner    
 
               
 
  By:    /s/ Barry H. Bass                      
 
      Name:   Barry H. Bass    
 
      Title:   Executive Vice President and Chief Financial Officer    
 
                    FP GOLDENROD LANE, LLC    
 
                    By:   First Potomac Realty Investment Limited Partnership  
          Its Sole Member    
 
                    By:   First Potomac Realty Trust             Its General
Partner    
 
               
 
  By:    /s/ Barry H. Bass                      
 
      Name:   Barry H. Bass    
 
      Title:   Executive Vice President and Chief Financial Officer    
 
                    FP GREENBRIER CIRCLE, LLC    
 
                    By:   First Potomac Realty Investment Limited Partnership  
          Its Sole Member    
 
                    By:   First Potomac Realty Trust             Its General
Partner    
 
               
 
  By:    /s/ Barry H. Bass                      
 
      Name:   Barry H. Bass    
 
      Title:   Executive Vice President and Chief Financial Officer    
 
                    GTC I SECOND LLC    
 
                    By:   First Potomac Realty Investment Limited Partnership  
          Its Sole Member    
 
                    By:   First Potomac Realty Trust             Its General
Partner    
 
               
 
  By:    /s/ Barry H. Bass                      
 
      Name:   Barry H. Bass    
 
      Title:   Executive Vice President and Chief Financial Officer    

(Signatures continued on next page)
Signature Page to Third Amended and Restated Revolving Credit Agreement

 

 



--------------------------------------------------------------------------------



 



                      FP HANOVER AB, LLC    
 
                    By:   First Potomac Realty Investment Limited Partnership  
          Its Sole Member    
 
                    By:   First Potomac Realty Trust             Its General
Partner    
 
               
 
  By:    /s/ Barry H. Bass                      
 
      Name:   Barry H. Bass    
 
      Title:   Executive Vice President and Chief Financial Officer    
 
                    HERNDON CORPORATE CENTER, LLC    
 
                    By:   First Potomac Realty Investment Limited Partnership  
          Its Sole Member    
 
                    By:   First Potomac Realty Trust             Its General
Partner    
 
               
 
  By:    /s/ Barry H. Bass                      
 
      Name:   Barry H. Bass    
 
      Title:   Executive Vice President and Chief Financial Officer    
 
                    LINDEN II, LLC    
 
                    By:   First Potomac Realty Investment Limited Partnership  
          Its Sole Member    
 
                    By:   First Potomac Realty Trust             Its General
Partner    
 
               
 
  By:    /s/ Barry H. Bass                      
 
      Name:   Barry H. Bass    
 
      Title:   Executive Vice President and Chief Financial Officer    
 
                    LUCAS WAY HAMPTON, LLC    
 
                    By:   First Potomac Realty Investment Limited Partnership  
          Its Sole Member    
 
                    By:   First Potomac Realty Trust             Its General
Partner    
 
               
 
  By:    /s/ Barry H. Bass                      
 
      Name:   Barry H. Bass    
 
      Title:   Executive Vice President and Chief Financial Officer    

(Signatures continued on next page)
Signature Page to Third Amended and Restated Revolving Credit Agreement

 

 



--------------------------------------------------------------------------------



 



                 
 
                    FP PARK CENTRAL V, LLC    
 
                    By:   First Potomac Realty Investment Limited Partnership  
          Its Sole Member    
 
                    By:   First Potomac Realty Trust             Its General
Partner    
 
               
 
  By:    /s/ Barry H. Bass                      
 
      Name:   Barry H. Bass    
 
      Title:   Executive Vice President and Chief Financial Officer    
 
                    FP PATRICK CENTER, LLC    
 
                    By:   First Potomac Realty Investment Limited Partnership  
          Its Sole Member    
 
                    By:   First Potomac Realty Trust             Its General
Partner    
 
               
 
  By:    /s/ Barry H. Bass                      
 
      Name:   Barry H. Bass    
 
      Title:   Executive Vice President and Chief Financial Officer    
 
                    FP PINE GLEN, LLC    
 
                    By:   First Potomac Realty Investment Limited Partnership  
          Its Sole Member    
 
                    By:   First Potomac Realty Trust             Its General
Partner    
 
               
 
  By:    /s/ Barry H. Bass                      
 
      Name:   Barry H. Bass    
 
      Title:   Executive Vice President and Chief Financial Officer    
 
                    RESTON BUSINESS CAMPUS, LLC    
 
                    By:   First Potomac Realty Investment Limited Partnership  
          Its Sole Member    
 
                    By:   First Potomac Realty Trust             Its General
Partner    
 
               
 
  By:    /s/ Barry H. Bass                      
 
      Name:   Barry H. Bass    
 
      Title:   Executive Vice President and Chief Financial Officer    

(Signatures continued on next page)
Signature Page to Third Amended and Restated Revolving Credit Agreement

 

 



--------------------------------------------------------------------------------



 



                      FP RIVERS BEND, LLC    
 
                    By:   First Potomac Realty Investment Limited Partnership  
          Its Sole Member    
 
                    By:   First Potomac Realty Trust             Its General
Partner    
 
               
 
  By:    /s/ Barry H. Bass                      
 
      Name:   Barry H. Bass    
 
      Title:   Executive Vice President and Chief Financial Officer    
 
                    FP 500 & 600 HP WAY, LLC    
 
                    By:   First Potomac Realty Investment Limited Partnership  
          Its Sole Member    
 
                    By:   First Potomac Realty Trust             Its General
Partner    
 
               
 
  By:    /s/ Barry H. Bass                      
 
      Name:   Barry H. Bass    
 
      Title:   Executive Vice President and Chief Financial Officer    
 
                    FP 1408 STEPHANIE WAY, LLC    
 
                    By:   First Potomac Realty Investment Limited Partnership  
          Its Sole Member    
 
                    By:   First Potomac Realty Trust             Its General
Partner    
 
               
 
  By:    /s/ Barry H. Bass                      
 
      Name:   Barry H. Bass    
 
      Title:   Executive Vice President and Chief Financial Officer    
 
                    FP STERLING PARK I, LLC    
 
                    By:   First Potomac Realty Investment Limited Partnership  
          Its Sole Member    
 
                    By:   First Potomac Realty Trust             Its General
Partner    
 
               
 
  By:    /s/ Barry H. Bass                      
 
      Name:   Barry H. Bass    
 
      Title:   Executive Vice President and Chief Financial Officer    

(Signatures continued on next page)
Signature Page to Third Amended and Restated Revolving Credit Agreement

 

 



--------------------------------------------------------------------------------



 



                      FP STERLING PARK 6, LLC    
 
                    By:   First Potomac Realty Investment Limited Partnership  
          Its Sole Member    
 
                    By:   First Potomac Realty Trust             Its General
Partner    
 
               
 
  By:    /s/ Barry H. Bass                      
 
      Name:   Barry H. Bass    
 
      Title:   Executive Vice President and Chief Financial Officer    
 
                    FP STERLING PARK 7, LLC    
 
                    By:   FP Sterling Park 6, LLC             Its Sole Member  
 
 
                    By:   First Potomac Realty Investment Limited Partnership  
          Its Sole Member    
 
                    By:   First Potomac Realty Trust             Its General
Partner    
 
               
 
  By:    /s/ Barry H. Bass                      
 
      Name:   Barry H. Bass    
 
      Title:   Executive Vice President and Chief Financial Officer    
 
                    FP STERLING PARK LAND, LLC    
 
                    By:   FP Sterling Park 6, LLC             Its Sole Member  
 
 
                    By:   First Potomac Realty Investment Limited Partnership  
          Its Sole Member    
 
                    By:   First Potomac Realty Trust             Its General
Partner    
 
               
 
  By:    /s/ Barry H. Bass                      
 
      Name:   Barry H. Bass    
 
      Title:   Executive Vice President and Chief Financial Officer    

(Signatures continued on next page)
Signature Page to Third Amended and Restated Revolving Credit Agreement

 

 



--------------------------------------------------------------------------------



 



                      VIRGINIA CENTER, LLC    
 
                    By:   First Potomac Realty Investment Limited Partnership  
          Its Sole Member    
 
                    By:   First Potomac Realty Trust             Its General
Partner    
 
               
 
  By:    /s/ Barry H. Bass                      
 
      Name:   Barry H. Bass    
 
      Title:   Executive Vice President and Chief Financial Officer    
 
                    FP WEST PARK, LLC    
 
                    By:   First Potomac Realty Investment Limited Partnership  
          Its Sole Member    
 
                    By:   First Potomac Realty Trust             Its General
Partner    
 
               
 
  By:    /s/ Barry H. Bass                      
 
      Name:   Barry H. Bass    
 
      Title:   Executive Vice President and Chief Financial Officer    
 
                    FP CRONRIDGE DRIVE, LLC    
 
                    By:   First Potomac Realty Investment Limited Partnership  
          Its Sole Member    
 
                    By:   First Potomac Realty Trust             Its General
Partner    
 
               
 
  By:    /s/ Barry H. Bass                      
 
      Name:   Barry H. Bass    
 
      Title:   Executive Vice President and Chief Financial Officer    
 
                    FP GIRARD BUSINESS CENTER, LLC    
 
                    By:   First Potomac Realty Investment Limited Partnership  
          Its Sole Member    
 
                    By:   First Potomac Realty Trust             Its General
Partner    
 
               
 
  By:    /s/ Barry H. Bass                      
 
      Name:   Barry H. Bass    
 
      Title:   Executive Vice President and Chief Financial Officer    

(Signatures continued on next page)
Signature Page to Third Amended and Restated Revolving Credit Agreement

 

 



--------------------------------------------------------------------------------



 



                      FP GIRARD PLACE, LLC    
 
                    By:   First Potomac Realty Investment Limited Partnership  
          Its Sole Member    
 
                    By:   First Potomac Realty Trust             Its General
Partner    
 
               
 
  By:    /s/ Barry H. Bass                      
 
      Name:   Barry H. Bass    
 
      Title:   Executive Vice President and Chief Financial Officer    
 
                    TECHCOURT, LLC    
 
                    By:   First Potomac Realty Investment Limited Partnership  
          Its Sole Member    
 
                    By:   First Potomac Realty Trust             Its General
Partner    
 
               
 
  By:    /s/ Barry H. Bass                      
 
      Name:   Barry H. Bass    
 
      Title:   Executive Vice President and Chief Financial Officer    
 
                    FP PARK CENTRAL I, LLC    
 
                    By:   First Potomac Realty Investment Limited Partnership  
          Its Sole Member    
 
                    By:   First Potomac Realty Trust             Its General
Partner    
 
               
 
  By:    /s/ Barry H. Bass                      
 
      Name:   Barry H. Bass    
 
      Title:   Executive Vice President and Chief Financial Officer    

(Signatures continued on next page)
Signature Page to Third Amended and Restated Revolving Credit Agreement

 

 



--------------------------------------------------------------------------------



 



                      FP TRIANGLE, LLC    
 
                    By:   First Potomac Realty Investment Limited Partnership  
          Its Sole Member    
 
                    By:   First Potomac Realty Trust             Its General
Partner    
 
               
 
  By:    /s/ Barry H. Bass                      
 
      Name:   Barry H. Bass    
 
      Title:   Executive Vice President and Chief Financial Officer    
 
                    FP 1211 CONNECTICUT AVENUE, LLC    
 
                    By:   First Potomac Realty Investment Limited Partnership  
          Its Sole Member    
 
                    By:   First Potomac Realty Trust             Its General
Partner    
 
               
 
  By:    /s/ Barry H. Bass                      
 
      Name:   Barry H. Bass    
 
      Title:   Executive Vice President and Chief Financial Officer    
 
                    4212 TECHCOURT, LLC    
 
                    By:   First Potomac Realty Investment Limited Partnership  
          Its Sole Member    
 
                    By:   First Potomac Realty Trust             Its General
Partner    
 
               
 
  By:    /s/ Barry H. Bass                      
 
      Name:   Barry H. Bass    
 
      Title:   Executive Vice President and Chief Financial Officer    

(Signatures continued on next page)
Signature Page to Third Amended and Restated Revolving Credit Agreement

 

 



--------------------------------------------------------------------------------



 



                      FP 440 1ST STREET, LLC    
 
                    By:   First Potomac DC Holdings, LLC             Its
Managing Member    
 
                    By:   First Potomac Realty Investment Limited Partnership  
          Its Sole Member    
 
                    By:   First Potomac Realty Trust             Its General
Partner    
 
               
 
  By:    /s/ Barry H. Bass                      
 
      Name:   Barry H. Bass    
 
      Title:   Executive Vice President and Chief Financial Officer    
 
                    FP ATLANTIC CORPORATE PARK, LLC    
 
                    By:   First Potomac Realty Investment Limited Partnership  
          Its Sole Member    
 
                    By:   First Potomac Realty Trust             Its General
Partner    
 
               
 
  By:    /s/ Barry H. Bass                      
 
      Name:   Barry H. Bass    
 
      Title:   Executive Vice President and Chief Financial Officer    
 
                    FP 3 FLINT HILL, LLC    
 
                    By:   First Potomac Realty Investment Limited Partnership  
          Its Sole Member    
 
                    By:   First Potomac Realty Trust             Its General
Partner    
 
               
 
  By:    /s/ Barry H. Bass                      
 
      Name:   Barry H. Bass    
 
      Title:   Executive Vice President and Chief Financial Officer    
 
                    FP PARK CENTRAL II, LLC    
 
                    By:   First Potomac Realty Investment Limited Partnership  
          Its Sole Member    
 
                    By:   First Potomac Realty Trust             Its General
Partner    
 
               
 
  By:    /s/ Barry H. Bass                      
 
      Name:   Barry H. Bass    
 
      Title:   Executive Vice President and Chief Financial Officer    

(Signatures continued on next page)
Signature Page to Third Amended and Restated Revolving Credit Agreement

 

 



--------------------------------------------------------------------------------



 



                      INTERSTATE PLAZA HOLDING LLC    
 
                    By:   Interstate Plaza Operating LLC             Its Sole
Member    
 
                    By:   First Potomac Realty Investment Limited Partnership  
          Its Sole Member    
 
                    By:   First Potomac Realty Trust             Its General
Partner    
 
               
 
  By:    /s/ Barry H. Bass                      
 
      Name:   Barry H. Bass    
 
      Title:   Executive Vice President and Chief Financial Officer    
 
                    ENTERPRISE CENTER I, LLC    
 
                    By:   First Potomac Realty Investment Limited Partnership  
          Its Sole Member    
 
                    By:   First Potomac Realty Trust             Its General
Partner    
 
               
 
  By:    /s/ Barry H. Bass                      
 
      Name:   Barry H. Bass    
 
      Title:   Executive Vice President and Chief Financial Officer    
 
                    FP REDLAND TECHNOLOGY CENTER LP    
 
                    By:   FP Redland GP, LLC             Its General Partner    
 
                    By:   FP Redland, LLC             Its Sole Member    
 
                    By:   First Potomac Realty Investment Limited Partnership  
          Its Sole Member    
 
                    By:   First Potomac Realty Trust             Its General
Partner    
 
               
 
  By:    /s/ Barry H. Bass                      
 
      Name:   Barry H. Bass    
 
      Title:   Executive Vice President and Chief Financial Officer    
 
                    FP ASHBURN, LLC    
 
                    By:   First Potomac Realty Investment Limited Partnership  
          Its Sole Member    
 
                    By:   First Potomac Realty Trust             Its General
Partner    
 
               
 
  By:    /s/ Barry H. Bass                      
 
      Name:   Barry H. Bass    
 
      Title:   Executive Vice President and Chief Financial Officer    

Signature Page to Third Amended and Restated Revolving Credit Agreement

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A
[THIRD/SECOND] [AMENDED AND RESTATED] REVOLVING CREDIT NOTE

      [$                    ]   Date: June 16, 2011

FOR VALUE RECEIVED, the undersigned First Potomac Realty Investment Limited
Partnership, a Delaware limited partnership and each of the other undersigned
parties and other parties who are or from time to time become a Borrower under
(and as defined in) the Revolving Credit Agreement referred to (and defined)
below (hereinafter, together with their respective successors in title and
assigns, collectively called the “Borrower”), by this promissory note
(hereinafter, called “this Note”), absolutely and unconditionally, jointly and
severally promises to pay to the order of
[                                        ], individually in its capacity as a
Lender under the Revolving Credit Agreement (hereinafter, together with its
successors in title and assigns, called the “Bank”), the principal sum of
[                                         ($                    )], or so much
thereof as shall have been advanced by the Bank to the Borrower by way of Loans
and Letters of Credit under (and as defined in) the Revolving Credit Agreement
and shall remain outstanding, such payment to be made as hereinafter provided,
and to pay interest on the principal sum outstanding hereunder from time to time
from and after the date hereof until the said principal sum or the unpaid
portion thereof shall have become due and payable as hereinafter provided.
Capitalized terms used herein without definition shall have the meanings set
forth in the Revolving Credit Agreement.
The unpaid principal (not at the time overdue) under this Note shall bear
interest at the rate or rates from time to time in effect under the Revolving
Credit Agreement. Accrued interest on the unpaid principal under this Note shall
be payable on the dates specified in the Revolving Credit Agreement.
On the Maturity Date there shall become absolutely due and payable by the
Borrower hereunder, and the Borrower hereby jointly and severally promises to
pay to the Bank, the balance (if any) of the principal hereof then remaining
unpaid, all of the unpaid interest accrued hereon and all (if any) other amounts
payable on or in respect of this Note or the indebtedness evidenced hereby or
otherwise due under or in connection with the Revolving Credit Agreement.
Each overdue amount (whether of principal, interest or otherwise) payable
hereunder shall (to the extent permitted by applicable law) bear interest at the
rates and on the terms provided in the Revolving Credit Agreement. The unpaid
interest accrued on each overdue amount in accordance with the foregoing terms
of this paragraph shall become and be absolutely due and payable by the Borrower
to Bank on demand by the Agent. Interest on each overdue amount will continue to
accrue as provided by the foregoing terms of this paragraph, and will (to the
extent permitted by applicable law) be compounded daily until the obligations of
the Borrower in respect of the payment of such overdue amount shall be
discharged (whether before or after judgment).

 

Exhibit A, Page 1



--------------------------------------------------------------------------------



 



Each payment of principal, interest or other sum payable on or in respect of
this Note or the indebtedness evidenced hereby shall be made by the Borrower
directly to the Agent in Dollars, for the account of the Bank, at the Agent’s
Head Office, on the due date of such payment, and in immediately available and
freely transferable funds. All payments on or in respect of this Note or the
indebtedness evidenced hereby shall be made without set-off or counterclaim and
free and clear of and without any deductions, withholdings, restrictions or
conditions of any nature.
This Note is made and delivered by the Borrower to the Bank pursuant to that
certain Third Amended and Restated Revolving Credit Agreement dated as of
June 16, 2011 among (i) the Borrower, (ii) the Lenders party thereto from time
to time (including the Bank) and (iii) the Agent (herein, as originally executed
and as may be amended, varied, supplemented, and/or restated from time to time,
called the “Revolving Credit Agreement”) and is in substitution of the [Second]
[Amended and Restated] Revolving Credit Note dated as of [December 29, 2009]
[June 1, 2010] made by the Borrower in favor of the Bank in the face amount of
$                    . This Note evidences the obligations of the Borrower
(a) to repay the principal amount of the Bank’s Commitment Percentage of the
Revolving Credit Loans made by the Bank to the Borrower pursuant to the
Revolving Credit Agreement; (b) to pay interest, as herein provided, on the
principal amount hereof remaining unpaid from time to time; and (c) to pay other
amounts (including all Obligations) which may become due and payable hereunder
or thereunder. The payment of the principal of and the interest on this Note and
the payment of all Obligations have been guaranteed. Reference is hereby made to
the Revolving Credit Agreement (including the Schedules and Exhibits annexed
thereto and the Guaranty) for a complete statement of the terms thereof.
The Borrower has the right to prepay the unpaid principal of this Note in full
or in part upon the terms contained in the Revolving Credit Agreement. The
Borrower has an obligation to prepay principal of this Note from time to time if
and to the extent required under, and upon the terms contained in, the Revolving
Credit Agreement. Any partial payment of the indebtedness evidenced by this Note
shall be applied in accordance with the terms of the Revolving Credit Agreement.
Pursuant to and upon the terms contained in Section 14 of the Revolving Credit
Agreement, the entire unpaid principal of this Note, all of the interest accrued
on the unpaid principal of this Note and all (if any) other amounts payable on
or in respect of this Note or the indebtedness evidenced hereby may be declared
to be immediately due and payable, whereupon the entire unpaid principal of this
Note, all of the interest accrued on the unpaid principal of this Note and all
(if any) other amounts payable on or in respect of this Note or the indebtedness
evidenced hereby shall (if not already due and payable) forthwith become and be
due and payable to the Bank without presentment, demand, protest or any other
formalities of any kind, all of which are hereby expressly and irrevocably
waived by the Borrower.

 

Exhibit A, Page 2



--------------------------------------------------------------------------------



 



All computations of interest payable as provided in this Note shall be made by
the Agent on the basis set forth therefor in the Revolving Credit Agreement. The
interest rate in effect from time to time shall be determined in accordance with
the terms of the Revolving Credit Agreement.
Should all or any part of the indebtedness represented by this Note be collected
by action at law, or in bankruptcy, insolvency, receivership or other court
proceedings, or should this Note be placed in the hands of attorneys for
collection after default, the Borrower hereby promises to pay to the holder of
this Note, upon demand by the holder hereof at any time, in addition to
principal, interest and all (if any) other amounts payable on or in respect of
this Note or the indebtedness evidenced hereby, all court costs and attorneys’
fees and all other collection charges and expenses reasonably incurred or
sustained by the holder of this Note.
The Borrower hereby irrevocably waives notice of acceptance, presentment, notice
of nonpayment, protest, notice of protest, suit and all other conditions
precedent in connection with the delivery, acceptance, collection and/or
enforcement of this Note. The Borrower hereby absolutely and irrevocably
consents and submits to the jurisdiction of the courts of the State of New York
and of any federal court located in the State of New York in connection with any
actions or proceedings brought against the Borrower by the holder hereof arising
out of or relating to this Note. This Note may be executed in any number of
counterparts and by each party on a separate counterpart, each of which when so
executed and delivered shall be an original, and all of which together shall
constitute one instrument.
This Note is intended to take effect as a sealed instrument. This Note and the
obligations of the Borrower hereunder shall be governed by and interpreted and
determined in accordance with the laws of the State of New York.
Each Borrower shall be jointly and severally liable for the full amount owing
under this Note.
[Remainder of page intentionally left blank]

 

Exhibit A, Page 3



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, this [THIRD/SECOND] [AMENDED AND RESTATED] REVOLVING CREDIT
NOTE has been duly executed by the undersigned on the day and in the year first
above written.

                      FIRST POTOMAC REALTY INVESTMENT LIMITED PARTNERSHIP
 
                        By:   First Potomac Realty Trust,
its sole general partner
 
               
 
          By:    
 
             
 
              Barry H. Bass,
 
              Chief Financial Officer and
 
              Executive Vice President

[Signatures continued on next page]
Signature Page to [Third/Second] [Amended and Restated] Revolving Credit Note
to [                                        ]

 

 



--------------------------------------------------------------------------------



 



[additional signature blocks to be added]
Signature Page to [Third/Second] [Amended and Restated] Revolving Credit Note
to [                                        ]

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A-1
SECOND AMENDED AND RESTATED SWINGLINE NOTE

      $10,000,000   Date: June 16, 2011

FOR VALUE RECEIVED, the undersigned First Potomac Realty Investment Limited
Partnership, a Delaware limited partnership and each of the other undersigned
parties and other parties who are or from time to time become a Borrower under
(and as defined in) the Revolving Credit Agreement referred to (and defined)
below (hereinafter, together with their respective successors in title and
assigns, collectively called the “Borrower”), by this promissory note
(hereinafter, called “this Note”), absolutely and unconditionally, jointly and
severally promises to pay to the order of KeyBank National Association,
individually in its capacity as a Lender under the Revolving Credit Agreement
(hereinafter, together with its successors in title and assigns, called the
“Bank”), the principal sum of Ten Million Dollars ($10,000,000), or so much
thereof as shall have been advanced by the Bank to the Borrower by way of
Swingline Loans under (and as defined in) the Revolving Credit Agreement and
shall remain outstanding, such payment to be made as hereinafter provided, and
to pay interest on the principal sum outstanding hereunder from time to time
from and after the date hereof until the said principal sum or the unpaid
portion thereof shall have become due and payable as hereinafter provided.
Capitalized terms used herein without definition shall have the meanings set
forth in the Revolving Credit Agreement.
The unpaid principal (not at the time overdue) under this Note shall bear
interest at the rate or rates from time to time in effect under the Revolving
Credit Agreement. Accrued interest on the unpaid principal under this Note shall
be payable on the dates specified in the Revolving Credit Agreement.
On the maturity date of any particular Swingline Loan as provided in the
Revolving Credit Agreement, and in any event on the Maturity Date, there shall
become absolutely due and payable by the Borrower hereunder, and the Borrower
hereby jointly and severally promises to pay to the Bank, the balance (if any)
of the principal hereof then remaining unpaid, all of the unpaid interest
accrued hereon and all (if any) other amounts payable on or in respect of this
Note or the indebtedness evidenced hereby.
Each overdue amount (whether of principal, interest or otherwise) payable
hereunder shall (to the extent permitted by applicable law) bear interest at the
rates and on the terms provided in the Revolving Credit Agreement. The unpaid
interest accrued on each overdue amount in accordance with the foregoing terms
of this paragraph shall become and be absolutely due and payable by the Borrower
to Bank on demand by the Agent. Interest on each overdue amount will continue to
accrue as provided by the foregoing terms of this paragraph, and will (to the
extent permitted by applicable law) be compounded daily until the obligations of
the Borrower in respect of the payment of such overdue amount shall be
discharged (whether before or after judgment).

 

Exhibit A-1, Page 1



--------------------------------------------------------------------------------



 



Each payment of principal, interest or other sum payable on or in respect of
this Note or the indebtedness evidenced hereby shall be made by the Borrower
directly to the Agent in Dollars, for the account of the Bank, at the Agent’s
Head Office, on the due date of such payment, and in immediately available and
freely transferable funds. All payments on or in respect of this Note or the
indebtedness evidenced hereby shall be made without set-off or counterclaim and
free and clear of and without any deductions, withholdings, restrictions or
conditions of any nature.
This Note is made and delivered by the Borrower to the Bank pursuant to that
certain Third Amended and Restated Revolving Credit Agreement dated as of
June 16, 2011 among (i) the Borrower, (ii) the Lenders party thereto from time
to time (including the Bank) and (iii) the Agent (herein, as originally executed
and as may be amended, varied, supplemented, and/or restated from time to time,
called the “Revolving Credit Agreement”) and is in substitution of the Amended
and Restated Swingline Note dated as of December 29, 2009 made by one or more
Borrowers in favor of the Bank in the face amount of $10,000,000. This Note
evidences the obligations of the Borrower (a) to repay the principal amount of
the Swingline Loans made by the Bank to the Borrower pursuant to the Revolving
Credit Agreement; (b) to pay interest, as herein provided, on the principal
amount hereof remaining unpaid from time to time; and (c) to pay other amounts
which may become due and payable hereunder or thereunder. The payment of the
principal of and the interest on this Note and the payment of all Obligations
have been guaranteed. Reference is hereby made to the Revolving Credit Agreement
(including the Schedules and Exhibits annexed thereto and the Guaranty) for a
complete statement of the terms thereof.
The Borrower has the right to prepay the unpaid principal of this Note in full
or in part upon the terms contained in the Revolving Credit Agreement. The
Borrower has an obligation to prepay principal of this Note from time to time if
and to the extent required under, and upon the terms contained in, the Revolving
Credit Agreement. Any partial payment of the indebtedness evidenced by this Note
shall be applied in accordance with the terms of the Revolving Credit Agreement.
Pursuant to and upon the terms contained in Section 14 of the Revolving Credit
Agreement, the entire unpaid principal of this Note, all of the interest accrued
on the unpaid principal of this Note and all (if any) other amounts payable on
or in respect of this Note or the indebtedness evidenced hereby may be declared
to be immediately due and payable, whereupon the entire unpaid principal of this
Note, all of the interest accrued on the unpaid principal of this Note and all
(if any) other amounts payable on or in respect of this Note or the indebtedness
evidenced hereby shall (if not already due and payable) forthwith become and be
due and payable to the Bank without presentment, demand, protest or any other
formalities of any kind, all of which are hereby expressly and irrevocably
waived by the Borrower.

 

Exhibit A-1, Page 2



--------------------------------------------------------------------------------



 



All computations of interest payable as provided in this Note shall be made by
the Agent on the basis set forth therefor in the Revolving Credit Agreement. The
interest rate in effect from time to time shall be determined in accordance with
the terms of the Revolving Credit Agreement.
Should all or any part of the indebtedness represented by this Note be collected
by action at law, or in bankruptcy, insolvency, receivership or other court
proceedings, or should this Note be placed in the hands of attorneys for
collection after default, the Borrower hereby promises to pay to the holder of
this Note, upon demand by the holder hereof at any time, in addition to
principal, interest and all (if any) other amounts payable on or in respect of
this Note or the indebtedness evidenced hereby, all court costs and attorneys’
fees and all other collection charges and expenses reasonably incurred or
sustained by the holder of this Note.
The Borrower hereby irrevocably waives notice of acceptance, presentment, notice
of nonpayment, protest, notice of protest, suit and all other conditions
precedent in connection with the delivery, acceptance, collection and/or
enforcement of this Note. The Borrower hereby absolutely and irrevocably
consents and submits to the jurisdiction of the courts of the State of New York
and of any federal court located in the State of New York in connection with any
actions or proceedings brought against the Borrower by the holder hereof arising
out of or relating to this Note. This Note may be executed in any number of
counterparts and by each party on a separate counterpart, each of which when so
executed and delivered shall be an original, and all of which together shall
constitute one instrument.
This Note is intended to take effect as a sealed instrument. This Note and the
obligations of the Borrower hereunder shall be governed by and interpreted and
determined in accordance with the laws of the State of New York.
Each Borrower shall be jointly and severally liable for the full amount owing
under this Note.
[Remainder of page intentionally left blank]

 

Exhibit A-1, Page 3



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, this AMENDED AND RESTATED SWINGLINE NOTE has been duly
executed by the undersigned on the day and in the year first above written.

                      FIRST POTOMAC REALTY INVESTMENT LIMITED PARTNERSHIP
 
                        By:   First Potomac Realty Trust,
its sole general partner
 
               
 
          By:    
 
             
 
              Barry H. Bass,
 
              Chief Financial Officer and
 
              Executive Vice President

(Signatures continued on next page)
Signature Page to Second Amended and Restated Swingline Note

 

 



--------------------------------------------------------------------------------



 



[additional signature blocks to be added]
Signature Page to Second Amended and Restated Swingline Note

 

 



--------------------------------------------------------------------------------



 



EXHIBIT B
COMPLETED LOAN REQUEST
This Loan Request is made pursuant to §2.4 of the Third Amended and Restated
Revolving Credit Agreement dated as of June 16, 2011 (as the same may now or
hereafter be amended from time to time, the “Credit Agreement”) among First
Potomac Realty Investment Limited Partnership and certain other borrowers, First
Potomac Realty Trust, KeyBank National Association, individually and as
Administrative Agent, Swingline Lender, and Fronting Bank and certain other
parties. Unless otherwise defined herein, the capitalized terms used in this
Loan Request have the meanings described in the Credit Agreement.
Each Loan Request submitted by the Borrower shall be a request for a single Loan
or Letter of Credit.

1.   The Borrower hereby requests (check each applicable item):

    ___New Revolving Credit Loan ($___________)       ___Conversion of Existing
Revolving Credit Loan ($___________)
       (Current Interest Period ending on ___________, 20_____)      
___Continuation of Existing Revolving Credit Loan ($___________)
       (Current Interest Period ending on ___________, 20___)       ___Letter of
Credit       ___Swingline Loan ($___________)

2.   The Type of Loan being requested in this Loan Request (if any) is:

    ___Base Rate Loan       ___Libor Rate Loan

3.   The aggregate principal amount of the Loan (whether by way of a new
advance, continuation or conversion) or the amount of the Letter of Credit
requested in this Loan Request is:

$_____________

 

Exhibit B, Page 1



--------------------------------------------------------------------------------



 



4.   The proposed Drawdown Date of the Revolving Credit Loan, or the date of
issue or renewal of the Letter of Credit requested in this Loan Request is:

___________, 20_____

5.   The Interest Period requested for the Loan requested in this Loan Request
(if any) is:

________________through ________________(must be for 1, 2 or 3 months for Libor
Loans).
The Borrower hereby certifies to Lender that, both before and after giving
effect to the making or issuance of the requested Revolving Credit Loan and/or
Letter of Credit, (i) no Default or Event of Default under the Credit Agreement
or any other Loan Document exists or will exist, and (ii) the Borrower is and
will remain in compliance with Availability.
WITNESS my hand this _____day of ________________, 20_.

                      FIRST POTOMAC REALTY INVESTMENT     LIMITED PARTNERSHIP,
for itself and as agent for each     other Borrower
 
                        By:   First Potomac Realty Trust,
its sole general partner
 
               
 
          By:    
 
             
 
              Barry H. Bass, Chief Financial Officer and Executive Vice
President

 

Exhibit B, Page 2



--------------------------------------------------------------------------------



 



EXHIBIT B-1
AVAILABILITY CERTIFICATE
Reference is hereby made to that certain Third Amended and Restated Revolving
Credit Agreement dated as of June 16, 2011 among First Potomac Realty Investment
Limited (the “FPLP”) and certain other borrowers (collectively, the “Borrower”),
First Potomac Realty Trust (“Guarantor”), KeyBank National Association,
individually and as Administrative Agent, and certain other parties (as the same
may now or hereafter be amended from time to time, the “Credit Agreement”).
Unless otherwise defined herein, the terms used in this Availability Certificate
and Schedule 1 hereto have the meanings ascribed to such terms in the Credit
Agreement.
The undersigned HEREBY CERTIFIES THAT:
I am the chief financial officer or accounting officer of the Borrower, and I am
authorized by each such entity to execute and deliver this Availability
Certificate on its behalf.
All of the real property comprising “Eligible Unencumbered Properties” within
the meaning of Section 1.1 of the Credit Agreement is listed on Annex 1 to
Schedule 1 attached hereto.
Schedule 1 hereto sets forth data and computations evidencing compliance with
Availability (including a calculation of the covenant set forth in §10.5 of the
Credit Agreement on a pro forma basis after giving effect to the requested Loan
or Letter of Credit) and the amount available to be drawn as of the proposed
Drawdown Date, all of which data and computations are true, complete and
correct.
The activities of the Guarantor, the Borrower and their respective Subsidiaries
during the period covered by the data and computations set forth in Annex 1 and
Annex 2 have been reviewed by me and/or by employees or agents under my
immediate supervision.
[Remainder of Page Intentionally Left Blank]

 

Exhibit B-1, Page 1



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned has affixed his signature below this
_____day of                     , 20___.

                      FIRST POTOMAC REALTY INVESTMENT     LIMITED PARTNERSHIP,
for itself and as agent for each other Borrower
 
                        By:   First Potomac Realty Trust,
its sole general partner
 
               
 
          By:    
 
             
 
              Barry Bass, Senior Vice President and
 
              Chief Financial Officer

 

Exhibit B-1, Page 2



--------------------------------------------------------------------------------



 



SCHEDULE 1

1.   Availability

As of the proposed Drawdown Date:

         
A. Value of Unencumbered Properties (see Annex 1 for calculation of Value of
Unencumbered Properties)
  $                       
 
       
B. 62.5% from the Closing Date and prior to 12/31/2011 60% from 12/31/2011 and
thereafter
  $                       
 
       
C. Line (A) multiplied by Line (B)
  $                       
 
       
D. Unsecured Consolidated Total Indebtedness plus all New Debt, less outstanding
Loans and outstanding Letters of Credit
  $                       
 
       
E. Line (C) minus Line (D)
  $                       
 
       
F. Lesser of Total Commitment and Line (E)
  $                       
 
       
G. Outstanding Loans (including Swingline Loans)
  $                       
 
       
H. Maximum Drawing Amount under Letters of Credit
  $                       
 
       
2. Amount Available to be Drawn
       
 
       
A. Line 1(F) minus Line 1(G) minus Line 1(H)
  $                       
 
       
3. Requested Loan or other Credit Extension
       
 
       
Note: May not exceed Line 2(A)
  $                       

 

Schedule 1 to Exhibit B-1, Page 1



--------------------------------------------------------------------------------



 



Attachments to Schedule 1

      Annex 1  
Value of Unencumbered Properties
   
 
Annex 2  
Unencumbered Pool Leverage (pro forma)

 

Schedule 1 to Exhibit B-1, Page 2



--------------------------------------------------------------------------------



 



ANNEX 1
(Value of Unencumbered Properties)

 

Annex 1 to Schedule 1 to Exhibit B-1, Page 1



--------------------------------------------------------------------------------



 



ANNEX 2
(Unencumbered Pool Leverage)

 

Annex 2 to Schedule 1 to Exhibit B-1, Page 1



--------------------------------------------------------------------------------



 



EXHIBIT C (C-2, C-3)
COMPLIANCE CERTIFICATE
Reference is hereby made to that certain Third Amended and Restated Revolving
Credit Agreement dated as of June 16, 2011, among First Potomac Realty
Investment Limited Partnership (the “FPLP”) and certain other borrowers
(collectively, the “Borrower”), First Potomac Realty Trust (“Guarantor”),
KeyBank National Association, individually and as Administrative Agent, and
certain other parties (as the same may now or hereafter be amended from time to
time, the “Credit Agreement”). Unless otherwise defined herein, the terms used
in this Compliance Certificate and Schedule 1 hereto have the meanings ascribed
to such terms in the Credit Agreement.
This Compliance Certificate is submitted pursuant to the following sections of
the Credit Agreement:

    ___Section 8.4(e) (accompanying financial statements)      
___Section 8.13(a)(ii) (in connection with removal of Eligible Unencumbered
Property)       ___Section 8.13(c) (in connection with the addition of Real
Estate Asset to Unencumbered Pool)       ___Section 9.4(a) (in connection with a
merger or consolidation)       ___Section 9.4(b) (in connection with Sales or
Indebtedness Liens)       ___Section 14.1 (in connection with default cure)

The undersigned HEREBY CERTIFIES THAT:
I am the chief financial officer or accounting officer of the Borrower, and I am
authorized by each such entity to execute and deliver this Compliance
Certificate on its behalf.
All of the real property comprising “Eligible Unencumbered Properties” within
the meaning of Section 1.1 of the Credit Agreement is listed on Annex 1 to
Schedule 1 attached hereto. The status of each property listed on Annex 1 has
been reviewed by me and/or by employees or agents under my immediate
supervision. Based upon such review, I hereby certify that each property listed
on Annex 1:

  (a)   is a Permitted Property;

  (b)   is free and clear of any Lien, other than Liens specifically permitted
to exist pursuant to Section 9.2 of the Credit Agreement;

 

Exhibit C, Page 1



--------------------------------------------------------------------------------



 



  (c)   is not the subject of a Disqualifying Environmental Event or
Disqualifying Structural Event; and

  (d)   is wholly-owned in fee simple by the Borrower.

Accompanying this Compliance Certificate are consolidated financial statements
of the Guarantor, the Borrower and their respective Subsidiaries for the fiscal
[year] [quarter] ended _______ __ 20_____ (the “Financial Statements”) prepared
in accordance with GAAP (subject, in the case of financial statements relating
to the first three fiscal quarters, to year-end adjustments none of which will
be materially adverse, and to the absence of footnotes). The Financial
Statements present fairly the financial position of the Guarantor, the Borrowers
and their respective Subsidiaries as of the date thereof and the results of
operations of the Guarantor, the Borrowers and their respective Subsidiaries for
the period covered thereby. The foregoing is also delivered herewith for FPLP on
a consolidated basis.
Schedule 1 hereto sets forth data and computations evidencing compliance with
Availability (separate certificate attached) and with the covenants contained in
Section 10 of the Credit Agreement and certain other calculations (the
“Financial Covenants; Covenants Regarding Eligible Unencumbered Property”) as of
the relevant date of determination (the “Determination Date”), all of which data
and computations are true, complete and correct.
The activities of the Guarantor, the Borrowers and their respective Subsidiaries
during the period covered by the data and computations set forth in Schedule 1
have been reviewed by me and/or by employees or agents under my immediate
supervision. Based upon such review, during such period, and as of the date of
this Certificate, no Default or Event of Default has occurred and is continuing,
except as specifically disclosed herein or as has been previously disclosed in
writing to the Administrative Agent.
[remainder of page intentionally left blank]

 

Exhibit C, Page 2



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned has affixed his signature below this
_____day of                     , 20__.

                      FIRST POTOMAC REALTY INVESTMENT     LIMITED PARTNERSHIP,
for itself and as agent for each other Borrower
 
                        By:   First Potomac Realty Trust,
its sole general partner
 
               
 
          By:    
 
             
 
              Barry Bass, Senior Vice President and
 
              Chief Financial Officer

Signature Page to Compliance Certificate

 

 



--------------------------------------------------------------------------------



 



PRO FORMA UNSECURED LINE OF CREDIT COVENANTS
SCHEDULE 1
[See attached]
Annex 15 to Schedule 1 to Exhibit C

 

 



--------------------------------------------------------------------------------



 



EXHIBIT D
ASSIGNMENT AND ASSUMPTION AGREEMENT
Dated                     , 20_____
Reference is made to the Third Amended and Restated Revolving Credit Agreement,
dated as of June 16, 2011 (as amended and in effect from time to time, the
“Agreement”), among First Potomac Realty Investment Limited Partnership (the
“Borrower”), the banking institutions referred to therein as Lenders (the
“Lenders”), and KeyBank National Association, as agent (the “Agent”) for the
Lenders. Capitalized terms used herein and not otherwise defined shall have the
meanings assigned to such terms in the Agreement.
                                           (the “Assignor”) and    
                  (the “Assignee”) agree as follows:
1. The Assignor hereby sells and assigns to the Assignee, and the Assignee
hereby purchases and assumes from the Assignor, a _____% interest in and to all
of the Assignor’s rights and obligations under the Agreement as of the Effective
Date (as hereinafter defined).
2. The Assignor (i) represents that as of the date hereof, its Commitment
Percentage (without giving effect to assignments thereof which have not yet
become effective) is _____%, the outstanding balance of its Loans (unreduced by
any assignments thereof which have not yet become effective) is
$                    , the aggregate amount of its Letter of Credit
Participations (unreduced by any assignments thereof which have not yet become
effective) is $                    , and the aggregate amount of its
participations in outstanding Swingline Loans is $                    
(unreduced by any assignments thereof which have not yet become effective);
(ii) makes no representation or warranty and assumes no responsibility with
respect to any statements, warranties or representations made in or in
connection with the Agreement, the other Loan Documents or any other instrument
or document furnished pursuant thereto or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Agreement, the other
Loan Documents or any other instrument or document furnished pursuant thereto,
other than that it is the legal and beneficial owner of the interest being
assigned by it hereunder and that such interest is free and clear of any adverse
claim created by it; and (iii) makes no representation or warranty and assumes
no responsibility with respect to the financial condition of the Trust, the
Borrower or any of their respective Subsidiaries (as defined in the Agreement)
or any other person which may be primarily or secondarily liable in respect of
any of the Obligations under the Agreement or the other Loan Documents or any
other instrument or document delivered or executed pursuant thereto.

 

Exhibit D, Page 1



--------------------------------------------------------------------------------



 



3. The Assignee (i) represents and warrants that it is legally authorized to
enter into this Assignment and Assumption; (ii) confirms that it has received a
copy of the Agreement, together with copies of the most recent financial
statements delivered pursuant to §§7.4 and 8.4 thereof, if any, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption; (iii) agrees
that it will, independently and without reliance upon the Assignor, any other
Lender or the Agent and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Agreement; (iv) confirms that it is an Eligible
Assignee; (v) appoints and authorizes the Agent, and each other Lender who may
from time to time be designated as an agent in a limited specific capacity
pursuant to an amendment to the Agreement, to take such action as agent (and
with respect to such other Lenders, in such limited capacity as may be
designated) on its behalf and to exercise such powers as are reasonably
incidental thereto pursuant to the terms of the Agreement and the other Loan
Documents; and (vi) agrees that it will perform all the obligations which by the
terms of the Agreement are required to be performed by it as a Lender in
accordance with the terms of the Agreement. The Assignor represents and warrants
that it is legally authorized to enter into this Assignment and Assumption.
4. The effective date for this Assignment and Assumption shall be
                    , 20_____ (the “Effective Date”). Following the execution of
this Assignment and Assumption, it will be delivered to the Agent for recording
in the Register by the Agent.
5. Upon such acceptance and recording, from and after the Effective Date, and,
in accordance with §20.1 of the Agreement, the Agent and the Borrower shall have
approved the herein assignment pursuant to §20.1 of the Agreement, and the
Assignor shall, with respect to that portion of its interest under the Agreement
assigned hereunder, relinquish its rights and be released from its obligations
under the Agreement accruing from and after the Effective Date.
6. Upon such acceptance and recording, from and after the Effective Date, the
Agent shall make all payments in respect of the interest assigned hereby
(including payments of principal, interest, fees and other amounts) to the
Assignee. The Assignor and Assignee shall make all appropriate adjustments in
payments for periods prior to the Effective Date by the Agent or with respect to
the making of this assignment directly between themselves.
7. THIS ASSIGNMENT AND ASSUMPTION IS INTENDED TO TAKE EFFECT AS A SEALED
INSTRUMENT TO BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK.

 

Exhibit D, Page 2



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, intending to be legally bound, each of the undersigned has
caused this Assignment and Assumption to be executed on its behalf by its
officer thereunto duly authorized, as of the date first above written.

            [INSERT ASSIGNOR]
      By:           Title:         [INSERT ASSIGNEE]
      By:           Title:    

Signature Page to Assignment and Assumption

 

 



--------------------------------------------------------------------------------



 



CONSENTED TO AS OF
                    , 20_____:

                      FIRST POTOMAC REALTY INVESTMENT LIMITED     PARTNERSHIP,
for itself and as agent for each other Borrower
 
                        By:   First Potomac Realty Trust,
its sole general partner
 
               
 
          By:    
 
             
 
              Barry Bass, Senior Vice President and
 
              Chief Financial Officer
 
                    KEYBANK NATIONAL ASSOCIATION,     as Administrative Agent
 
               
 
  By:                               Name:         Title:

Signature Page to Assignment and Assumption

 

 



--------------------------------------------------------------------------------



 



EXHIBIT E
JOINDER AGREEMENT
([ENTITY NAME])
[                    , 201_]
Reference is made to the Third Amended and Restated Revolving Credit Agreement,
dated as of June 16, 2011 (as from time to time amended and in effect, the “Loan
Agreement”), among First Potomac Realty Investment Limited Partnership, a
Delaware limited partnership (“FPLP”) and each other Borrower (collectively, the
“Borrower”) which from time to time is a party to the Loan Agreement, KeyBank
National Association (“KeyBank”) and the other lending institutions referred to
in the Loan Agreement as Lenders (collectively, the “Lenders”), and KeyBank, as
administrative agent for itself and each other Lender (the “Agent”). Capitalized
terms used herein and not otherwise defined shall have the meanings assigned to
such in the Loan Agreement.
In consideration of and as an inducement to the inclusion by the Lenders of each
of the Real Estate Asset(s) identified on Exhibit A hereto as an Eligible
Unencumbered Property pursuant to the Loan Agreement, [                    ], a
[                    ] (the “Additional Borrower”), which is a Wholly-owned
Subsidiary of FPLP, hereby acknowledges and agrees to the terms and conditions
of the Loan Agreement, the Revolving Credit Notes and the other Loan Documents
to which any Borrower is a party, joins in the agreements of the Borrower under
the Loan Agreement, the Revolving Credit Notes and the other Loan Documents to
which any Borrower is a party and agrees that all Obligations of the Borrower
under the Loan Agreement, the Revolving Credit Notes and the other Loan
Documents to which any Borrower is a party shall be the obligations, jointly and
severally, of the Additional Borrower and the Borrower with the same force and
effect as if the Additional Borrower was originally a Borrower under the Loan
Agreement and an original signatory to the Loan Agreement, the Revolving Credit
Notes and the other Loan Documents to which any Borrower is a party.
The Additional Borrower further agrees that its liability hereunder is direct
and primary and may be enforced by the Lenders and the Agent before or after
proceeding against any other Borrower.

 

Exhibit E, Page 1



--------------------------------------------------------------------------------



 



Prior to this Joinder Agreement becoming effective and each of the Real Estate
Asset(s) identified in Exhibit A hereto becoming an Eligible Unencumbered
Property pursuant to the Loan Agreement, the Additional Borrower shall have
delivered to the Agent the documents and other items required to be delivered
pursuant to Section 8.13(c), 12.2, 12.3, 12.4, 12.5 (if requested by the Agent)
and 12.7 (except that government certifications may be short form unless the
Agent requests long form certifications) of the Loan Agreement, in each case in
form and substance satisfactory to the Agent, along with such other documents,
certificates and instruments reasonably required by the Agent, including, if
necessary, updates to the schedules to the Loan Agreement satisfactory to the
Agent. Without in any way limiting the other rights of the Agent under the Loan
Agreement, but subject to Section 8.10(a) of the Loan Agreement, the Additional
Borrower agrees that the Agent shall have the right to visit and inspect such
Eligible Unencumbered Property at the Borrower’s sole cost and expense.
The undersigned represents and warrants to the Agent and the Lenders that it has
the complete right, power and authority to execute and deliver this Joinder
Agreement and to perform all of the obligations hereunder and the Obligations
under the Loan Agreement, the Revolving Credit Notes and the other Loan
Documents to which any Borrower is a party. This Joinder Agreement shall be
binding upon the undersigned and its successors and assigns and shall inure to
the benefit of the Lenders, the Agent and their respective successors and
assigns.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

Exhibit E, Page 2



--------------------------------------------------------------------------------



 



Executed as a sealed instrument as of the date first written above.

            [                                        ],
a [                                        ]
      By:           Name:           Title:      

Signature Page to Joinder Agreement

 

 



--------------------------------------------------------------------------------



 



Acknowledged and Agreed:
FIRST POTOMAC REALTY INVESTMENT
LIMITED PARTNERSHIP, for itself and as
agent for each other Borrower

                  By:   First Potomac Realty Trust, its
sole general partner    
 
               
 
  By:                          
 
      Name:        
 
      Title:  
 
   
 
             

Signature Page to Joinder Agreement

 

 



--------------------------------------------------------------------------------



 



Acknowledged:

KEYBANK NATIONAL ASSOCIATION,
as Administrative Agent

         
By:
       
 
 
 
Name: Timothy Sylvain    
 
  Title: Assistant Vice President    

Signature Page to Joinder Agreement

 

 



--------------------------------------------------------------------------------



 



Exhibit A to Joinder Agreement
[Eligible Unencumbered Property Address and Legal Description]
Exhibit A to Joinder Agreement, Page 1

 

 



--------------------------------------------------------------------------------



 



EXHIBIT F
SUBSIDIARY GUARANTY

To:  
The Administrative Agent and each of the Lenders (collectively, the “Lenders”)
which from time to time is a party to the Third Amended and Restated Revolving
Credit Agreement dated as of June 16, 2011 (as the same may be amended, modified
or restated and in effect from time to time, the “Credit Agreement”) among First
Potomac Realty Investment Limited Partnership, a Delaware limited partnership
(“FPLP”), and the other Borrowers from time to time party thereto (FPLP,
collectively with such Borrowers, hereinafter referred to as the “Borrower”),
KeyBank National Association, as a Lender and as Administrative Agent for the
Lenders (in such agent capacity, the “Agent”) and the other Lenders from time to
time party thereto. Capitalized terms used herein and not otherwise defined
shall have the same meanings as set forth in the Credit Agreement.

This SUBSIDIARY GUARANTY (“Guaranty”), dated as of June 16, 2011, is made by
each of the entities listed on Exhibit A attached hereto (individually and
collectively, the “Guarantor”) in favor of the Agent and the Lenders.
WHEREAS, the Borrower and the Guarantor are members of a group of related
companies, the success of any one of which is dependent in part on the success
of the other members of such group;
WHEREAS, the Guarantor expects to receive substantial direct benefits from the
extension of credit to the Borrower by the Lenders pursuant to the Credit
Agreement (which benefits are hereby acknowledged);
WHEREAS, the Lenders and the Agent are unwilling to enter into the Credit
Agreement and to extend any credit thereunder unless the Guarantor shall execute
and deliver to the Agent, for the benefit of the Lenders and the Agent, a
guarantee substantially in the form hereof; and
WHEREAS, the Guarantor wishes to guarantee the Borrower’s obligations to the
Lenders and the Agent under or in respect of the Credit Agreement as provided
herein;

 

-1-



--------------------------------------------------------------------------------



 



NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Guarantor hereby agrees as follows:
1. Guaranty of Payment and Performance of Obligations. In consideration of the
Lenders’ extending credit or otherwise in their discretion giving time,
financial or banking facilities or accommodations to the Borrower, each
Guarantor hereby absolutely and unconditionally guarantees to the Agent and each
Lender that the Borrower will duly and punctually pay or perform, at the place
specified therefor, or if no place is specified, at the Agent’s Head Office,
(i) all Obligations (as defined in the Credit Agreement); and (ii) without
limitation of the foregoing, all fees, costs and expenses incurred by the Agent
or the Lenders in attempting to collect or enforce any of the foregoing, accrued
in each case to the date of payment hereunder (collectively, the “Obligations”
and individually an “Obligation”). This Guaranty is an absolute, unconditional
and continuing guaranty of the full and punctual payment and performance by the
Borrower of the Obligations and not of their collectibility only and is in no
way conditioned upon any requirement that any Lender or the Agent first attempt
to collect any of the Obligations from the Borrower or resort to any security or
other means of obtaining payment of any of the Obligations which any Lender or
the Agent now has or may acquire after the date hereof or upon any other
contingency whatsoever. Upon the occurrence and during the continuance of any
Event of Default under (or as defined in) the Credit Agreement, the liabilities
and obligations of the Guarantor hereunder shall, at the option of the Agent or
the Majority Lenders, become forthwith due and payable to the Agent and to the
Lender or Lenders owed the same without demand or notice of any nature, all of
which are expressly waived by the Guarantor. Without limiting the foregoing, if
any obligations are or become due hereunder from a Guarantor at the time such
Guarantor is or becomes the subject of a proceeding under any Debtor Relief Law,
such obligations shall be immediately due and payable automatically and without
any action on the part of the Agent or any of the Lenders. Payments by the
Guarantor hereunder may be required by any Lender or the Agent on any number of
occasions.
2. Guarantor’s Further Agreements to Pay. The Guarantor further agrees, as the
principal obligor and not as a guarantor only, to pay to each Lender and the
Agent forthwith upon demand, in funds immediately available to the Lender or the
Agent, all costs and expenses (including court costs and reasonable legal fees
and expenses) of the type and/or nature described in Section 17 of the Credit
Agreement that are incurred or expended by the Agent or such Lender in
connection with this Guaranty and the enforcement hereof, together with interest
on amounts recoverable under this Guaranty from the time such amounts become due
at a rate per annum equal to two percent (2%) above the Base Rate plus the
Applicable Base Rate Margin until such amounts shall be paid in full (after as
well as before judgment). In addition, the Guarantor shall pay a late charge
equal to five percent (5%) of any such costs and expenses which are not paid
within fifteen (15) days of the date of such demand.
3. Payments. The Guarantor covenants and agrees that the Obligations will be
paid strictly in accordance with their respective terms regardless of any law,
regulation or order now or hereinafter in effect in any jurisdiction affecting
any of such terms or the rights of the Agent or any Lender with respect thereto.
Without limiting the generality of the foregoing, the Guarantor’s obligations
hereunder with respect to any Obligation shall not be discharged by a payment in
a currency other than the currency in which the Obligation is denominated (the
“Obligation Currency”) or at a place other than the place specified for the
payment of the Obligation, whether pursuant to a judgment or otherwise, to the
extent that the amount so paid on conversion to the Obligation Currency and
transferred to Cleveland, Ohio, U.S.A., under normal banking procedures does not
yield the amount of Obligation Currency due thereunder.

 

-2-



--------------------------------------------------------------------------------



 



4. Taxes. All payments hereunder shall be made without any counterclaim or
set-off, free and clear of, and without reduction by reason of, any taxes,
levies, imposts, charges and withholdings, restrictions or conditions of any
nature (“Taxes”), which are now or may hereafter be imposed, levied or assessed
by any country, political subdivision or taxing authority on payments hereunder,
all of which will be for the account of and paid by the Guarantor. If for any
reason, any such reduction is made or any Taxes are paid by the Agent or any
Lender (except for taxes on income or profits of such Agent or Lender),
Guarantor will pay to the Agent or such Lender such additional amounts as may be
necessary to ensure that the Agent or such Lender receives the same net amount
which it would have received had no reduction been made or Taxes paid.
5. Consent to Jurisdiction. The Guarantor agrees that any suit for the
enforcement of this Guaranty or any of the other Loan Documents may be brought
in the courts of the States of New York or Ohio or any federal court in the
States of New York or Ohio and consents to the non-exclusive jurisdiction of
such court and the service of process in any such suit being made upon the
Guarantor by mail at the address specified in Section 15 hereof. The Guarantor
hereby waives any objection that it may now or hereafter have to the venue of
any such suit or any such court or that such suit is brought in an inconvenient
court. In addition to the courts of the States of New York or Ohio or any
federal court sitting in the States of New York or Ohio, the Agent or any Lender
may bring action(s) for enforcement on a nonexclusive basis where any collateral
exists and the Guarantor consents to the non-exclusive jurisdiction of such
court and the service of process in any such suit being made upon the Guarantor
by mail at the address specified in Section 15 hereof. In any such action or
proceeding, the Guarantor hereby absolutely and irrevocably waives personal
service of any summons, complaint, declaration or other process and hereby
absolutely and irrevocably agrees that the service thereof may be made by
certified, registered or recorded first-class airmail directed to the Guarantor.
Anything hereinbefore to the contrary notwithstanding, the Agent or any Lender
may sue the Guarantor in the courts of any other country, State of the United
States or place where the Guarantor or any of the property or assets of the
Guarantor may be found or in any other appropriate jurisdictions.
6. Unlimited Liability of Guarantor. The liability of the Guarantor hereunder
shall be unlimited and, as to the Obligations of the Borrower, shall be joint
and several with the liability of each other party who has guaranteed or who
will guarantee the Obligations of the Borrower. The Agent and each Lender have
and shall have the absolute right to enforce the liability of the Guarantor
hereunder without resort to any other right or remedy including any right or
remedy under any other guaranty, and the release or discharge of any guarantor
of any Obligations shall not affect the continuing liability of the Guarantor
hereunder.

 

-3-



--------------------------------------------------------------------------------



 



7. Effectiveness. The obligations of the Guarantor under this Guaranty shall
continue in full force and effect and shall remain in operation until all of the
Obligations shall have been paid in full in cash (provided, that in the event
the Credit Agreement and the Total Commitment have each been terminated and all
other Obligations have been paid in full in cash, then with respect to the
Letter of Credit Obligations only, Cash Collateral has been provided therefor in
accordance with the terms of the Credit Agreement), and continue to be effective
or be reinstated, as the case may be, if at any time payment or other
satisfaction of any of the Obligations is rescinded or must otherwise be
restored or returned upon the bankruptcy, insolvency, or reorganization of the
Borrower, or otherwise, as though such payment had not been made or other
satisfaction occurred. Notwithstanding the foregoing, with respect to the
obligations of any Guarantor that has been released (i) pursuant to and in
accordance with Section 8.21(b) of the Credit Agreement or (ii) in connection
with (and only upon the consummation of) a disposition of the Equity Interests
of such Guarantor in accordance with Section 9.4 of the Credit Agreement, this
Guaranty shall terminate with respect to such Guarantor only upon the
effectiveness of such release. No invalidity, irregularity or unenforceability
by reason of applicable Debtor Relief Laws, or any law or order of any
government or agency thereof purporting to reduce, amend or otherwise affect,
the Obligations, shall impair, affect, be a defense to or claim against the
obligations of the Guarantor under this Guaranty. Notwithstanding any provision
to the contrary contained herein or in any other of the Loan Documents, the
obligations guaranteed hereunder shall be limited to an aggregate amount equal
to the largest amount that would not render such obligations subject to
avoidance under the Debtor Relief Laws.
8. Freedom of Lenders and Agent to Deal with Borrower and Other Parties. The
Agent and each Lender shall be at liberty, without giving notice to or obtaining
the assent of the Guarantor and without relieving the Guarantor of any liability
hereunder, to deal with the Borrower and with each other party who now is or
after the date hereof becomes liable in any manner for any of the Obligations,
in such manner as the Agent or such Lender in its sole discretion deems fit, and
to this end, without limiting the right of the Agent or such Lender to so deal
with such party, the Guarantor gives to the Agent and each Lender full authority
in its sole discretion to do any or all of the following things: (a) extend
credit, make loans and afford other financial accommodations to the Borrower at
such times, in such amounts and on such terms as the Agent or such Lender may
approve, (b) vary the terms and grant extensions of any present or future
indebtedness or obligation of the Borrower or of any other party to the Agent or
such Lender, (c) grant time, waivers and other indulgences in respect thereto,
(d) vary, exchange, release or discharge, wholly or partially, or delay in or
abstain from perfecting and enforcing any security or guaranty or other means of
obtaining payment of any of the Obligations which the Lender now has or may
acquire after the date hereof, (e) accept partial payments from the Borrower or
any such other party, (f) release or discharge, wholly or partially, any
endorser or guarantor, and (g) compromise or make any settlement or other
arrangement with the Borrower or any such other party.

 

-4-



--------------------------------------------------------------------------------



 



9. Unenforceability of Obligations Against Borrower; Invalidity of Security or
Other Guaranties. If for any reason any Borrower has no legal existence or is
under no legal obligation to discharge any of the Obligations undertaken or
purported to be undertaken by it or on its behalf, or if any of the moneys
included in the Obligations have become irrecoverable from the Borrower by
operation of law or for any other reason, this Guaranty shall nevertheless be
binding on the Guarantor to the same extent as if the Guarantor at all times had
been the principal debtor on all such Obligations. This Guaranty shall be in
addition to any other guaranty or other security for the Obligations, and it
shall not be prejudiced or rendered unenforceable by the invalidity of any such
other guaranty or security.
10. Representation and Warranties. The Guarantor hereby makes, for itself and on
behalf of its Subsidiaries, the representations and warranties contained in
Section 7 of the Credit Agreement that relate to the Guarantor and/or its
Subsidiaries (each, a “Representation and Warranty,” and collectively, the
“Representations and Warranties”) as if each such Representation and Warranty
were set forth fully herein, and such Representations and Warranties are hereby
incorporated by reference and shall survive until payment in full of all of the
Obligations.
11. Covenants. The Guarantor hereby covenants that it will, and will cause its
Subsidiaries to, comply with each of the covenants contained in Sections 8, 9
and 10 of the Credit Agreement that relate to the Guarantor and its Subsidiaries
(the “Covenants”) as if each such Covenant were fully set forth herein, and such
Covenants are incorporated by reference. Except as otherwise permitted under the
Credit Agreement, the Guarantor shall at all times be a direct or indirect
Subsidiary of FPLP or the Trust.
12. Representations True; Covenant Compliance; No Event of Default. Each of the
Representations and Warranties made by the Guarantor for itself and on behalf of
its Subsidiaries shall be true in all material respects as of the date as of
which it was made and shall also be true in all material respects at and as of
the time of the making of each Loan under the Credit Agreement or the issuance,
extension or renewal of each Letter of Credit under the Credit Agreement, with
the same effect as if made at and as of that time (except to the extent that
such Representations and Warranties relate expressly to an earlier date).
13. Waivers by Guarantor. The Guarantor waives: notice of acceptance hereof,
notice of any action taken or omitted by the Agent or any Lender in reliance
hereon, and any requirement that the Agent or any Lender be diligent or prompt
in making demands hereunder, giving notice of any default by the Borrower or
asserting any other rights of the Agent or any Lender hereunder. The Guarantor
also irrevocably waives, to the fullest extent permitted by law, all defenses
that at any time may be available in respect of the Guarantor’s obligations
hereunder by virtue of any statute of limitations, valuation, stay, moratorium
law or other similar law now or hereafter in effect.

 

-5-



--------------------------------------------------------------------------------



 



14. Waiver of Subrogation Rights. Notwithstanding any other provision to the
contrary contained herein or provided by applicable law and until such time as
all Obligations have been indefeasibly paid in full in cash to the Lenders
(provided, that in the event the Credit Agreement and the Total Commitment have
each been terminated and all other Obligations have been paid in full in cash,
then with respect to the Letter of Credit Obligations only, Cash Collateral has
been provided therefor in accordance with the terms of the Credit Agreement),
the Guarantor hereby irrevocably waives any and all rights it may have at any
time (whether arising directly or indirectly, by operation of law or by
contract) to assert any claim against the Borrower on account of payments made
under this Guaranty or otherwise, including, without limitation, any and all
rights of or claim for subrogation, contribution, reimbursement, exoneration and
indemnity, and further waives any benefit of and any right to participate in any
collateral which may be held by the Agent or any Lender or any affiliate of the
Agent or any Lender. Without limitation of the foregoing, in proceedings under
applicable bankruptcy laws or insolvency proceedings of any nature, the
Guarantor will not prove in competition with the Agent or any Lender in respect
of any payment hereunder or be entitled to have the benefit of any counterclaim
or proof of claim or dividend or payment by or on behalf of the Borrower or the
benefit of any other security for any Obligation which, now or hereafter, the
Agent or any Lender may hold or in which it may have any share. In addition, the
Guarantor will not claim any set-off or counterclaim against the Borrower in
respect of any liability it may have to the Borrower. The payment of any amounts
due with respect to any indebtedness of the Borrower now or hereafter held by
the Guarantor which arises as a result of the Guarantor’s payment of any sum
recoverable hereunder is hereby subordinated to the prior payment in full of the
Obligations. The Guarantor agrees that the Guarantor will not demand, sue for or
otherwise attempt to collect any such indebtedness of the Borrower to the
Guarantor until the Obligations shall have been paid in full. If,
notwithstanding the foregoing sentence, the Guarantor shall collect, enforce or
receive any amounts in respect of such indebtedness, such amounts shall be
collected, enforced and received by the Guarantor as trustee for the Agent and
the Lenders and be paid over to the Agent on account of the Obligations without
affecting in any manner the liability of the Guarantor under the other
provisions of this Guaranty.
15. Demands and Notices. Any demand on or notice to the Guarantor made or
required to be given pursuant to this Guaranty shall be in writing and shall be
delivered in hand, mailed by United States registered or certified first class
mail, postage prepaid, sent by overnight courier, or sent by telegraph,
telecopy, telefax or telex and confirmed by delivery via courier or postal
service, addressed as follows:
(a) if to the Guarantor, at First Potomac Realty Trust, 7600 Wisconsin Avenue,
11th Floor, Bethesda, Maryland 20814 (facsimile: (301) 986-5554), Attention:
Barry Bass, Chief Financial Officer, with a copy to Gordon Wilson, Esq., Hogan
Lovells US LLP, Columbia Square, 555 Thirteenth Street, NW, Washington, DC 20004
(facsimile: (202) 637-5910), or at such other address for notice as the
Guarantor shall last have furnished in writing to the person giving the notice;
and
(b) if to the Agent, to John Scott, Senior Banker, KeyBank National Association,
127 Public Square, Cleveland, OH 44114 (facsimile: (216) 689-5819), or such
other address for notice as the Agent shall have last furnished in writing to
the person giving the notice, with a copy to Pamela M. MacKenzie, Esq., Goulston
& Storrs, 400 Atlantic Avenue, Boston, Massachusetts 02110-3333 (facsimile:
(617)-574-7615), or at such other address for notice as the Agent shall last
have furnished in writing to the person giving the notice; and

 

-6-



--------------------------------------------------------------------------------



 



(c) if to any Lender, at such Lender’s address set forth on Schedule 2 to the
Credit Agreement, or such other address for notice as such Lender shall have
last furnished in writing to the Person giving the notice.
Any such notice or demand shall be deemed to have been duly given or made and to
have become effective (i) if delivered by hand, overnight courier or facsimile
to the party to which it is directed, at the time of the receipt thereof by such
party or the sending of such facsimile and (ii) if sent by registered or
certified first-class mail, postage prepaid, on the third Business Day following
the mailing thereof.
16. Amendments, Waivers, Etc. No provision of this Guaranty can be changed,
waived, discharged or terminated except by an instrument in writing signed by
the Agent and the Guarantor expressly referring to the provision of this
Guaranty to which such instrument relates; and no such waiver shall extend to,
affect or impair any right with respect to any Obligation which is not expressly
dealt with therein. No course of dealing or delay or omission on the part of the
Agent or the Lenders or any of them in exercising any right shall operate as a
waiver thereof or otherwise be prejudicial thereto.
17. Set-off. Regardless of the adequacy of any collateral or other means of
obtaining repayment of the Obligations, each Lender and the Agent may at any
time and without notice to the Guarantor set off the whole or any portion or
portions of any or all such deposits and other sums credited by or due from such
Lender or the Agent to the Guarantor or subject to withdrawal by the Guarantor
against amounts payable under this Guaranty, whether or not any other person or
persons could also withdraw money therefrom. Any deposits or other sums which
may at any time be credited to the Guarantor by or due to it from any Lender may
at any time be applied to or set off by such Lender against the Guarantor’s
obligations hereunder. The Guarantor irrevocably invites each financing
institution which may consider becoming a Lender to rely on the provisions
contained in this Section 17 as making the Lender a creditor of the Guarantor
and agrees that its becoming a Lender shall constitute an acceptance of the
offer hereby made.
18. Agent; Application of Funds. This Guaranty has been delivered to the Agent
and the Agent has been authorized to enforce this Guaranty on behalf of each of
the Lenders pursuant to the Loan Documents. All payments by the undersigned
pursuant to this Guaranty shall be made to the Agent for the ratable benefit of
the Lenders and the Agent and, after the payment of all expenses as provided in
this Guaranty, shall be applied to the payment of the Obligations until the same
are paid in full.
19. Further Assurances. The Guarantor at its sole cost and expense agrees to do
all such things and execute, acknowledge and deliver all such documents and
instruments as the Agent from time to time may reasonably request in order to
give full effect to this Guaranty and to perfect and preserve the rights and
powers of the Agent and the Lenders hereunder.

 

-7-



--------------------------------------------------------------------------------



 



20. Miscellaneous Provisions. This Guaranty is intended to take effect as a
sealed instrument to be governed by and construed in accordance with the laws of
the State of New York and shall inure to the benefit of the Agent, each Lender
and its respective successors in title and assigns, and shall be binding on the
Guarantor and the Guarantor’s successors in title, assigns and legal
representatives. The rights and remedies herein provided are cumulative and not
exclusive of any remedies provided by law or any other agreement. The invalidity
or unenforceability of any one or more sections of this Guaranty shall not
affect the validity or enforceability of its remaining provisions. Captions are
for ease of reference only and shall not affect the meaning of the relevant
provisions. The meanings of all defined terms used in this Guaranty shall be
equally applicable to the singular and plural forms of the terms defined.
21. WAIVER OF JURY TRIAL. THE GUARANTOR HEREBY IRREVOCABLY WAIVES TRIAL BY JURY
IN ANY JURISDICTION AND IN ANY COURT WITH RESPECT TO, IN CONNECTION WITH, OR
ARISING OUT OF THIS GUARANTY, THE OBLIGATIONS, THE LOAN DOCUMENTS, OR ANY OTHER
INSTRUMENT OR DOCUMENT DELIVERED PURSUANT HERETO OR THERETO OR ANY OTHER CLAIM
OR DISPUTE HOWSOEVER ARISING, AMONG THE GUARANTOR, THE BORROWER, THE AGENT
AND/OR THE LENDERS. THIS WAIVER OF JURY TRIAL SHALL BE EFFECTIVE FOR EACH AND
EVERY DOCUMENT EXECUTED BY THE GUARANTOR, THE AGENT OR THE LENDERS AND DELIVERED
TO THE AGENT OR THE LENDERS, AS THE CASE MAY BE, WHETHER OR NOT SUCH DOCUMENTS
SHALL CONTAIN SUCH A WAIVER OF JURY TRIAL. EXCEPT TO THE EXTENT EXPRESSLY
PROHIBITED BY LAW, THE GUARANTOR HEREBY WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR
RECOVER IN ANY LITIGATION REFERRED TO IN THE PRECEDING SENTENCE ANY SPECIAL,
EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER THAN, OR IN
ADDITION TO, ACTUAL DAMAGES. THE GUARANTOR (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY LENDER OR THE AGENT HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT SUCH LENDER OR THE AGENT WOULD NOT, IN THE EVENT OF LITIGATION,
SEEK TO ENFORCE THE FOREGOING WAIVERS AND (B) ACKNOWLEDGES THAT THE AGENT AND
THE LENDERS HAVE BEEN INDUCED TO ENTER INTO THE CREDIT AGREEMENT AND THE OTHER
LOAN DOCUMENTS TO WHICH THEY ARE PARTIES BY, AMONG OTHER THINGS, THE WAIVERS AND
CERTIFICATIONS CONTAINED HEREIN. THE GUARANTOR CONFIRMS THAT THE FOREGOING
WAIVERS ARE INFORMED AND FREELY MADE.
(Signatures on following page)

 

-8-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each Guarantor has executed this Guaranty as of the date
first written above.

                      FP REDLAND GP, LLC    
 
                    By:   FP Redland, LLC             Its Sole Member    
 
                    By:   First Potomac Realty Investment Limited Partnership  
          Its Sole Member    
 
                    By:   First Potomac Realty Trust             Its General
Partner    
 
               
 
  By:                          
 
      Name:   Barry H. Bass    
 
      Title:   Executive Vice President and Chief Financial Officer    
 
                    FP REDLAND, LLC    
 
                    By:   First Potomac Realty Investment Limited Partnership  
          Its Sole Member    
 
                    By:   First Potomac Realty Trust             Its General
Partner    
 
               
 
  By:                          
 
      Name:   Barry H. Bass    
 
      Title:   Executive Vice President and Chief Financial Officer    
 
                    FP AIRPARK AB, LLC    
 
                    By:   First Potomac Realty Investment Limited Partnership  
          Its Sole Member    
 
                    By:   First Potomac Realty Trust             Its General
Partner    
 
               
 
  By:                          
 
      Name:   Barry H. Bass    
 
      Title:   Executive Vice President and Chief Financial Officer    

(Signatures continued on next page)
Signature Page to Subsidiary Guaranty

 

 



--------------------------------------------------------------------------------



 



                      FP 535 INDEPENDENCE PARKWAY, LLC    
 
                    By:   First Potomac Realty Investment Limited Partnership  
          Its Sole Member    
 
                    By:   First Potomac Realty Trust             Its General
Partner    
 
               
 
  By:                          
 
      Name:   Barry H. Bass    
 
      Title:   Executive Vice President and Chief Financial Officer    
 
                    FP CANDLEWOOD, LLC    
 
                    By:   First Potomac Realty Investment Limited Partnership  
          Its Sole Member    
 
                    By:   First Potomac Realty Trust             Its General
Partner    
 
               
 
  By:                          
 
      Name:   Barry H. Bass    
 
      Title:   Executive Vice President and Chief Financial Officer    
 
                    FP CHESTERFIELD ABEF, LLC    
 
                    By:   First Potomac Realty Investment Limited Partnership  
          Its Sole Member    
 
                    By:   First Potomac Realty Trust             Its General
Partner    
 
               
 
  By:                          
 
      Name:   Barry H. Bass    
 
      Title:   Executive Vice President and Chief Financial Officer    

(Signatures continued on next page)
Signature Page to Subsidiary Guaranty

 

 



--------------------------------------------------------------------------------



 



                      FP CHESTERFIELD CDGH, LLC    
 
                    By:   First Potomac Realty Investment Limited Partnership  
          Its Sole Member    
 
                    By:   First Potomac Realty Trust             Its General
Partner    
 
               
 
  By:                          
 
      Name:   Barry H. Bass    
 
      Title:   Executive Vice President and Chief Financial Officer    
 
                    FP CLOVERLEAF, LLC    
 
                    By:   FP Cloverleaf Investor, LLC             Its Sole
Member    
 
                    By:   First Potomac Realty Investment Limited Partnership  
          Its Sole Member    
 
                    By:   First Potomac Realty Trust             Its General
Partner    
 
               
 
  By:                          
 
      Name:   Barry H. Bass    
 
      Title:   Executive Vice President and Chief Financial Officer    
 
                    FP HANOVER C, LLC    
 
                    By:   First Potomac Realty Investment Limited Partnership  
          Its Sole Member    
 
                    By:   First Potomac Realty Trust             Its General
Partner    
 
               
 
  By:                          
 
      Name:   Barry H. Bass    
 
      Title:   Executive Vice President and Chief Financial Officer    
 
               

(Signatures continued on next page)
Signature Page to Subsidiary Guaranty

 

 



--------------------------------------------------------------------------------



 



                      FP HANOVER D, LLC    
 
                    By:   First Potomac Realty Investment Limited Partnership  
          Its Sole Member    
 
                    By:   First Potomac Realty Trust             Its General
Partner    
 
               
 
  By:                          
 
      Name:   Barry H. Bass    
 
      Title:   Executive Vice President and Chief Financial Officer    
 
                    FP PROSPERITY, LLC    
 
                    By:   First Potomac Realty Investment Limited Partnership  
          Its Sole Member    
 
                    By:   First Potomac Realty Trust             Its General
Partner    
 
               
 
  By:                          
 
      Name:   Barry H. Bass    
 
      Title:   Executive Vice President and Chief Financial Officer    
 
                    AQUIA ONE, LLC    
 
                    By:   First Potomac Realty Investment Limited Partnership  
          Its Sole Member    
 
                    By:   First Potomac Realty Trust             Its General
Partner    
 
               
 
  By:                          
 
      Name:   Barry H. Bass    
 
      Title:   Executive Vice President and Chief Financial Officer    
 
               

(Signatures continued on next page)
Signature Page to Subsidiary Guaranty

 

 



--------------------------------------------------------------------------------



 



                      FP GATEWAY CENTER, LLC    
 
                    By:   First Potomac Realty Investment Limited Partnership  
          Its Sole Member    
 
                    By:   First Potomac Realty Trust             Its General
Partner    
 
               
 
  By:                          
 
      Name:   Barry H. Bass    
 
      Title:   Executive Vice President and Chief Financial Officer    
 
                    GLENN DALE BUSINESS CENTER, L.L.C.    
 
                    By:   First Potomac Realty Investment Limited Partnership  
          Its Sole Member    
 
                    By:   First Potomac Realty Trust             Its General
Partner    
 
               
 
  By:                          
 
      Name:   Barry H. Bass    
 
      Title:   Executive Vice President and Chief Financial Officer    
 
                    AP INDIAN CREEK, LLC    
 
                    By:   FP Indian Creek, LLC             Its Sole Member    
 
                    By:   First Potomac Realty Investment Limited Partnership  
          Its Sole Member    
 
                    By:   First Potomac Realty Trust             Its General
Partner    
 
               
 
  By:                          
 
      Name:   Barry H. Bass    
 
      Title:   Executive Vice President and Chief Financial Officer    
 
               

(Signatures continued on next page)
Signature Page to Subsidiary Guaranty

 

 



--------------------------------------------------------------------------------



 



                      INDIAN CREEK INVESTORS, LLC    
 
                    By:   FP Indian Creek, LLC             Its Sole Member    
 
                    By:   First Potomac Realty Investment Limited Partnership  
          Its Sole Member    
 
                    By:   First Potomac Realty Trust             Its General
Partner    
 
               
 
  By:                          
 
      Name:   Barry H. Bass    
 
      Title:   Executive Vice President and Chief Financial Officer    
 
                    NORFOLK COMMERCE PARK LLC    
 
                    By:   First Potomac Realty Investment Limited Partnership  
          Its Sole Member    
 
                    By:   First Potomac Realty Trust             Its General
Partner    
 
               
 
  By:                          
 
      Name:   Barry H. Bass    
 
      Title:   Executive Vice President and Chief Financial Officer    
 
                    WINDSOR AT BATTLEFIELD, LLC    
 
                    By:   First Potomac Realty Investment Limited Partnership  
          Its Sole Member    
 
                    By:   First Potomac Realty Trust             Its General
Partner    
 
               
 
  By:                          
 
      Name:   Barry H. Bass    
 
      Title:   Executive Vice President and Chief Financial Officer    

(Signatures continued on next page)
Signature Page to Subsidiary Guaranty

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A
GUARANTORS

1.  
FP Redland GP, LLC, a Delaware limited liability company

2.  
FP Redland, LLC, a Delaware limited liability company

3.  
FP Airpark AB, LLC, a Virginia limited liability company

4.  
FP 535 Independence Parkway, LLC, a Virginia limited liability company

5.  
FP Candlewood, LLC, a Maryland limited liability company

6.  
FP Chesterfield ABEF, LLC, a Virginia limited liability company

7.  
FP Chesterfield CDGH, LLC, a Virginia limited liability company

8.  
FP Cloverleaf, LLC, a Maryland limited liability company

9.  
FP Hanover C, LLC, a Virginia limited liability company

10.  
FP Hanover D, LLC, a Virginia limited liability company

11.  
FP Prosperity, LLC, a Virginia limited liability company

12.  
Aquia One, LLC, a Delaware limited liability company

13.  
FP Gateway Center, LLC, a Maryland limited liability company

14.  
Glenn Dale Business Center, L.L.C., a Maryland limited liability company

15.  
AP Indian Creek, LLC, a Delaware limited liability company

16.  
Indian Creek Investors, LLC, a Maryland limited liability company

17.  
Norfolk Commerce Park LLC, a Delaware limited liability company

18.  
Windsor at Battlefield, LLC, a Delaware limited liability company

Exhibit A, page 1

 





--------------------------------------------------------------------------------



 



Schedule 1
Borrowers
1400 Cavalier, LLC
1441 Crossways Blvd., LLC
4212 Techcourt, LLC
Airpark Place, LLC
Aquia Two, LLC
Crossways II LLC
Enterprise Center I, LLC
FP 1211 Connecticut Avenue, LLC
FP 1408 Stephanie Way, LLC
FP 2550 Ellsmere Avenue, LLC
FP 3 Flint Hill, LLC
FP 440 1st Street, LLC
FP 500 & 600 HP Way, LLC
FP Ammendale Commerce Center, LLC
FP Ashburn, LLC
FP Atlantic Corporate Park, LLC
FP Campostella Road, LLC
FP Cronridge Drive, LLC
FP Davis Drive Lot 5, LLC
FP Diamond Hill, LLC
FP Gateway 270, LLC
FP Gateway West II, LLC
FP Girard Business Center, LLC
FP Girard Place, LLC
FP Goldenrod Lane, LLC
FP Greenbrier Circle, LLC
FP Hanover AB, LLC
FP Park Central I, LLC
FP Park Central II, LLC
FP Park Central V, LLC
FP Patrick Center, LLC
FP Pine Glen, LLC
FP Properties, LLC

 

 



--------------------------------------------------------------------------------



 



FP Redland Technology Center LP
FP Rivers Bend, LLC
FP Sterling Park I, LLC
FP Sterling Park 6, LLC
FP Sterling Park 7, LLC
FP Sterling Park Land, LLC
FP Triangle, LLC
FP West Park, LLC
FPR Holdings Limited Partnership
Gateway Hampton Roads, LLC
Gateway Manassas II, LLC
GTC I Second LLC
Herndon Corporate Center, LLC
Interstate Plaza Holding LLC
Linden II, LLC
Lucas Way Hampton, LLC
Reston Business Campus, LLC
Techcourt, LLC
Virginia Center, LLC

 

 



--------------------------------------------------------------------------------



 



Schedule 2
Lender’s Commitments

                              Commitment   Lender   Commitment     Percentage*  
KeyBank National Association
  $ 50,000,000       19.6078431373 %

Contact:
John C. Scott
127 Public Square, 8th Floor
Cleveland, OH 44114
Phone: (216) 689-5986
Fax: (216) 689-4997
email: john_c_scott@keybank.com
               
 
               
Wells Fargo Bank National Association
  $ 50,000,000       19.6078431373 %

Contact:
Alexis McGuire
1750 H Street, NW, Suite 400
Washington, DC 20006
Phone: (612) 316-0210
Fax: (866) 494-9607
email: alexis.l.mcguire@wellsfargo.com
               
 
               
Bank of Montreal
  $ 50,000,000       19.6078431373 %

Contact:
Aaron Lanski
115 South LaSalle Street, 18th Floor West
Chicago, IL 60603
Phone: (312) 461-6364
Fax: (312) 461-2968
email: aaron.lanski@bmo.com
               

 

 



--------------------------------------------------------------------------------



 



                              Commitment   Lender   Commitment     Percentage*  
PNC Bank, National Association
  $ 40,000,000       15.6862745098 %

Contact:
Kathleen Lorenzato
808 17th Street, NW
Washington, DC 20006
Phone: (412) 768-2669
Fax: (412) 768-5754
email: kathleen.lorenzato@pnc.com
               
 
               
U.S. Bank National Association
  $ 40,000,000       15.6862745098 %

Contact:
Gary Houston
U.S. Bank National Association
1650 Tysons Boulevard, Suite 250
McLean, VA 22102
Phone: (703) 442-1393
Fax: (703) 442-5495
email: gary.houston@usbank.com
               
 
               
Capital One, N.A.
  $ 25,000,000       9.8039215686 %

Contact:
Mary Davis
7501 Wisconsin Avenue, 12th Floor
Bethesda, MD 20814
Phone: (301) 939-6951
Fax: (301) 939-6959
email: mdavis@chevychase.net
email copy to : lmmjackson@chevychase.net
               
 
               
Total:
  $ 255,000,000       100.0 %

      *   Percentages are rounded to ten decimal places for the purposes of
Schedule 2.

 

 



--------------------------------------------------------------------------------



 



Schedule 5.6
Existing Letters of Credit
NONE.

 

 



--------------------------------------------------------------------------------



 



Schedule 7.1(b)
Capitalization

                      Preferred   Restrictions         Equity and   or other    
    any related   Agreements Borrower   Ownership Interest   documents   or
Interests
First Potomac Realty Trust
  Common stock shares listed on New York Stock Exchange   7.75% Series A
Cumulative Redeemable Perpetual Preferred Shares   N/A
 
           
First Potomac Realty Investment Limited Partnership
  First Potomac Realty Trust — aggregate general partnership and limited
partnership interests in excess of 95%; other limited partners as listed on
attached Exhibit A   None   None
 
           
1400 Cavalier, LLC
  First Potomac Realty Investment Limited Partnership — 100% limited liability
company interest   None   None
 
           
1441 Crossways Blvd., LLC
  First Potomac Realty Investment Limited Partnership — 100% limited liability
company interest   None   None
 
           
4212 Techcourt, LLC
  First Potomac Realty Investment Limited Partnership — 100% limited liability
company interest   None   None
 
           
Airpark Place, LLC
  Airpark Place Holdings, LLC — 100% limited liability company interest   None  
None
 
           
Aquia Two, LLC
  First Potomac Realty Investment Limited Partnership — 100% limited liability
company interest   None   None
 
           
Crossways II LLC
  First Potomac Realty Investment Limited Partnership — 100% limited liability
company interest   None   None

 

 



--------------------------------------------------------------------------------



 



                      Preferred   Restrictions         Equity and   or other    
    any related   Agreements Borrower   Ownership Interest   documents   or
Interests
Enterprise Center I, LLC
  First Potomac Realty Investment Limited Partnership — 100% limited liability
company interest   None   None
 
           
FP 1211 Connecticut Avenue, LLC
  First Potomac Realty Investment Limited Partnership — 100% limited liability
company interest   None   None
 
           
FP 1408 Stephanie Way, LLC
  First Potomac Realty Investment Limited Partnership — 100% limited liability
company interest   None   None
 
           
FP 2550 Ellsmere Avenue, LLC
  First Potomac Realty Investment Limited Partnership — 100% limited liability
company interest   None   None
 
           
FP 3 Flint Hill, LLC
  First Potomac Realty Investment Limited Partnership — 100% limited liability
company interest   None   None
 
           
FP 440 1st Street, LLC
  First Potomac DC Holdings, LLC — 99.9% limited liability company interest;
First Potomac TRS Holdings, Inc. — 0.1% limited liability company interest  
None   None
 
           
FP 500 & 600 HP Way, LLC
  First Potomac Realty Investment Limited Partnership — 100% limited liability
company interest   None   None
 
           
FP Ammendale Commerce Center,LLC
  First Potomac Realty Investment Limited Partnership — 100% limited liability
company interest   None   None
 
           
FP Ashburn, LLC
  First Potomac Realty Investment Limited Partnership — 100% limited liability
company interest   None   None
 
           
FP Atlantic Corporate Park, LLC
  First Potomac Realty Investment Limited Partnership — 100% limited liability
company interest   None   None
 
           
FP Campostella Road, LLC
  First Potomac Realty Investment Limited Partnership — 100% limited liability
company interest   None   None
 
           
FP Cronridge Drive, LLC
  First Potomac Realty Investment Limited Partnership — 100% limited liability
company interest   None   None

 

 



--------------------------------------------------------------------------------



 



                      Preferred   Restrictions         Equity and   or other    
    any related   Agreements Borrower   Ownership Interest   documents   or
Interests
FP Davis Drive Lot 5, LLC
  First Potomac Realty Investment Limited Partnership — 100% limited liability
company interest   None   None
 
           
FP Diamond Hill, LLC
  First Potomac Realty Investment Limited Partnership — 100% limited liability
company interest   None   None
 
           
FP Gateway 270, LLC
  First Potomac Realty Investment Limited Partnership — 100% limited liability
company interest   None   None
 
           
FP Gateway West II, LLC
  First Potomac Realty Investment Limited Partnership — 100% limited liability
company interest   None   None
 
           
FP Girard Business Center, LLC
  First Potomac Realty Investment Limited Partnership — 100% limited liability
company interest   None   None
 
           
FP Girard Place, LLC
  First Potomac Realty Investment Limited Partnership — 100% limited liability
company interest   None   None
 
           
FP Goldenrod Lane, LLC
  First Potomac Realty Investment Limited Partnership — 100% limited liability
company interest   None   None
 
           
FP Greenbrier Circle, LLC
  First Potomac Realty Investment Limited Partnership — 100% limited liability
company interest   None   None
 
           
FP Hanover AB, LLC
  FPR Holdings Limited Partnership — 100% limited liability company interest  
None   None
 
           
FP Park Central I, LLC
  First Potomac Realty Investment Limited Partnership — 100% limited liability
company interest   None   None
 
           
FP Park Central II, LLC
  First Potomac Realty Investment Limited Partnership — 100% limited liability
company interest   None   None
 
           
FP Park Central V, LLC
  First Potomac Realty Investment Limited Partnership — 100% limited liability
company interest   None   None

 

 



--------------------------------------------------------------------------------



 



                      Preferred   Restrictions         Equity and   or other    
    any related   Agreements Borrower   Ownership Interest   documents   or
Interests
FP Patrick Center, LLC
  First Potomac Realty Investment Limited Partnership — 100% limited liability
company interest   None   None
 
           
FP Pine Glen, LLC
  First Potomac Realty Investment Limited Partnership — 100% limited liability
company interest   None   None
 
           
FP Properties, LLC
  First Potomac Realty Investment Limited Partnership — 100% limited liability
company interest   None   None
 
           
FP Redland Technology Center LP
  FP Redland, LLC — 90% limited partnership interest Perseus Redland Investments
LLC — 10% limited partnership interest   FP Redland, LLC — 100% of the 6.5% to
8.5% cumulative preferred limited partnership interest in the principal amount
of $74,500,000   Amended and Restated Limited Partnership Agreement of FP
Redland Technology Center LP, dated November 10, 2010
 
           
FP Rivers Bend, LLC
  First Potomac Realty Investment Limited Partnership — 100% limited liability
company interest   None   None
 
           
FP Sterling Park I, LLC
  First Potomac Realty Investment Limited Partnership — 100% limited liability
company interest   None   None
 
           
FP Sterling Park 6, LLC
  First Potomac Realty Investment Limited Partnership — 100% limited liability
company interest   None   None
 
           
FP Sterling Park 7, LLC
  First Potomac Realty Investment Limited Partnership — 100% limited liability
company interest   None   None
 
           
FP Sterling Park Land, LLC
  First Potomac Realty Investment Limited Partnership — 100% limited liability
company interest   None   None
 
           
FP Triangle, LLC
  First Potomac Realty Investment Limited Partnership — 100% limited liability
company interest   None   None

 

 



--------------------------------------------------------------------------------



 



                      Preferred   Restrictions         Equity and   or other    
    any related   Agreements Borrower   Ownership Interest   documents   or
Interests
FP West Park, LLC
  First Potomac Realty Investment Limited Partnership — 100% limited liability
company interest   None   None
 
           
FPR Holdings Limited Partnership
  First Potomac Realty Investment Limited Partnership — 99% limited partnership
interest FPR General Partner — 1% limited partnership interest   None   None
 
           
Gateway Hampton Roads, LLC
  First Potomac Realty Investment Limited Partnership — 100% limited liability
company interest   None   None
 
           
Gateway Manassas II, LLC
  First Potomac Realty Investment Limited Partnership — 100% limited liability
company interest   None   None
 
           
GTC I Second LLC
  First Potomac Realty Investment Limited Partnership — 100% limited liability
company interest   None   None
 
           
Herndon Corporate Center, LLC
  First Potomac Realty Investment Limited Partnership — 100% limited liability
company interest   None   None
 
           
Interstate Plaza Holding LLC
  Interstate Plaza Operating LLC — 100% limited liability company interest  
None   None
 
           
Linden II, LLC
  First Potomac Realty Investment Limited Partnership — 100% limited liability
company interest   None   None
 
           
Lucas Way Hampton, LLC
  First Potomac Realty Investment Limited Partnership — 100% limited liability
company interest   None   None
 
           
Reston Business Campus, LLC
  First Potomac Realty Investment Limited Partnership — 100% limited liability
company interest   None   None
 
           
Techcourt, LLC
  First Potomac Realty Investment Limited Partnership — 100% limited liability
company interest   None   None
 
           
Virginia Center, LLC
  First Potomac Realty Investment Limited Partnership — 100% limited liability
company interest   None   None

 

 



--------------------------------------------------------------------------------



 



Schedule 7.3(c)
Partially-Owned Entities

                              % Interest     Capacity in   Borrower’s     Owned
by     which Borrower   ownership Name and Type of Entity   Borrower     holds
the interest   interest therein
 
               
FP CPT 1750 Holdings, LLC
    50 %   Operating Member   Direct
VIF/FP Aviation Blvd Holdings, LLC
    50 %   Operating Member   Direct
FP VIF I/ Rivers Park I, LLC
    25 %   Operating Member   Direct
FP VIF II/ Rivers Park II, LLC
    25 %   Operating Member   Direct

 

 



--------------------------------------------------------------------------------



 



Schedule 7.7
Litigation
NONE.

 

 



--------------------------------------------------------------------------------



 



Schedule 7.13
Legal Name; Jurisdiction
First Potomac Realty Trust, a Maryland real estate investment trust
First Potomac Realty Investment Limited Partnership, a Delaware limited
partnership
1400 Cavalier, LLC, a Delaware limited liability company
1441 Crossways Blvd., LLC, a Virginia limited liability company
4212 Techcourt, LLC, a Virginia limited liability company
Airpark Place, LLC, a Delaware limited liability company
Aquia Two, LLC, a Delaware limited liability company
Crossways II LLC, a Delaware limited liability company
Enterprise Center I, LLC, a Delaware limited liability company
FP 1211 Connecticut Avenue, LLC, a Delaware limited liability company
FP 1408 Stephanie Way, LLC, a Virginia limited liability company
FP 2550 Ellsmere Avenue, LLC, a Virginia limited liability company
FP 3 Flint Hill, LLC, a Virginia limited liability company
FP 440 1st Street, LLC, a Delaware limited liability company
FP 500 & 600 HP Way, LLC, a Virginia limited liability company
FP Ammendale Commerce Center, LLC, a Maryland limited liability company
FP Ashburn, LLC, a Virginia limited liability company
FP Atlantic Corporate Park, LLC, a Virginia limited liability company
FP Campostella Road, LLC, a Delaware limited liability company
FP Cronridge Drive, LLC, a Maryland limited liability company
FP Davis Drive Lot 5, LLC, a Virginia limited liability company
FP Diamond Hill, LLC, a Delaware limited liability company
FP Gateway 270, LLC, a New Jersey limited liability company
FP Gateway West II, LLC, a Maryland limited liability company
FP Girard Business Center, LLC, a Maryland limited liability company
FP Girard Place, LLC, a Maryland limited liability company
FP Goldenrod Lane, LLC, a Maryland limited liability company
FP Greenbrier Circle, LLC, a Virginia limited liability company
FP Hanover AB, LLC, a Virginia limited liability company
FP Park Central I, LLC, a Virginia limited liability company
FP Park Central II, LLC, a Virginia limited liability company
FP Park Central V, LLC, a Virginia limited liability company
FP Patrick Center, LLC, a Maryland limited liability company
FP Pine Glen, LLC, a Virginia limited liability company
FP Properties, LLC, a Delaware limited liability company
FP Redland Technology Center LP, a Delaware limited partnership
FP Rivers Bend, LLC, a Virginia limited liability company
FP Sterling Park I, LLC, a Virginia limited liability company
FP Sterling Park 6, LLC, a Virginia limited liability company
FP Sterling Park 7, LLC, a Virginia limited liability company
FP Sterling Park Land, LLC, a Virginia limited liability company
FP Triangle, LLC, a Maryland limited liability company
FP West Park, LLC, a Maryland limited liability company
FPR Holdings Limited Partnership, a Delaware limited partnership
Gateway Hampton Roads, LLC, a Virginia limited liability company

 

 



--------------------------------------------------------------------------------



 



Gateway Manassas II, LLC, a Delaware limited liability company
GTC I Second LLC, a Virginia limited liability company
Herndon Corporate Center, LLC, a Delaware limited liability company
Interstate Plaza Holding LLC, a Delaware limited liability company
Linden II, LLC, a Delaware limited liability company
Lucas Way Hampton, LLC, a Virginia limited liability company
Reston Business Campus, LLC, a Delaware limited liability company
Techcourt, LLC, a Virginia limited liability company
Virginia Center, LLC, a Delaware limited liability company

 

 



--------------------------------------------------------------------------------



 



Schedule 7.15
Affiliate Transactions
NONE.

 

 



--------------------------------------------------------------------------------



 



Schedule 7.16
Employee Benefit Plans
Retirement Savings Plan under Section 401(k) of the Internal Revenue Code, as
more fully described in the SEC Filings.

 

 



--------------------------------------------------------------------------------



 



Schedule 7.19
Subsidiaries

          NAME OF ENTITY   TAX ID/EIN  
1328 CAVALIER, LLC
    52-2057842  
1400 CAVALIER, LLC
    52-2057842  
1434 CROSSWAYS BOULEVARD I, LLC
    52-2057842  
1434 CROSSWAYS BOULEVARD II, LLC
    52-2057842  
1441 CROSSWAYS BLVD., LLC
    52-2057842  
15395 JOHN MARSHALL HIGHWAY, LLC
    52-2057842  
351 PATRICK STREET, LLC
    52-2057842  
403 & 405 GLENN DRIVE MANAGER, LLC
    52-2057842  
403 & 405 GLENN DRIVE, LLC
    52-2057842  
4212 TECHCOURT, LLC
    52-2057842  
ACP EAST LLC
    52-2057842  
ACP EAST FINANCE, LLC
    52-2057842  
AIRPARK PLACE HOLDINGS, LLC
    52-2057842  
AIRPARK PLACE, LLC
    52-2057842  
AP INDIAN CREEK, LLC
    52-2057842  
AQUIA ONE, LLC
    52-2057842  
AQUIA TWO, LLC
    52-2057842  
BREN MAR HOLDINGS, LLC
    52-2057842  
BREN MAR, LLC
    52-2057842  
COLUMBIA HOLDING ASSOCIATES LLC
    52-2057842  
CROSSWAYS ASSOCIATES LLC
    52-2057842  
CROSSWAYS II LLC
    52-2057842  
CROSSWAYS LAND, LLC
    52-2057842  
ENTERPRISE CENTER I, LLC
    52-2057842  
ENTERPRISE CENTER MANAGER, LLC
    52-2057842  
EON GROUP, LLC
    26-1847361  
EON GROUP, LTD
    98-0591583  
FIRST POTOMAC DC 500 MANAGEMENT LLC
    27-3075158  
FIRST POTOMAC DC HOLDINGS, LLC
    27-3075027  
FIRST POTOMAC DC MANAGEMENT LLC
    27-4110098  
FIRST POTOMAC MANAGEMENT LLC
    52-2057842  
FIRST POTOMAC REALTY INVESTMENT LIMITED PARTNERSHIP
    52-2057842  
FIRST POTOMAC REALTY TRUST
    37-1470730  
FIRST POTOMAC TRS HOLDINGS, INC.
    20-4033770  
FIRST RUMSEY LLC
    52-2057842  
FIRST SNOWDEN LLC
    52-2057842  
FP 1211 CONNECTICUT AVENUE, LLC
    27-4080392  
FP 1408 STEPHANIE WAY, LLC
    52-2057842  
FP 2550 ELLSMERE AVENUE, LLC
    52-2057842  
FP 3 FLINT HILL, LLC
    52-2057842  
FP 440 1st STREET, LLC
    27-4273427  
FP 51 LOUSIANA AVENUE, LLC
    54-1631747  
FP 500 & 600 HP WAY, LLC
    52-2057842  

 

 



--------------------------------------------------------------------------------



 



          NAME OF ENTITY   TAX ID/EIN  
FP 500 FIRST STREET REIT GP, LLC
    27-3075347  
FP 500 FIRST STREET, LLC
    26-2553938  
FP 535 INDEPENDENCE PARKWAY, LLC
    52-2057842  
FP 601 MEADOWVILLE RD, LLC
    52-2057842  
FP 6310 HILLSIDE CENTER, LLC
    52-2057842  
FP 6315 HILLSIDE CENTER, LLC
    52-2057842  
FP 7501 WHITEPINE ROAD, LLC
    52-2057842  
FP 840 FIRST STREET, LLC
    27-4330837  
FP 950 F STREET, LLC
    27-4281956  
FP AIRPARK AB, LLC
    52-2057842  
FP AMMENDALE COMMERCE CENTER,LLC
    52-2057842  
FP ASHBURN, LLC
    52-2057842  
FP ATLANTIC CORPORATE PARK, LLC
    52-2057842  
FP CAMPOSTELLA ROAD, LLC
    52-2057842  
FP CANDLEWOOD, LLC
    52-2057842  
FP CANDLEWOOD BORROWER, LLC
    52-2057842  
FP CHESTERFIELD ABEF, LLC
    52-2057842  
FP CHESTERFIELD CDGH, LLC
    52-2057842  
FP CLOVERLEAF INVESTOR, LLC
    52-2057842  
FP CLOVERLEAF, LLC
    52-2057842  
FP CRONRIDGE DRIVE, LLC
    52-2057842  
FP DAVIS DRIVE LOT 5, LLC
    52-2057842  
FP DIAMOND HILL, LLC
    52-2057842  
FP GALLOWS ROAD, LLC
    52-2057842  
FP GATEWAY 270, LLC
    52-2057842  
FP GATEWAY CENTER, LLC
    52-2057842  
FP GATEWAY WEST II, LLC
    52-2057842  
FP GIRARD BUSINESS CENTER, LLC
    52-2057842  
FP GIRARD PLACE, LLC
    52-2057842  
FP GOLDENROD LANE, LLC
    52-2057842  
FP GREENBRIER CIRCLE, LLC
    52-2057842  
FP GUDE MANAGER, LLC
    52-2057842  
FP GUDE, LLC
    52-2057842  
FP HANOVER AB, LLC
    52-2057842  
FP HANOVER C, LLC
    52-2057842  
FP HANOVER D, LLC
    52-2057842  
FP INDIAN CREEK, LLC
    52-2057842  
FP METRO PLACE, LLC
    52-2057842  
FP NAVISTAR INVESTORS, LLC
    52-2057842  
FP NAVISTAR MANAGER, LLC
    52-2057842  
FP NORTHRIDGE, LLC
    52-2057842  
FP ONE FAIR OAKS, LLC
    52-2057842  
FP PARK CENTRAL I, LLC
    52-2057842  
FP PARK CENTRAL II, LLC
    52-2057842  
FP PARK CENTRAL V, LLC
    52-2057842  
FP PATRICK CENTER, LLC
    52-2057842  
FP PATUXENT PARKWAY, LLC
    52-2057842  
FP PINE GLEN, LLC
    52-2057842  
FP PROPERTIES II, LLC
    91-1893498  
FP PROPERTIES, LLC
    84-1417951  

 

 



--------------------------------------------------------------------------------



 



          NAME OF ENTITY   TAX ID/EIN  
FP PROSPERITY, LLC
    52-2057842  
FP REALTY INVESTMENT MANAGER, LLC
    52-2057842  
FP RIVER’S BEND LAND, LLC
    52-2057842  
FP RIVERS BEND, LLC
    52-2057842  
FP STERLING PARK 6, LLC
    52-2057842  
FP STERLING PARK 7, LLC
    52-2057842  
FP STERLING PARK I, LLC
    52-2057842  
FP STERLING PARK LAND, LLC
    52-2057842  
FP TRIANGLE, LLC
    52-2057842  
FP VAN BUREN, LLC
    52-2057842  
FP WEST PARK, LLC
    52-2057842  
FPR GENERAL PARTNER, LLC
    52-2057842  
FPR HOLDINGS LIMITED PARTNERSHIP
    52-2057842  
GATEWAY HAMPTON ROADS, LLC
    52-2057842  
GATEWAY MANASSAS I, LLC
    52-2057842  
GATEWAY MANASSAS II, LLC
    52-2057842  
GLENN DALE BUSINESS CENTER, L.L.C.
    52-2057842  
GREENBRIER HOLDING ASSOCIATES LLC
    52-2057842  
GREENBRIER LAND, LLC
    52-2057842  
GREENBRIER/NORFOLK HOLDING LLC
    52-2057842  
GREENBRIER/NORFOLK INVESTMENT LLC
    52-2057842  
GTC I SECOND LLC
    52-2057842  
GTC II FIRST LLC
    52-2057842  
HERNDON CORPORATE CENTER, LLC
    52-2057842  
INDIAN CREEK INVESTORS, LLC
    52-2057842  
INTERSTATE PLAZA HOLDING LLC
    52-2057842  
INTERSTATE PLAZA OPERATING LLC
    52-2057842  
KRISTINA WAY INVESTMENTS LLC
    52-2057842  
LANDOVER OWINGS MILLS, LLC
    52-2057842  
LINDEN I MANAGER, LLC
    52-2057842  
LINDEN I, LLC
    52-2057842  
LINDEN II, LLC
    52-2057842  
LINDEN III, LLC
    52-2057842  
LUCAS WAY HAMPTON, LLC
    52-2057842  
NEWINGTON TERMINAL ASSOCIATES, LLC
    52-2057842  
NEWINGTON TERMINAL LLC
    52-2057842  
NORFOLK COMMERCE PARK LLC
    52-2057842  
NORFOLK FIRST LLC
    52-2057842  
NORFOLK LAND, LLC
    52-2057842  
PLAZA 500, LLC
    52-2057842  
RESTON BUSINESS CAMPUS, LLC
    52-2057842  
RIVERS BEND BUSINESS CENTER ASSOCIATION, INC
    54-1682730  
RUMSEY FIRST LLC
    52-2057842  
RUMSEY/SNOWDEN HOLDING LLC
    52-2057842  
RUMSEY/SNOWDEN INVESTMENT LLC
    52-2057842  
SNOWDEN FIRST LLC
    52-2057842  
TECHCOURT, LLC
    52-2057842  
VIRGINIA CENTER, LLC
    52-2057842  
VIRGINIA FP VIRGINIA CENTER, LLC
    52-2057842  
WINDSOR AT BATTLEFIELD, LLC
    52-2057842  

 

 



--------------------------------------------------------------------------------



 



          NAME OF ENTITY   TAX ID/EIN  
FP VIF I/ RIVERS PARK I, LLC
    80-0266532  
FP VIF II/ RIVERS PARK II, LLC
    80-0266544  
 
       
FP CPT 1750 HOLDINGS, LLC
    27-3776863  
FP CPT 1750 H STREET, LLC
    27-3776863  
FP CPT 1750 H STREET, LLC
    27-3776863  
 
       
FP REDLAND, LLC
    52-2057842  
FP REDLAND GP, LLC
    52-2057842  
FP REDLAND TECHNOLOGY CENTER LP
    20-8781872  
 
       
6960 AVIATION BLVD,OWNER, LLC
    27-4436410  
6960 AVIATION BLVD,OWNER, LLC
    27-4436410  
6960 AVIATION BLVD,BORROWER, LLC
    27-4436410  
FP AVIATION BLVD.,LLC
    27-4436410  
FP AVIATION HOLDINGS,LLC
    52-2057842  
VIF/FP AVIATION BLVD HOLDINGS
    27-4436410  
 
       
FP PERSEUS 53-713, LLC
    45-2447294  

 

 



--------------------------------------------------------------------------------



 



Schedule 8.19
Employee Benefit Plans
Retirement Savings Plan under Section 401(k) of the Internal Revenue Code, as
more fully described in the SEC Filings.

 

 



--------------------------------------------------------------------------------



 



Schedule 9.1(g)
Contingent Liabilities
NONE.

 

 